Exhibit 10.11

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of August 4, 2014

among

TRIBUNE PUBLISHING COMPANY,

as the Borrower

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

The Lenders Party Hereto

 

 

 

J.P. MORGAN SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners,

and

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS BANK PLC,

as Co-Documentation Agents.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01.

    

Defined Terms

     1   

Section 1.02.

    

Other Interpretive Provisions

     77   

Section 1.03.

    

Accounting Terms

     78   

Section 1.04.

    

Rounding

     78   

Section 1.05.

    

References to Agreements and Laws

     78   

Section 1.06.

    

Times of Day

     79   

Section 1.07.

    

Timing of Payment or Performance

     79   

Section 1.08.

    

Currency Equivalents Generally

     79   

Section 1.09.

    

Limited Condition Acquisitions

     79   

Section 1.10.

    

Pro Forma Calculations

     80   

Section 1.11.

    

Calculation of Baskets

     82   

Section 1.12.

    

Time Periods

     82   

Section 1.13.

    

Loan Amounts

     83   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     83   

Section 2.01.

    

The Loans

     83   

Section 2.02.

    

Borrowings, Conversions and Continuations of Loans

     83   

Section 2.03.

    

[Reserved]

     85   

Section 2.04.

    

[Reserved]

     85   

Section 2.05.

    

Prepayments

     86   

Section 2.06.

    

Termination or Reduction of Commitments

     103   

Section 2.07.

    

Repayment of Loans

     104   

Section 2.08.

    

Interest

     104   

Section 2.09.

    

Fees

     105   

Section 2.10.

    

Computation of Interest and Fees

     105   

Section 2.11.

    

Evidence of Indebtedness

     105   

Section 2.12.

    

Payments Generally; Administrative Agent’s Clawback

     106   

Section 2.13.

    

Sharing of Payments

     109   

Section 2.14.

    

Incremental Facilities

     110   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 2.15.

    

Extension of Term Loans

     113   

Section 2.16.

    

Permitted Debt Exchanges

     117   

Section 2.17.

    

New Incremental Indebtedness

     118   

Section 2.18.

    

[Reserved]

     119   

Section 2.19.

    

[Reserved]

     120   

Section 2.20.

    

Specified Refinancing Debt

     120   

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     122   

Section 3.01.

    

Taxes

     122   

Section 3.02.

    

Illegality

     126   

Section 3.03.

    

Inability to Determine Rates

     127   

Section 3.04.

    

Increased Cost and Reduced Return; Capital Adequacy

     128   

Section 3.05.

    

Funding Losses

     129   

Section 3.06.

    

Matters Applicable to All Requests for Compensation

     130   

Section 3.07.

    

Replacement of Lenders under Certain Circumstances

     131   

Section 3.08.

    

Survival

     133   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     133   

Section 4.01.

    

Conditions to Closing Date

     133   

Section 4.02.

    

Conditions to All Credit Extensions

     137   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     137   

Section 5.01.

    

Existence, Qualification and Power; Compliance with Laws

     137   

Section 5.02.

    

Authorization; No Contravention

     138   

Section 5.03.

    

Governmental Authorization; Other Consents

     138   

Section 5.04.

    

Binding Effect

     138   

Section 5.05.

    

Financial Statements; No Material Adverse Effect

     139   

Section 5.06.

    

Litigation

     140   

Section 5.07.

    

Use of Proceeds

     140   

Section 5.08.

    

Ownership of Property; Liens

     140   

Section 5.09.

    

Environmental Compliance

     140   

Section 5.10.

    

Taxes

     141   

Section 5.11.

    

Employee Benefit Plans

     142   

Section 5.12.

    

Subsidiaries; Equity Interests

     143   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 5.13.

    

Margin Regulations; Investment Company Act

     143   

Section 5.14.

    

Disclosure

     143   

Section 5.15.

    

Compliance with Laws

     144   

Section 5.16.

    

Intellectual Property; Licenses, Etc.

     144   

Section 5.17.

    

Solvency

     144   

Section 5.18.

    

[Reserved]

     144   

Section 5.19.

    

Perfection, Etc.

     144   

Section 5.20.

    

PATRIOT ACT; Sanctioned Persons

     145   

ARTICLE VI AFFIRMATIVE COVENANTS

     146   

Section 6.01.

    

Financial Statements

     146   

Section 6.02.

    

Certificates; Other Information

     148   

Section 6.03.

    

Notices

     150   

Section 6.04.

    

Payment of Taxes

     150   

Section 6.05.

    

Preservation of Existence, Etc.

     150   

Section 6.06.

    

Maintenance of Properties

     151   

Section 6.07.

    

Maintenance of Insurance

     151   

Section 6.08.

    

Compliance with Laws

     152   

Section 6.09.

    

Books and Records

     152   

Section 6.10.

    

Inspection Rights

     152   

Section 6.11.

    

[Reserved]

     152   

Section 6.12.

    

Covenant to Guarantee Obligations and Give Security

     152   

Section 6.13.

    

Compliance with Environmental Laws

     156   

Section 6.14.

    

Further Assurances

     157   

Section 6.15.

    

Maintenance of Ratings

     157   

Section 6.16.

    

Post-Closing Undertakings

     157   

Section 6.17.

    

Accounting Changes

     157   

Section 6.18.

    

Change in Nature of Business

     157   

ARTICLE VII NEGATIVE COVENANTS

     158   

Section 7.01.

    

Liens

     158   

Section 7.02.

    

Investments

     165   

Section 7.03.

    

Indebtedness

     170   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 7.04.

    

Fundamental Changes

     175   

Section 7.05.

    

Dispositions

     177   

Section 7.06.

    

Restricted Payments

     180   

Section 7.07.

    

Sale Leasebacks

     185   

Section 7.08.

    

Transactions with Affiliates

     185   

Section 7.09.

    

Burdensome Agreements

     187   

Section 7.10.

    

[Reserved]

     188   

Section 7.11.

    

[Reserved]

     188   

Section 7.12.

    

Prepayments, Etc. of Indebtedness; Amendments

     188   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     190   

Section 8.01.

    

Events of Default

     190   

Section 8.02.

    

Remedies Upon Event of Default

     193   

Section 8.03.

    

[Reserved]

     194   

Section 8.04.

    

Application of Funds

     194   

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

     195   

Section 9.01.

    

Appointment and Authorization of Agents

     195   

Section 9.02.

    

Delegation of Duties

     196   

Section 9.03.

    

Liability of Agents

     196   

Section 9.04.

    

Reliance by Agents

     196   

Section 9.05.

    

Notice of Default

     197   

Section 9.06.

    

Credit Decision; Disclosure of Information by Agents

     197   

Section 9.07.

    

Indemnification of Agents

     198   

Section 9.08.

    

Agents in Their Individual Capacities

     199   

Section 9.09.

    

Successor Agents

     199   

Section 9.10.

    

Administrative Agent May File Proofs of Claim

     200   

Section 9.11.

    

Collateral and Guaranty Matters

     201   

Section 9.12.

    

Secured Cash Management Agreements and Secured Hedge Agreements

     202   

Section 9.13.

    

Other Agents; Arranger and Managers

     202   

Section 9.14.

    

Additional Indebtedness

     203   

Section 9.15.

    

Withholding Taxes

     203   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

ARTICLE X MISCELLANEOUS

     204   

Section 10.01.

    

Amendments, Etc.

     204   

Section 10.02.

    

Notices; Electronic Communications

     207   

Section 10.03.

    

No Waiver; Cumulative Remedies; Enforcement

     210   

Section 10.04.

    

Expenses and Taxes

     210   

Section 10.05.

    

Indemnification by the Borrower

     211   

Section 10.06.

    

Payments Set Aside

     213   

Section 10.07.

    

Successors and Assigns

     214   

Section 10.08.

    

Confidentiality

     221   

Section 10.09.

    

Setoff

     222   

Section 10.10.

    

Interest Rate Limitation

     223   

Section 10.11.

    

Counterparts

     223   

Section 10.12.

    

Integration; Effectiveness

     224   

Section 10.13.

    

Survival of Representations and Warranties

     224   

Section 10.14.

    

Severability

     224   

Section 10.15.

    

[Reserved]

     224   

Section 10.16.

    

Governing Law; Jurisdiction; Etc.

     225   

Section 10.17.

    

WAIVER OF RIGHT TO TRIAL BY JURY

     226   

Section 10.18.

    

Binding Effect

     226   

Section 10.19.

    

No Advisory or Fiduciary Responsibility

     226   

Section 10.20.

    

Affiliate Activities

     227   

Section 10.21.

    

Electronic Execution of Assignments and Certain Other Documents

     228   

Section 10.22.

    

USA PATRIOT ACT

     228   

SCHEDULES

 

1    Guarantors 2.01    Term Commitments 4.01(a)    Jurisdictions of Local
Counsel Opinions 5.12    Subsidiaries and Other Equity Investments 6.16   
Post-Closing Undertakings 7.01    Existing Liens 7.02    Existing Investments
7.03    Existing Indebtedness

 

v



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

 

7.06    Restricted Payments 7.08    Transactions with Affiliates 7.09   
Burdensome Agreements 10.02    Administrative Agent’s Office, Certain Addresses
for Notices 10.07(b)(v)    Disqualified Lenders

EXHIBITS

 

Form of    A    Committed Loan Notice B    [Reserved] C-1    Term Note D   
Compliance Certificate E-1    Assignment and Assumption E-2    Affiliate Lender
Assignment and Assumption E-3    Administrative Questionnaire F    Term Loan
Guaranty G-1    Term Loan Security Agreement G-2    Term Loan Pledge Agreement H
   [Reserved] I    Solvency Certificate J    [Reserved] K    Intercompany
Subordination Agreement L-1    ABL/Term Intercreditor Agreement L-2    Junior
Priority Intercreditor Agreement M-1    Increase Supplement M-2    Lender
Joinder Agreement N    [Reserved] O    U.S. Tax Compliance Certificates P   
Acceptance and Prepayment Notice Q    Discount Range Prepayment Notice R   
Discount Range Prepayment Offer S    Solicited Discounted Prepayment Notice T   
Solicited Discounted Prepayment Offer U    Specified Discount Prepayment Notice
V    Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of August 4, 2014, among TRIBUNE
PUBLISHING COMPANY, a Delaware corporation (as further defined in Section 1.01,
the “Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent
and Collateral Agent, and the Lenders referred to herein.

PRELIMINARY STATEMENTS

WHEREAS, pursuant to the Separation and Distribution Agreement, dated as of
August 3, 2014, (together with all exhibits and schedules and other attachments
thereto, collectively, the “Separation and Distribution Agreement”), between the
Borrower and Tribune Media Company, a Delaware corporation (as further defined
in Section 1.01, “Tribune”), Tribune has (x) directly or indirectly, transferred
to the Borrower all of the assets, liabilities and business primarily related to
the publishing business of Tribune and its subsidiaries and (y) will distribute
98.5% of the outstanding shares of the Borrower’s common stock to Tribune’s
shareholders and warrantholders (collectively, the “Separation and
Distribution”);

WHEREAS, in connection with the transactions contemplated by the Separation and
Distribution Agreement, the Borrower will enter into (A) this Agreement to
borrow Initial Term Loans in an aggregate principal amount of $350,000,000,
(B) the ABL Facility Agreement and (C) the Letter of Credit Agreement; and

WHEREAS, the proceeds of the Initial Term Loans made on the Closing Date
hereunder will be (i) applied by the Borrower to pay a cash dividend to Tribune
in connection with the Separation and Distribution (the “Closing Dividend
Payment”), (ii) used to pay the fees, costs and expenses incurred in connection
with the Transactions and (iii) used for the general corporate purposes of the
Borrower and its Subsidiaries and for other purposes permitted hereunder.

Now, therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Agent” means Bank of America, N.A., in its capacity as administrative agent
and collateral agent under the ABL Facility Documents, or any successor
administrative agent or collateral agent under the ABL Facility Documents.



--------------------------------------------------------------------------------

“ABL Facility” means the collective reference to the ABL Facility Agreement, any
ABL Facility Documents, any notes and letters of credit issued pursuant thereto
and any guarantee and collateral agreement, patent and trademark security
agreement, mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original ABL Facility
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Facility). Without
limiting the generality of the foregoing, the term “ABL Facility” shall include
any agreement (i) changing the maturity of any Indebtedness incurred thereunder
or contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

“ABL Facility Agreement” means the asset-based revolving credit agreement dated
as of the date hereof, among the Borrower, certain Subsidiaries of the Borrower,
Bank of America, N.A., as administrative agent, the lenders identified therein
and the other parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
replaced, restructured, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original administrative agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original ABL Facility Agreement or one or more other credit agreements or
otherwise, unless such agreement, instrument or other document expressly
provides that it is not intended to be and is not an ABL Facility Agreement).

“ABL Facility Documents” means the “Loan Documents” as defined in the ABL
Facility Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

“ABL Facility Obligations” means the “Obligations” as defined in the ABL
Facility Agreement.

“ABL Lenders” means the “Lenders” as defined in the ABL Facility Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Priority Collateral” has the meaning specified in the ABL/Term Loan
Intercreditor Agreement.

“ABL/Term Loan Intercreditor Agreement” means an intercreditor agreement, dated
as of the date hereof, among the Collateral Agent and the ABL Agent (in its
capacity as collateral agent under the ABL Facility Documents), and the other
“Agents” party thereto from time to time and acknowledged by certain of the Loan
Parties, in substantially the form attached hereto as Exhibit L-1, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof.

“Acceptable Discount” has the meaning specified in Section 2.05(a)(vi)(D)(b).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(vi)(D)(c).

“Acceptance and Prepayment Notice” means a written notice from the Borrower
setting forth the Acceptable Discount pursuant to Section 2.05(a)(vi)(D)(b)
substantially in the form of Exhibit P.

“Acceptance Date” has the meaning specified in Section 2.05(a)(vi)(D)(b).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” and in each
definition embedded therein were references to such Pro Forma Entity and its
Subsidiaries which will become Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has meaning provided in the definition of the term
“Consolidated EBITDA.”

“Additional Lender” has the meaning specified in Section 2.14(b).

“Administrative Agent” means JPMCB, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent permitted
by the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

3



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Lender” means any Affiliate of the Borrower that becomes an assignee
pursuant to Section 10.07 (other than any Subsidiaries of the Borrower).

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(i).

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arrangers and the Co-Documentation Agents.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Credit Agreement, as amended, supplemented,
waived or otherwise modified from time to time.

“Applicable Discount” has the meaning specified in Section 2.05(a)(vi)(C)(b).

“Applicable Rate” means with respect to the Initial Term Loans, 4.75% per annum
for Eurodollar Rate Loans, and 3.75% per annum for Base Rate Loans.

“Appropriate Lenders” means, at any time, with respect to Loans of any Tranche,
the Lenders of such Tranche.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arrangers” means each of JPMS, DBSI, Merrill Lynch, CGMI and Barclays Bank PLC
in their respective capacities as exclusive joint lead arrangers and
bookrunners.

“Asset Swap Consideration” has the meaning set forth in the definition of Asset
Swap Transaction.

“Asset Swap Transaction” means a substantially concurrent sale and purchase, or
exchange, of any assets of the Borrower or any Restricted Subsidiary (including
all of the Equity Interests of a Restricted Subsidiary) for Related Business
Assets of another Person or group of affiliated Persons (including all of the
Equity Interests of a Person or group of affiliated Persons all or a substantial
portion of whose assets constitute Related Business Assets) received or acquired
by the Borrower or such Restricted Subsidiary (as applicable) participating
therein; provided that no greater than 10% of the aggregate consideration paid
by or to the Borrower and such Restricted Subsidiary in connection with any such
sale and purchase or exchange, may consist of cash or Cash Equivalents (“Asset
Swap Consideration”) (provided that, notwithstanding the foregoing, Asset Swap
Consideration in excess of 10% of the aggregate consideration paid by or to the
Borrower and such Restricted Subsidiary in connection with any such sale and
purchase or exchange shall be permitted if (x) in the case of Asset Swap
Consideration paid by the Borrower or any Restricted Subsidiary, the excess cash
purchase or sale portion of such Asset Swap Transaction shall otherwise be
permitted pursuant to Sections 7.02 hereof or (y) in the case of Asset Swap
Consideration paid to the Borrower or any Restricted Subsidiary, the Net Cash
Proceeds from such Asset Swap Transaction shall be applied to prepay Term Loans
in accordance with Section 2.05(b)(ii); provided that (a) the Related Business
Assets or other consideration received by the Borrower or any applicable
Restricted Subsidiary in respect of such Asset Swap Transaction shall be in an
amount at least equal to the Fair Market Value (on the date a legally binding
commitment for such Asset Swap Transaction was entered into) of the applicable
assets sold or exchanged or other consideration paid by the Borrower or such
Restricted Subsidiary, (b) (other than with respect to any Asset Swap
Transaction made pursuant to a legally binding commitment entered into when no
Event of Default exists) no Event of Default will have occurred and be
continuing or will result therefrom and (c) each applicable Loan Party and any
newly created or acquired Restricted Subsidiary shall have complied with the
requirements of Section 6.12 or made arrangements to comply with such
Section 6.12 after the effectiveness of such Asset Swap Transaction within the
time periods set forth in Section 6.12, as applicable.

 

5



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Audit Report and Opinion” has the meaning specified in Section 6.01(a).

“Available Liquidity” means, at any date, the sum of (i) the aggregate amount of
Unrestricted Cash as of such date plus (ii) the aggregate amount available to be
drawn under any Incremental Revolving Credit Facility and the ABL Facility
Agreement (other than any availability under the ABL Facility Agreement
attributable to any Qualified Cash Amount (as defined in the ABL Facility
Agreement)).

“Bankruptcy Proceedings” means the reorganization proceedings under Chapter 11
of the United States Bankruptcy Code in the United States Bankruptcy Court for
the District of Delaware pursuant to which Tribune and certain of its
Subsidiaries (including the Borrower and certain of its Subsidiaries) were
debtors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as established from time to time by the Administrative
Agent as its “prime rate” at its principal U.S. office and (c) the Eurodollar
Rate for such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate established
by the Administrative Agent shall take effect at the opening of business on the
day such change is effective.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

 

6



--------------------------------------------------------------------------------

“Bona Fide Debt Funds” means, with respect to any Person, any Affiliate of such
Person that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement. In the event the Borrower consummates any merger, amalgamation or
consolidation in accordance with Section 7.04, the surviving Person in such
merger, amalgamation or consolidation shall be deemed to be the “Borrower” for
all purposes of this Agreement and the other Loan Documents.

“Borrower Audited Financial Statements” means the audited combined balance sheet
of the Borrower for the Fiscal Year ended December 29, 2013, and the related
combined statements of cash flows, equity and comprehensive income for such
Fiscal Year of the Borrower, including the notes thereto.

“Borrower Financial Statements” means, collectively, (i) the Borrower Audited
Financial Statements and (ii) the Borrower Quarterly Financial Statements.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Notice” has the meaning specified in the definition of Flood Insurance
Requirements.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.05(a)(vi)(B).

“Borrower Parties” means the collective reference to the Borrower and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrower Quarterly Financial Statements” has the meaning specified in
Section 4.01(j)(a).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.05(a)(vi)(C).

“Borrowing” means a Term Borrowing or an Incremental Revolving Credit Borrowing
(if any), as the context may require.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries and (b) all fixed
asset additions financed through Capitalized Lease Obligations incurred by the
Borrower and its Restricted Subsidiaries and recorded on the balance sheet in
accordance with GAAP during such period; provided that the term “Capital
Expenditures” shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed from insurance proceeds
or compensation awards paid on account of a Casualty Event,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions,

(iv) expenditures that constitute any part of Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary of the Borrower and that actually are paid for by a
Person other than the Borrower or any Restricted Subsidiary of the Borrower and
for which neither the Borrower nor any Restricted Subsidiary of the Borrower has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Borrower or any Restricted
Subsidiary of the Borrower in such period and not the amount required to be
provided or incurred in any future period shall constitute “Capital
Expenditures” in the applicable period),

 

8



--------------------------------------------------------------------------------

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary of the Borrower prior to or during such period to the extent that
such book value is included as a capital expenditure during such period as a
result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period; provided that (x) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
in which such expenditure actually is made and (y) such book value shall have
been included in Capital Expenditures when such asset was originally acquired,

(vii) any expenditures made as payment of the consideration for a Permitted
Acquisition (or similar Investments), or

(viii) any capitalized interest reflected as additions to property, plant or
equipment in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Capitalized Lease Obligations” means, as applied to any Person, all obligations
of such Person under leases of property that have been or should be, in
accordance with GAAP, recorded as capitalized leases of such Person, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP; provided that any change in GAAP after the Closing Date will not cause any
obligation that was not or would not have been a Capitalized Lease Obligation
prior to such change to be deemed a Capitalized Lease Obligation following such
change.

“Cash Equivalents” means:

(a) Dollars and, with respect to any Foreign Subsidiaries, other currencies held
by such Foreign Subsidiary, in each case in the ordinary course of business;

(b) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

(c) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public

 

9



--------------------------------------------------------------------------------

instrumentality thereof or any political subdivision or taxing authority of any
such state, commonwealth or territory or any public instrumentality thereof
having maturities of not more than 12 months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
generally obtainable from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, then from another nationally
recognized rating service);

(d) [Reserved];

(e) commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

(f) time deposits with, or domestic and Eurodollar certificates of deposit or
bankers’ acceptances maturing no more than one year after the date of
acquisition thereof issued by, any Lender, any ABL Lender, the L/C Facility
Issuer, or any Affiliate of the foregoing or any bank having combined capital
and surplus of not less than $500,000,000;

(g) repurchase agreements with a term of not more than one year for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;

(h) securities of marketable short-term money market and similar highly liquid
funds having assets in excess of $250,000,000;

(i) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types of securities
described in clauses (a) through (h) above; and

(j) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Foreign Subsidiary is located
or in which such investment is made.

“Cash Management Agreement” means any agreement to provide cash management or
other banking product services (other than letters of credit under the ABL
Facility Agreement), including treasury, depository, overdraft, credit,
purchasing or debit card, electronic funds transfer and other cash management
arrangements to any Loan Party.

 

10



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, ABL Lender or an Agent or an Affiliate
of a Lender, ABL Lender or an Agent, or (ii) in the case of any Cash Management
Agreement in effect on the Closing Date, is, as of the Closing Date, (or becomes
within 30 days after the Closing Date) a Lender, ABL Lender or an Agent or an
Affiliate of a Lender, ABL Lender or an Agent and a party to a Cash Management
Agreement, in each case, in its capacity as a party to such Cash Management
Agreement.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means: the earliest to occur of: (a) any “Person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) other than the Permitted Holders shall become
beneficial owner, directly or indirectly, of more than the greater of (x) 35% of
the then outstanding voting stock of (i) so long as the Borrower is a Subsidiary
of any Parent Holding Company, the Relevant Parent Entity or (ii) if the
Borrower is not a Subsidiary of any Parent Holding Company, the Borrower and
(y) the percentage of such outstanding voting stock beneficially owned, directly
or indirectly, by the Permitted Holders at such time of (i) so long as the
Borrower is a Subsidiary of any Parent Holding Company, the Relevant Parent
Entity or (ii) if the Borrower is not a Subsidiary of any Parent Holding
Company, the Borrower; (b) a “change of control” (or any similar event) shall
occur under (i) the ABL Facility Agreement or (ii) any Junior Financing or debt
securities of the Borrower or any of its Restricted Subsidiaries, in each case
in an aggregate outstanding principal amount in excess of the Threshold Amount;
and (c) so long as the Borrower is a Subsidiary of any Parent Holding Company,
such Parent Holding Company shall cease to own, directly or indirectly, 100% of
the Equity Interests of the Borrower.

 

11



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01 and the initial
Loans are advanced.

“Closing Dividend Payment” has the meaning specified in the recitals to this
Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” means each of DBSI, Merrill Lynch, CGMI and Barclays
Bank PLC.

“Collateral” means all of the property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be granted by any
Collateral Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent permitted by the terms
hereof.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreements, security agreements,
pledge agreements, Mortgages, or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12 or 6.16, and each
of the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, in each case, as amended supplemented, waived or otherwise modified
from time to time.

“Collateral Representative” has the meaning assigned to such term in the
Security Agreement.

“Commitment” means a Term Commitment or an Incremental Commitment (if any), as
the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) an
Incremental Revolving Credit Borrowing, (c) a conversion of Loans from one Type
to the other or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

12



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or such other form as may be agreed between the Borrower and the
Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period:

(a) Consolidated Net Income for such period; plus

(b) without duplication, the sum of the following items (to the extent deducted
in the computation of Consolidated Net Income for such period or, in the case of
amounts pursuant to clauses (vi), (xv), (xviii), (xix), (xx) or (xxi) below, to
the extent not included in Consolidated Net Income):

(i) depreciation expense,

(ii) amortization (including amortization of intangible assets and properties),

(iii) Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, any losses on Swap Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of (A) interest income (other than income attributable to leases) and
(B) gains on such Swap Obligations or derivative instruments, and bank and
letter of credit fees and costs of surety bonds in connection with financing
activities,

(iv) provision for all taxes (whether paid, estimated or accrued) based on
income, profits or capital (including penalties and interest, if any),

(v) any extraordinary losses,

(vi) any cash dividends or distributions actually received from any Person
accounted for by the Borrower or any of its Subsidiaries on the equity or cost
method,

(vii) Non-Cash Charges,

(viii) [Reserved],

(ix) [Reserved],

 

13



--------------------------------------------------------------------------------

(x) unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance costs, relocation costs, integration and facilities’
opening costs, signing costs, retention or completion bonuses, transition costs,
costs related to closure/consolidation of facilities, costs associated with tax
projects/audits and costs consisting of professional, consulting or other fees
relating to any of the foregoing,

(xi) any fees and costs associated with the Bankruptcy Proceedings incurred by
the Borrower and its Restricted Subsidiaries,

(xii) actual net losses resulting from discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

(xiii) any fees, expenses or charges (other than depreciation or amortization
expense as described in the preceding clauses (i) and (ii)) related to any
completed or proposed issuance of Equity Interests, investment, acquisition,
disposition or recapitalization permitted hereunder or the incurrence,
modification or repayment of Indebtedness permitted to be incurred by this
Agreement (including a Permitted Refinancing thereof) (in each case, including
any such transaction consummated prior to the Closing Date and whether or not
any such transactions is successful), including such fees, expenses or charges
related to the Obligations and the ABL Facility Obligations, and any amendment
or other modification of the Obligations, the ABL Facility Obligations or other
Indebtedness,

(xiv) business optimization expenses, special items, acquisition and
disposition-related expenses and other restructuring charges, accruals or
reserves (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, plant closure, facility consolidations,
retention, severance, systems establishment costs and excess pension charges);
provided that (A) with respect to each business optimization expense or other
restructuring charge or reserve, a Responsible Officer of the Borrower shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense, charge or reserve and (B) the aggregate amount of
business optimization expenses, special items, acquisition and
disposition-related expenses and other restructuring charges, accruals or
reserves included in Consolidated EBITDA pursuant to this paragraph (b)(xiv)
during any Test Period shall not exceed, together with the aggregate amount of
“run rate” costs savings, operating expense reductions, special items and other
operating improvements and synergies included in Consolidated EBITDA for such
Test Period pursuant to

 

14



--------------------------------------------------------------------------------

paragraph (b)(xv) of this definition, 25% of Consolidated EBITDA for such Test
Period, calculated after giving effect to any adjustment pursuant to this
paragraph (b)(xiv) and paragraph (b)(xv),

(xv) the amount of “run rate” cost savings, operating expense reductions,
special items and other operating improvements and synergies reasonably
projected by the Borrower in good faith to be realized in connection with the
Transactions or the implementation of an operational initiative (including the
termination, abandonment or discontinuance of operations and product lines or in
connection with an acquisition or disposition) after the Closing Date
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions, other operating improvements and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such actions; provided that in connection with any
determination of Consolidated EBITDA (A) a duly completed certificate signed by
a Responsible Officer of the Borrower shall be delivered to the Administrative
Agent promptly after the date on which Consolidated EBITDA is so determined,
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably identifiable and factually
supportable in the reasonable good faith judgment of the Borrower, and (y) such
actions are to be taken within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transactions, 18 months after the Closing Date and (II) in
all other cases, 18 months after the implementation of the operational
initiative, which is expected to result in such cost savings, expense
reductions, other operating improvements or synergies, (B) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (xv) to the extent duplicative of any expenses or charges otherwise added
back to Consolidated EBITDA, whether through a Pro Forma Adjustment or
otherwise, for such period and (C) the aggregate amount of “run rate” costs
savings, operating expense reductions, special items and other operating
improvements and synergies included in Consolidated EBITDA pursuant to this
paragraph (b)(xv) during any Test Period shall not exceed, together with the
aggregate amount of business optimization expenses, special items, acquisition
and disposition-related expenses and other restructuring charges, accruals or
reserves included in Consolidated EBITDA for such Test Period pursuant to
paragraph (b)(xiv) of this definition, 25% of Consolidated EBITDA for such Test
Period, calculated after giving effect to any adjustment pursuant to paragraph
(b)(xiv) and this paragraph (b)(xv),

 

15



--------------------------------------------------------------------------------

(xvi) any non-cash loss attributable to the mark-to-market movement in the
valuation of Swap Obligations (to the extent the cash impact resulting from such
loss has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815,

(xvii) any loss for such period attributable to the early extinguishment of
Indebtedness, Swap Contracts or other derivative instruments,

(xviii) any gain relating to Swap Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA in such period
pursuant to clause (c)(vi) below,

(xix) cash receipts in such period (or any netting arrangements resulting in
reduced cash expenses) not included in Consolidated EBITDA in any prior period
to the extent non-cash gains relating to such receipts were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,

(xx) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition or
any sale, conveyance, transfer or other Disposition of assets permitted under
this Agreement, to the extent actually reimbursed, or, so long as the Borrower
has received notification from the applicable counterparty or carrier that it
intends to indemnify or reimburse such expenses, charges or losses and that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days), such expenses,
charges or losses,

(xxi) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty event or business interruption, and

 

16



--------------------------------------------------------------------------------

(xxii) Transaction Costs,

less

(c) without duplication, the sum of the following items (to the extent included
in the computation of Consolidated Net Income for such period):

(i) any extraordinary, unusual or non-recurring gains,

(ii) whether or not recurring, non-cash credits and gains resulting from
non-operating items (excluding any such non-cash amount in respect of which cash
or other assets were received in a prior period or will be received in a future
period or which represents the reversal of an accrual or cash reserve for
anticipated cash charges in any prior period);

(iii) the income (or deficit) of any Person accounted for by the Borrower or any
of its Subsidiaries on the equity or cost method,

(iv) [Reserved],

(v) actual net gains resulting from discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

(vi) any non-cash gain attributable to the mark-to-market movement in the
valuation of Swap Obligations (to the extent the cash impact resulting from such
gain has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815,

(vii) any income for such period attributable to the early extinguishment of
Indebtedness, Swap Contracts or other derivative instruments, and

(viii) any loss relating to Swap Obligations associated with transactions
realized in the current period that has been reflected in Consolidated Net
Income in prior periods and excluded from Consolidated EBITDA pursuant to
clause (b)(xvi) above,

in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries; provided that,

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA, without duplication, any net unrealized
gains and losses relating to mark-to-market of amounts denominated in foreign
currencies resulting from the application of FASB ASC 830,

 

17



--------------------------------------------------------------------------------

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary of the Borrower
during such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Closing Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis and (B) an
adjustment equal to the amount of the Pro Forma Adjustment for such period
(including the portion thereof occurring prior to such acquisition or
conversion), and

(iii) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than any
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations (but if operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) by the Borrower or any Restricted Subsidiary of the Borrower during
such period (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary of the Borrower that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis.

“Consolidated Interest Expense” means for any period, the amount of interest
expense, both expensed and capitalized (including the interest component
attributable to Capitalized Lease Obligations), of the Borrower and its
Restricted

 

18



--------------------------------------------------------------------------------

Subsidiaries for such period on the aggregate principal amount of their
Indebtedness determined on a consolidated basis in accordance with GAAP, after
giving effect to any payments, if any, made (less any payments, if any,
received) pursuant to obligations under Swap Contracts with respect to such
Indebtedness but excluding non-cash deferred financing costs (other than for
purposes of the definition of the term “Consolidated EBITDA”).

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), but excluding real estate taxes, insurance costs and common
area maintenance charges and net of sublease income; provided that Consolidated
Lease Expense shall not include (a) obligations under vehicle leases entered
into in the ordinary course of business, (b) all such rental expenses associated
with assets acquired pursuant to the Transaction and pursuant to a Permitted
Acquisition (or similar Investment) or Asset Swap Transaction to the extent that
such rental expenses relate to operating leases (i) in effect at the time of
(and immediately prior to) such acquisition and (ii) related to periods prior to
such acquisition, (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP and (d) any one time effects at the
time of applying purchase accounting.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (to the extent otherwise included therein), without
duplication, (a) the income (or deficit) of any Person accrued prior to the date
it becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) for purposes of the
definition of “Excess Cash Flow” (including, without limitation, the use thereof
in the definition of “Cumulative Credit”), the undistributed earnings of any
Restricted Subsidiary (other than a Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document or any ABL Facility Document) or
applicable Law with respect to such Restricted Subsidiary, (c) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income and (d) accruals and reserves that are
established or adjusted as a result of the Transactions in accordance with GAAP
or changes as a result of the adoption or modification of accounting policies
during such period.

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Restricted Subsidiaries as set forth on the consolidated balance

 

19



--------------------------------------------------------------------------------

sheet of the Borrower as of the most recently ended Test Period; provided that,
at all times prior to the first delivery of financial statements pursuant to
Section 6.01(a) or (b), this definition shall be applied based on the pro forma
combined balance sheet of the Borrower for the Fiscal Quarter ended March 30,
2014.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition or similar Investment), consisting of
indebtedness for borrowed money, obligations in respect of all drawn and
unreimbursed letters of credit, Capitalized Lease Obligations, purchase money
Indebtedness and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of Unrestricted Cash as of such
date.

“Consolidated Total Net Debt to Consolidated EBITDA Ratio” means, as of any date
of determination, the ratio of (a) Consolidated Total Net Debt as of the date of
determination to (b) Consolidated EBITDA for the applicable Test Period.

“Consolidated Total Secured Net Debt” means, as of any date of determination,
(a) an amount equal to Consolidated Total Net Debt (without regard to clause
(b) of the definition thereof) as of such date that is secured by Liens on the
Collateral (other than (i) Liens that are junior or subordinated to the Liens on
all of the Collateral (including the Liens on the ABL Priority Collateral)
securing the Obligations and (ii) Liens on Collateral consisting of property or
assets held in defeasance or deposited in trust for redemption, repayment,
retirement, satisfaction, discharge or defeasance or similar arrangement for the
benefit of the indebtedness secured thereby) as of such date, minus (b) the
aggregate amount of Unrestricted Cash as of such date.

“Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio” means, as of
any date of determination, the ratio of (a) Consolidated Total Secured Net Debt
as of the date of determination to (b) Consolidated EBITDA for the applicable
Test Period.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower at such date less
(b) the sum of all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower on such date, including deferred

 

20



--------------------------------------------------------------------------------

revenue but excluding, without duplication, to the extent otherwise included
therein, (i) the current portion of any Funded Debt, (ii) all Indebtedness under
Incremental Revolving Credit Facilities (if any), the ABL Facility Agreement or
any other revolving facilities available to the Borrower or any of its
Restricted Subsidiaries, (iii) the current portion of interest, (iv) the current
portion of current and deferred income taxes, (v) Non-Cash Compensation
Liabilities, (vi) any other liabilities that are not Indebtedness and will not
be settled in cash or Cash Equivalents during the next succeeding twelve month
period after such date and (vii) the effects from applying purchase accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.

“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated EBITDA.”

“Credit Extension” means a Borrowing.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to:

(a) $20,000,000, plus

(b) the Retained ECF Amount, plus

(c) the Net Cash Proceeds of any Permitted Equity Issuance after the Closing
Date (other than Excluded Contributions and equity contributed to incur
Indebtedness pursuant to Section 7.03(u), but including issuances of
Indebtedness or Disqualified Equity Issuances after

 

21



--------------------------------------------------------------------------------

the Closing Date which shall have been subsequently exchanged for or converted
into Permitted Equity Issuances) at such time Not Otherwise Applied, plus

(d) in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, the
acquisition of Equity Interests of an Unrestricted Subsidiary or any other
Investment, an amount equal to the aggregate amount received by the Borrower or
any Restricted Subsidiary in cash and Cash Equivalents from: (i) the sale (other
than to the Borrower or any Restricted Subsidiary) of any such Equity Interests
of any such Unrestricted Subsidiary or any such Investment, (ii) any dividend or
other distribution by any such Unrestricted Subsidiary or received in respect of
any such Investment or (iii) returns of principal, repayments and similar
payments by any such Unrestricted Subsidiary or received in respect of any such
Investment, in each subclause of this clause (d), solely to the extent not
included in the determination of clause (b) above, plus

(e) in the event that all or a portion of the Cumulative Credit has been applied
to make an Investment pursuant to Section 7.02(s) in connection with the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and such
Unrestricted Subsidiary is thereafter redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any Restricted Subsidiary, an
amount equal to the Fair Market Value of the Investments of the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

(f) any Casualty Event the Net Cash Proceeds of which, together with the
aggregate amount of Net Cash Proceeds of all other Casualty Events, are less
than $10,000,000, received by the Borrower or any of its Restricted
Subsidiaries, in each case since the Closing Date, plus

(g) any Declined Amount,

as such amount may be reduced from time to time to the extent that all or a
portion of the Cumulative Credit is applied to make Investments pursuant to
Section 7.02(s), Restricted Payments pursuant to Section 7.06(f) or prepayments,
redemptions, purchase, defeasance or other satisfaction of Junior Financing
pursuant to Section 7.12(a)(i).

 

22



--------------------------------------------------------------------------------

“DBSI” means Deutsche Bank Securities Inc.

“Debt Fund Affiliate” means any Affiliate Lender (other than the Borrower and
its Subsidiaries) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course, so long as any such Affiliate Lender is
managed as to day-to-day investment decisions with respect to the Term Loans
(but excluding, for the avoidance of doubt, as to strategic direction and
similar matters) independently from any controlling Affiliate of the Borrower
which directly holds equity interests of the Borrower or any Parent Holding
Company.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” means, the sum of (x) Term Loan Declined Amounts and (y) the
amount of Excess Cash Flow and Net Cash Proceeds of any Relevant Transactions
offered (to the extent the Borrower or any Restricted Subsidiary is required by
the terms thereof) to prepay, repay or purchase other Indebtedness that is
secured by the Term Loan Priority Collateral on a pari passu basis with the
Obligations which the holders of such Indebtedness decline to accept pursuant to
terms equivalent to Section 2.05(c); provided that such amount shall not exceed,
in the case of Excess Cash Flow, the Pari Passu ECF Amount for the applicable
Fiscal Year, and in the case of any Relevant Transaction, the Pari Passu
Disposition Amount in respect of such Relevant Transaction.

“Declining Lender” has the meaning specified in Section 2.05(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal, the applicable interest
rate plus 2.00% per annum (provided that with respect to Eurodollar Rate Loans,
the determination of the applicable interest rate is subject to
Section 2.02(c) to the extent that Eurodollar Rate Loans may not be converted
to, or continued as, Eurodollar Rate Loans, pursuant thereto) and (b) with
respect to any other overdue amount, including overdue interest, the interest
rate applicable to Base Rate Loans that are Term Loans plus 2.00% per annum, in
each case, to the fullest extent permitted by applicable Laws.

 

23



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender or Agent that has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that no
Lender shall be a Defaulting Lender solely by virtue of (x) the ownership or
acquisition by a Governmental Authority of any equity interest in that Lender or
any direct or indirect parent company thereof so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (y) the occurrence of any of the events described in clause (i),
(ii) or (iii) of this definition which in each case has been dismissed or
terminated prior to the date of this Agreement.

“Designated Non-Cash Consideration” means the Fair Market Value (with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured on
the earliest of (i) the date a legally binding commitment for the relevant
Disposition (or, if later, for the payment of such item) was entered into and
(ii) if no legally binding commitment was entered into, the date of such
Disposition, in each case without giving effect to subsequent changes in value)
of non-cash consideration received by the Borrower or any Restricted Subsidiary
in connection with a Disposition made pursuant to Section 7.05(s) that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Responsible Officer of the Borrower setting forth the
basis of such Fair Market Value (with the amount of Designated Non-Cash
Consideration in respect of any Disposition being reduced for purposes of
Section 7.05(s) to the extent the Borrower or any Restricted Subsidiary converts
the same to cash or Cash Equivalents within 180 days following the closing of
the applicable Disposition).

“Designation Date” has the meaning specified in Section 2.15(f).

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.05(a)(vi)(B)(b).

“Discount Range” has the meaning specified in Section 2.05(a)(vi)(C)(a).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(vi)(C)(a).

 

24



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(vi) substantially in the form of Exhibit Q.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit R, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(vi)(C)(a).

“Discount Range Proration” has the meaning specified in
Section 2.05(a)(vi)(C)(c).

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(vi)(D)(c).

“Discounted Prepayment Effective Date” in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Section 2.05(a)(vi)(B), Section 2.05(a)(vi)(C) or Section 2.05(a)(vi)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

“Discounted Term Loan Prepayment” has the meaning specified in
Section 2.05(a)(vi)(A).

“Disinterested Directors” means, with respect to any Affiliate Transaction, one
or more members of the Board of Directors of the Borrower, or one or more
members of the Board of Directors of a Parent Holding Company, having no
material direct or indirect financial interest in or with respect to such
Affiliate Transaction. A member of any such Board of Directors shall not be
deemed to have such a financial interest by reason of such member’s holding
capital stock of the Borrower or any Parent Holding Company or any options,
warrants or other rights in respect of such capital stock.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and its Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold

 

25



--------------------------------------------------------------------------------

Entity or Business and its Subsidiaries or to Converted Unrestricted Subsidiary
and its Subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Restricted Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that “Disposition” and “Dispose”
shall not be deemed to include any issuance by the Borrower of any of its Equity
Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable), (b) is redeemable at the option of the holder thereof (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Term Loan Maturity Date in effect at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of officers, directors, employees,
consultants or independent contractors of any Parent Holding Company, the
Borrower or any Restricted Subsidiary or by any such plan to any such Person,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or a Restricted
Subsidiary or any other Person in order to satisfy applicable statutory or
regulatory obligations or as a result of such Person’s termination, death or
disability.

“Disqualified Lender” has the meaning specified in Section 10.07(b)(v).

“Dollar” and “$” mean lawful money of the United States.

 

26



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not (a) a
Foreign Subsidiary or (b) a FSHCO.

“ECF Percentage” means 50%; provided that the ECF Percentage with respect to any
Fiscal Year shall be reduced to (x) 25% if the Consolidated Total Secured Net
Debt to Consolidated EBITDA Ratio as of the last day of such Fiscal Year is less
than or equal to 1.25:1.00 and (y) 0% if the Consolidated Total Secured Net Debt
to Consolidated EBITDA Ratio as of the last day of such Fiscal Year is less than
or equal to 0.75:1.00.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loan to such Person under
Section 10.07(b)(iii)).

“Environmental Laws” means any and all federal, state, local or municipal and
foreign statutes, laws, including applicable common law, regulations,
ordinances, rules, judgments, orders, decrees, permits, licenses or governmental
restrictions, agreements or requirements relating to pollution, the protection
of the environment or human health and safety, the release of Hazardous
Materials into the environment or human exposure to Hazardous Materials,
including those related to hazardous materials, substances or wastes, air
emissions and discharges to public pollution control systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
monitoring or oversight by a Governmental Authority, fines, penalties or
indemnities), of or relating to any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) human exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, registration, identification
number, license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

27



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA) or insolvent
(within the meaning of Section 4245 of ERISA); (d) the filing of a notice of
intent to terminate or the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, respectively (other than a standard
termination), (e) the institution by the PBGC of proceedings to terminate a Plan
or Multiemployer Plan; (f) the imposition of any liability under Sections 4062,
4063, 4064, 4069, 4201 or 4204 upon any Loan Party or any ERISA Affiliate;
(g) the conditions for the imposition of a lien under Section 430(k) of the Code
or Section 303(k) of ERISA shall have been met with respect to any Plan; or
(h) any other similar event or condition with respect to a Plan or Multiemployer
Plan that could reasonably be expected to result in material liability of the
Borrower or any Subsidiary.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

  Eurodollar Base Rate   Eurodollar Rate = 1.00 –  
Eurodollar Reserve Percentage  

 

28



--------------------------------------------------------------------------------

where,

“Eurodollar Base Rate” means, for purposes of clause (a) of this definition, the
rate per annum equal to (i) ICE LIBOR, as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time and as consented to by
the Borrower (such consent not to be unreasonably withheld)) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that,
for purposes of this clause (i), if ICE LIBOR shall be less than zero, such rate
shall be deemed to be zero or (ii) if ICE LIBOR is not available for such
Interest Period, the Interpolated ICE LIBOR; provided that, for purposes of this
clause (ii), if Interpolated ICE LIBOR shall be less than zero, such rate shall
be deemed to be zero and (b) for any interest calculation with respect to a Base
Rate Loan on any date, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  Eurodollar Base Rate   Eurodollar Rate = 1.00 –  
Eurodollar Reserve Percentage  

where,

“Eurodollar Base Rate” means, for purposes of clause (b) of this definition, the
rate per annum as of such date equal to (i) ICE LIBOR, as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time and as
consented to by the Borrower (such consent not to be unreasonably withheld)) at
approximately 11:00 a.m., London time, two London Banking Days prior to such
date, for Dollar deposits with a term of one month commencing on that day;
provided that, for purposes of this clause (i), if ICE LIBOR shall be less than
zero, such rate shall be deemed to be zero or (ii) if ICE LIBOR is not available
for such Interest Period, the Interpolated ICE LIBOR; provided that, for
purposes of this clause (ii), if Interpolated ICE LIBOR shall be less than zero,
such rate shall be deemed to be zero.

Notwithstanding the foregoing, at no time shall the Eurodollar Rate for any
purpose be less than 1.00% per annum with respect to Initial Term Loans.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

 

29



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding. The Eurodollar Rate
for each outstanding Loan the interest on which is determined by reference to
the Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Fiscal Year of the Borrower, the excess, if
any, of

(a) the sum, without duplication, of

(i) Consolidated Net Income for such Fiscal Year (but excluding, to the extent
included in arriving at such Consolidated Net Income, the Net Cash Proceeds of
any Recovery Event),

(ii) an amount equal to all Non-Cash Charges to the extent deducted in arriving
at such Consolidated Net Income,

(iii) income tax expense to the extent deducted in arriving at such Consolidated
Net Income,

(iv) any cash dividends or distributions actually paid from any Person accounted
for by the Borrower or any of its Restricted Subsidiaries on the equity or cost
method for such Fiscal Year,

(v) [Reserved],

(vi) [Reserved],

(vii) decreases in Consolidated Working Capital for such Fiscal Year (except as
a result of the reclassification of items from short-term to long-term or vice
versa),

(viii) an amount equal to the aggregate net non-cash loss on the sale, transfer
or other Disposition of assets, business units or property by the Borrower and
its Restricted Subsidiaries during such period (other than sales, transfers or
other Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

 

30



--------------------------------------------------------------------------------

(ix) cash payments received in respect of Swap Contracts during such period to
the extent not included in arriving at such Consolidated Net Income; and

over

(b) the sum, without duplication, of

(i) an amount equal to the aggregate net amount of all non-cash credits and
gains included in arriving at such Consolidated Net Income (excluding any such
non-cash amount in respect of which cash or other assets were received in a
prior period or will be received in a future period or which represents the
reversal of an accrual or cash reserve for anticipated cash charges in any prior
period) and cash charges included in clauses (a) through (d) of the definition
of “Consolidated Net Income”,

(ii) taxes, including penalties and interest, paid in cash during such Fiscal
Year,

(iii) the income or loss of any Person accounted for by the Borrower or any of
its Subsidiaries on the equity or cost method for such Fiscal Year,

(iv) [Reserved],

(v) [Reserved],

(vi) without duplication of amounts deducted pursuant to clause (xv) below in
prior Fiscal Years, the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such Fiscal Year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and except to the extent financed by the issuance of Equity
Interests by, or the making of capital contributions to, the Borrower or any of
its Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business or other proceeds not included in Consolidated Net
Income),

(vii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries made during such Fiscal Year (including
(A) the principal component of payments in respect of Capitalized Lease
Obligations and (B) the amount of any mandatory prepayment of Term Loans
actually made pursuant to Section 2.05(b)(ii) and any mandatory redemption or
prepayment of Indebtedness secured by the Term Loan Priority Collateral on a
pari passu basis with the

 

31



--------------------------------------------------------------------------------

Obligations, in the case of this clause (B), that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (1) all other prepayments and/or redemptions of Term Loans and such
other Indebtedness and (2) all prepayments of revolving credit loans and
swingline loans permitted hereunder made during such period (other than in
respect of any revolving credit facility, other than loans under the ABL
Facility Agreement or any Incremental Revolving Credit Loans, to the extent
there is an equivalent permanent reduction in commitments thereunder)), except
to the extent financed by the issuance or incurrence of long-term Indebtedness
by, or the issuance of Equity Interests by, or the making of capital
contributions to, the Borrower or any of its Restricted Subsidiaries or using
the proceeds of any Disposition outside the ordinary course of business or other
proceeds not included in Consolidated Net Income,

(viii) increases in Consolidated Working Capital for such Fiscal Year (except as
a result of the reclassification of items from short-term to long-term or vice
versa),

(ix) an amount equal to the aggregate net non-cash gain on the sale, transfer or
other Dispositions of property by the Borrower and its Restricted Subsidiaries
during such period (other than a Disposition in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(x) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness, except to the extent that such payments
were financed by the issuance or incurrence of long-term Indebtedness by, or the
issuance of Equity Interests by, or the making of capital contributions to, the
Borrower or any of its Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business or other proceeds not
included in Consolidated Net Income,

(xi) without duplication of amounts deducted pursuant to clause (xv) below in
prior Fiscal Years, the amount of Investments (other than Investments made
pursuant to Sections 7.02(a), (c), (h), (i)(i), (l), (q), (r), (s), (v), (z),
(cc), (ff) or (gg)) and acquisitions made in cash during such period, except to
the extent that such Investments and acquisitions were financed by the issuance
or incurrence of long-term Indebtedness by, or the issuance of Equity Interests
by, or the making of capital contributions to, the Borrower or any of its
Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business or other proceeds not included in Consolidated Net
Income,

 

32



--------------------------------------------------------------------------------

(xii) the amount of Restricted Payments paid in cash during such period (other
than pursuant to Section 7.06(a) (with respect to payments made to the Borrower
or any Restricted Subsidiary), (c), (f)(2), (g)(i), (g)(ii), (k) or (o)), except
to the extent that such Restricted Payments were financed by the issuance or
incurrence of Indebtedness by, or the issuance of Equity Interests by, or the
making of capital contributions to, the Borrower or any of its Restricted
Subsidiaries or using the proceeds of any Disposition outside the ordinary
course of business or other proceeds not included in Consolidated Net Income,

(xiii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent that such expenditures were
financed by the issuance or incurrence of long-term Indebtedness by, or the
issuance of Equity Interests by, or the making of capital contributions to, the
Borrower or any of its Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business or other proceeds not
included in Consolidated Net Income,

(xiv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent that such payments were financed by the
issuance or incurrence of long-term Indebtedness by, or the issuance of Equity
Interests by, or the making of capital contributions to, the Borrower or any of
its Restricted Subsidiaries or using the proceeds of any Disposition outside the
ordinary course of business or other proceeds not included in Consolidated Net
Income,

(xv) at the Borrower’s election, without duplication of amounts deducted from
Excess Cash Flow in other periods, the aggregate consideration required to be
paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions (or similar Investments) or
Capital Expenditures to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent that the aggregate amount of cash actually utilized
to finance such Permitted Acquisitions (or similar Investments) or Capital

 

33



--------------------------------------------------------------------------------

Expenditures during such period of four consecutive fiscal quarters (x) is
financed by the issuance or incurrence of long-term Indebtedness by, or the
issuance of Equity Interests by, or the making of capital contributions to, the
Borrower or any of its Restricted Subsidiaries or using the proceeds of any
Disposition outside the ordinary course of business or other proceeds not
included in Consolidated Net Income (the “Financed Amount”) or (y) is less than
the Contract Consideration, the Financed Amount and/or the amount of such
shortfall shall, in each case but without duplication, be added to the
calculation of Excess Cash Flow, at the end of such period of four consecutive
fiscal quarters, and

(xvi) cash expenditures made in respect of Swap Contracts during such period to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means a Permitted Equity Issuance that is designated as
an “Excluded Contribution” in a certificate from a Responsible Officer of the
Borrower on the date made and the proceeds of which are irrevocably excluded
from the calculation of the Cumulative Credit.

“Excluded Deposit/Securities Account” means (i) any bankruptcy reserve and
distribution accounts established in connection with the Plan of Reorganization
and (ii) the “Rabbi Trust” accounts, numbers 3800854945 and 3800854953
maintained by the Borrower with Northern Trust Bank.

“Excluded Information” has the meaning specified in Section 10.07(k)(ii).

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Request” has the meaning specified in Section 4.02.

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary,
(b) an Unrestricted Subsidiary, (c) a FSHCO, (d) (subject to the Borrower’s
option to designate any such Subsidiary as not “Excluded”) not wholly owned
directly by the Borrower or one or more of its wholly owned Restricted
Subsidiaries, (e) an Immaterial Subsidiary that is designated as such by the
Borrower, (f) established or created pursuant to Section 7.02(x) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition,
(g) a Permitted Receivables Financing Subsidiary, (h) a Subsidiary that is
prohibited by applicable Law from guaranteeing the Facilities, or which would
require governmental (including regulatory) consent, approval, license or

 

34



--------------------------------------------------------------------------------

authorization to provide a guarantee unless, such consent, approval, license or
authorization has been received, in each case so long as the Administrative
Agent shall have received a certification from a Responsible Officer of the
Borrower as to the existence of such prohibition or consent, approval, license
or authorization requirement, (i) a subsidiary that is prohibited from
guaranteeing the Facilities by any Contractual Obligation in existence on the
Closing Date (or, in the case of any newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof), (j) a
Subsidiary with respect to which the provision of such guarantee of the
Obligations would result in material adverse tax consequences to the Borrower or
one of its Subsidiaries (as reasonably determined by the Borrower and notified
in writing to the Administrative Agent), (k) a not-for-profit Subsidiary,
(l) any Subsidiary to the extent the cost of providing such guarantee is
excessive in relation to the value afforded thereby as reasonably agreed by the
Borrower and the Administrative Agent, (m) any Subsidiary that is a captive
insurance company, (n) [Reserved], (o) [Reserved] or (p) any other Subsidiary as
may be agreed by the Administrative Agent in its sole discretion; provided that
no Subsidiary shall be an “Excluded Subsidiary” under this Agreement if that
Subsidiary is a guarantor or other obligor under the ABL Facility.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) and Other Connection
Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Recipient pursuant to a law in effect on the date on which
(i) in the case of a Lender, such Lender acquires the applicable interest in the
Loan or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.07) and, in the case of any other Recipient, such Recipient
becomes a party hereto or (ii) in the case of any Lender, such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Joint Venture Interests” means the capital stock of and related
contractual and other rights in and to any Joint Venture owned by the Borrower
and the Restricted Subsidiaries as of the Closing Date.

 

35



--------------------------------------------------------------------------------

“Existing Term Loans” has the meaning specified in Section 2.15(a).

“Existing Term Tranche” has the meaning specified in Section 2.15(a).

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extended Term Tranche” has the meaning specified in Section 2.15(a).

“Extending Lender” has the meaning specified in Section 2.15(b).

“Extension” has the meaning specified in Section 2.15(b).

“Extension Amendment” has the meaning specified in Section 2.15(c).

“Extension Date” has the meaning specified in Section 2.15(d).

“Extension Election” has the meaning specified in Section 2.15(b).

“Extension Request” has the meaning specified in Section 2.15(a).

“Extension Request Deadline” has the meaning specified in Section 2.15(b).

“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins.

“Facility” means the Initial Term Loans and the Initial Term Commitments with
respect thereto, any New Term Facility and any other facility hereunder, as the
context may require.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length, as reasonably determined by the
Borrower in good faith.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations issued thereunder or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with any of the foregoing and any fiscal or regulatory legislation or
rules adopted pursuant to any such intergovernmental agreement.

 

36



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means collectively (i) the JPM Fee Letter, (ii) the Fee Letter
dated as of June 18, 2014, among the Borrower, Tribune and DBSI, (iii) the Fee
Letter dated as of June 18, 2014, among the Borrower, Tribune and Merrill Lynch,
(iv) the Fee Letter dated as of June 18, 2014, among the Borrower, Tribune and
CGMI and (v) the Fee Letter dated as of June 20, 2014, among the Borrower,
Tribune and Barclays Bank PLC.

“Fiscal Quarter” means successive 13-week periods (each such period to begin on
a Monday and end on a Sunday) beginning on the first day following the end of
the Borrower’s prior Fiscal Year; provided that for any 53-week Fiscal Year, the
last Fiscal Quarter for such Fiscal Year shall consist of a 14-week period from
and including the first day following the end of the third Fiscal Quarter of
such Fiscal Year through and including the last day of such Fiscal Year;
provided further that, if the Borrower has elected to change its Fiscal Year end
to December 31st of each year, “Fiscal Quarter” shall mean the three months
ended March 31st, June 30th, September 30th and December 31st, respectively.

“Fiscal Year” means the fiscal year of the Borrower ending on the last Sunday in
December of each year; provided that, at any time the Borrower may at its option
elect for “Fiscal Year” to mean the fiscal year of the Borrower ending
December 31st of each year.

“Flood Insurance Requirements” shall mean, in order to comply with the National
Flood Insurance Reform Act of 1994 and related legislation (including the
regulations of the Board of Governors of the Federal Reserve System), the
following documents: (A) a completed standard “life of loan” flood hazard
determination form, (B) if any improvements to the applicable Mortgaged Property
are located in a special flood hazard area, a notification to the Borrower

 

37



--------------------------------------------------------------------------------

(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community does not participate in the NFIP,
(C) documentation evidencing the Borrower’s receipt of the Borrower Notice and
(D) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

“Foreign Asset Sale” has the meaning specified in Section 2.05(d).

“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability by the Borrower or any of its Subsidiaries under applicable Law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (e) the
occurrence of any transaction that is prohibited under any applicable Law and
that could reasonably be expected to result in the incurrence of any liability
by the Borrower or any of its Subsidiaries, or the imposition on the Borrower or
any of its Subsidiaries of, any fine, excise tax or penalty resulting from any
noncompliance with any applicable Law.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any benefit plan that, under the applicable Law of any
jurisdiction other than the United States, is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

“Foreign Recovery Event” has the meaning specified in Section 2.05(d).

“Foreign Subsidiary” means any Subsidiary of the Borrower which is (a)(i) not
organized under the laws of the United States, any state thereof or the District
of Columbia or (ii) is a FSHCO or (b) any Subsidiary of a Person described in
clause (a).

 

38



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) substantially all
of the assets of which constitute the equity and/or indebtedness of Foreign
Subsidiaries or FSHCOs, intellectual property relating to such Foreign
Subsidiaries (or Subsidiaries thereof) and other assets (including cash and Cash
Equivalents) incidental thereto.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” means all indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or

 

39



--------------------------------------------------------------------------------

lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary or reasonable indemnity obligations in effect on the
Closing Date, or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 1 (such Subsidiaries not to include any Excluded Subsidiary) and each
other Subsidiary of the Borrower that shall deliver a guaranty or guaranty
supplement pursuant to Section 6.12 or otherwise at the election of the
Borrower, in each case, unless and until such time as the respective Guarantor
is released from all of its obligations under the Guaranty in accordance with
the terms and provisions hereof and thereof.

“Guaranty” means the Term Loan Guaranty, made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit F, together with each other guaranty supplement executed and
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, materials or wastes, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, urea formaldehyde insulation, infectious
or medical wastes and all other substances or wastes of any nature regulated as
“hazardous” or “toxic,” or as a “pollutant” or a “contaminant, or words of
similar import or for which liability may arise, pursuant to any Environmental
Law.

 

40



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender, an ABL Lender or an Agent or an Affiliate of a Lender, an
ABL Lender or an Agent or (ii) with respect to Swap Contracts in effect as of
the Closing Date, is, as of the Closing Date (or becomes within 30 days after
the Closing Date), a Lender, an ABL Lender or an Agent or an Affiliate of a
Lender, an ABL Lender or an Agent and a party to a Swap Contract, in each case,
in its capacity as a party to such Swap Contract.

“ICE LIBOR” means the LIBOR Rate as administered by the ICE Benchmark
Administration Limited or, in the event it shall no longer administer such rate,
by any successor administrator of such rate.

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(vi)(C)(c).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(vi)(D)(c).

“Immaterial Subsidiary” means any Subsidiary of the Borrower designated as such
in writing by the Borrower to the Administrative Agent that, as of the last day
of the most recently ended Test Period on or prior to the date of determination
for which Section 6.01 Financials were required to be delivered, has assets
representing less than 5% of Consolidated Total Assets and revenues representing
less than 5% of consolidated revenues of the Borrower and its Restricted
Subsidiaries for such Test Period; provided that (a) the aggregate assets and
aggregate annual consolidated revenues of all Immaterial Subsidiaries shall at
no time exceed 7.5% of Consolidated Total Assets or 7.5% of consolidated
revenues of the Borrower and its Restricted Subsidiaries for such Test Period,
respectively, and (b) the Borrower will designate in writing to the
Administrative Agent from time to time the Restricted Subsidiaries which will
cease to be treated as “Immaterial Subsidiaries” in order to comply with the
foregoing limitations.

“Increase Supplement” has the meaning specified in Section 2.14(c).

“Incremental Amount” means, at any time, an amount equal to the sum of (I) the
greater of (x) $100,000,000 minus the aggregate amount of any and all
Incremental Commitments and New Incremental Indebtedness incurred or issued
pursuant to Section 2.14 and Section 2.17, respectively, at or prior to such
time in reliance on this clause (x) and (y) the maximum aggregate principal
amount of Indebtedness that can be incurred, at such time, such that after
giving Pro Forma Effect to the incurrence of such Indebtedness and the use of
proceeds thereof, the Consolidated Total Secured Net Debt to Consolidated EBITDA
Ratio of the Borrower is less than or equal to 2.00:1.00 (it being understood
that (A) Pro Forma Effect shall be given to the entire committed amount of any
such

 

41



--------------------------------------------------------------------------------

Indebtedness (assuming that the entire committed amount thereof is fully drawn
on the effective date thereof) and such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause and (B) for purposes of calculating the Consolidated
Total Secured Net Debt to Consolidated EBITDA Ratio solely for purposes of this
definition, (i) any Indebtedness incurred pursuant to clauses (x) or (y),
(ii) any outstanding Refinancing Indebtedness, Permitted Debt Exchange Notes and
Rollover Indebtedness in respect of such Indebtedness and (iii) in each case any
Permitted Refinancing thereof incurred pursuant to Section 7.03(b) shall, in
each case, be treated as if such amount is Consolidated Total Secured Net Debt,
regardless of whether such amount is actually secured) plus (II) an amount equal
to all voluntary prepayments of Initial Term Loans made pursuant to
Section 2.05(a) and any Refinancing thereof (whether Refinancing Indebtedness,
Permitted Debt Exchange Notes, Rollover Indebtedness or otherwise), other than
such voluntary prepayments, repayments or redemptions financed with the proceeds
of other Indebtedness.

“Incremental Commitment Amendment” has the meaning specified in Section 2.14(d).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Letter of Credit Commitments” has the meaning specified in
Section 2.14(a)

“Incremental Loans” has the meaning specified in Section 2.14(d).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Borrowing” means a borrowing consisting of an
Incremental Revolving Credit Loan.

“Incremental Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Incremental Revolving Commitments at such time.

“Incremental Revolving Credit Loan” means Loans made pursuant to Incremental
Revolving Commitments.

“Incremental Term Loan” means Loans made pursuant to Incremental Term Loan
Commitments.

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

 

42



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property (other than (w) trade accounts payable in the ordinary course of
business, (x) any earn-out obligation until and unless the payment of which has
been determined by such Person in good faith to be probable (in the amount so
determined), (y) expenses accrued in the ordinary course of business and
(z) obligations resulting from take-or pay contracts entered into in the
ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Capitalized Lease Obligations;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all (i) Guarantees of such Person in respect of any of the foregoing, and
(ii) Permitted Disposition Transaction Indebtedness of such Person;

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

 

43



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Net Debt of such Person and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value of the property encumbered thereby as determined by such Person in
good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Initial Term Commitment” as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Initial Term Commitments shall be $350,000,000, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreements” has the meaning given to such term
in the Security Agreement.

 

44



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit K hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

“Intercreditor Agreement” means (i) the ABL/Term Loan Intercreditor Agreement,
(ii) any Junior Priority Intercreditor Agreement and (iii) any Other
Intercreditor Agreement, as applicable.

“Intercreditor Agreement Supplement” has the meaning specified in Section 9.14.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or to the extent consented to by all Appropriate Lenders, twelve
months thereafter as selected by the Borrower in a Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the scheduled Maturity Date of the
Facility under which such Loan was made.

 

45



--------------------------------------------------------------------------------

“Interpolated ICE LIBOR” means, in relation to the Interest Period for any
Eurodollar Rate Loan, the rate (rounded upwards to four decimal places) which
results from interpolating on a linear basis between:

(a) the applicable ICE LIBOR for the longest period (for which that ICE LIBOR is
available) which is less than such Interest Period, and

(b) the applicable ICE LIBOR for the shortest period (for which that ICE LIBOR
is available) which exceeds such Interest Period,

each as of approximately 11:00 a.m., London time, two London Banking Days prior
to the date of such interpolation.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, by means of (a) the purchase or other acquisition of Equity Interests or
debt or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor incurs debt of the type
referred to in clause (h) of the definition of Indebtedness in respect of such
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such other Person. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary, including the Existing Joint Venture Interests.

“JPM Fee Letter” means the Fee Letter dated as of June 18, 2014, among the
Borrower, Tribune, JPMCB and JPMS.

“JPMCB” has the meaning specified in the introductory paragraph to this
Agreement.

 

46



--------------------------------------------------------------------------------

“JPMS” means J.P. Morgan Securities LLC.

“Junior Financing” has the meaning specified in Section 7.12.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Priority Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L-2 to be entered into as required by the
terms hereof, as amended, supplemented, waived or otherwise modified, from time
to time in accordance with the terms hereof and thereof.

“known to the Borrower” means the actual knowledge (after reasonable inquiry) of
a Responsible Officer of the Borrower.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
maturity date applicable to any Tranche of Term Loans hereunder at such time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Collateral” has the meaning assigned to the term “Collateral” in the Letter
of Credit Agreement.

“L/C Facility Issuer” has the meaning specified in the definition of Letter of
Credit Agreement.

“Lender” means each lender party to this Agreement from time to time.

“Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit Agreement” means that certain cash-collateralized Continuing
Agreement for Standby Letters of Credit, dated as of the date hereof, between
the Borrower and JPMCB, as issuer (together with its permitted

 

47



--------------------------------------------------------------------------------

successors, the “L/C Facility Issuer”), as such agreement may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, replaced, restructured, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original issuing
bank or other issuing banks or otherwise, and whether provided under the
original Letter of Credit Agreement or one or more other credit agreements or
otherwise, unless such agreement, instrument or other document expressly
provides that it is not intended to be and is not a Letter of Credit Agreement).

“Letter of Credit Facility” means the collective reference to the Letter of
Credit Agreement, any Letter of Credit Documents, any notes and letters of
credit issued pursuant thereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original issuer or other issuer or otherwise, and whether provided
under the original Letter of Credit Agreement or one or more other agreements
(including this Agreement), indentures or financing agreements or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not a Letter of Credit Facility). Without limiting the
generality of the foregoing, the term “Letter of Credit Facility” shall include
any agreement (i) changing the termination date of any commitments thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Company as additional
parties thereunder, (iii) increasing the amount of letters of credit thereunder
or available to be issued thereunder or (iv) otherwise altering the terms and
conditions thereof.

“Letter of Credit Documents” means the “Credit Documents” as defined in the
Letter of Credit Agreement, as the same may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (other than
any agreement, document or instrument that expressly provides that it is not
intended to be and is not an Letter of Credit Document).

“Lien” means any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
leases evidencing Capitalized Lease Obligations having substantially the same
economic effect as any of the foregoing).

 

48



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Term Loan, a New Term Loan, an Incremental Revolving
Credit Loan, an Extended Term Loan or a Specified Refinancing Term Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) the ABL/Term Loan
Intercreditor Agreement, any Junior Priority Intercreditor Agreement (on and
after the execution thereof) and any Other Intercreditor Agreement (on and after
the execution thereof).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Group” means directors and members of management of any Parent
Holding Company, the Borrower and its Subsidiaries that have ownership interests
in Borrower (or such Parent Holding Company) or (in each case) family members or
relatives thereof, or trusts, partnerships or limited liability companies for
the benefit of any of the foregoing, or any of their heirs, executors,
successors and legal representatives, who at any date beneficially own or have
the right to acquire, directly or indirectly, Equity Interests of the Borrower
or such Parent Holding Company.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of capital stock of the Borrower or any Parent Holding
Company on the date of declaration of the relevant dividend multiplied by
(ii) the arithmetic mean of the closing prices per share of such capital stock
on the New York Stock Exchange (or, if the primary listing of such capital stock
is on another exchange, on such other exchange) for the 30 consecutive trading
days immediately preceding the date of declaration of such dividend.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of

 

49



--------------------------------------------------------------------------------

operations of the Borrower and the Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective obligations under the Loan Documents or (c) a
material adverse effect on the rights and remedies of the Lenders or Agents
under the Loan Documents, in each case taken as a whole.

“Material Guarantor” means any Guarantor which individually constitutes (a) at
least 5% of the Consolidated Total Assets as of last day of the most recently
ended Test Period on or prior to the date of determination for which
Section 6.01 Financials were required to be delivered or (b) at least 5% of the
consolidated revenues of the Borrower and its Restricted Subsidiaries for the
most recent Test Period on or prior to the date of determination for which
Section 6.01 Financials were required to be delivered.

“Material Real Property” means all fee owned real property with a purchase price
or a fair market value at the time of acquisition greater than or equal to
$10,000,000.

“Maturity Date” means, with respect to the Initial Term Loans, the earliest to
occur of (i) August 4, 2021, (ii) the date of termination in whole of the Term
Commitments pursuant to Section 2.06(a) prior to any Term Borrowing and
(iii) the date that the Term Loans are declared due and payable pursuant to
Section 8.02.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Minimum Exchange Tender Condition” has the meaning specified in
Section 2.16(b).

“Minimum Extension Condition” has the meaning specified in Section 2.15(g).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means an agreement, including a mortgage, deed of trust or any other
document, creating and evidencing a Lien on a Mortgaged Property, which shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, with such schedules and including such provisions as shall
be necessary to conform to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

 

50



--------------------------------------------------------------------------------

“Mortgaged Property” means Material Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 6.12(a)(ii), unless and until such time as the Mortgage is released in
accordance with the terms hereof and thereof.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions.

“Net Cash Proceeds” means an amount equal to:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event received by or paid to or for the account of the Borrower or any
Restricted Subsidiary and including any proceeds received as a result of
unwinding any related Swap Contract in connection with such transaction) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and, if such asset constitutes Term Loan Priority
Collateral, any Indebtedness secured by Liens on assets that are pari passu or
junior to the Lien on the Term Loan Priority Collateral securing the Obligations
pursuant to the terms of one or more Intercreditor Agreements or which are
otherwise required by the express terms hereof to be subject to an Intercreditor
Agreement), (B) the out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary or reasonable fees actually incurred
in connection therewith), (C) taxes paid or reasonably estimated to be payable
in connection with such Disposition or Casualty Event (or any tax distribution
the Borrower may be required to make as a result of such Disposition or Casualty
Event) and any repatriation costs associated with receipt by the applicable
taxpayer of such proceeds, (D) any costs actually incurred associated with
unwinding any related Swap Contract in

 

51



--------------------------------------------------------------------------------

connection with such transaction, (E) any reserve for adjustment in respect of
(x) the sale price of the property that is the subject of such Disposition
established in accordance with GAAP and (y) any liabilities associated with such
property and retained by the Borrower or any Restricted Subsidiary after such
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, (F) any customer deposits required
to be returned as a result of such Disposition and (G) the pro rata portion of
the net cash proceeds of any Disposition or Casualty Event by any non-wholly
owned Restricted Subsidiary (calculated without regard to this clause
(G)) attributable to minority interests and not available for distribution to or
for the account of the Borrower or a wholly owned Restricted Subsidiary as a
result thereof, and it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any noncash consideration received by the Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount, or any offsetting other reserve) of any reserve described
in clause (E) above;

(b) with respect to the issuance of any Equity Interest by the Borrower, any
Restricted Subsidiary or any Parent Holding Company, the excess of (i) the sum
of the cash and Cash Equivalents received in connection with such issuance and
in connection with unwinding any related Swap Contract in connection therewith
over (ii) the investment banking fees, underwriting discounts and commissions,
other out-of-pocket expenses and other customary or reasonable expenses,
incurred by the Borrower, such Restricted Subsidiary or such Parent Holding
Company in connection with such issuance and any costs actually incurred
associated with unwinding any related Swap Contract in connection therewith; and

(c) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance and in connection
with unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, taxes paid or
reasonably estimated to be payable or issuance and other out-of-pocket expenses
and other customary or reasonable expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance and any
costs actually incurred associated with unwinding any related Swap

 

52



--------------------------------------------------------------------------------

Contract in connection therewith and, in the case of Indebtedness of any Foreign
Subsidiary, deductions in respect of withholding taxes that are or would
otherwise be payable in cash if such funds were repatriated to the United
States.

“New Incremental Indebtedness” has the meaning specified in Section 2.17(a).

“New Incremental Indebtedness Effective Date” has the meaning specified in
Section 2.17(b).

“New Term Facility” has the meaning specified in Section 2.14(a).

“NFIP” has the meaning specified in the definition of Flood Insurance
Requirements.

“Non-Cash Charges” means, whether or not recurring, (a) any impairment charge or
asset write-off or write-down related to intangible assets (including goodwill),
long-lived assets, and investments pursuant to GAAP, (b) all losses from
investments recorded using the equity method, (c) all Non-Cash Compensation
Expenses, (d) any one-time non-cash impact at the time of applying purchase
accounting, (e) the non-cash impact of accounting changes or restatements,
including changes in underlying methodologies, and (f) other non-operating or
special non-cash charges (provided that, in each case, if any non-cash charge
represents an accrual or reserve for any potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive-based compensation awards or arrangements.

“Non-Cash Compensation Liabilities” means any liabilities recorded in connection
with stock-based awards, partnership interest-based awards and similar incentive
based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning specified in Section 3.07(e).

“Non-Extending Lender” has the meaning specified in Section 2.15(e).

“Not Otherwise Applied” means, with reference to any amount of Excluded
Contribution or the Cumulative Credit that is proposed to be applied to a
particular use or transaction, such amount that (a) was not required to prepay

 

53



--------------------------------------------------------------------------------

Loans pursuant to Section 2.05(b) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction.

“Note” means a Term Note.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that (a) obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents and the Guaranty,
respectively, only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed and (b) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Secured Hedge Agreements or any Secured Cash
Management Agreements. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party.

“OFAC” has the meaning specified in Section 5.20.

“Offered Amount” has the meaning specified in Section 2.05(a)(vi)(D)(a).

“Offered Discount” has the meaning specified in Section 2.05(a)(vi)(D)(a).

“OID” has the meaning specified in Section 2.14(d).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement

 

54



--------------------------------------------------------------------------------

(or equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction) and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture, trust or other
applicable agreement of formation or organization and, if applicable, any
agreement or instrument with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), or sold or assigned an interest in any Loan or Loan document).

“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent,
as the same may be amended, supplemented, waived or otherwise modified from time
to time in accordance with the terms hereof and thereof.

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Outstanding Amount” means with respect to any Tranche of Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.

“Parent Holding Company” means any Person of which the Borrower becomes a
Subsidiary.

“Pari Passu Disposition Amount” has the meaning specified in
Section 2.05(b)(ii).

“Pari Passu ECF Amount” has the meaning specified in Section 2.05(b)(i).

“Participant” has the meaning specified in Section 10.07(d).

 

55



--------------------------------------------------------------------------------

“Participant Register” has the meaning set forth in Section 10.07(m).

“Participating Lender” has the meaning specified in Section 2.05(a)(vi)(C)(b).

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Additional Debt” means senior secured or senior unsecured, senior
subordinated or subordinated Indebtedness of the Borrower or its Restricted
Subsidiaries (which Indebtedness, if secured, may, to the extent permitted by
Section 7.01(gg), either have the same Lien priority on the Collateral as the
Obligations or may be secured by a Lien ranking junior to the Lien on the
Collateral securing the Obligations) consisting of notes or loans under credit
agreements, indentures or other similar agreements or instruments; provided that
(A) the terms of such Indebtedness do not provide for any mandatory repayment or
redemption from asset sales, casualty or condemnation events or excess cash flow
on more than a ratable basis with the Term Loans other than, with respect to
Indebtedness that is secured on a pari passu basis with the Term Loans, terms of
such Indebtedness which may provide for mandatory repayments or redemptions from
excess cash flow in a higher percentage than the ECF Percentage, (B) (i) if such
Indebtedness is being incurred to finance or otherwise incurred in connection
with a Permitted Acquisition, Asset Swap Transaction or other similar Investment
permitted hereunder, (x) the Borrower’s Consolidated Total Net Debt to
Consolidated EBITDA Ratio shall be less than or equal to 3.00:1.00 after giving
Pro Forma Effect to the incurrence or assumption of such Indebtedness and the
use of proceeds thereof or (y) the Consolidated Total Net Debt to Consolidated
EBITDA Ratio of the Borrower after giving Pro Forma Effect to such incurrence of
Indebtedness and the application of proceeds therefrom is less than or equal to
the Consolidated Total Net Debt to Consolidated EBITDA Ratio of the Borrower
immediately prior to such incurrence of Indebtedness or (ii) in connection with
any other incurrence of Indebtedness, the Borrower’s Consolidated Total Net Debt
to Consolidated EBITDA Ratio shall be less than or equal to 3.00:1.00 after

 

56



--------------------------------------------------------------------------------

giving Pro Forma Effect to the incurrence of such Indebtedness and the use of
proceeds thereof, it being understood, that in each case, Pro Forma Effect shall
be given to the entire committed amount of any such Indebtedness (assuming that
the entire committed amount thereof is fully drawn on the determination date
thereof) and such committed amount may thereafter be borrowed and reborrowed, in
whole or in part, from time to time, without further compliance with this
clause (B), (C) if such Indebtedness is secured, such Indebtedness shall be
secured only by the Collateral and shall be subject to the ABL/Term
Intercreditor Agreement or an Other Intercreditor Agreement, including the
Junior Priority Intercreditor Agreement, as applicable, (D) the final maturity
date shall be equal to or later than the final maturity date of, and the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
that of, the latest Tranche of Term Loans at the time of such incurrence (other
than an earlier maturity date and/or a shorter Weighted Average Life to Maturity
for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
Weighted Average Life to Maturity than the latest Tranche of Term Loans) and
(E) such Indebtedness shall not be guaranteed by any Person that is not a
Guarantor.

“Permitted Debt Exchange” has the meaning specified in Section 2.16(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.16(a)

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.16(a).

“Permitted Disposition Transaction Indebtedness” means an unsecured Guarantee of
the Borrower and/or one or more of its Restricted Subsidiaries with respect to
Indebtedness incurred by the acquiror of any property (whether by purchase,
through receipt of an Investment or other contribution or otherwise) from the
Borrower or any Restricted Subsidiary in any disposition transaction permitted
under Section 7.05 or Investment permitted under Section 7.02, as applicable,
which Indebtedness is incurred in connection with or for the purpose of
effecting such applicable disposition (or, to pay a distribution to the Borrower
and/or one or more of its Restricted Subsidiaries substantially concurrently
with the Investment or contribution of such property), together with any
unsecured Guarantee of the Borrower and/or one or more of its Restricted
Subsidiaries with respect to any Refinancings of such Indebtedness or earlier
Refinancings of such Indebtedness; provided that the principal amount (or if
issued with original issue discount, an aggregate issue price) of such
Indebtedness does not exceed the principal amount of the Indebtedness so
Refinanced except by an amount equal to accrued and unpaid interest and any
premium thereon plus other reasonable

 

57



--------------------------------------------------------------------------------

amounts paid, and fees and expenses reasonably incurred, in connection with such
Refinancing and by an amount equal to any existing commitments unutilized and
letters of credit undrawn thereunder.

“Permitted Equity Issuance” means any capital contribution to the Borrower (or
any Parent Holding Company) (other than with respect to Disqualified Equity
Interests) or sale or issuance of any Equity Interests (other than Disqualified
Equity Interests) of the Borrower (or any Parent Holding Company), the proceeds
of which are, in the case of a capital contribution to any Parent Holding
Company or issuance of Equity Interests by a Parent Holding Company, contributed
to the common equity of the Borrower.

“Permitted Holders” means the collective reference to (i) Oaktree Capital
Management, L.P., Angelo, Gordon & Co., L.P., or JPMCB and their respective
Control Investment Affiliates (but excluding any operating portfolio companies
of the foregoing), (ii) the Management Group; provided that, for purposes hereof
and the definition of “Change of Control”, the outstanding voting stock of the
Borrower or the Parent Holding Company, as applicable, beneficially owned by the
Management Group in excess of 10% of the aggregate amount thereof shall be
disregarded solely for purposes of determining the amount deemed to be held by
Permitted Holders, (iii) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act as in effect on the Closing Date) of which
the Persons described in clauses (i) and (ii) are members; provided that,
without giving effect to the existence of such group or any other group, the
Persons described in clauses (i) and (ii), collectively, beneficially own Voting
Equity Interests representing more than 50% of the total voting power of the
Voting Equity Interests held by such group and (iv) any Person acting in the
capacity of an underwriter (solely to the extent that and for so long as such
Person is acting in such capacity) in connection with a public or private
offering of capital stock of any Relevant Parent Entity or the Borrower.

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Borrower and its Subsidiaries (other than any
Permitted Receivables Financing Subsidiary), on the one hand, and the Permitted
Receivables Financing Subsidiary, on the other, (b) all sales and/or
contributions of Permitted Receivables Financing Assets to the Permitted
Receivables Financing Subsidiary shall be made at fair market value and (c) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms for similar transactions and may include Standard
Securitization Undertakings; provided that a Responsible Officer of the Borrower
shall have

 

58



--------------------------------------------------------------------------------

provided a certificate to such effect to the Administrative Agent at least five
Business Days prior to the incurrence of such Permitted Receivables Financing,
together with a reasonably detailed description of the material terms and
conditions of such Permitted Receivables Financing or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements set forth in the
foregoing clauses (a), (b) and (c), which certificate shall be conclusive
evidence that such terms and conditions satisfy such requirements unless the
Administrative Agent provides notice to the Borrower of its objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects).

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

“Permitted Receivables Financing Fees” means reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.

“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any of its Restricted
Subsidiaries makes an Investment and to which the Borrower or any of its
Restricted Subsidiaries transfers Permitted Receivables Financing Assets) that
engages in no activities other than in connection with the financing of
Permitted Receivables Financing Assets of the Borrower and the Restricted
Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower (as provided below) as a Permitted Receivables
Financing Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any of the Restricted Subsidiaries, other than another Permitted Receivables
Financing Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any of the
Restricted Subsidiaries, other than another Permitted Receivables Financing
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or

 

59



--------------------------------------------------------------------------------

asset of the Borrower or any Restricted Subsidiary, other than another Permitted
Receivables Financing Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of the Borrower or any
Restricted Subsidiary, other than another Permitted Receivables Financing
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower (as determined by the Borrower in good faith) and
(c) to which none of the Borrower or any Restricted Subsidiary, other than
another Permitted Receivables Financing Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the Borrower shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and a
certificate executed by a Responsible Officer of the Borrower certifying that
such designation complied with the foregoing conditions.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, repurchase, exchange or extension
(collectively, a “Refinancing” and “Refinance” and “Refinanced” shall have
correlative meanings) of any Indebtedness of such Person; provided that (a) the
principal amount (or if issued with original issue discount, an aggregate issue
price) thereof does not exceed the principal amount of the Indebtedness so
Refinanced except by an amount equal to accrued and unpaid interest and premium
thereon plus other amounts paid, and fees and expenses incurred, in connection
with such Refinancing and by an amount equal to any existing commitments
unutilized and letters of credit undrawn thereunder; (b) other than with respect
to a Refinancing of Indebtedness permitted by Section 7.03 (f) or (g), such
Refinancing has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being Refinanced
(other than an earlier maturity date and/or shorter Weighted Average Life to
Maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter Weighted Average Life to Maturity than the maturity date of
the Indebtedness being Refinanced); (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Refinancing is
subordinated in right of payment to the Obligations on terms, taken as a whole,
as favorable in all material respects to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced (as

 

60



--------------------------------------------------------------------------------

determined by the Borrower in good faith); (d) if the Indebtedness being
Refinanced is secured by a junior-priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders,
such Refinancing is secured and subject to a Junior Priority Intercreditor
Agreement or other intercreditor arrangements on terms, taken as a whole, as
favorable in all material respects to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced (as determined by the
Borrower in good faith) and (e) such Refinancing is incurred by the Person who
is the obligor or guarantor (or any successor thereto) on the Indebtedness being
Refinanced.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of the Restricted Subsidiaries pursuant to Section 7.05(e).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (other than a Multiemployer
Plan) within the meaning of Section 3(3) of ERISA that is maintained or is
contributed to by a Loan Party or any ERISA Affiliate and is subject to Title IV
of ERISA or the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA.

“Plan of Reorganization” means, the Plan of Reorganization described in, and
included as an exhibit to, Tribune’s Disclosure Statement, the final version
which was filed with the United States Bankruptcy Court for the District of
Delaware on July 19, 2012 and was confirmed by such court on July 23, 2012.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means, collectively, the Term Loan Pledge Agreement dated the
date hereof executed by the Loan Parties, substantially in the form of Exhibit
G-2, together with each other pledge agreement and pledge agreement supplement
executed and delivered pursuant to Section 6.12.

“Pledged Shares” has the meaning specified in the Pledge Agreement.

“Post Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the 18th month immediately following the date on which
such Specified Transaction is consummated.

“Prepayment Amount” has the meaning specified in Section 2.05(c).

 

61



--------------------------------------------------------------------------------

“Prepayment Date” has the meaning specified in Section 2.05(c).

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a Fiscal Quarter included in any Post Acquisition Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post Acquisition
Period, for the purposes of realizing reasonably identifiable and factually
supportable cost savings and synergies, or (b) any additional costs incurred
prior to or during such Post Acquisition Period in connection with the
combination of the operations of such Pro Forma Entity with the operations of
the Borrower and the Restricted Subsidiaries; provided that so long as such
actions are taken prior to or during such Post Acquisition Period or such costs
are incurred prior to or during such Post Acquisition Period it may be assumed,
for the purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such cost
savings and synergies will be realizable during the entirety of such Test
Period, or such additional costs will be incurred during the entirety of such
Test Period; provided, further, that (x) any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings, synergies or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period and (y) the aggregate amount of business optimization
expenses, special items, acquisition and disposition-related expenses and other
restructuring charges, accruals, reserves, “run rate” costs savings, operating
expense reductions, special items and other operating improvements and synergies
included in Consolidated EBITDA pursuant to any “Pro Forma Adjustment” (or any
determination of “Pro Forma Basis,” “Pro Forma Compliance” or “Pro Forma
Effect”) for any Test Period, together with any adjustments to Consolidated
EBITDA pursuant to paragraphs (b)(xiv) and (b)(xv) of the definition thereof,
during any such Test Period, shall not exceed 25% of Consolidated EBITDA for
such Test Period, calculated after giving effect to any adjustment pursuant to
any “Pro Forma Adjustment” (or any determination of “Pro Forma Basis,” “Pro
Forma Compliance” or “Pro Forma Effect”) or paragraphs (b)(xiv) and (b)(xv) of
the definition of Consolidated EBITDA.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,

 

62



--------------------------------------------------------------------------------

subject to such Specified Transaction, (i) in the case of a Disposition or other
disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of the Borrower or any division, product line, or facility used for
operations of the Borrower or any of its Restricted Subsidiaries or a
designation of a Subsidiary as an Unrestricted Subsidiary, shall be excluded,
and (ii) in the case of a purchase or other acquisition of all or substantially
all of the property and assets or business of any Person, or of assets
constituting a business unit, a line of business or division of such Person, or
of all or substantially all of the Equity Interests in a Person or a designation
of a Subsidiary as a Restricted Subsidiary, shall be included, (b) any
repayment, retirement, redemption, satisfaction, and discharge or defeasance of
Indebtedness, Disqualified Equity Interests, and (c) any Indebtedness incurred
or assumed by the Borrower or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligations applicable to such Indebtedness if such
hedging obligation has a remaining term in excess of 12 months); provided that
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” in respect of
any Specified Transaction shall be calculated in good faith in a reasonable
manner in accordance with the terms of this Agreement and certified by a
Responsible Officer of the Borrower; provided, further, that the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are (i) (x) reasonably identifiable and
(y) factually supportable or (ii) otherwise consistent with the definition of
the term “Pro Forma Adjustment.”

“Pro Forma Entity” has the meaning specified in the definition of “Acquired
EBITDA.”

“Pro Rata Share” means, with respect to each Lender and any Facility or all the
Facilities (as the case may be) at any time, a fraction (expressed as a
percentage and, carried out to the ninth decimal place), the numerator of which
is the amount of the Commitment of such Lender under the applicable Facility or
the Facilities (and, in the case of any Term Loan Tranche after the applicable
borrowing date and without duplication, the aggregate principal amount of Term
Loans of such Tranche of such Lender) at such time and the denominator of which
is the amount of the Aggregate Commitments (and, in the case of any Term Loan
Tranche and without duplication, the aggregate principal amount of Term Loans of
such Tranche) under the applicable Facility or the Facilities at such time;
provided that if the commitment of each Lender to make Loans has been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made

 

63



--------------------------------------------------------------------------------

pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, but
excluding, solely for purposes of Section 5.08, intellectual property.

“Public Lender” has the meaning specified in Section 6.02.

“Public Side Information” means information with respect to the Borrower and its
Subsidiaries and their respective securities that (i) is publicly available,
(ii) is not material for purposes of United States federal and state securities
laws or (iii) if at any time the Borrower is not a public reporting company,
constitutes information of a type that would be publicly available if the
Borrower or such Subsidiaries were public reporting companies (as reasonably
determined by the Borrower in good faith).

“Qualifying Lender” has the meaning specified in Section 2.05(a)(vi)(D)(c).

“Ratio-Based Debt Baskets” has the meaning specified in Section 1.10(e).

“Ratio-Based Lien Baskets” has the meaning specified in Section 1.10(f).

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or any Restricted Subsidiary may sell, convey or otherwise transfer
to (a) a Permitted Receivables Financing Subsidiary (in the case of a transfer
by the Borrower or any Restricted Subsidiary) or (b) any other Person (in the
case of a transfer by a Permitted Receivables Financing Subsidiary), or a
Permitted Receivables Financing Subsidiary may grant a security interest in, any
Permitted Receivables Financing Assets of the Borrower or any Restricted
Subsidiary.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing”, “Refinance” and “Refinanced” have the meanings specified in the
definition of “Permitted Refinancing”.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the

 

64



--------------------------------------------------------------------------------

Borrower, among the Borrower, the Administrative Agent and the Lenders providing
Specified Refinancing Debt, effecting the incurrence of such Specified
Refinancing Debt in accordance with Section 2.20.

“Refinancing Indebtedness” means one or more series of senior unsecured notes or
loans, senior secured notes or loans (which Indebtedness, if secured, may either
have the same Lien priority on the Collateral as the Obligations or may be
secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations), in each case issued in respect of a refinancing of outstanding
Indebtedness of the Borrower under any one or more Tranches of Term Loans;
provided that, (a) if such Refinancing Indebtedness is secured, then such
Refinancing Indebtedness shall be secured solely by the Collateral and subject
to the ABL/Term Intercreditor Agreement or an Other Intercreditor Agreement,
including the Junior Priority Intercreditor Agreement, as applicable; (b) no
Refinancing Indebtedness shall mature prior to the maturity date of the Tranche
of Term Loans that is being Refinanced; (c) no Refinancing Indebtedness shall
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of the Tranche of Term Loans that is being Refinanced; (d) the terms
of such Refinancing Indebtedness do not provide for any mandatory repayment or
redemption from asset sales, casualty or condemnation events or excess cash flow
on more than a ratable basis with the Term Loans other than, with respect to
such Indebtedness that is secured on a pari passu basis with the Term Loans,
terms of such Indebtedness which may provide for mandatory repayments or
redemptions from excess cash flow in a higher percentage than the ECF
Percentage; (e) the Net Cash Proceeds, if any, of such Refinancing Indebtedness
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Term Loans under the applicable Tranche being
so refinanced; and (f) such Refinancing Indebtedness shall not be guaranteed by
any Person that is not a Guarantor.

“Register” has the meaning set forth in Section 10.07(c).

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a business substantially similar to the lines of business
conducted by the Borrower and the Restricted Subsidiaries on the date hereof or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

 

65



--------------------------------------------------------------------------------

“Relevant Parent Entity” means any Parent Holding Company so long as the
Borrower is a Subsidiary thereof and such Parent Holding Company is not a
Subsidiary of any other Parent Holding Company.

“Relevant Transaction” has the meaning set forth in Section 2.05(b)(ii).

“Replaceable Lender” has the meaning specified in Section 3.07(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or consent to this
Agreement relating to the interest rate for, or weighted average yield of, the
Initial Term Loans), (a) if the primary purpose of such prepayment, refinancing,
substitution, replacement, amendment, waiver or consent is (as reasonably
determined by the Borrower in good faith) to refinance the Initial Term Loans at
a lower “effective yield” (taking into account, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in ICE LIBOR, but including any ICE LIBOR
floor or similar floor that is higher than the then ICE LIBOR), (b) if the
prepayment, refinancing, substitution, replacement, amendment, waiver or consent
is effectuated by the incurrence by the Borrower or any subsidiary of new
indebtedness, such new indebtedness is first lien secured bank financing, and
(c) if such prepayment, refinancing, substitution, replacement, amendment,
waiver or consent results in first lien secured bank financing having an
“effective yield” (as reasonably determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, upfront or
similar fees or original issue discount shared with all providers of such
financing (calculated based on assumed four-year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in ICE LIBOR, but including any
ICE LIBOR floor or similar floor that is higher than the then applicable ICE
LIBOR) that is less than the “effective yield” (as reasonably determined by the
Administrative Agent, in consultation with the Borrower, on the same basis) of
the Initial Term Loans prior to being so prepaid, refinanced, substituted or
replaced or subject to such amendment, waiver or consent to this Agreement.

 

66



--------------------------------------------------------------------------------

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments.

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party, and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any secretary or assistant secretary. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Foreign Subsidiary” means each Restricted Subsidiary that is also a
Foreign Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of a Person that is not an
Unrestricted Subsidiary. Unless otherwise specified, all references herein to a
“Restricted Subsidiary” or to “Restricted Subsidiaries” shall refer to a
Restricted Subsidiary or Restricted Subsidiaries of the Borrower.

“Retained ECF Amount” means as at any date of determination, an amount
determined on a cumulative basis equal to (a) the amount of Excess Cash Flow for
all Fiscal Years of the Borrower in which Excess Cash Flow was a positive number
commencing with the Fiscal Year ending December 27, 2015, minus (b) the amount
of such Excess Cash Flow required to be offered to prepay the Loans pursuant to
Section 2.05(b)(i) during or with respect to such applicable Fiscal Years
(without giving effect to any reduction (x) in respect of voluntary prepayments
of Indebtedness as provided in clause (B) thereof, (y) as a result of the
proviso at the end of Section 2.05(b)(i) or (z) as a result of Section 2.05(d)).

 

67



--------------------------------------------------------------------------------

“Rollover Indebtedness” means Indebtedness of the Borrower issued to any Lender
in lieu of such Lender’s pro rata portion of any prepayment of Term Loans made
pursuant to Section 2.05(a) or 2.05(b)(iii); provided that (other than in
connection with a Refinancing in full of the Term Facility) the terms of any
such Indebtedness shall comply with the proviso set forth in the definition of
“Refinancing Indebtedness.”

“Sanctions” has the meaning specified in Section 5.20.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any personal property (other than fixtures),
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 2.15 Additional Amendment” has the meaning specified in
Section 2.15(c).

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 6.02(b).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank, except
for any such Cash Management Agreement designated by the Borrower in writing to
the Administrative Agent as an “unsecured cash management agreement” as of the
Closing Date or, if later, as of the time of entering into such Cash Management
Agreement.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank, except for any such Swap Contract
designated by the Borrower in writing to the Administrative Agent as an
“unsecured hedge agreement” as of the Closing Date or, if later, as of the time
of entering into such Swap Contract.

 

68



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank to the extent it is party to one or more
Secured Hedge Agreements, each Cash Management Bank to the extent it is party to
one or more Secured Cash Management Agreements and each co-agent or subagent
appointed by the Administrative Agent or the Collateral Agent from time to time
pursuant to Article IX.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means, collectively, the Term Loan Security Agreement dated
the date hereof executed by certain of the Loan Parties, substantially in the
form of Exhibit G-1, together with each other security agreement and security
agreement supplement executed and delivered pursuant to Section 6.12.

“Separation and Distribution” has the meaning specified in the recitals to this
Agreement.

“Separation and Distribution Agreement” has the meaning specified in the
recitals to this Agreement.

“Significant Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.

“Sold Entity or Business” has the meaning provided in the definition of the term
“Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(vi)(D)(c).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(vi)(D)(a).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower Solicitation of Discounted Prepayment Offers made pursuant to
2.05(a)(vi)(D) substantially in the form of Exhibit S.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit T, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(vi)(D)(a).

 

69



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis on the Closing Date after giving effect to
the Transaction (i) the Fair Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities;
(iii) the Borrower and its Subsidiaries on a consolidated basis taken as a whole
do not have Unreasonably Small Capital; and (iv) the Borrower and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature (all capitalized terms used in this definition other than “Borrower” and
“Subsidiary” shall have the meaning assigned to such terms in the form of
solvency certificate attached hereto as Exhibit I).

“SPC” has the meaning specified in Section 10.07(g).

“Specified Condition” means a condition which shall be satisfied if, (i) with
respect to Section 7.02, if as of the date of determination the Consolidated
Total Net Debt to Consolidated EBITDA Ratio after giving Pro Forma Effect to the
relevant Investment, shall be less than or equal to 1.75:1.00, (ii) with respect
to Section 7.06, if as of the date of determination the Consolidated Total Net
Debt to Consolidated EBITDA Ratio after giving Pro Forma Effect to the relevant
Restricted Payment, shall be less than or equal to 1.50:1.00, and (iii) with
respect to Section 7.12, if as of the date of determination the Consolidated
Total Net Debt to Consolidated EBITDA Ratio after giving Pro Forma Effect to the
relevant prepayment, redemption, purchase, defeasance or other satisfaction of
Junior Financing, shall be less than or equal to 1.75:1.00.

“Specified Discount” has the meaning specified in Section 2.05(a)(vi)(B)(a).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(vi)(B)(a).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(vi)(B) substantially in the form of Exhibit U.

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit V, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(vi)(B)(a).

 

70



--------------------------------------------------------------------------------

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(vi)(B)(c).

“Specified Existing Tranche” has the meaning specified in Section 2.15(a).

“Specified Refinancing Debt” has the meaning specified in Section 2.20.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Transaction” means any incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness incurred for working capital purposes other than pursuant to this
Agreement) or Disqualified Equity Interests, any Investment that results in a
Person becoming a Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any acquisition or any Disposition or
other disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower, any investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person by
the Borrower or a Restricted Subsidiary, any Disposition or other disposition of
a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, any Asset Swap Transaction, the cessation of the operations of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, any operational change, or implementation of initiative not in the
ordinary course of business or other event that by the terms of the Loan
Documents requires “Pro Forma Compliance” with a test or covenant hereunder or
requires or permits such test or covenant to be calculated on a “Pro Forma
Basis” or to be given “Pro Forma Effect.”

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made or provided by the Borrower or any Restricted
Subsidiary in connection with a Permitted Receivables Financing that the
Borrower has determined in good faith to be reasonable or customary in a
Receivables Financing.

“Stock Certificates” has the meaning specified in Section 4.01.

“Submitted Amount” has the meaning specified in Section 2.05(a)(vi) (C)(a).

“Submitted Discount” has the meaning specified in Section 2.05(a)(vi) (C)(a).

 

71



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, controlled or held, directly
or indirectly through one or more intermediaries, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Supplemental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Supplemental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.

“Swap Obligations” means, with respect to any Person, the obligations of such
Person under Swap Contracts.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

72



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means an Initial Term Commitment, a Supplemental Term Loan
Commitment and an Incremental Term Loan Commitment, as the context may require.

“Term Facility” means, at any time, (a) prior to the Closing Date, the aggregate
Initial Term Commitments of all Term Lenders at such time and (b) thereafter,
the aggregate Initial Term Loans of all Term Lenders at such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has an Initial Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time.

“Term Loan” means an Initial Term Loan, New Term Loans, Extended Term Loan or
Specified Refinancing Term Loan, as the context may require.

“Term Loan Declined Amounts” has the meaning specified in Section 2.05(c).

“Term Loan Priority Collateral” has the meaning specified in the ABL/Term Loan
Intercreditor Agreement whether or not the same remains in full force and
effect.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made or held by such Term Lender.

“Termination Date” means the date of the termination of the Term Commitments in
full pursuant to Section 2.06(a) or 8.02.

“Test Period” means, as of the date of any determination under this Agreement,
the four consecutive Fiscal Quarters of the Borrower then last ended and for
which Section 6.01 Financials have been delivered to the Administrative Agent.

 

73



--------------------------------------------------------------------------------

“Threshold Amount” means $35,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Tranche” with respect to Term Loans or commitments, refers to whether such Term
Loans or commitments are (1) Initial Term Loans or Initial Term Commitments,
(2) New Term Loans with the same terms and conditions made on the same day,
(3) Extended Term Loans (of the same Extension Series) or (4) Specified
Refinancing Term Loans.

“Transaction Costs” means the payment of all fees, costs and expenses incurred
in connection with the transactions described in the definition of
“Transactions”.

“Transaction Documents” means any and all agreements, instruments or documents,
in each case entered into in contemplation of or in connection with the
Transactions, including the Separation and Distribution Agreement and the
Ancillary Agreements (as defined in the Separation and Distribution Agreement).

“Transactions” means any or all of the following: (i) the entry into the
Separation and Distribution Agreement and the Ancillary Agreements (as defined
in the Separation and Distribution Agreement), the performance thereof and the
consummation of the Separation and Distribution and the other transactions
contemplated thereby (including, without limitation, the Closing Dividend
Payment), (ii) the entry into this Agreement and the Loan Documents and the
incurrence of Indebtedness hereunder, (iii) the entry into the ABL Facility
Documents and the incurrence of Indebtedness thereunder, (iv) the entry into the
Letter of Credit Agreement and the Letter of Credit Documents and issuance of
letters of credit thereunder, and (v) all other transactions relating to any of
the foregoing (including, without limitation, payment of any fees, costs and
expenses related to any of the foregoing).

“Tribune” means Tribune Media Company (f/k/a Tribune Company), a Delaware
corporation, and any successor in interest thereto.

“Tribune Credit Agreement” means that certain credit agreement, dated as of
December 27, 2013, among Tribune, as borrower thereunder, each of the lenders
party thereto from time to time and JPMCB as Administrative Agent, Swing Line
Lender and L/C Issuer (in each case as such terms are defined therein), as such
agreement may be amended, supplemented, waived or otherwise modified in
accordance with its terms from time to time.

 

74



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC Filing Collateral” has the meaning specified in Section 4.01.

“Unfunded Advances/Participations” shall mean with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Term Borrowing available to the Administrative
Agent as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, as at any date of determination, the aggregate amount
of cash and Cash Equivalents included in the cash accounts that would be listed
on the consolidated balance sheet of the Borrower as at such date, to the extent
such cash and Cash Equivalents are not (A) subject to a Lien securing any
Indebtedness or other obligations, other than (i) the Obligations and the ABL
Facility Obligations or (ii) any such other Indebtedness permitted hereunder
that is subject to the ABL/Term Loan Intercreditor Agreement, Junior Priority
Intercreditor Agreement or any Other Intercreditor Agreement or (B) classified
as “restricted” (unless so classified solely because of any provision under the
Loan Documents, the ABL Facility Documents or any other agreement or instrument
governing any such other Indebtedness that is subject to the ABL/Term Loan
Intercreditor Agreement, a Junior Priority Intercreditor Agreement or any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Obligations, the ABL Facility Obligations or
other Indebtedness that is subject to the ABL/Term Loan Intercreditor Agreement,
a Junior Priority Intercreditor Agreement or any Other Intercreditor Agreement).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary so long as (i) no Default known to the
Borrower or Event of Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such designation,

 

75



--------------------------------------------------------------------------------

either (x) the Borrower’s Consolidated Total Net Debt to Consolidated EBITDA
Ratio after giving Pro Forma Effect to such designation shall be less than or
equal to 3.25:1.00 or (y) the Consolidated Total Net Debt to Consolidated EBITDA
Ratio of the Borrower after giving Pro Forma Effect to such designation is less
than or equal to the Consolidated Total Net Debt to Consolidated EBITDA Ratio of
the Borrower and the Restricted Subsidiaries immediately prior to such
designation, (iii) the Fair Market Value of any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 7.02 and (iv) the Borrower shall have
delivered to the Administrative Agent a certificate executed by a Responsible
Officer of the Borrower certifying compliance with the requirements of preceding
clauses (i) through (iii), as applicable, and containing the calculations
required by the preceding clause (ii) and (b) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement by written notice to the
Administrative Agent (each, a “Subsidiary Redesignation”); provided that (A) no
Default known to the Borrower or Event of Default has occurred and is continuing
or would result therefrom, (B) any Indebtedness and Liens of the applicable
Subsidiary and any Liens encumbering its property existing as of the time of
such Subsidiary Redesignation shall be deemed newly incurred or established, as
applicable, at such time and (C) the Borrower shall have delivered to the
Administrative Agent a certificate executed by a Responsible Officer of the
Borrower, to the extent applicable, certifying compliance with the requirements
of preceding clause (A).

“U.S. Person” means any Person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 3.01(f)(ii)(C)(3).

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

76



--------------------------------------------------------------------------------

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party, the Administrative Agent and (solely
with respect to Participants) any Lender.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(i) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(ii) The term “including” is by way of example and not limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(iv) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

77



--------------------------------------------------------------------------------

Section 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect for the
period to which the Borrower Audited Financial Statements relate, applied in a
manner consistent with that used in preparing the Borrower Audited Financial
Statements, except as otherwise specifically prescribed herein; provided that
any financial data (including financial ratings and other financial
calculations) for periods ending on or prior to December 30, 2012 will not be
required to give effect to “fresh-start reporting” under Financial Accounting
Standards Board Accounting Standards Codification Topic 852 (or other similar or
related accounting principles within GAAP).

(b) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed); provided that, until
so amended, (i) (A) such ratio, basket, requirement or other provision shall
continue to be computed or interpreted in accordance with GAAP or the
application thereof prior to such change therein and (B) in the case of any
relevant calculation, the Borrower shall provide to the Administrative Agent and
the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio,
basket, requirement or other provision made before and after giving effect to
such change in GAAP or the application thereof or (ii) the Borrower may elect to
fix GAAP (for purposes of such ratio, basket, requirement or other provision) as
of another later date notified in writing to the Administrative Agent from time
to time.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements
(including, without limitation, the Loan Documents, the Intercreditor Agreements
and the ABL Loan Documents) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other

 

78



--------------------------------------------------------------------------------

modifications are permitted by any Loan Document and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

Section 1.08. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Administrative Agent at the close of business on
the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency; provided
that if any basket is exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

Section 1.09. Limited Condition Acquisitions.

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default or specified Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or specified Event
of Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into. For the avoidance of doubt, if
the Borrower has exercised its option under the first sentence of this
Section 1.09, and any Default, Event of Default or specified Event of Default
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default, Event of Default or specified
Event of Default shall be deemed to not have occurred or be continuing solely
for purposes of determining whether any action being taken in connection with
such Limited Condition Acquisition is permitted hereunder.

 

79



--------------------------------------------------------------------------------

Section 1.10. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement, the
Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio and the
Consolidated Total Net Debt to Consolidated EBITDA Ratio shall be calculated
(including for purposes of Sections 2.14 and 2.17) on a Pro Forma Basis with
respect to each Specified Transaction occurring during the applicable four
quarter period to which such calculation relates, and/or subsequent to the end
of such four quarter period but not later than the date of such calculation;
provided that notwithstanding the foregoing, when calculating the Consolidated
Total Secured Net Debt to Consolidated EBITDA Ratio and the Consolidated Total
Net Debt to Consolidated EBITDA Ratio, as applicable, for purposes of
determining the applicable percentage of Excess Cash Flow for purposes of
Section 2.05(b), any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of Consolidated EBITDA) that occurred subsequent to the end of
the applicable four quarter period shall not be given Pro Forma Effect.

(b) For purposes of the calculation of the Consolidated Total Secured Net Debt
to Consolidated EBITDA Ratio or the Consolidated Total Net Debt to Consolidated
EBITDA Ratio, if no Section 6.01 Financials have been delivered to the
Administrative Agent at such time, such ratio shall be calculated based on
Consolidated EBITDA for the four consecutive fiscal quarters of the Borrower
ended March 30, 2014.

(c) [Reserved].

(d) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

 

  (i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Total Net Debt to Consolidated EBITDA Ratio
or the Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio; or

 

  (ii) testing baskets set forth in this Agreement (including baskets measured
as a percentage of Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if

 

80



--------------------------------------------------------------------------------

they had occurred at the beginning of the applicable Test Period, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Borrower or the Person subject to such Limited Condition
Acquisition, at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to the incurrence
of Indebtedness or Liens, or the making of Investments, Restricted Payments,
prepayments of Junior Financing, Dispositions, fundamental changes under
Section 7.04 or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a Pro Forma Basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated, except to
the extent that such calculation would result (x) in a lower Consolidated Total
Net Debt to Consolidated EBITDA Ratio or Consolidated Total Secured Net Debt to
Consolidated EBITDA Ratio, as applicable, or (y) a larger basket than would
apply if such calculation was made without giving Pro Forma Effect to such
Limited Condition Acquisition or other actions to be taken in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof).

(e) For purposes of calculating the principal amount of Indebtedness permitted
to be incurred pursuant to (w) either Section 2.14(a) or Section 2.17(a), in
each case, in reliance on clause (y) of the definition “Incremental Amount,”
(x) Section 7.03(f), (y) Section 7.03(o) or (z) Section 7.03(v) in reliance of
the ratio test in clause (B) of the proviso of the definition of Permitted
Additional Debt (collectively, the “Ratio-Based Debt Baskets”), any pro forma
calculation of the Consolidated Total Net Debt to Consolidated EBITDA Ratio or
the Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio, as
applicable, shall be determined (1) without netting the proceeds thereof and
(2) without giving effect to any other incurrence of Indebtedness on the date of
determination pursuant to any clause or sub-clause of Section 7.03 other than a
Ratio-Based Debt Basket.

(f) For purposes of calculating the amount of Liens permitted to be incurred
pursuant to (x) (solely with respect to Indebtedness incurred pursuant to
Section 2.14(a) in reliance of clause (y) of the definition of “Incremental
Amount”) Section 7.01(a), (y)

 

81



--------------------------------------------------------------------------------

(solely with respect to Indebtedness incurred pursuant to Section 2.17(a) in
reliance of clause (y) of the definition of “Incremental Amount”)
Section 7.01(gg)(ii) or (z) Section 7.01(gg)(v) (collectively, the “Ratio-Based
Lien Baskets”), any pro forma calculation of the Consolidated Total Secured Net
Debt to Consolidated EBITDA Ratio shall be determined without giving effect to
any other incurrence of Liens on the date of determination pursuant to any
clause or sub-clause of Section 7.01 other than a Ratio-Based Lien Basket.

Section 1.11. Calculation of Baskets.

(a) Unless otherwise specified herein, the baskets and other exceptions set
forth in Article VII of this Agreement (or in any defined term used in Article
VII) shall be tested solely at the time of consummation of the relevant
transaction or action utilizing any of such baskets or other exceptions and, for
the avoidance of doubt, if any of such baskets (including ratio based baskets)
are exceeded as a result of fluctuations to Consolidated Total Assets or
Consolidated EBITDA for the most recently completed Test Period after the last
time such baskets (including ratio based baskets) were calculated for any
purpose under Article VII, such baskets (including ratio based baskets) will not
be deemed to have been exceeded as a result of such fluctuations. If any
Indebtedness or Liens securing Indebtedness are incurred to Refinance
Indebtedness or Liens securing Indebtedness, in each case, initially incurred in
reliance on a basket measured by reference to a percentage of Consolidated Total
Assets at the time of incurrence, and such Refinancing would cause the
percentage of Consolidated Total Assets restriction to be exceeded if calculated
based on the Consolidated Total Assets on the date of such Refinancing, such
percentage of Consolidated Total Assets restriction shall not be deemed to be
exceeded so long as the principal amount of such Indebtedness or Indebtedness
secured by such Liens, as applicable, does not exceed the principal amount of
such Indebtedness or Indebtedness secured by such Liens, as applicable, being
Refinanced, plus an amount equal to premiums, defeasance costs and fees and
expenses in connection therewith.

(b) For purposes of determining whether the incurrence of any Indebtedness or
Lien or the making of any Investment, Disposition, Restricted Payment, Sale
Leaseback or prepayment, redemption, purchase, defeasance or other satisfaction
of Junior Financing complies with any basket that is based upon the greater of a
specified Dollar amount and a percentage of Consolidated Total Assets,
Consolidated Total Assets shall be calculated on a Pro Forma Basis.

Section 1.12. Time Periods.

Notwithstanding anything herein to the contrary, any and all time periods for
the submission by the Borrower of any notice hereunder (including, without
limitation, a notice in respect of a conversion of a Loan, a continuation of a
Loan, a mandatory prepayment or any optional prepayment of any Loan, but
excluding notices in respect of new Borrowings) may be adjusted by the
Administrative Agent in in its sole discretion.

 

82



--------------------------------------------------------------------------------

Section 1.13. Loan Amounts.

Notwithstanding anything herein to the contrary, any minimum amounts or
multiples of any amount specified in this Agreement (including, without
limitation, any minimum amounts or multiples of any amount in respect of any
Borrowings, mandatory prepayments, optional prepayments, Incremental Commitments
or New Incremental Indebtedness) may be in such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its sole discretion.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Initial Term
Commitment (the “Initial Term Loans”). The Term Borrowing shall consist of
Initial Term Loans made simultaneously by the Term Lenders in accordance with
their respective Initial Term Commitments. Amounts borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Initial Term Loans may be Base Rate Loans or Eurodollar Rate Loans as further
provided herein. In the event that the Closing Date shall not have occurred on
or prior to the Termination Date, each Term Lender’s Initial Term Commitment
shall automatically expire, and each Term Lender shall have no further
obligation to make Initial Term Loans.

(b) [Reserved].

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 2:00 p.m. (New York City time) three Business Days prior to the
requested date of any Borrowing of, conversion of Base Rate Loans to, or
continuation of, Eurodollar Rate Loans, or of any conversion of Eurodollar Rate
Loans to Base Rate Loans (provided that with respect to the Term Borrowing
consisting of Initial Term Loans on the Closing Date, such notice may be
received by the Administrative Agent not later than 9:00 a.m. (New York City
time) on the requested date of such Borrowing) and (ii) 12:00 p.m. (New York

 

83



--------------------------------------------------------------------------------

City time) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that (other than in case of any Borrowing of Eurodollar Rate Loans on
the Closing Date) if the Borrower wishes to request Eurodollar Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of Interest Period, the applicable notice must be
received by the Administrative Agent not later than 2:00 p.m. (New York City
time) five Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
10:00 a.m. (New York City time) three Business Days before the requested date of
such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower whether or not the requested Interest Period has been
consented to by all the Appropriate Lenders. Each written notice by the Borrower
pursuant to this Section 2.02(a) shall be delivered by the Borrower to the
Administrative Agent in the form of a Committed Loan Notice, and each telephone
notice shall be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, in each case, appropriately completed and signed
by a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of, or conversion to, Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Tranche is to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s

 

84



--------------------------------------------------------------------------------

Office not later than 11:00 a.m. (New York City time) (or 2:00 p.m. (New York
City time) in the case of Base Rate Loans) on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, at the election of the
Administrative Agent or the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 15 Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. [Reserved].

Section 2.04. [Reserved].

 

85



--------------------------------------------------------------------------------

Section 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (New York City time) (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) one Business
Day prior to any date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, the Tranche of Loans to be prepaid, the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans (except that if the class of Loans to be
prepaid includes both Base Rate Loans and Eurodollar Rate Loans, absent
direction by the Borrower, the applicable prepayment shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.05). The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s ratable share of the relevant Tranche). If
such notice is given by the Borrower, subject to clause (iii) below, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to
Section 2.05(a)(iv) and Section 3.05. Each prepayment of outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the applicable Tranche of
Term Loans and to the principal repayment installments thereof as directed by
the Borrower (and absent any such direction, in direct order of maturity
thereof); and each such prepayment shall be paid to the Appropriate Lenders on a
pro rata basis.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, any
such notice of prepayment pursuant to Section 2.05(a)(i) may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

86



--------------------------------------------------------------------------------

(iv) If the Borrower (A) (x) makes a voluntary prepayment of any Initial Term
Loans pursuant to Section 2.05(a) pursuant to a Repricing Transaction or
(y) makes a prepayment of Initial Term Loans pursuant to Section 2.05(b)(iii)
pursuant to a Repricing Transaction, in each case prior to the twelve-month
anniversary of the Closing Date in connection with any Repricing Transaction, or
(B) effects any amendment of this Agreement resulting in a Repricing Transaction
prior to the twelve-month anniversary of the Closing Date, the Borrower shall
pay to the Administrative Agent, for the ratable account of the applicable Term
Lenders, a prepayment premium (i) in the case of clause (A) above, in an amount
equal to 1.0% of the principal amount prepaid or (ii) in the case of clause
(B) above, an amount equal to 1.0% of the principal amount of Initial Term Loans
outstanding immediately prior to such amendment; provided that if any applicable
Lender shall be deemed a Non-Consenting Lender for failing to consent to the
amendment referred to in clause (B) above and all or any portion of its Initial
Term Loans are assigned to another Lender pursuant to Section 3.07(b) due to
such failure, the Borrower shall pay such Non-Consenting Lender a fee equal to
1.0% of the principal amount of the Initial Term Loans so assigned by such
Non-Consenting Lender; provided, further, that, for the avoidance of doubt, such
fee shall be paid to the Non-Consenting Lender so replaced and not the
replacement Lender. Such amounts shall be due and payable on the date of the
effectiveness of such Repricing Transactions.

(v) Notwithstanding any other provision of this Section 2.05(a), any Lender may,
with the consent of the Borrower, elect to accept Rollover Indebtedness in lieu
of all or part of such Lender’s pro rata portion of any prepayment of Term
Loans, made pursuant to this Section 2.05(a).

(vi) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default known to the Borrower or Event of Default has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.05(a)(vi); provided that the Borrower shall not initiate any
action under this Section 2.05(a)(vi) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten (10) Business Days shall have

 

87



--------------------------------------------------------------------------------

passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date, (2) at least three (3) Business Days shall have
passed since the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender pursuant to this Section 2.05(a)(vi) or (3) if any other
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers, or a Borrower Solicitation of Discounted
Prepayment Offers is then outstanding. Any Term Loans prepaid pursuant to this
Section 2.05(a)(vi) shall be immediately and automatically cancelled.

(B) Borrower Offer of Specified Discount Prepayment.

(a) Subject to the proviso to subsection (A) above, the Borrower may from time
to time offer to make a Discounted Term Loan Prepayment by providing the
Administrative Agent with three (3) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Borrower, to each Lender or to
each Lender with respect to any Tranche on an individual Tranche basis, (II) any
such offer shall specify the aggregate Outstanding Amount offered to be prepaid
(the “Specified Discount Prepayment Amount”), the Tranches of Term Loans subject
to such offer and the specific percentage discount to par value (the “Specified
Discount”) of the Outstanding Amount of such Term Loans to be prepaid, (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 and (IV) each such offer
shall remain outstanding through the Specified Discount Prepayment Response
Date. The Administrative Agent will promptly provide each relevant Lender with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Lender to
the Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).

 

88



--------------------------------------------------------------------------------

(b) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

(c) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(vi)(B) to each Discount Prepayment Accepting Lender in
accordance with the respective Outstanding Amount and Tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to the foregoing clause (b); provided that, if the aggregate Outstanding Amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective Outstanding Amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Administrative Agent (in
consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Administrative Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and the
Tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate Outstanding Amount and the Tranches of all Term Loans to
be prepaid at the Specified Discount on such date, and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the

 

89



--------------------------------------------------------------------------------

Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(vi)(F) below (subject to Section 2.05(a)(vi)(J) below).

(C) Borrower Solicitation of Discount Range Prepayment Offers.

(a) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Discount Range Prepayment Offers by providing the Administrative
Agent with three Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Lender or to each Lender with
respect to any Tranche on an individual Tranche basis, (II) any such notice
shall specify the maximum aggregate Outstanding Amount of the relevant Term
Loans that the Borrower is willing to prepay at a discount (the “Discount Range
Prepayment Amount”), the Tranches of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
Outstanding Amount of such Term Loans willing to be prepaid by the Borrower,
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Administrative Agent will promptly provide each
relevant Lender with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding relevant
Lender to the Administrative Agent (or its delegate) by no later than 5:00 P.M.,
New York time, on the third Business Day after the date of delivery of such
notice to the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Discount Range
Prepayment Response Date”). Each relevant Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender

 

90



--------------------------------------------------------------------------------

is willing to allow prepayment of any or all of its then outstanding Term Loans
and the maximum aggregate Outstanding Amount and Tranches of such Term Loans
such Lender is willing to have prepaid at the Submitted Discount (the “Submitted
Amount”). Any Lender whose Discount Range Prepayment Offer is not received by
the Administrative Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(b) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
Section 2.05(a)(vi)(C). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Section 2.05(a)(vi)(C)(c)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(c) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a

 

91



--------------------------------------------------------------------------------

discount to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the Outstanding Amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Administrative Agent (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) will calculate such proration (the
“Discount Range Proration”). The Administrative Agent shall promptly, and in any
case within three (3) Business Days following the Discount Range Prepayment
Response Date, notify (w) the Borrower of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate Outstanding Amount of the Discounted Term Loan
Prepayment and the Tranches to be prepaid, (x) each Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by such Borrower on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(vi)(F) below (subject to Section 2.05(a)(vi)(J) below).

(D) Borrower Solicitation of Discounted Prepayment Offers.

(a) Subject to the proviso to subsection (A) above, the Borrower may from time
to time solicit Solicited Discounted Prepayment Offers by providing the
Administrative Agent with three Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Lender or to each
Lender with respect to any Tranche on an individual Tranche basis, (II) any such
notice shall specify the maximum

 

92



--------------------------------------------------------------------------------

aggregate Outstanding Amount of the Term Loans and the Tranches of Term Loans
the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York time
on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by Borrower) (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
Outstanding Amount and Tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date shall be deemed to
have declined prepayment of any of its Term Loans at any discount to their par
value.

(b) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any, provided that the Acceptable
Discount shall not be an Offered Discount that is larger than the smallest
Offered Discount for which the sum of all Offered Amounts affiliated with
Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted

 

93



--------------------------------------------------------------------------------

Prepayment Amount. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Administrative Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this clause (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Administrative Agent setting forth the Acceptable
Discount. If the Administrative Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(c) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate Outstanding Amount and the Tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.05(a)(vi)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Section 2.05(a)(vi)(D) to each
Qualifying Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all

 

94



--------------------------------------------------------------------------------

Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the Tranches to be
prepaid at the Applicable Discount on such date, (y) each Qualifying Lender of
the aggregate Outstanding Amount and the Tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(vi)(F) below (subject to
Section 2.05(a)(vi)(J) below).

(E) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(F) Payment. If any Term Loan is prepaid in accordance with
Section 2.05(a)(vi)(B) through (D) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or

 

95



--------------------------------------------------------------------------------

Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 A.M. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the Term Loans in inverse order of
maturity. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a)(vi) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable. The aggregate Outstanding Amount of the Tranches of the Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
Outstanding Amount of the Tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. The Lenders
hereby agree that, in connection with a prepayment of Term Loans pursuant to
this Section 2.05(a)(vi) and notwithstanding anything to the contrary contained
in this Agreement, (i) interest in respect of the Term Loans may be made on a
non-pro rata basis among the Lenders holding such Term Loans to reflect the
payment of accrued interest to certain Lenders as provided in this
Section 2.05(a)(vi)(F) and (B) all subsequent prepayments and repayments of the
Term Loans (except as otherwise contemplated by this Agreement) shall be made on
a pro rata basis among the respective Lenders based upon the then outstanding
principal amounts of the Term Loans then held by the respective Lenders after
giving effect to any prepayment pursuant to this Section 2.05(a)(vi) as if made
at par. It is also understood and agreed that prepayments pursuant to this
Section 2.05(a)(vi) shall not be subject to Section 2.05(a)(i).

(G) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.05(a)(vi), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

96



--------------------------------------------------------------------------------

(H) Notice. Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(vi), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(I) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this Section 2.05(a)(vi) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.05(a)(vi) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(vi).

(J) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Section 2.05(a)(vi) shall not constitute a Default or Event of Default
under Section 8.01 or otherwise).

(K) No Obligation. This Section 2.05(a)(vi) shall not (i) require the Borrower
to undertake any prepayment pursuant to this Section 2.05(a)(vi) or (ii) limit
or restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

(b) Mandatory.

(i) Within 10 Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has

 

97



--------------------------------------------------------------------------------

been delivered pursuant to Section 6.02(b), the Borrower shall prepay, subject
to Section 2.05(d), an aggregate principal amount of Term Loans in an amount
equal to (A) the ECF Percentage of Excess Cash Flow, if any, for such Fiscal
Year (commencing with the Fiscal Year ended on December 27, 2015), minus (B) the
sum of (1) the amount of any cash prepayments of the Term Loans made pursuant to
Section 2.05(a) during such Fiscal Year, including any prepayment at a discount
to par pursuant to Section 2.05(a)(vi) in an amount not to exceed the actual
cash amount of such prepayment (and, in each case, not previously applied by the
Borrower in such Fiscal Year pursuant to the following clause (2) to reduce the
prepayment required by this Section 2.05(b)(i) for the preceding Fiscal Year),
(2) at the Borrower’s election, all or any amount of any cash prepayment of the
Term Loans made pursuant to Section 2.05(a) after the end of such Fiscal Year
and on or prior to the date of such prepayment, including any prepayment at a
discount to par pursuant to Section 2.05(a)(vi) in an amount not to exceed the
actual cash amount of such prepayment, (3) solely to the extent the Incremental
Revolving Commitments are reduced in connection therewith (and solely to the
extent of the amount of such reduction), the amount of any cash prepayments of
the Incremental Revolving Credit Loans (if any) during such Fiscal Year (and not
previously applied by the Borrower in such Fiscal Year pursuant to the following
clause (4) to reduce the prepayment required by this Section 2.05(b)(i) for the
preceding Fiscal Year), (4) solely to the extent the Incremental Revolving
Commitments are reduced in connection therewith (and solely to the extent of the
amount of such reduction), at the Borrower’s election, all or any amount of any
cash prepayment of the Incremental Revolving Credit Loans (if any) after the end
of such Fiscal Year and on or prior to the date of such prepayment, (5) solely
to the extent the commitments of the ABL Lenders under the ABL Facility
Agreement are reduced in connection therewith (and solely to the extent of the
amount of such reduction), the amount of any cash prepayments of any
indebtedness under the ABL Facility Agreement during such Fiscal Year (and not
previously applied by the Borrower in such Fiscal Year pursuant to the following
clause (6) to reduce the prepayment required by this Section 2.05(b)(i) for the
preceding Fiscal Year), (6) solely to the extent the commitments of the ABL
Lenders under the ABL Facility Agreement are reduced in connection therewith
(and solely to the extent of the amount of such reduction), at the Borrower’s
election, all or any amount of any cash prepayment of any indebtedness under the
ABL Facility Agreement after the end of such Fiscal Year and on or prior to the
date of such prepayment, (7) the aggregate principal amount of Term Loans
(including Incremental Term Loans) repaid pursuant to Section 2.07 during such
Fiscal Year, and (8) the portion of the Excess Cash Flow applied or offered (to
the extent the Borrower or any Restricted Subsidiary is required by the terms
thereof) to prepay, repay or purchase other Indebtedness that is secured by the
Term Loan Priority Collateral on a pari passu basis with the Obligations to the
extent such other Indebtedness and the Liens securing the same are permitted

 

98



--------------------------------------------------------------------------------

hereunder and the documentation governing such other Indebtedness requires such
a prepayment or repurchase thereof with Excess Cash Flow, in each case in an
amount not to exceed the product of (x) the amount of Excess Cash Flow and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness and the denominator of which is the aggregate outstanding
principal amount of Term Loans and all such other Indebtedness (such amount
under this clause (7), the “Pari Passu ECF Amount”); provided that in each case
under clauses (B)(1) through (6) above, no voluntary prepayment funded with the
proceeds of an incurrence of Indebtedness with a maturity date more than twelve
months from the date of incurrence thereof (other than Incremental Revolving
Credit Loans, loans under the ABL Facility or loans under any other revolving
facility available to the Borrower or any of its Restricted Subsidiaries) may be
applied pursuant to clauses (B)(1) through 6 above to reduce the amount of the
prepayment required under this Section 2.05(b)(i); provided, further, that the
prepayment set forth in this subsection 2.05(b)(i) shall apply solely to the
extent that after giving effect thereto, the Available Liquidity of the Borrower
and its Restricted Subsidiaries shall equal or exceed $75,000,000.

(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition (1) to a Loan Party, (2) by a
Restricted Subsidiary that is not a Loan Party, to another Restricted Subsidiary
that is not a Loan Party or (3) of ABL Priority Collateral to the extent the Net
Cash Proceeds of such Disposition are required to be applied to the payment of
ABL Facility Obligations) pursuant to Section 7.05(e), (p), (s), (t), (u),
(v) or (to the extent required pursuant to the definition of “Asset Swap
Transaction”) (x) or (y) any Casualty Event occurs, and any transaction or
series of related transactions described in the foregoing clauses (x) and
(y) results in the receipt by the Borrower or such Restricted Subsidiary of
aggregate Net Cash Proceeds in excess of $10,000,000 in any Fiscal Year (any
such transaction or series of related transactions resulting in Net Cash
Proceeds being a “Relevant Transaction”), subject to Section 2.05(d), the
Borrower shall (1) give written notice to the Administrative Agent thereof
promptly after the date of receipt of such Net Cash Proceeds and (2) except to
the extent the Borrower elects in such notice to reinvest all or a portion of
such Net Cash Proceeds in accordance with Section 2.05(b)(ii)(B), within 15
Business Days of receipt thereof by the Borrower or such Restricted Subsidiary,
prepay an aggregate principal amount of Term Loans in an amount equal to (A) the
Net Cash Proceeds received from such Relevant Transaction minus (B) the portion
of the Net Cash Proceeds received from such Relevant Transaction applied or
offered to prepay or repurchase any other Indebtedness that is secured by the
Term Loan Priority Collateral on a pari passu basis with the Obligations to the
extent such other Indebtedness and the Liens securing the same are permitted
hereunder and the documentation governing such other Indebtedness requires such
an application or offer of

 

99



--------------------------------------------------------------------------------

prepayment or repurchase thereof with the proceeds of such Relevant Transaction,
in each case in an amount not to exceed the product of (1) the amount of such
Net Cash Proceeds and (2) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness and the denominator of which is the
aggregate outstanding principal amount of Term Loans and all such other
Indebtedness (such amount under this clause (B), the “Pari Passu Disposition
Amount”).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Relevant Transaction at the option of the Borrower, the Borrower may
reinvest all or any portion of such Net Cash Proceeds in the business of the
Borrower and its Restricted Subsidiaries (including to make Investments
permitted by Section 7.02) within 540 days following receipt of such Net Cash
Proceeds (or, if the Borrower or the relevant Restricted Subsidiary, as
applicable, has contractually committed within 540 days following receipt of
such Net Cash Proceeds to reinvest such Net Cash Proceeds, then within 720 days
following receipt of such Net Cash Proceeds); provided, that if any of such Net
Cash Proceeds are no longer intended to be so reinvested at any time after the
occurrence of the Relevant Transaction (or are not reinvested within such 540
days or 720 days, as applicable), an amount equal to any such Net Cash Proceeds
shall be promptly applied to the prepayment of the Term Loans as set forth in
this Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any Restricted
Subsidiary of any Refinancing Indebtedness, any Specified Refinancing Term Loans
or any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall prepay the Term Loans (or, in the case of the
incurrence or issuance of any Refinancing Indebtedness or Specified Refinancing
Term Loans, the Tranche of Term Loans being refinanced), in an amount equal to
100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by the Borrower or such Restricted Subsidiary.

(iv) [Reserved].

(v) [Reserved].

(vi) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied ratably among the Term Lenders (or, in the case of a prepayment pursuant
to Section 2.05(b)(iii) upon the issuance or incurrence of Refinancing
Indebtedness or Specified Refinancing Term Loans, ratably among the Term Lenders
of the Tranche of Term Loans being prepaid) to the principal repayment
installments of the Term Loans (or Tranche thereof) that are due pursuant to
Section 2.07(a) as directed by the Borrower (and absent any such direction, in

 

100



--------------------------------------------------------------------------------

direct order of maturity thereof). Each prepayment of Term Loans pursuant to
Section 2.05(b) shall be applied on a pro rata basis to each Tranche of Term
Loans (other than in the case of a prepayment pursuant to Section 2.05(b)(iii)
upon the issuance or incurrence of Refinancing Indebtedness or Specified
Refinancing Term Loans) and to the then outstanding Base Rate Loans and
Eurodollar Rate Loans under such Tranche; provided that, (x) at the request of
the Borrower, in lieu of such application on a pro rata basis among all Tranches
of Term Loans, such prepayment may be applied to any Tranche of Term Loans so
long as the maturity date of such Tranche of Term Loans precedes the maturity
date of each other Tranche of Term Loans then outstanding or, in the event more
than one Tranche of Term Loans shall have an identical maturity date that
precedes the maturity date of each other Tranche of Term Loans then outstanding,
to such Tranches on a pro rata basis and shall be applied within each Tranche of
Term Loans and (y) if there are no Declining Lenders with respect to such
prepayment, then the amount thereof shall be applied first to Base Rate Loans
under such Tranche to the full extent thereof before application to Eurodollar
Rate Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.05.

(vii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurodollar Rate Loan pursuant to Section 3.05, and, to the extent
applicable, any additional amounts required pursuant to Section 2.05(a)(iv).

(viii) [Reserved].

(ix) Notwithstanding any other provision of this Section 2.05(b), any Lender
may, with the consent of the Borrower, elect to accept Rollover Indebtedness in
lieu of all or part of such Lender’s pro rata portion of any prepayment of Term
Loans, made pursuant to Section 2.05(b)(iii).

(c) Term Lender Opt-Out. With respect to any prepayment of Term Loans pursuant
to Section 2.05(b)(i) or (ii), the Borrower may elect, at its option, to allow
the Term Lenders to decline to accept the applicable prepayment. The Borrower
shall notify the Administrative Agent of any event giving rise to a prepayment
under Section 2.05(b)(i) or (ii) at least 10 Business Days prior to the date of
such prepayment. Each such notice shall specify the expected date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment that is required to be made under Section 2.05(b)(i) or (ii) (the
“Prepayment Amount”) and whether or not the Borrower has elected to allow the
Term Lenders to decline to accept such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of any such prepayment
notice so received from the Borrower, including the date on which such
prepayment is to be made (the “Prepayment Date”). If the Borrower has elected to

 

101



--------------------------------------------------------------------------------

allow the Term Lenders to decline to accept a prepayment, any Appropriate Lender
may decline to accept all (but not less than all) of its share of any such
prepayment (any such Lender, a “Declining Lender”) by providing written notice
to the Administrative Agent no later than five Business Days after the date of
such Appropriate Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. If any Appropriate Lender does not give a notice to
the Administrative Agent on or prior to such fifth Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment. On any Prepayment
Date, an amount equal to the Prepayment Amount minus the portion thereof
allocable to Declining Lenders, in each case for such Prepayment Date, shall be
paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Term Loans owing to Appropriate Lenders
(other than Declining Lenders) in the manner described in Section 2.05(b) for
such prepayment. Any amounts that would otherwise have been applied to prepay
Term Loans owing to Declining Lenders shall be retained by the Borrower (such
amounts, “Term Loan Declined Amounts”).

(d) Repatriation Issues. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Cash Proceeds of any
Disposition by a Restricted Foreign Subsidiary giving rise to a mandatory
prepayment pursuant to Section 2.05(b)(ii) (a “Foreign Asset Sale”), the Net
Cash Proceeds of any Casualty Event from a Restricted Foreign Subsidiary (a
“Foreign Recovery Event”) or Excess Cash Flow, are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in this Section 2.05 but
may be retained by the applicable Restricted Foreign Subsidiary so long, but
only so long, as the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to use commercially reasonable
efforts to cause the applicable Restricted Foreign Subsidiary to promptly take
all actions required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to
Section 2.05(b) and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Asset Sale, any Foreign Recovery Event or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Restricted Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any Net Cash Proceeds from any
Foreign Asset Sale or Foreign Recovery Event so retained would otherwise have
been required to be applied to reinvestments or

 

102



--------------------------------------------------------------------------------

prepayments pursuant to Section 2.05(b)(ii) (or, in the case of Excess Cash
Flow, a date on or before the date that is twelve months after the date such
Excess Cash Flow would have so required to be applied to prepayments pursuant to
Section 2.05(b)(i) unless previously repatriated in which case such repatriated
Excess Cash Flow shall have been promptly applied to the repayment of the Term
Loans pursuant to Section 2.05(b)(i)), (x) the Borrower applies an amount equal
to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Restricted Foreign Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary or,
in the case of such Net Cash Proceeds, by such Restricted Foreign Subsidiary to
make Investments.

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. (i) The Borrower may, upon written notice to the Administrative
Agent, terminate the unused portions of the Term Commitments (if any), or from
time to time permanently reduce the unused portions of the Term Commitments (if
any); provided that (x) any such notice shall be received by the Administrative
Agent three Business Days (or such shorter period as the Administrative Agent
shall agree) prior to the date of termination or reduction, and (y) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof.

(ii) Any such notice of termination or reduction of commitments pursuant to
Section 2.06(a)(i) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(b) Mandatory.

The aggregate Term Commitments shall be automatically and permanently reduced to
zero on the earlier to occur of (A) the date of the Term Borrowing and (B) the
Termination Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Term Commitments under this Section 2.06. Upon any reduction of the Commitments
under a Facility, the Commitment of each Lender under such Facility shall be
reduced by such Lender’s ratable share of the amount by which such Facility is

 

103



--------------------------------------------------------------------------------

reduced (other than the termination of the Commitment of any Lender as provided
in Section 3.07). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments and unpaid, shall be paid on the
effective date of such termination.

Section 2.07. Repayment of Loans.

Term Loans. Beginning with December 28, 2014, the Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
principal amount of all Initial Term Loans outstanding in consecutive quarterly
installments on the dates (or if such day is not a Business Day, the immediately
preceding Business Day) as follows (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Sections 2.05 and 2.06, or be
increased as a result of any increase in the amount of Initial Term Loans
pursuant to Section 2.14 (such increased amortization payments to be calculated
in the same manner (and on the same basis) as the schedule set forth below for
the Initial Term Loans made as of the Closing Date)):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date for the Term Facility    1.25% of the aggregate principal amount
of the aggregate initial principal amount of the Initial Term Loans on the
Closing Date Maturity Date for the Term Facility    all unpaid aggregate
principal amounts of any outstanding Initial Term Loans

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period plus (B) the Applicable Rate for
Eurodollar Rate Loans under such Facility and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (A) the Base Rate plus (B) the Applicable Rate for
Base Rate Loans under such Facility.

(b) The Borrower shall pay interest on all overdue Obligations hereunder, which
shall include all Obligations following an acceleration pursuant to Section 8.02
(including an automatic acceleration) at a fluctuating interest rate per annum
at all times

 

104



--------------------------------------------------------------------------------

equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

Section 2.09. Fees.

(a) [Reserved].

(b) (i) The Borrower shall pay to the Administrative Agent for its own
respective account a fee in the amount and at the times specified in the final
paragraph of Section 1 of the JPM Fee Letter.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

Section 2.10. Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) [Reserved].

Section 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent pursuant to
Section 10.07(c),

 

105



--------------------------------------------------------------------------------

in each case in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and by each Lender in its accounts or records
pursuant to Section 2.11(a) shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
accounts or records, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such accounts or records shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 4:00 p.m.
(New York City time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its ratable share in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 4:00 p.m. (New York City time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Except as otherwise expressly provided
herein, if any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case

 

106



--------------------------------------------------------------------------------

may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 3:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02(b) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if any Lender does not in fact make its share of the applicable
Borrowing available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
an amount equal to such applicable share in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower by the Administrative Agent to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate reasonably
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If both the Borrower and such
Lender pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make its
share of any Borrowing available to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Appropriate
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the

 

107



--------------------------------------------------------------------------------

date such amount is distributed by the Administrative Agent to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.07 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to fund its participation or to make its
payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance

 

108



--------------------------------------------------------------------------------

with such Lender’s ratable share of the sum of the Outstanding Amount of all
Loans outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

Section 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to (A) [reserved], (B) the assignments
and participations (including by means of a Dutch auction or similar procedures
as set forth in Section 2.05(a)(vi)) described in Section 10.07, (C) the
incurrence of any Rollover Indebtedness in accordance with Section 2.05(a)(v) or
Section 2.05(b)(ix), any Incremental Term Loans or Incremental Revolving Credit
Loans in accordance with Section 2.14, any Specified Refinancing Debt in
accordance with Section 2.20, any Extension in accordance with Section 2.15 and
any Permitted Debt Exchange Notes in accordance with Section 2.16, (D) any loan
modification offer described in Section 10.01 or (E) any applicable
circumstances contemplated by Section 3.07.

 

109



--------------------------------------------------------------------------------

Section 2.14. Incremental Facilities.

(a) So long as no Event of Default exists or would arise therefrom, the Borrower
shall have the right, at any time and from time to time after the Closing Date,
(i) to request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement (the commitments thereunder, the
“Incremental Term Loan Commitments” and each a “New Term Facility”), (ii) to
increase the existing Term Loans by requesting new term loan commitments to be
added to an existing Tranche of Term Loans (the “Supplemental Term Loan
Commitments”), (iii) to request new commitments under one or more new revolving
facilities to be included in this Agreement (the “Incremental Revolving
Commitments”), (iv) to increase any Incremental Revolving Commitments by
requesting new revolving credit commitments to be added to an existing Tranche
of Incremental Revolving Credit Commitments (the “Supplemental Revolving
Commitments”) and (v) to request new letter of credit facility commitments under
one or more new letter of credit facilities to be included in this Agreement
(the “Incremental Letter of Credit Commitments” and, together with the
Incremental Term Loan Commitments, the Supplemental Term Loan Commitments, the
Incremental Revolving Commitments, the Supplemental Revolving Commitments and
the “Incremental Commitments”) by an amount not to exceed the Incremental Amount
(at the time of incurrence or establishment of such Incremental Commitment). Any
loans made in respect of any such Incremental Commitment (other than
Supplemental Term Loan Commitments and Supplemental Revolving Commitments) shall
be made by creating a new Tranche. Each Incremental Commitment made available
pursuant to this Section 2.14 shall be in a minimum aggregate amount of at least
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or such
lesser amounts as the Administrative Agent may agree).

(b) Each request from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments.
The Incremental Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or financial institution (other than any
Disqualified Lender) (any such bank or other financial institution, an
“Additional Lender”); provided that, if such Additional Lender is not already a
Lender hereunder or an Affiliate of a Lender hereunder, such Additional Lender
shall be subject to the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) to the extent required pursuant to
Section 10.07 (it being understood that any such Additional Lender that is an
Affiliate Lender shall be subject to the provisions of Section 10.07(i), mutatis
mutandis, to the same extent as if such Incremental Commitments and related
Obligations had been obtained by such Lender by way of assignment).

(c) Supplemental Term Loan Commitments and Supplemental Revolving Commitments
shall become commitments under this Agreement pursuant to a supplement
specifying the Tranche of Term Loans or Tranche of Incremental Revolving

 

110



--------------------------------------------------------------------------------

Loans, as applicable, to be increased, executed by the Borrower and each
increasing Lender substantially in the form attached hereto as Exhibit M-1 (the
“Increase Supplement”) or by each Additional Lender substantially in the form
attached hereto as Exhibit M-2 (the “Lender Joinder Agreement”), as the case may
be, which shall be delivered to the Administrative Agent for recording in the
Register pursuant to which such Lender or Additional Lender agrees to commit to
all or a portion of such Incremental Commitment, and in the case of an
Additional Lender, to be bound by the terms of this Agreement as a Lender. The
Borrower may agree to accept a lesser amount of any Incremental Commitment than
originally requested. In the event there are Lenders and Additional Lenders that
have committed to an Incremental Commitment in excess of the maximum amount
requested (or permitted), then the Borrower shall have the right to allocate
such commitments on whatever basis the Borrower determines is appropriate. Upon
effectiveness of the Lender Joinder Agreement each Additional Lender shall be a
Lender for all intents and purposes of this Agreement and the term loan made
pursuant to such Supplemental Term Loan Commitment shall be a Term Loan and the
Supplemental Revolving Commitment shall be an Incremental Revolving Commitment.

(d) Incremental Commitments (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Commitment Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Additional Lender and the Administrative Agent. An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.14 (including, without limitation, with respect to any
Incremental Commitments to be secured on a junior basis by the Collateral,
appropriate modifications, if any, to Sections 2.05(b)(vi), 8.02 and 8.04 of
this Agreement and to the Guaranty, the Security Agreement and the Pledge
Agreement), provided, however, that (i) (A) the Incremental Commitments will not
be guaranteed by any Subsidiary of the Borrower other than the Guarantors, and
will be secured on a pari passu or (at the Borrower’s option) junior basis by
the same Collateral securing the Loans (so long as any such Incremental
Commitments (and related Obligations) are subject to the ABL/Term Loan
Intercreditor Agreement or an Other Intercreditor Agreement, including a Junior
Priority Intercreditor Agreement, as applicable), (B) the Incremental
Commitments and any incremental loans drawn thereunder (the “Incremental
Loans”) shall rank pari passu in right of payment with or (at the Borrower’s
option) junior to the Loans and (C) no Incremental Commitment Amendment may
provide for any Incremental Commitment or any Incremental Loans to be secured by
any Collateral or other assets of any Loan Party that do not also secure the
Loans; (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) in the case of a New Term Facility, the
maturity date and the Weighted Average Life to Maturity of such Incremental
Commitments shall be no earlier than or shorter than, as the case may be, the
Maturity

 

111



--------------------------------------------------------------------------------

Date or the Weighted Average Life to Maturity of the Initial Term Loans, as
applicable; (iv) the interest rate margins, (subject to Section 2.14(d)(iii))
amortization schedule, original issue discount (“OID”), upfront fees and
interest rate floors applicable to the loans made pursuant to the New Term
Facilities or Incremental Revolving Facilities shall be determined by the
Borrower and the applicable Additional Lenders; provided that in the event that
the applicable interest rate margins for any Incremental Term Loans incurred by
the Borrower under any New Term Facilities are higher than the applicable
interest rate margin for the Initial Term Loans by more than 25 basis points,
then the Applicable Rate for the Initial Term Loans shall be increased to the
extent necessary so that the applicable interest rate margin for the Initial
Term Loans is equal to the applicable interest rate margins for such New Term
Facilities minus 25 basis points; provided, further, that in determining the
applicable interest rate margins for the Initial Term Loans and the New Term
Facilities, (A) OID or upfront fees payable generally to all participating
Additional Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under the Initial Term
Loans or any New Term Facilities in the initial primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity); (B) any arrangement, structuring or other fees
payable in connection with the New Term Facilities that are not shared with all
Additional Lenders providing such New Term Facilities shall be excluded; (C) any
amendments to the Applicable Rate on the Initial Term Loans that became
effective subsequent to the Closing Date but prior to the time of such New Term
Facilities shall also be included in such calculations and (D) if the New Term
Facilities include an interest rate floor greater than the interest rate floor
applicable to the Initial Term Loans, such increased amount shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Rate for the Initial Term Loans shall be required, to
the extent an increase in the interest rate floor for the Initial Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Rate) applicable to
the Initial Term Loans set forth in the last sentence of the definition of
Eurodollar Rate and Base Rate, respectively, shall be increased by such amount;
(v) such Incremental Commitment Amendment may (1) provide for the inclusion, as
appropriate, of Additional Lenders in any required vote or action of the
Required Lenders or of the Lenders of each Tranche hereunder, (2) provide class
voting and other class protections for any additional credit facilities,
(3) provide for adjustments to the definition of “Defaulting Lender” and add
“Defaulting Lender” protections and (4) in the case of an Incremental Revolving
Credit Commitment or Incremental Letter of Credit Commitment, add appropriate
modifications to Section 2.15 to provide for “amend and extend” mechanics for
Incremental Revolving Credit Commitments or an Incremental Letter of Credit
Commitment (and related Obligations) and appropriate modifications to
Section 2.20 to provide to “refinancing facilities” mechanics for Incremental
Revolving Credit Commitments and Incremental Letter of Credit Commitments (and
related Obligations), in each case under this clause (4) and the preceding
clause (3) on terms substantially similar to the equivalent terms in the ABL

 

112



--------------------------------------------------------------------------------

Facility Agreement as in effect on the date hereof (as determined in good faith
by the Borrower); and (vi) the other terms and documentation in respect thereof,
to the extent not consistent with this Agreement as in effect prior to giving
effect to the Incremental Commitment Amendment, shall otherwise be reasonably
satisfactory to the Borrower, provided that, to the extent such terms and
documentation are not consistent with, the terms and documentation governing the
existing Loans (except to the extent permitted by clause (iii), (iv) or
(v) above), they shall be reasonably satisfactory to the Administrative Agent
and the Borrower.

Section 2.15. Extension of Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of one or more Tranches existing at the time of such
request (each, an “Existing Term Tranche”, and the Term Loans of such Tranche,
the “Existing Term Loans”), be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Term Tranche (any such Existing Term Tranche
which has been so extended, an “Extended Term Tranche”, and the Term Loan of
such Extended Term Tranche, the “Extended Term Loan”) and to provide for other
terms consistent with this Section 2.15; provided that (i) any such request
shall be made by the Borrower to all Lenders with Term Loans with a like
maturity date (whether under one or more Tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Term Loans) and
(ii) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower in its sole discretion. In order to establish any Extended Term
Tranche, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Term Tranche) (an “Extension Request”) setting forth the proposed terms
of the Extended Term Tranche to be established, which terms shall be
substantially similar to those applicable to the Existing Term Tranche from
which they are to be extended (the “Specified Existing Tranche”), except (x) all
or any of the final maturity dates of such Extended Term Tranches shall be
extended to later dates than the final maturity dates of the Specified Existing
Tranche, (y) (A) the interest margins with respect to the Extended Term Tranche
may be higher or lower than the interest margins for the Specified Existing
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Term Tranche in addition to or in lieu of any increased margins
contemplated by the preceding clause (A) and (z) so long as the Weighted Average
Life to Maturity of such Extended Term Tranche would be no shorter than the
remaining Weighted Average Life to Maturity of the Specified Existing Tranche,
amortization rates with respect to the Extended Term Tranche may be higher or
lower than the amortization rates for the Specified Existing Tranche, in each
case to the extent provided in the applicable Extension Amendment; provided
that, notwithstanding anything to the contrary in this Section 2.15 or
otherwise, assignments and participations of Extended Term Tranches shall be
governed by the same or, at the Borrower’s discretion, more restrictive

 

113



--------------------------------------------------------------------------------

assignment and participation provisions applicable to Initial Term Loans set
forth in Section 10.07. No Lender shall have any obligation to agree to have any
of its Existing Term Loans converted into an Extended Term Tranche pursuant to
any Extension Request. Any Extended Term Tranche shall constitute a separate
Tranche of Loans from the Specified Existing Tranches and from any other
Existing Term Tranches (together with any other Extended Term Tranches so
established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond. Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Specified Existing Tranche converted into an Extended Term Tranche shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Specified
Existing Tranche that it has elected to convert into an Extended Term Tranche.
In the event that the aggregate amount of the Specified Existing Tranche subject
to Extension Elections exceeds the amount of Extended Term Tranches requested
pursuant to the Extension Request, the Specified Existing Tranches subject to
Extension Elections shall be converted to Extended Term Tranches on a pro rata
basis based on the amount of Specified Existing Tranches included in each such
Extension Election. In connection with any extension of Loans pursuant to this
Section 2.15 (each, an “Extension”), the Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.15. The Borrower may amend, revoke or replace an Extension Request
pursuant to procedures reasonably acceptable to the Administrative Agent at any
time prior to the date (the “Extension Request Deadline”) on which Lenders under
the applicable Existing Term Tranche or Existing Term Tranches are requested to
respond to the Extension Request. Any Lender may revoke an Extension Election at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Request Deadline, at which point the Extension Request becomes
irrevocable (unless otherwise agreed by Borrower). The revocation of an
Extension Election prior to the Extension Request Deadline shall not prejudice
any Lender’s right to submit a new Extension Election prior to the Extension
Request Deadline.

(c) Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.15(a), or amortization rates referenced in clause
(z) of Section 2.15(a), and which, in each case, except to the extent expressly
contemplated by the last sentence of this Section 2.15(c) and notwithstanding
anything to the contrary set forth in Section 10.01, shall not require the
consent of any Lender other than the Extending

 

114



--------------------------------------------------------------------------------

Lenders with respect to the Extended Term Tranches established thereby) executed
by the Loan Parties, the Administrative Agent, and the Extending Lenders.
Subject to the requirements of this Section 2.15 and without limiting the
generality or applicability of Section 10.01 to any Section 2.15 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.15 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.15
Additional Amendments do not become effective prior to the time that such
Section 2.15 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Term
Tranches provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such
Section 2.15 Additional Amendments to become effective in accordance with
Section 10.01; provided, further, that no Extension Amendment may provide for
(i) any Extended Term Tranche to be secured by any Collateral or other assets of
any Loan Party that does not also secure the Existing Term Tranches or be
guaranteed by any Person other than the Guarantors and (ii) so long as any
Existing Term Tranches are outstanding, any mandatory prepayment provisions that
do not also apply to the Existing Term Tranches (other than Existing Term
Tranches secured on a junior basis by the Collateral or ranking junior in right
of payment, which shall be subject to junior prepayment provisions) on a pro
rata or otherwise more favorable basis. Notwithstanding anything to the contrary
in Section 10.01, any such Extension Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable judgment of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.15; provided
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.15 Additional Amendment.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Tranche so converted by such Lender on such date, and such Extended Term
Tranches shall be established as a separate Tranche from the Specified Existing
Tranche and from any other Existing Term Tranches (together with any other
Extended Term Tranches so established on such date).

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and

 

115



--------------------------------------------------------------------------------

such Lender shall be obligated to) assign pursuant to Section 10.07 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to provide
Extended Term Loans on the terms set forth in such Extension Amendment;
provided, further, that all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Term Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Assumption. In connection with any such replacement
under this Section 2.15, if the Non-Extending Lender does not execute and
deliver to the Administrative Agent a duly completed Assignment and Assumption
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Term Loans so assigned shall be paid in full by the assignee Lender to
such Non-Extending Lender, then such Non-Extending Lender shall be deemed to
have executed and delivered such Assignment and Assumption as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption on behalf of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans deemed to be an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least ten
Business Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion); provided, further,
that no greater amount shall be paid by or on behalf of the Borrower or any of
its Affiliates to any such Non-Extending Lender as consideration for its
extension into such Extended Term Tranche than was paid to any Extended Lender
as consideration for its Extension into such Extended Term Tranche. Following a
Designation Date, the Existing Term Loans held by such Lender so elected to be
extended will be deemed to be Extended Term Loans of the applicable Extended
Term Tranche, and any Existing Term Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Term Loans” of the applicable
Tranche.

(g) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be

 

116



--------------------------------------------------------------------------------

determined and specified in the relevant Extension Request in the Borrower’s
sole discretion and may be waived by the Borrower) of Existing Term Loans of any
or all applicable Tranches be extended. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans on such terms as may be set forth in the relevant
Extension Request) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.05(a), Section 2.05(b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.15.

Section 2.16. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (each of which shall be
entitled to agree or decline to participate in such Permitted Debt Exchange
Offer in its sole discretion) on a pro rata basis (other than any Lender that,
if requested by the Borrower, is unable to certify that it is either a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) or an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act)) with outstanding Term Loans of a particular Tranche, as
selected by the Borrower, the Borrower may from time to time following the
Closing Date consummate one or more exchanges of Term Loans of such Tranche in
the form of senior secured or senior unsecured, senior subordinated or
subordinated notes (which notes, if secured, may either have the same Lien
priority as the Obligations or may be secured by a Lien ranking junior to the
Lien securing the Obligations) (such notes, “Permitted Debt Exchange Notes,” and
each such exchange a “Permitted Debt Exchange”), so long as the following
conditions are satisfied: (i) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall be equal to or less than the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the exchange, (ii) the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans exchanged by the Borrower pursuant to
any Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) such Permitted Debt Exchange Notes shall have a
final maturity no earlier than the Maturity Date applicable to the Tranche of
Term Loans being exchanged, (iv) the Weighted Average Life to Maturity of such
Permitted Debt Exchange Notes shall

 

117



--------------------------------------------------------------------------------

not be shorter than that of the Tranche of Term Loans being exchanged, (v) such
Permitted Debt Exchange Notes shall be unsecured or secured only by the
Collateral and subject to the ABL/Term Loan Intercreditor Agreement or an Other
Intercreditor Agreement, including a Junior Priority Intercreditor Agreement, as
applicable, (vi) such Permitted Debt Exchange Notes shall not be guaranteed by
any Person that is not a Guarantor, (vii) if the aggregate principal amount of
all Term Loans (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of the applicable Tranche actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans offered to be exchanged by the Borrower
pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange
Term Loans subject to such Permitted Debt Exchange Offer tendered by such
Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (viii) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent, and (ix) any applicable Minimum Exchange Tender Condition
shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.16, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $5,000,000 in aggregate principal amount of Term Loans, provided that,
subject to the foregoing clause (ii), the Borrower may at its election specify
as a condition (a “Minimum Exchange Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.16; provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made.

Section 2.17. New Incremental Indebtedness.

(a) The Borrower may from time to time, upon notice to the Administrative Agent,
specifying in reasonable detail the proposed terms thereof, request to issue or

 

118



--------------------------------------------------------------------------------

incur one or more series of senior secured or senior unsecured, senior
subordinated or subordinated notes or term loans (which, if secured, may either
have the same Lien priority as the Obligations or may be secured by a Lien
ranking junior to the Lien securing the Obligations) (such notes or term loans,
collectively, “New Incremental Indebtedness”) in an amount not to exceed the
Incremental Amount (at the time of issuance or incurrence of such New
Incremental Indebtedness); provided that any such issuance or incurrence of New
Incremental Indebtedness shall be in a minimum amount of the lesser of
(x) $5,000,000 and (y) the entire amount that may be requested under this
Section 2.17.

(b) As a condition precedent to the issuance any New Incremental Indebtedness
pursuant to this Section 2.17, (i) the Borrower shall deliver to the
Administrative Agent a certificate dated as of the date of issuance of the New
Incremental Indebtedness (the “New Incremental Indebtedness Effective
Date”) signed by a Responsible Officer of the Borrower, certifying and attaching
the resolutions adopted by the Borrower (to the extent the Borrower is an issuer
of New Incremental Indebtedness) approving or consenting to the issuance of such
New Incremental Indebtedness, and certifying that the conditions precedent set
forth in the following clauses (ii) through (v) have been satisfied, (ii) such
New Incremental Indebtedness shall not be Guaranteed by any Person that is not a
Guarantor, (iii) such New Incremental Indebtedness will be unsecured or secured
only by the Collateral and subject to the ABL/Term Loan Intercreditor Agreement
or an Other Intercreditor Agreement, including a Junior Priority Intercreditor
Agreement as applicable (iv) such New Incremental Indebtedness shall have a
final maturity no earlier than the Latest Term Loan Maturity Date (other than an
earlier maturity date for customary bridge financings, which, subject to
customary conditions, would either be automatically converted into or required
to be exchanged for permanent financing which does not provide for an earlier
maturity date earlier than the Latest Term Loan Maturity Date), (v) the Weighted
Average Life to Maturity of such New Incremental Indebtedness shall not be
shorter than that of any Tranche of Term Loans (other than a shorter Weighted
Average Life to Maturity for customary bridge financings, which, subject to
customary conditions, would either be automatically converted into or required
to be exchanged for permanent financing which does not provide for a shorter
Weighted Average Life to Maturity than the maturity date of any Tranche of Term
Loans), and (vi) such New Incremental Indebtedness shall not be subject to any
mandatory redemption or prepayment from asset sales, casualty or condemnation
events or excess cash flow on more than a ratable basis with the Term Loans
other than, with respect to such Indebtedness that is secured on a pari passu
basis with the Term Loans, terms of such Indebtedness which may provide for
mandatory repayments or redemptions from excess cash flow in a higher percentage
than the ECF Percentage.

Section 2.18. [Reserved].

 

119



--------------------------------------------------------------------------------

Section 2.19. [Reserved].

Section 2.20. Specified Refinancing Debt.

(a) The Borrower may, from time to time, and subject to the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), add one
or more new term loan facilities to the Facilities (“Specified Refinancing
Debt”) pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrower, to refinance all or any portion of
any Tranche of Term Loans then outstanding under this Agreement pursuant to a
Refinancing Amendment; provided that such Specified Refinancing Debt: (i) will
rank pari passu in right of payment as the other Loans and Commitments
hereunder; (ii) will not be Guaranteed by any Person that is not a Guarantor;
(iii) will be unsecured or secured only by the Collateral on pari passu or
junior basis with the Obligations and shall be subject to the ABL/Term Loan
Intercreditor Agreement or an Other Intercreditor Agreement, including a Junior
Priority Intercreditor Agreement as applicable (iv) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the applicable
Lenders thereof; (v) will have a maturity date that is not prior to the
scheduled Maturity Date of, and will have a Weighted Average Life to Maturity
that is not shorter than the Weighted Average Life to Maturity of, the Tranche
of Term Loans being refinanced; (vi) subject to clauses (iv) and (v) above, will
have terms and conditions (other than pricing and optional and mandatory
prepayment provisions) that are substantially identical to, or less favorable,
taken as a whole to the Lenders providing such Specified Refinancing Debt than,
the terms and conditions of the Facilities and Loans being Refinanced (as
reasonably determined by the Borrower in good faith, which determination shall
be conclusive); and (vi) the Net Cash Proceeds of such Specified Refinancing
Debt shall be applied, substantially concurrently with the incurrence thereof,
to the pro rata prepayment of outstanding Loans being so refinanced, in each
case pursuant to Sections 2.05 and 2.06, as applicable; provided however, that
such Specified Refinancing Debt (x) may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower Representative and the Lenders thereof and applicable only during
periods after the latest maturity date of any of the Loans (and
Commitments) that remain outstanding after giving effect to such Specified
Refinancing Debt or the date on which all non-refinanced Obligations are paid in
full and (y) shall not have a principal or commitment amount (or accreted
value) greater than the Loans being refinanced (excluding accrued interest,
fees, discounts, premiums and expenses).

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Specified Refinancing Debt shall first
be requested on a ratable basis from existing Lenders in respect of the Facility
and Loans being refinanced. At the time of sending such notice to such Lenders,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which

 

120



--------------------------------------------------------------------------------

each applicable Lender is requested to respond (which shall in no event be less
than ten Business Days (or such shorter period as consented to by the
Administrative Agent in its reasonable discretion) from the date of delivery of
such notice). Each applicable Lender shall notify the Administrative Agent
within such time period whether or not it agrees to participate in providing
such Specified Refinancing Debt and, if so, whether by an amount equal to,
greater than, or less than its ratable portion (based on such Lender’s ratable
share in respect of the applicable Facility) of such Specified Refinancing Debt.
Any Lender approached to provide all or a portion of any Specified Refinancing
Debt may elect or decline, in its sole discretion, to provide such Specified
Refinancing Debt. Any Lender not responding within such time period shall be
deemed to have declined to participate in providing such Specified Refinancing
Debt. The Administrative Agent shall notify the Borrower and each applicable
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested issuance of Specified Refinancing Debt, and subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders in respect of such Specified Refinancing Debt
pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of reaffirmation agreements, including any supplements or
amendments to the Guaranty and the Collateral Documents providing for such
Specified Refinancing Debt to be secured thereby, consistent with those
delivered on the Closing Date under Section 4.01. The Lenders hereby authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new Tranches of Specified Refinancing Debt and to make such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Tranches, in each case on terms consistent with this Section 2.20.

(d) Each class of Specified Refinancing Debt incurred under this Section 2.20
shall be in an aggregate principal amount that is (x) not less than $5,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” and “Tranches” hereunder and treated in a manner
consistent with the Facilities being refinanced,

 

121



--------------------------------------------------------------------------------

including for purposes of prepayments and voting). Any Refinancing Amendment
may, without the consent of any Person other than the Borrower, the
Administrative Agent and the Lenders providing such Specified Refinancing Debt,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then amount so payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section 3.01),
the applicable Recipient receives an amount equal to the amount it would have
received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Recipient,
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes

 

122



--------------------------------------------------------------------------------

were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within ten
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(m) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) (i) If the Administrative Agent or any Lender is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document, the Administrative Agent or such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, the Administrative Agent or
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), 3.01(f)(ii)(B),
3.01(f)(ii)(C) and 3.01(f)(ii)(E) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

123



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) The Administrative Agent shall deliver to the Borrower on or prior to the
date on which it becomes Administrative Agent under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that the Administrative Agent is exempt
from U.S. federal backup withholding tax;

(B) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit O-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the

 

124



--------------------------------------------------------------------------------

Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit O-2 or
Exhibit O-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit O-4 on
behalf of each such direct or indirect partner;

(D) and any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (E), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(F) The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

125



--------------------------------------------------------------------------------

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 3.01, the term “applicable law” includes FATCA.

Section 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge

 

126



--------------------------------------------------------------------------------

interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted. Each Lender agrees
to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender, be
materially disadvantageous to such Lender in any legal, economic or regulatory
aspect.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan or (b) by reason of any
changes arising on or after the Closing Date affecting the London interbank
eurodollar market, adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate

 

127



--------------------------------------------------------------------------------

component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy.

(a) If as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the date hereof, or such Lender’s
compliance therewith,

(i) any Recipient reasonably determines that it will be subject to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto and
the result of any of the foregoing shall be to increase the cost to such Lender
or such other Recipient of making, converting to, or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount); or

(ii) any Lender reasonably determines that there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining any
Loan, or a reduction in the amount received or receivable by such Lender in
connection with any Loan,

then within 15 days after demand of such Lender or other Recipient, as the case
may be, setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender or other Recipient, as the case may be,
such additional amounts as will compensate such Lender or other Recipient, as
the case may be, for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the date hereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then within 15 days after demand of such Lender setting forth in
reasonable detail the charge and the calculation of such

 

128



--------------------------------------------------------------------------------

reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

(c) [Reserved].

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts would not, in the good faith
judgment of such Lender, be inconsistent with the internal policies of, or
otherwise be materially disadvantageous in any legal, economic or regulatory
respect to such Lender or its Lending Office. The provisions of this clause
(d) shall not affect or postpone any Obligations of the Borrower or rights of
such Lender pursuant to Sections 3.04(a) or (b).

(e) For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the date hereof, regardless of the date enacted,
adopted or issued.

Section 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, setting forth in reasonable detail
the basis for calculating such compensation, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan (other than
a Base Rate Loan) on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than a Base Rate Loan) on the date or in the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate
Loans) pursuant to Section 3.07 on a day other than the last day of the Interest
Period for such Loans;

 

129



--------------------------------------------------------------------------------

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained, but excluding any such loss for which no reasonable means of
calculation exist, as set forth in Section 3.03.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower contemporaneously with the demand for
payment, setting forth in reasonable detail a calculation of the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for
(i) any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that,
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof or (ii) solely in the case of Section 3.02 or 3.04, any amounts,
if such Lender is applying such provision to the Borrower in a manner that is
inconsistent with its application of “increased cost” or other similar
provisions under other syndicated loan agreements to similarly situated
borrowers. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another Eurodollar Rate Loans, or to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

130



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

Section 3.07. Replacement of Lenders under Certain Circumstances.

(a) Mitigation; Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04(a) or if the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or assigning its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Sections 3.01 or 3.04(a), as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Subject to Section 3.07(a), if at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in
Section 3.01 or 3.04 or any Lender ceases to make Eurodollar Rate Loans as a
result of any condition described in Section 3.02 or 3.03, (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender
(as defined below in this Section 3.07) (collectively, a “Replaceable Lender”),
then the Borrower may, on one Business Day’s prior written notice to the
Administrative Agent and such Lender, either (i) replace such

 

131



--------------------------------------------------------------------------------

Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Borrower
unless waived by the Administrative Agent in such instance) 100% of its relevant
Commitments and the principal of its relevant outstanding Loans plus any accrued
and unpaid interest together with all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person or (ii) so long as no Default
known to the Borrower or Event of Default shall have occurred and be continuing,
terminate the applicable Commitment of such Lender and repay all applicable
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date.

(c) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
Obligations relating to the Loans so assigned shall be paid in full by the
assignee Lender (or, at its option, by the Borrower) to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, the assigning Lender shall deliver to
the assignee Lender the applicable Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Replaceable Lender
(as defined above) does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within one
Business Day of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Replaceable Lender, then such Replaceable
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Replaceable Lender. In
connection with the replacement of any Lender pursuant to Section 3.07(a) above,
the Borrower shall pay to such Lender such amounts as may be required pursuant
to Section 3.05.

(d) The Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

(e) In the event that (i) the Borrower or the Administrative Agent have
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment or other modification thereto,
(ii) the consent, waiver, amendment or modification in question requires the
agreement of all Lenders or

 

132



--------------------------------------------------------------------------------

all affected Lenders in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain class of the Loans and (iii) the Required
Lenders have agreed to such waiver, amendment or modification, then any Lender
who does not agree to such waiver, amendment or modification shall be deemed a
“Non-Consenting Lender.”

Section 3.08. Survival. All of the Loan Parties’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions to Closing Date. Each Lender’s respective Commitments
hereunder shall become effective, on the terms and subject to the other
conditions set forth herein, upon the satisfaction or waiver (in accordance with
Section 10.01) of the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “.pdf” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, as of a recent
date before the Closing Date), each in form and substance reasonably
satisfactory to the Administrative Agent, and each accompanied by their
respective required schedules and other attachments (and set forth thereon shall
be all required information with respect to the Borrower and its Subsidiaries,
giving effect to the Transactions):

(i) executed counterparts of (A) this Agreement from the Borrower, (B) the
Guaranty from each Guarantor, (C) the Security Agreement from the Borrower and
each Guarantor and (D) the ABL/Term Loan Intercreditor Agreement acknowledged by
the Borrower and each Guarantor; together with (subject to the last paragraph of
this Section 4.01):

(A) copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens on
assets of the Borrower and the Guarantors created under the Security Agreement
and the Pledge Agreement (to the extent and with the priority contemplated
therein and in the ABL/Term Loan Intercreditor Agreement), covering the
Collateral described in the Security Agreement or the Pledge Agreement, as
applicable,

 

133



--------------------------------------------------------------------------------

(B) evidence that all other actions, recordings and filings of or with respect
to the Security Agreement that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect and protect the Liens created thereby
(to the extent and with the priority contemplated therein and in the ABL/Term
Loan Intercreditor Agreement) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent
(including receipt of releases under the guaranty agreement, pledge agreement
and security agreement, in each case with respect to the Tribune Credit
Agreement, customary lien searches and UCC-3 termination statements), and

(C) the Pledge Agreement, duly executed by the Borrower and the Guarantors party
thereto, together with (subject to the last paragraph of this Section 4.01)
certificates, if any, representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank,

(ii) such customary certificates of resolutions or other action authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings and other
transactions hereunder, incumbency certificates and/or other certificates of
Responsible Officers of the Borrower and each Guarantor as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which each of the
Borrower and the Guarantors is a party or is to be a party;

(iii) such documents and certifications (including Organization Documents and,
if applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that each of them is validly existing and in good
standing, except, other than with respect to the Borrower, to the extent that
failure to be in good standing could not reasonably be expected to have a
Material Adverse Effect;

(iv) [Reserved];

 

134



--------------------------------------------------------------------------------

(v) a solvency certificate from a Responsible Officer of the Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit I;

(vi) an opinion of Debevoise & Plimpton LLP, counsel to the Loan Parties,
addressed to each Lender, in form and substance reasonably satisfactory to the
Administrative Agent; and

(vii) opinions of local counsel for the Loan Parties listed on
Schedule 4.01(a) hereto, in form and substance reasonably satisfactory to the
Administrative Agent.

(b) [Reserved].

(c) The Borrower and each Guarantor shall have provided the documentation and
other information reasonably requested in writing at least ten (10) days prior
to the Closing Date by the Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least three Business Days prior to the Closing Date (or such shorter
period as the Administrative Agent shall otherwise agree).

(d) All actions necessary to establish that the Collateral Agent will have a
perfected security interest (to the extent contemplated in the Collateral
Documents and with the priority contemplated therein and in the ABL/Term Loan
Intercreditor Agreement and subject to no Liens other than the Liens permitted
under Section 7.01) in the Collateral shall have been taken, in each case, to
the extent such Collateral (including the creation or perfection of any security
interest) is required to be provided on the Closing Date pursuant to the last
paragraph of this Section 4.01.

(e) The Separation and Distribution shall have been consummated, or
substantially simultaneously with the initial borrowing under the Term Facility,
shall be consummated, in all material respects in accordance with the terms of
the Separation and Distribution Agreement.

(f) [Reserved].

(g) [Reserved].

(h) [Reserved].

(i) All fees required to be paid on the Closing Date pursuant to the Fee Letters
and reasonable out-of-pocket expenses required to be paid on the

 

135



--------------------------------------------------------------------------------

Closing Date pursuant to the Engagement Letter, to the extent invoiced in
reasonable detail at least three Business Days prior to the Closing Date (or
such later date as the Borrower may reasonably agree) shall, upon the initial
borrowing under the Facility, have been paid (which amounts may be offset
against the proceeds of the Facility).

(j) The Arrangers shall have received (a) audited combined balance sheets of the
Borrower and related statements of income, stockholders’ equity and cash flows
of the Borrower for the three (3) most recently completed Fiscal Years ended at
least 120 days before the Closing Date and (b) unaudited combined balance sheets
and related statements of income and cash flows of the Borrower, for each
subsequent fiscal quarter after the most recent completed fiscal year for which
financials have been delivered pursuant to clause (a) above ended at least 60
days before the Closing Date (other than any fiscal fourth quarter) (the
“Borrower Quarterly Financial Statements”).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the Closing Date specifying its
objection thereto.

Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below) or the pledge
and perfection of the security interest in the Stock Certificates, to the extent
any Lien on any Collateral is not or cannot be provided and/or perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so without undue burden or expense, the provision and/or perfection of a Lien on
such Collateral shall not constitute a condition precedent for purposes of this
Section 4.01, but instead shall be required to be delivered after the Closing
Date in accordance with Sections 6.14 and 6.16; provided that the Borrower shall
have delivered all Stock Certificates to the Administrative Agent on or prior to
the Closing Date, but only to the extent received after the Borrower’s use of
commercially reasonable efforts to obtain them on the Closing Date. For purposes
of this paragraph, “UCC Filing Collateral” means Collateral, including
Collateral constituting investment property, for which a security interest can
be perfected by filing a UCC-1 financing statement. “Stock Certificates” means
Collateral consisting of certificates representing capital stock or other equity
interests of the Borrower’s wholly owned Domestic Subsidiaries, and any FSHCO
(provided that the Borrower shall not be required to deliver Stock Certificates
of any FSHCO representing in excess of 65% of the capital stock of such FSHCO)
for which a security interest can be perfected by delivering such certificates,
together with undated stock powers or other appropriate instruments of transfer
executed in blank for each such certificate.

 

136



--------------------------------------------------------------------------------

Section 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than (x) with respect to
Incremental Loans being incurred in connection with a Limited Condition
Acquisition, and (y) a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans (each, an
“Excluded Request”)) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) and (b),
respectively, prior to such proposed Credit Extension.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than an Excluded Request) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied (unless
waived) on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
(after giving effect to the Transactions) that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. The
Borrower and each of its Restricted Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan

 

137



--------------------------------------------------------------------------------

Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept is applicable in the relevant jurisdiction) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower and
any other Loan Party that is a Significant Subsidiary), (b) (other than in the
case of (b)(ii) with respect to the Borrower and any other Loan Party that is a
Significant Subsidiary), (c), (d) and (e), to the extent that any failure to be
so or to have such could not reasonably be expected to have a Material Adverse
Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action and do not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment (other than for any payment in connection with the Transactions) to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law; in each case (except with respect to
any violation, breach or contravention or payment with respect to the Borrower
and any other Loan Party that is a Significant Subsidiary referred to in clause
(a)) except to the extent that such violation, conflict, breach, contravention
or payment could not reasonably be expected to have a Material Adverse Effect.

Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(x) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties, (y) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (z) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding

 

138



--------------------------------------------------------------------------------

obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Borrower Financial Statements fairly present in all material respects
the financial condition of the publishing business of Tribune as of the date
thereof and the results of operations for such business for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered therein, except as otherwise expressly noted therein and, in the case of
the Borrower Quarterly Financial Statements, for the absence of footnotes.

(b) [Reserved].

(c) [Reserved].

(d) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 6.01(b), if any,
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.

(e) Since December 29, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; provided that the consummation of the
Transactions shall not be deemed to have a Material Adverse Effect.

(f) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries most recently
delivered to the Lenders pursuant to Section 6.01(c) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
by the management of the Borrowers to be reasonable at the time made; it being
recognized by the Agents and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Restricted Subsidiaries, that no assurance can
be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material.

(g) No Default or Event of Default has occurred or is continuing.

 

139



--------------------------------------------------------------------------------

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Restricted Subsidiaries, that either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.07. Use of Proceeds. The Borrower will only use the proceeds of the
Initial Term Loans (a) to make the Closing Dividend Payment on the Closing Date,
(b) to finance a portion of the Transactions (including paying any fees, costs,
commissions and expenses associated therewith) and (c) for working capital and
any other purposes not prohibited hereunder.

Section 5.08. Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in (or with respect to licensed IP Rights, valid licenses to
use), all its material Property, and none of such Property is subject to any
Lien except as permitted by Section 7.01, except, in each case, where the
failure to have such valid title or such valid leasehold interest could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, no Loan Party owns any fee owned real property with a fair market value
greater than or equal to $10,000,000.

Section 5.09. Environmental Compliance.

(a) None of the Borrower or any of its Restricted Subsidiaries are subject to,
or know of any basis for, any Environmental Liability that could reasonably be
expected to have a Material Adverse Effect.

(b) There are no actions, suits, proceedings, claims or disputes pending, or to
knowledge of the Borrower, threatened, with respect to any Environmental
Liability or non-compliance with Environmental Law that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(c) Each of the Borrower and its Restricted Subsidiaries has complied with all
Environmental Laws and has obtained, maintained and complied with, all
Environmental Permits, except for any failure that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries is listed or, to
the knowledge of the Borrower, proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list, (ii) there are no and there never
have been any underground or aboveground storage tanks or any surface

 

140



--------------------------------------------------------------------------------

impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on (A) any property currently
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or (B) any property formerly owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries during the period of ownership, leasehold or
operation by the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, at any time other than such period, (iii) there is no
asbestos or asbestos-containing material on any property currently owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries requiring
investigation, remediation, mitigation, removal, or assessment, or other
response, remedial or corrective action, pursuant to any Environmental Law and
(iv) Hazardous Materials have not been released, discharged or disposed of on
(A) any property currently owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries or (B) any property formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries during the period
of ownership, leasehold or operation by the Borrower or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, at any time other than such
period.

(e) None of the Borrower and its Restricted Subsidiaries is undertaking, and
none has completed, either individually or together with other potentially
responsible parties, any investigation, remediation, mitigation, removal,
assessment or remedial, response or corrective action relating to any actual or
threatened release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except for
any such investigations or assessments or remedial or responsive actions that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(f) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, (i) any property currently or formerly owned, leased or
operated by the Borrower or any of the Restricted Subsidiaries or (ii) any
property formerly owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries during the period of ownership, leasehold or operation
by the Borrower or any of its Restricted Subsidiaries or, to the knowledge of
the Borrower, at any time other than such period, in each case of (i) and (ii),
have been disposed of in a manner not reasonably expected to result in any
Environmental Liability that could, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

Section 5.10. Taxes. (I) As of the Closing Date to the knowledge of the
Borrower, to the extent the Borrower and/or its Restricted Subsidiaries could be
liable with respect thereto, Tribune, and (II) each of the Borrower and its
Restricted

 

141



--------------------------------------------------------------------------------

Subsidiaries, has filed all federal, state, local, foreign and other tax returns
and reports required to be filed, and has paid all federal, state, local,
foreign and other taxes, assessments, fees and other governmental charges levied
or imposed upon it or its properties, income or assets or otherwise due and
payable by it, except those (a) that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (b) with respect to which the
failure to make such filing or payment could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.11. Employee Benefit Plans.

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other applicable federal and state laws and (ii) each Plan that is
intended to be a qualified plan under Section 401(a) of the Code may rely upon
an opinion letter for a prototype plan or has received a favorable determination
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter will be submitted to the IRS within the
applicable required time period with respect thereto or is currently being
processed by the IRS, and to the knowledge of any Loan Party, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Foreign Plan is in
compliance in all material respects with all requirements of Law applicable
thereto and the respective requirements of the governing documents for such plan
and (ii) with respect to each Foreign Plan, none of the Borrower or any of its
Restricted Subsidiaries or any of their respective directors, officers,
employees or agents has engaged in a transaction that could subject the Borrower
or any such Subsidiary, directly or indirectly, to any tax or civil penalty.

(c) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 or 407 of ERISA and not otherwise exempt
under Section 408 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(d) No ERISA Event or Foreign Benefit Event has occurred and no Loan Party or,
to the knowledge of any Loan Party, ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event or Foreign Benefit Event with respect to any Plan, (i) each Loan
Party and each

 

142



--------------------------------------------------------------------------------

ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Plan, and no waiver of the minimum funding standards
under such Pension Funding Rules has been applied for or obtained, (ii) as of
the most recent valuation date for any Plan, the present value of all accrued
benefits under such Plan (based on the actuarial assumptions used to fund such
Plan) did not exceed the value of the assets of such Plan allocable to such
accrued benefits, (iii) neither any Loan Party nor, to the knowledge of any Loan
Party, any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) for any Plan, if applicable, to drop
below 80% as of the most recent valuation date, (iv) neither any Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(vi) no Plan has been terminated by the plan administrator thereof or by the
PBGC and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Plan or Multiemployer Plan, except with respect to each of the
foregoing clauses (i) through (vi) of this Section 5.11(d), as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests.

As of the Closing Date, after giving effect to the Transactions, the Borrower
has no Restricted Subsidiaries other than those specifically disclosed in
Schedule 5.12.

Section 5.13. Margin Regulations; Investment Company Act.

(a) Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, Regulation U or Regulation X of the
FRB.

(b) None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.14. Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not

 

143



--------------------------------------------------------------------------------

materially misleading; provided that, with respect to projected and pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made and the time such information was furnished; it
being understood (A) that such projections and forecasts are as to future events
and are not to be viewed as facts, that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and its Subsidiaries, that no assurance can be given
that any particular projection or forecast will be realized and that actual
results during the period or periods covered by any such projections or
forecasts may differ significantly from the projected results and such
differences may be material and that such projections and forecast are not a
guarantee of future financial performance and (B) that no representation is made
with respect to information of a general economic or general industry nature.

Section 5.15. Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.16. Intellectual Property; Licenses, Etc. The Borrower and each
Restricted Subsidiary owns, licenses or possesses the right to use, all of the
trademarks, domain names, service marks, trade names, copyrights, patents,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are used or held for use in or are otherwise necessary for the
operation of its respective business, as currently conducted, except to the
extent as could not reasonably be expected to have a Material Adverse Effect.
The conduct of the business of the Borrower or any Restricted Subsidiary as
currently conducted does not infringe upon, misappropriate or otherwise violate
any IP Rights held by any other Person, except for such infringements,
misappropriations and violations which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any IP Rights is
filed and presently pending or, to the knowledge of the Borrower, presently
threatened against the Borrower or any Restricted Subsidiary, that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.17. Solvency. As of the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

Section 5.18. [Reserved]

Section 5.19. Perfection, Etc. Each Collateral Document delivered pursuant to
this Agreement will, upon execution and delivery thereof, be effective to create
(to the

 

144



--------------------------------------------------------------------------------

extent described therein) in favor of the Collateral Agent for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Collateral described therein to the extent intended to be
created thereby and required to be perfected therein, except as to enforcement,
as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (a) when financing
statements and other filings in appropriate form are filed in the offices of the
Secretary of State of each Loan Party’s jurisdiction of organization or
formation and applicable documents are filed and recorded in the United States
Copyright Office and (b) upon the taking of possession or control by the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent (as defined in the ABL/Term Loan Intercreditor Agreement, Junior Priority
Intercreditor Agreement or any Other Intercreditor Agreement, as applicable), as
applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable ABL/Term Loan Intercreditor
Agreement, Junior Priority Intercreditor Agreement or any Other Intercreditor
Agreement, of such Collateral with respect to which a security interest may be
perfected only by possession or control and which the Collateral Documents
require such security interest to be perfected by possession or “control”, the
Liens created by the Collateral Documents shall constitute fully perfected Liens
so far as possible under relevant law on, and security interests in (to the
extent intended to be created thereby and required to be perfected under the
Loan Documents), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Liens permitted
hereunder.

Section 5.20. PATRIOT ACT; Sanctioned Persons. None of the Borrower, any of its
Restricted Subsidiaries, or any of the Borrower’s directors or officers, nor, to
the knowledge of the Borrower, any director or officer of any of the Borrower’s
Restricted Subsidiaries, is the subject of sanctions administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
(including by being listed on the list of Specially Designated Nationals and
Blocked Persons issued by OFAC) or the U.S. Department of State (collectively,
“Sanctions”). None of the Borrower nor any of its Restricted Subsidiaries is
located, organized or resident in a country or territory that is the subject of
Sanctions. The Borrower will not, directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, for the purpose of financing any
activities or business of or with any Person, or in any country or territory,
that, at the time of such financing, is restricted under any Sanctions. No part
of the proceeds of the Loans shall be used by the Borrower in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended. The Borrower
and each of its Restricted Subsidiaries is in compliance, in all material
respects, with the PATRIOT Act.

 

145



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations as to which no claim has been asserted, obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) hereunder
shall remain unpaid or unsatisfied, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
its Restricted Subsidiaries to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 90 days (or 120 days with
respect to the Fiscal Year ending December 28, 2014) after the end of each
Fiscal Year of the Borrower (commencing with the Fiscal Year ended December 28,
2014), a consolidated balance sheet of the Borrower as at the end of such Fiscal
Year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing (an “Audit Report
and Opinion”), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph (other than
with respect to, or resulting from, (x) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period or, (y) an
upcoming maturity date under the Facilities or the ABL Facility, together with a
customary management’s discussion and analysis of financial information;

(b) within 60 days (or 90 days with respect to the Fiscal Quarter ended June 29,
2014) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower (commencing with the Fiscal Quarter ended June 29, 2014), a
consolidated balance sheet of the Borrower as at the end of such Fiscal Quarter,
and the related consolidated statements of income or operations and cash flows
for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, together with a customary management’s
discussion and analysis of financial information;

 

146



--------------------------------------------------------------------------------

(c) within 90 days after the end of each Fiscal Year (or 120 days with respect
to the Fiscal Year ending December 28, 2014) of the Borrower (commencing with
the Fiscal Year ended December 28, 2014), a detailed consolidated quarterly
budget of the Borrower in reasonable detail for that Fiscal Year as customarily
prepared by management of the Borrower for its internal use consistent in scope
with the financial statements provided pursuant to Section 6.01(a) (but
including, in any event, a projected consolidated balance sheet of the Borrower
as of the end of the following Fiscal Year, and the related consolidated
statements of projected cash flow and projected income for such following Fiscal
Year) and setting forth the principal assumptions upon which such budget is
based; and

(d) upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders not more than
once during each Fiscal Quarter following delivery of the applicable
Section 6.01 Financials to be held at the Borrower’s corporate offices (or at
such other location as may be agreed to by the Borrower and the Administrative
Agent) at such time as may be agreed to by the Borrower and the Administrative
Agent (the expense of conducting such meeting to be borne by the Borrower);
provided that (i) each Person shall pay its own travel expenses and the fees and
expenses of its advisors, (ii) the Borrower may satisfy its obligations under
this Section 6.01(d) by participating in a Lenders-only conference call in lieu
of such meeting as otherwise required by Section 6.01(d) and (iii) the Borrower
may satisfy its obligations under this Section 6.01(d) by participating in an
earnings call open to all Lenders in lieu of such meeting as otherwise required
by this Section 6.01(d).

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for the Borrower (or any Parent
Holding Company) on Form 10-K for any Fiscal Year, as filed with the SEC, within
90 days (or 120 days with respect to the Fiscal Year ending December 28, 2014)
after the end of such Fiscal Year, such Form 10-K shall satisfy all requirements
of paragraph (a) of this Section with respect to such Fiscal Year to the extent
that the information and report and opinion contained therein satisfy the
parameters set forth in paragraph (a) for annual financial statements and Audit
Reports and Opinions and such report and opinion does not contain any “going
concern” or like qualification, exception or explanatory paragraph (other than
with respect to, or resulting from, (x) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period or, (y) an
upcoming maturity date under the Facilities or the ABL Facility Agreement and
(ii) in the event that the Borrower delivers to the Administrative Agent a
Quarterly Report for the Borrower (or any Parent Holding Company) on Form 10-Q
for any Fiscal Quarter, as filed with the

 

147



--------------------------------------------------------------------------------

SEC, within 60 days (or 90 days with respect to the Fiscal Quarter ended
June 29, 2014) after the end of such Fiscal Quarter, such Form 10-Q shall
satisfy all requirements of paragraph (b) of this Section with respect to such
Fiscal Quarter to the extent that the financial statements contained therein
satisfy the parameters for quarterly financial statements set forth in paragraph
(b).

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) [Reserved];

(b) no later than five days after the delivery of (i) the financial statements
referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on Form 10-K
or a Quarterly Report on Form 10-Q (in either case, delivered pursuant to the
final paragraph of Section 6.01), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower (which delivery may be by electronic
communication including fax or electronic mail and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) from
and copies of any statement or report furnished to any holder of debt securities
of the Borrower or of any of its Restricted Subsidiaries pursuant to the terms
of any such securities in a principal amount greater than the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02; and

(e) [Reserved]

(f) promptly, such additional financial or other information regarding the
Borrower or any of its Restricted Subsidiaries thereof, or compliance with the
terms of the Loan Documents, as the Administrative Agent or the Required Lenders
through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials

 

148



--------------------------------------------------------------------------------

otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 and
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.

The Administrative Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who wish only to
receive Public Side Information, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as
containing only Public Side Information (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are marked “PUBLIC” as being suitable for posting on a
portion of the Platform designated “Public Side Information” (it being
understood the Borrower and its Restricted Subsidiaries shall not be under any
obligation to mark any particular Borrower Materials “PUBLIC”).

 

149



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (x) the list of Disqualified
Lenders and (y) unless the Borrower otherwise notifies the Administrative Agent,
financial statements delivered pursuant to Sections 6.01(a) and (b) and
Compliance Certificates delivered pursuant to Section 6.02(b), shall be deemed
to be suitable for posting on a portion of the Platform designated “Public Side
Information”. Unless expressly identified as Public Side Information, the
Administrative Agent and the Arrangers agree not to make any such Borrower
Materials available to Public Lenders.

Section 6.03. Notices. Promptly, after a Responsible Officer of the Borrower or
any Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the institution of any material litigation not previously disclosed by
the Borrower to the Administrative Agent, or any material development in any
material litigation that is reasonably likely to be adversely determined, and
could, in either case, if adversely determined be reasonably expected to have a
Material Adverse Effect; and

(d) of the occurrence of any ERISA Event or Foreign Benefit Event, where there
is any reasonable likelihood of the imposition of liability on the Borrower or
any of its Restricted Subsidiaries as a result thereof that could be reasonably
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04. Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its tax liabilities and assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Restricted Subsidiary; except to the extent the failure to
pay, discharge or satisfy the same could not reasonably be expected to have a
Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05,
(b) take all reasonable action to maintain all rights, privileges (including its
good standing, if such

 

150



--------------------------------------------------------------------------------

concept is applicable in its jurisdiction of organization), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except (i) in the reasonable business judgment of the Borrower or such
Restricted Subsidiary, as the case may be, it is in its best economic interest
not to preserve such rights, permits, licenses or franchises or (ii) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder, and (c) use commercially
reasonable efforts to preserve, renew and maintain all of its United States
registered copyrights, patents, trademarks, trade names, service marks and
domain names to the extent permitted by applicable Laws of the United States,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect or as otherwise permitted hereunder.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.

Section 6.07. Maintenance of Insurance. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain in full force
and effect, with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in businesses
similar to those engaged by the Borrower and its Restricted Subsidiaries. The
Borrower shall use commercially reasonable efforts to ensure, subject to the
ABL/Term Loan Intercreditor Agreement, any Junior Priority Intercreditor
Agreement and any Other Intercreditor Agreement, that at all times the
Collateral Agent for the benefit of the Secured Parties, shall be named as an
additional insured with respect to liability policies maintained by the Borrower
and each Guarantor and the Collateral Agent for the benefit of the Secured
Parties, shall be named as loss payee with respect to the property insurance
maintained by the Borrower and each Guarantor; provided that, unless an Event of
Default shall have occurred and be continuing, (A) the Collateral Agent shall
turn over to the Borrower any amounts received by it as an additional insured or
loss payee under any property insurance maintained by the Borrower and its
Subsidiaries, (B) the Collateral Agent agrees that the Borrower and/or its
applicable Subsidiary shall have the sole right to adjust or settle any claims
under such insurance and (C) all proceeds from a Casualty Event shall be paid to
the Borrower.

 

151



--------------------------------------------------------------------------------

Section 6.08. Compliance with Laws. Comply with the requirements of all
applicable Laws and all orders, writs, injunctions and decrees applicable to it
or to its business or property, except if the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be (it being understood and agreed that Foreign Subsidiaries may
maintain individual books and records in a manner to allow financial statements
to be prepared in conformity with generally accepted accounting principles that
are applicable in their respective jurisdictions of organization).

Section 6.10. Inspection Rights. Permit representatives of the Administrative
Agent and, during the continuance of any Event of Default, of each Lender to
visit and inspect any of its properties (to the extent it is within such
Person’s control to permit such inspection), to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to such accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, (i) only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10, (ii) the Administrative Agent shall not exercise
such rights more often than one time during any calendar year and (iii) such
exercise shall be at the Borrower’s expense; provided further, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
written notice. The Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the Borrower’s
accountants.

Section 6.11. [Reserved]

Section 6.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary (including a FSHCO ceasing to be a FSHCO) shall be deemed to
constitute the acquisition of a Restricted Subsidiary for all purposes of this
Section 6.12), and upon the acquisition of any property

 

152



--------------------------------------------------------------------------------

(other than Excluded Property (other than clause (a) of the definition thereof))
by any Loan Party, which property, in the reasonable judgment of the
Administrative Agent, is not already subject to a perfected Lien in favor of the
Collateral Agent for the benefit of the Secured Parties (and where such a
perfected Lien would be required in accordance with the terms of the Collateral
Documents), the Borrower shall in each case at the Borrower’s expense:

(i) in connection with the formation or acquisition of a Subsidiary that is not
an Excluded Subsidiary (or in the case of clause (B) below, is a Subsidiary
whose Equity Interests do not constitute Excluded Equity Interests (as defined
in the Security Agreement)), within 45 days after such formation or acquisition
or such longer period as the Administrative Agent may agree in its sole
discretion, (A) cause each such Subsidiary to duly execute and deliver to the
Administrative Agent a supplement to (1) the Guaranty, substantially in the form
of Annex B thereto or a guaranty or a guaranty supplement in such other form
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents, (2) the Security Agreement,
substantially in the form of Exhibit 1 thereto or a security agreement in such
other form reasonably satisfactory to the Administrative Agent, securing the
Obligations of such Subsidiary under the Loan Documents and (3) if such
Subsidiary owns Equity Interests which do not constitute Excluded Equity
Interests, the Pledge Agreement, substantially in the form of Annex A thereto or
a pledge agreement in such other form reasonably satisfactory to the
Administrative Agent, securing the Obligations of such Subsidiary under the Loan
Documents, (B) cause any Loan Party directly holding certificated Equity
Interests in any such Subsidiary to deliver to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable ABL/Term Loan Intercreditor Agreement, the Junior Priority
Intercreditor Agreement or any Other Intercreditor Agreement, such Equity
Interests (other than Excluded Equity Interests (as defined in the Security
Agreement)), accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, if such Loan Party is not a party
to the Pledge Agreement, a supplement to the Pledge Agreement substantially in
the form of Annex A thereto or pledge agreement in such other form reasonably
satisfactory to the Collateral Agent; provided that only 65% of each series of
Equity Interests of any Foreign Subsidiary or any FSHCO shall be required to be
pledged as Collateral; provided further, that (1) notwithstanding anything to
the contrary in this Agreement, no assets owned by any Foreign Subsidiary or any
FSHCO, including stock owned by such Foreign Subsidiary or FSHCO in a Domestic
Subsidiary, shall be required to be pledged as Collateral and (2) no pledge or
security agreements governed by the Law of any non-U.S. jurisdiction shall be
required; (C) cause each such Subsidiary to duly execute and deliver to the
Collateral Agent

 

153



--------------------------------------------------------------------------------

Intellectual Property Security Agreements, if applicable, in the form of Exhibit
3 to the Security Agreement or in such other form reasonably satisfactory to the
Collateral Agent; and (D) take and cause such Subsidiary to take, whatever
action (including the filing of Uniform Commercial Code financing statements and
the giving of notices) as may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the Collateral, in each case to the extent required under
the Loan Documents and subject to the Perfection Exceptions (as defined in the
Security Agreement), enforceable against all third parties in accordance with
their terms; and

(ii) in connection with the acquisition of any Material Real Property, within 90
days after such acquisition or such longer period as the Administrative Agent
may approve in its sole discretion, cause the Loan Party owning such Material
Real Property to grant a security interest in and Mortgage on such Material Real
Property as additional security for the Obligations. Each such Mortgage shall
constitute a valid and enforceable perfected Lien subject, on the date of
delivery of the Mortgage, only to Liens on the Mortgaged Property then existing
and identified in such Mortgage or to other Liens reasonably acceptable to the
Administrative Agent. Each such Mortgage shall be duly recorded or filed in such
manner and in such places as are required by applicable law to establish,
perfect, preserve and protect the Liens on the Mortgaged Property granted
pursuant to such Mortgage in favor of the Collateral Agent and all taxes, fees
and other charges payable in connection therewith shall be paid in full by the
applicable Loan Party. The Borrower or such other Loan Party shall otherwise
take such actions and execute or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of such Mortgage
(including a title policy, a survey, a local counsel opinion limited to opinions
with respect to the enforceability and perfection of the applicable Mortgage
(each in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent) and such documents as are required by the Flood
Insurance Requirements in respect of such Mortgage); and

(iii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of the Guaranty and the Collateral Documents, or
in perfecting and preserving the Liens purported to be created pursuant to the
Collateral Documents.

 

154



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property that does not constitute Material
Real Property and all leasehold interests (including requirements to deliver
landlord lien waivers, estoppels and collateral access letters), in each case
including fixtures related thereto; (ii) motor vehicles and other assets subject
to certificates of title, letter of credit rights with a value of less than
$5,000,000, letter of credit rights to the extent any Grantor (as defined in the
Security Agreement) is required by applicable law to apply the proceeds of such
a drawing of such letter of credit for a specified purpose and commercial tort
claims with a value of less than $5,000,000; (iii) any asset or property to the
extent the grant of a security interest is prohibited by Law or requires a
consent not obtained of any Governmental Authority pursuant to such Law;
(iv) Equity Interests in any Person, other than material wholly owned Restricted
Subsidiaries; (v) assets to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Law in any applicable
jurisdiction) as reasonably determined by the Borrower in writing in
consultation with the Administrative Agent; (vi) any lease, license or other
agreement or Contractual Obligation or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or Contractual Obligation or purchase money arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a wholly owned Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code of any
applicable jurisdiction notwithstanding such prohibition; (vii) those assets as
to which the Administrative Agent and the Borrower, reasonably agree in writing
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (viii) in excess of 65% of the Equity Interests of (A) any
Foreign Subsidiary or (B) any FSHCO; (ix) any of the Equity Interests of (A) any
Subsidiary of a Foreign Subsidiary, (B) any Immaterial Subsidiary, (C) any
Unrestricted Subsidiary, (D) any entity set forth in clause (b), (d), (e),
(m) or (p) of the definition of “Excluded Subsidiary”, and (E) any Subsidiary to
the extent that the pledge of or grant of any lien on such Equity Interests or
other securities for the benefit of any holders of any securities results in the
Borrower or any of the Restricted Subsidiaries being required to file separate
financial statements for the issuer of such capital stock or securities with the
Securities and Exchange Commission (or another governmental authority) pursuant
to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any
other law, rule or regulation as in effect from time to time, but only to the
extent necessary to not be subject to such requirement; (x) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction; (xi) “intent-to-use” trademark or service

 

155



--------------------------------------------------------------------------------

mark applications for which an amendment to allege use or statement of use has
not been filed under 15 U.S.C. §1051(c) or 15 U.S.C. §1051(d), respectively, or,
if filed, has not been deemed in accordance with 15 U.S.C. §1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office to
the extent that the grant of the security interest therein prior to such time
would result in the invalidity or unenforceability of any such application or
resulting registration; (xii) L/C Collateral; (xiii) IP Rights arising under the
laws of any jurisdiction other than the United States or any state thereof;
(xiv) any commercial tort claims held by or assigned to the Litigation Trust (as
defined in the Plan of Reorganization; (xv) Excluded Deposit/Securities
Accounts; (xvi) any aircraft, airframes, aircraft engines, helicopters or
rolling stock, or any other equipment or assets constituting a part thereof;
(xvii) margin stock (within the meaning of Regulation U issued by the FRB); and
(xviii) any property that would otherwise constitute ABL Priority Collateral but
is an Excluded Asset (as such term is defined in the ABL Facility Documents);
provided that prior to the Discharge of ABL Obligations (as defined in the
ABL/Term Loan Intercreditor Agreement), no asset that would be excluded from the
Collateral pursuant to the foregoing subclauses (i) through (xviii) shall be
excluded from the Collateral pursuant to this Section 6.12(b) if it has been
granted to secure the ABL Facility Obligations and, for the avoidance of doubt,
is not an “excluded” asset under the ABL Facility Documents.

(c) In no event shall (a) control agreements or control or similar arrangements
be required with respect to deposit or securities accounts, except with respect
to deposit and securities accounts for which control agreements or similar
arrangements in favor of the ABL Agent are required by Section 2.23 of the ABL
Facility Agreement so long as the ABL Facility Agreement is in effect,
(b) notices be required to be sent to account debtors or other contractual
third-parties except after the occurrence and during the continuance of an Event
of Default, (c) perfection (except to the extent perfected through the filing of
Uniform Commercial Code financing statements) be required with respect to letter
of credit rights and commercial tort claims, or (d) security documents governed
by the laws of a jurisdiction other than the United States or any state thereof
be required.

(d) Notwithstanding anything to the contrary in this Agreement, the foregoing
requirements of this Section 6.12 and the requirements of Sections 6.14 and 6.16
shall be subject to the terms of the ABL/Term Loan Intercreditor Agreement, any
Junior Priority Intercreditor Agreement or any Other Intercreditor Agreement,
and, in the event of any conflict with such terms, the terms of the ABL/Term
Loan Intercreditor Agreement, any Junior Priority Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable, shall control.

Section 6.13. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and make all reasonable efforts to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable

 

156



--------------------------------------------------------------------------------

Environmental Laws and Environmental Permits, (ii) obtain, maintain and renew
all Environmental Permits necessary for its operations and properties and
(iii) to the extent required under Environmental Laws, conduct any
investigation, mitigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action required under all
Environmental Laws and in a timely fashion comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

Section 6.14. Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, and subject to the
limitations described in Section 6.12, (i) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Loan Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the Collateral
Documents.

Section 6.15. Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public rating of the Facilities and a public corporate debt rating
for the Borrower by each of S&P and Moody’s (but not to obtain or maintain a
specific rating).

Section 6.16. Post-Closing Undertakings. Within the time periods specified on
Schedule 6.16 (as each may be extended by the Administrative Agent in its
reasonable discretion), provide such Collateral Documents and complete such
undertakings as are set forth on Schedule 6.16.

Section 6.17. Accounting Changes. For financial reporting purposes, cause the
Borrower’s fiscal year to end on the last Sunday of December; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
the financial reporting convention above to (x) a calendar year-end convention
or (y) any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any amendments to this
Agreement that are necessary, in the reasonable judgment of the Administrative
Agent and the Borrower, to reflect such change in fiscal year.

Section 6.18. Change in Nature of Business. Refrain from engaging in any
material line of business substantially different from those lines of business
conducted by the Borrower and the Restricted Subsidiaries on the date hereof or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

 

157



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification or other contingent
obligations as to which no claim has been asserted, obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) hereunder
shall remain unpaid or unsatisfied, the Borrower shall not and shall not permit
any Restricted Subsidiary to:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date securing (i) Indebtedness and listed on
Schedule 7.01 hereto (or to the extent not listed on such Schedule 7.01, where
the Fair Market Value (as of the Closing Date) of all property to which such
Liens under this clause (b)(i) attach is less than $2,000,000 in the aggregate)
or (ii) other obligations constituting current trade payables or accrued
expenses incurred in the ordinary course of business or obligations created
through the use of purchase cards and credit cards, and, in each case, any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not encumber any property other than
(A) property encumbered on the Closing Date, (B) after-acquired property that is
affixed or incorporated into the property encumbered by such Lien on the Closing
Date and (C) proceeds and products thereof and (ii) the Refinancing of the
obligations secured or benefited by such Liens (if such obligations constitute
Indebtedness), is permitted by Section 7.03;

(c) Liens for taxes that are not yet due or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdictions of organization);

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
in each case so long as such Liens arise in the ordinary course of business and
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

 

158



--------------------------------------------------------------------------------

(e) Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary or under self-insurance
arrangements in respect of such obligations or (iii) securing obligations in
respect of letters of credit that have been posted by the Borrower or any of its
Restricted Subsidiaries to support the payment of items set forth in clauses
(i) and (ii);

(f) Liens to secure the performance of tenders, statutory obligations, bids,
trade contracts, governmental contracts, leases and other contracts (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance and return-of-money bonds, performance and
completion guarantees and other obligations of a like nature (including
(i) those to secure health, safety and environmental obligations, (ii) any
obligations or duties affecting any of the property of the Borrower or its
Restricted Subsidiaries to any municipality or public authority with respect to
any franchise, grant, license or permit and any other liens required or
requested by any Governmental Authority and (iii) letters of credit issued in
lieu of any such bonds (or to support the issuance thereof) incurred in the
ordinary course of business;

(g) easements, reservations, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects affecting real property which, in the aggregate, do not in any
case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Sections 7.03(f) and
(g) (including Liens securing Permitted Refinancing of the Indebtedness secured
by such Liens); provided that (i) such Liens (other than any Liens securing any
Permitted Refinancing of the Indebtedness secured by such Liens) attach
concurrently with or within 270 days after the acquisition, repair, replacement,
construction or improvement (as applicable) of the property subject to such
Liens, (ii) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness (or by the Indebtedness Refinanced by such
Permitted Refinancing) and the proceeds and the products thereof and accessories
thereto and (iii) with respect to leases evidencing Capitalized Lease
Obligations, such Liens do not at any time extend to or cover any assets other
than the assets subject to such leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
otherwise permitted to

 

159



--------------------------------------------------------------------------------

be secured hereunder provided by one Person (or its affiliates) may be cross
collateralized to other financings of equipment provided by such Person (or its
affiliates) on customary terms;

(j) leases, licenses, subleases, sublicenses, occupancy agreements or
assignments granted to others in respect of real property on which facilities
owned or leased by Borrower or any of its Subsidiaries are located;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash or Cash Equivalents advances in favor of the seller of any
property to be acquired in an Investment (including any Asset Swap Transaction)
permitted pursuant to Section 7.02 to be applied against the purchase price for
such Investment (including any such Asset Swap Transaction), (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05 (including any Asset Swap Transaction), in each case solely to the
extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien or (iii) Liens on property
which is the subject of a Disposition or Asset Swap Transaction permitted by
Section 7.05 relating to such Disposition or Asset Swap Transaction (it being
understood that such Liens may not be perfected prior to the completion of such
Disposition or Asset Swap Transaction except in the ordinary course of
business);

(n) Liens on property of any Restricted Subsidiary that is a Foreign Subsidiary
securing (i) Indebtedness in an aggregate principal amount at any time
outstanding not exceeding the greater of (x) $10,000,000 and (y) 2.00% of
Consolidated Total Assets, and (ii) other obligations of such Foreign
Subsidiary;

 

160



--------------------------------------------------------------------------------

(o) Liens in favor of the Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03 (provided, that any such Lien on any
Collateral securing Indebtedness shall be expressly junior in priority to the
Liens on the Collateral securing the Obligations pursuant to the Junior Priority
Intercreditor Agreement or an Other Intercreditor Agreement) or other
obligations, other than Indebtedness, owed by the Borrower or any Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary;

(p) (i) Liens existing on property at the time of its acquisition or existing on
the property of any Person that becomes a Subsidiary after the date hereof and
any Refinancing thereof (including Liens securing Permitted Refinancings of
Indebtedness secured by such Liens); provided that (w) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(x)(1) in the case of Liens securing purchase money Indebtedness or Capitalized
Lease Obligations or any Refinancing thereof, such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and after-acquired property subjected to a Lien pursuant to terms existing at
the time of such acquisition or such Person becomes a Restricted Subsidiary, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition or such Person becoming a Restricted Subsidiary); provided that
individual financings of equipment otherwise permitted to be secured hereunder
provided by one Person (or its affiliates) may be cross collateralized to other
financings of equipment provided by such Person (or its affiliates) on customary
terms; and (2) in the case of Liens securing Indebtedness other than purchase
money Indebtedness or Capitalized Lease Obligations or Permitted Refinancings
thereof, such Liens do not extend to the property of any Person other than such
Person, the Person acquired or formed to make such acquisition and the
Subsidiaries of such Person, and (y) the Indebtedness secured thereby (or, as
applicable, any Refinancing thereof) is permitted under Section 7.03 and
(ii) Liens securing Indebtedness of the Borrower or any of its Restricted
Subsidiaries assumed in connection with an Asset Swap Transaction; provided that
such Liens do not extend to any property other the property subject to such
Asset Swap Transaction (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such Asset Swap Transaction, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such Asset Swap Transaction);

(q) Liens arising from precautionary UCC financing statement (or similar filings
under applicable law) filings regarding leases entered into by the Borrower or
any Restricted Subsidiary;

 

161



--------------------------------------------------------------------------------

(r) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement or secured by a lessor’s, sublessor’s, licensee’s, sublicensee’s,
licensor’s or sublicensor’s interest under any lease, sublease, license or
sublicense permitted by this Agreement (including software and other technology
licenses);

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(t) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02 or Liens in the form of customary
seller’s right or option to repurchase, or to cause the purchase or sale of, the
capital stock of Restricted Subsidiaries that are not wholly owned Subsidiaries;

(u) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(v) Liens on cash or Cash Equivalents incurred to secure Secured Cash Management
Agreements or Secured Hedge Agreements with Cash Management Banks or Hedge
Banks, respectively, in the ordinary course of business;

(w) Liens (i) on cash or Cash Equivalents granted in favor of any ABL Lenders
and/or letter of credit issuer created as a result of any requirement or option
to cash collateralize letters of credit pursuant to the ABL Facility Agreement
and (ii) granted in favor of any L/C Facility Issuer created pursuant to or as
contemplated by the Letter of Credit Facility to cash collateralize letters of
credit issued thereunder or to otherwise secure obligations thereunder;

(x) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(y) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar

 

162



--------------------------------------------------------------------------------

Law or right reserved to or vested in any Governmental Authority to control or
regulate the use of any real property that does not materially interfere with
the ordinary conduct of the business of the Borrower or any Restricted
Subsidiary taken as a whole;

(z) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(aa) Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture;

(bb) (i) deposits made in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto;

(cc) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(dd) Liens on cash deposits in an aggregate amount at any time outstanding not
to exceed the greater of (i) $5,000,000 and (ii) 1.00% of Consolidated Total
Assets securing any Swap Contract permitted hereunder;

(ee) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is permitted hereunder;

(ff) Liens on Permitted Receivables Financing Assets securing any Permitted
Receivables Financing;

(gg) Liens on property constituting Collateral pursuant to agreements and
documentation in connection with (i) any Refinancing Indebtedness, (ii) any New
Incremental Indebtedness, (iii) any Permitted Debt Exchange Notes, (iv) any
Rollover Indebtedness and (v) any Permitted Additional Debt, provided that such
Permitted Additional Debt will not be secured on a pari passu basis with the
Obligations unless (x) such Permitted Additional Indebtedness is being incurred
to finance or otherwise incurred in connection with a Permitted Acquisition,
Asset Swap Transaction, or other similar Investment permitted hereunder and
(y) at the time of incurrence, either (A) after giving Pro Forma Effect to the
incurrence of such Permitted Additional Debt and the use of proceeds thereof the
Borrower would have a Consolidated Total Secured Net Debt to Consolidated EBITDA
Ratio equal to or less than 2.00:1.00 or (B) the Consolidated Total Secured Net
Debt to Consolidated EBITDA Ratio of the Borrower after giving Pro Forma

 

163



--------------------------------------------------------------------------------

Effect to the incurrence of such Permitted Additional Debt and the use of
proceeds thereof would equal or be less than the Consolidated Total Secured Net
Debt to Consolidated EBITDA Ratio of the Borrower immediately prior to the
incurrence of such Permitted Additional Debt (it being understood, that in each
case, Pro Forma Effect shall be given to the entire committed amount of any such
Indebtedness, and such committed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, without further compliance
with this clause (y)), and, in each case of clauses (i) through (v), any
Permitted Refinancing thereof;

(hh) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Indebtedness, any New Incremental Indebtedness, any Permitted Debt
Exchange Notes, any Rollover Indebtedness, any Permitted Additional Debt and any
Permitted Refinancing of any of the foregoing;

(ii) Liens in respect of Permitted Sale Leasebacks;

(jj) Liens arising out of any license, sublicense or cross license of IP Rights
to or from the Borrower or any Restricted Subsidiary permitted under
Section 7.05 (excluding Section 7.05(d)(D));

(kk) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(ll) other Liens securing Indebtedness outstanding in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $30,000,000 and
(ii) 6.00% of Consolidated Total Assets;

(mm) Liens on property constituting Collateral securing Indebtedness incurred
pursuant to Section 7.03(a), provided that any Liens on the Term Loan Priority
Collateral securing Indebtedness under this Section 7.01(mm) shall be expressly
junior in priority to the Liens on the Term Loan Priority Collateral securing
the Obligations pursuant to the ABL/Term Loan Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable; and

(nn) Liens pursuant to or arising in connection with the Transaction Documents.

 

164



--------------------------------------------------------------------------------

Section 7.02. Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or any Restricted Subsidiary in the form of
Cash Equivalents or that were Cash Equivalents when made;

(b) loans or advances to officers, directors, employees, consultants and
independent contractors of the Borrower, any Parent Holding Company or any
Restricted Subsidiary (i) for travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower or any Parent Holding Company; provided that no
cash is actually advanced pursuant to this clause (ii) other than to pay taxes
due in connection with such purchase, unless immediately utilized to consummate
such purchase and, in the case of the purchase of Equity Interests of a Parent
Entity, promptly contributed to the Borrower in cash as common equity and
(iii) for additional purposes not contemplated by clause (i) or (ii) above;
provided that the aggregate principal amount outstanding at any time with
respect to clause (iii) of this Section 7.02(b) shall not exceed the greater of
(x) $5,000,000 and (y) 1.00% of Consolidated Total Assets;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (including any new Restricted Subsidiary which becomes a Loan Party),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is also not a Loan Party and (iii) by Loan Parties in
any Restricted Subsidiary that is not a Loan Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested in one or more Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including advances made to distributors),
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors, and Investments consisting of prepayments
to suppliers in the ordinary course of business;

(e) to the extent constituting Investments, transactions expressly permitted
under Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of noncash
consideration for the Dispositions of assets permitted thereunder), 7.06 and
7.12;

(f) Investments (i) on the Closing Date and are set forth on Schedule 7.02,
(ii) existing on the Closing Date of the Borrower or any Restricted Subsidiary
in the Borrower or any other Restricted Subsidiary and (iii) in the case of each
of clauses (i) and (ii), any modification, replacement, refinancing, renewal or
extension thereof; provided that no such modification, replacement, refinancing,

 

165



--------------------------------------------------------------------------------

renewal or extension shall increase the amount of Investments then permitted
under this Section 7.02(f) except pursuant to the terms of such Investment in
existence on the Closing Date or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) Equity Interests, promissory notes and other noncash consideration received
in connection with Dispositions permitted by Section 7.05 (including any Asset
Swap Transaction);

(i) (i) any acquisition or other Investments made in an amount not to exceed the
Net Cash Proceeds of any Excluded Contribution Not Otherwise Applied (A) made
within 180 days after such Excluded Contribution is made or (B) so long as no
Default known to the Borrower or Event of Default shall have occurred and be
continuing or would result therefrom or (ii) the purchase or other acquisition
of all or substantially all of the property and assets or business of, any
Person or of assets constituting a business unit, a line of business or division
of such Person, or more than 50% of the Equity Interests in a Person that, upon
the consummation thereof, will be a Restricted Subsidiary (including as a result
of a merger or consolidation) (each, a “Permitted Acquisition”); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i)(ii):

(A) each applicable Loan Party and any such newly created or acquired Restricted
Subsidiary shall have complied with the requirements of Section 6.12 or made
arrangements to comply with such Section 6.12 after the effectiveness of such
Permitted Acquisition within the time periods set forth in Section 6.12, as
applicable;

(B) solely in the case of purchases and acquisitions made pursuant to
Section 7.02(i)(ii), the total cash and noncash consideration (including the
Fair Market Value (on the earlier of (i) the date the legally binding commitment
for such purchase or acquisition was entered into and (ii) if no legally binding
commitment was entered into, the date of such purchase or acquisition, in each
case without giving effect to subsequent changes in value) of all Equity
Interests issued or transferred to the sellers thereof, earn-outs and other
contingent payment obligations (only to the extent of the reserve, if any,
required under GAAP (as determined at the time of the consummation of such
Permitted Acquisition) to be established in respect thereof by the Borrower or
its Restricted Subsidiaries to such sellers and all assumptions of Indebtedness
in connection therewith) paid by or on behalf of the Borrower and its Restricted
Subsidiaries for any such purchase or other acquisition of an entity that does
not become a Guarantor (including by way of merger) or Property or assets that
will not

 

166



--------------------------------------------------------------------------------

be owned by a Loan Party when aggregated with the total cash and noncash
consideration (calculated on the same basis) paid by or on behalf of the
Borrower and the other Restricted Subsidiaries for all other purchases and other
acquisitions made pursuant to this Section 7.02(i)(ii) of entities that do not
become Guarantors (including by way of merger) or Property or assets that will
not be owned by a Loan Party, shall not exceed the greater of (x) $50,000,000
and (y) 10.00% of Consolidated Total Assets (net of any return or distribution
of capital or repayments of principal in respect thereof at any time
outstanding);

(C) immediately after giving effect to any such purchase or other acquisition
and any incurrence of Indebtedness in connection therewith, no Event of Default
shall have occurred and be continuing; and

(D) any Person or assets or division as acquired in accordance herewith shall be
in same business or lines of business or reasonably related, ancillary or
complementary businesses (including related, complementary, synergistic or
ancillary businesses) in which the Borrower and/or its Subsidiaries are then
engaged;

(j) (i) Investments by any Restricted Subsidiary that is not a Loan Party in any
Joint Venture or Unrestricted Subsidiary, (ii) Investments by Loan Parties in
any Restricted Subsidiary that is not a Loan Party or in any Joint Venture or
Unrestricted Subsidiary, to the extent that the aggregate amount of all
Investments made pursuant to clauses (i) and (ii) of this Section 7.02(j),
together with the aggregate amount of all Investments made pursuant to
Section 7.02(ee), is not in excess of the greater of (x) $40,000,000 and
(y) 8.00% of Consolidated Total Assets (provided that such limitation shall be
net of (1) any Investment by any such Person specified in clause (i) or (ii) in
any Loan Party and (2) any return or distribution of capital or repayments of
principal in respect thereof at any time outstanding (including any return,
distribution or repayment received substantially concurrently with the making of
such Investment) not to exceed the Fair Market Value of the Investment made);
and (iii) Investments in Existing Joint Venture Interests;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

167



--------------------------------------------------------------------------------

(m) the licensing, sublicensing or contribution of IP Rights pursuant to joint
marketing arrangements with Persons other than the Borrower and the Restricted
Subsidiaries in the ordinary course of business;

(n) loans and advances to any Parent Holding Company in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments made to such Parent Holding Company), Restricted Payments
permitted to be made to such Parent Holding Company in accordance with
Section 7.06; provided that any such loan or advance shall reduce the amount of
the applicable Restricted Payments thereafter permitted under Section 7.06 by a
corresponding amount (if the amount of Restricted Payments under such
subsection of Section 7.06 is limited to a maximum dollar amount);

(o) other Investments not exceeding the greater of (i) $50,000,000 and
(ii) 10.00% of Consolidated Total Assets (net of any return or distribution of
capital or repayments of principal in respect thereof at any time outstanding
(including any return, distribution or repayment received substantially
concurrently with the making of such Investment) not to exceed the Fair Market
Value of the Investment made);

(p) loans or advances made to distributors in the ordinary course of business
and consistent with past practice;

(q) Investments to the extent that payment for such Investments is made by the
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Borrower (or Equity Interests of any Parent Holding Company) to the seller of
such Investments;

(r) Investments of a Person that is acquired and becomes a Restricted Subsidiary
or of a company merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case after the Closing Date and in accordance with this
Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

(s) Investments made with the portion, if any, of the Cumulative Credit on the
date that the Borrower elects to apply all or a portion thereof to this
Section 7.02(s); provided that (A) immediately after giving effect to any such
Investment, no Event of Default shall have occurred and be continuing and
(B) immediately after giving Pro Forma Effect to any such Investment, the
Borrower would have a Consolidated Total Secured Net Debt to Consolidated EBITDA
Ratio equal to or less than 2.25:1.00;

 

168



--------------------------------------------------------------------------------

(t) any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full in cash with a dividend or other distribution
from such Restricted Subsidiary or Joint Venture;

(u) the forgiveness or conversion to equity of any Indebtedness owed to a Loan
Party and permitted by Section 7.03;

(v) Investments made to consummate the Transactions or in connection with the
Transactions;

(w) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(x) additional Restricted Subsidiaries of the Borrower may be established or
created if the Borrower and such Subsidiary comply with the requirements of
Section 6.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 7.02, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it substantially contemporaneously with the closing of such transaction, such
new Subsidiary shall not be required to take the actions set forth in
Section 6.12, as applicable, until the respective acquisition is consummated (at
which time the surviving or transferee entity of the respective transaction and
its Subsidiaries shall be required to so comply in accordance with the
provisions thereof);

(y) (i) Investments in a Permitted Receivables Financing Subsidiary or any
Investment by a Permitted Receivables Financing Subsidiary in any other Person
in connection with a Permitted Receivables Financing; provided, however, that
any such Investment in a Permitted Receivables Financing Subsidiary is in the
form of a contribution of additional Permitted Receivables Financing Assets and
(ii) distributions or payments by such Permitted Receivables Financing
Subsidiary of Permitted Receivables Financing Fees;

(z) Guarantees of the Borrower or any Restricted Subsidiary of leases entered
into in the ordinary course of business;

 

169



--------------------------------------------------------------------------------

(aa) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, IP Rights, or other rights, in each case in
the ordinary course of business;

(bb) Investments made to repurchase or retire Equity Interests of the Borrower
(or any Parent Holding Company) owned by any employee stock ownership plan or
key employee stock ownership plan of the Borrower (or any direct or indirect
parent thereof);

(cc) Investments arising as a result of Permitted Sale Leasebacks or sale
leasebacks that do not otherwise constitute “Sale Leasebacks”;

(dd) Investments in Unrestricted Subsidiaries for the purpose of consummating
transactions permitted under Section 7.05(e);

(ee) any Investments in a Restricted Subsidiary or in a Joint Venture, in each
case, to the extent that following consummation of such Investment such Person
becomes a wholly owned Restricted Subsidiary of the Borrower or a Loan Party;
provided that the aggregate amount of Investments made pursuant to this
Section 7.02(ee) in Persons that do not become Loan Parties in connection with
any such Investment, together with the aggregate amount of all Investments made
pursuant to Sections 7.02(j)(i) and (ii), shall not exceed the greater of
(i) $40,000,000 and (ii) 8.00% of Consolidated Total Assets (net of any return
or distribution of capital or repayments of principal in respect thereof at any
time outstanding (including any return, distribution or repayment received
substantially concurrently with the making of such Investment) not to exceed the
Fair Market Value of the Investment made);

(ff) Investments consisting of the contribution of Equity Interests of any
Foreign Subsidiary or FSHCO to any other Foreign Subsidiary or FSHCO;

(gg) any Investments so long as the Specified Condition is satisfied; provided
that immediately after giving effect to any such Investment, no Event of Default
shall have occurred and be continuing; and

(hh) Investments constituting an Asset Swap Transaction.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) any Indebtedness incurred by any Loan Party pursuant to the ABL Facility in
an aggregate principal amount at any time outstanding not to exceed $215,000,000
plus in the case of any Refinancing of such Indebtedness accrued and unpaid
interest and premium thereon plus other amounts paid, and fees and expenses
incurred in connection with such Refinancing;

 

170



--------------------------------------------------------------------------------

(b) (v) Indebtedness of the Loan Parties under the Loan Documents, (w) any
Refinancing Indebtedness, (x) Indebtedness evidenced by New Incremental
Indebtedness, (y) Indebtedness evidenced by Permitted Debt Exchange Notes and
(z) any Rollover Indebtedness and, in each case, any Permitted Refinancing
thereof;

(c) Indebtedness outstanding or committed to be incurred on the Closing Date and
listed on Schedule 7.03 and any Permitted Refinancing thereof;

(d) Guarantees incurred in respect of any Indebtedness or other obligations of
the Borrower or any other Restricted Subsidiary that are permitted to be
incurred under this Agreement; provided that if such Indebtedness or other
obligation is subordinated to the Obligations, any Guarantee thereof shall be
subordinated to the Obligations on terms no less favorable to the Lenders than
the subordination terms of such Indebtedness or other obligation (as determined
by the Borrower in good faith);

(e) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) any
Restricted Subsidiary that is not a Loan Party owed to (1) any other Restricted
Subsidiary that is not a Loan Party or (2) any Loan Party, and (C) any Loan
Party to any Restricted Subsidiary which is not a Loan Party; provided that all
such Indebtedness of any Loan Party under this clause (e)(C) must be expressly
subordinated to the Obligations on the terms of the Intercompany Subordination
Agreement or subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit K, in each case within 60 days of the
incurrence of such Indebtedness or such later date as the Administrative Agent
shall reasonably agree, in each case, to the extent permitted by applicable law
and not giving rise to materially adverse tax consequences;

(f) Capitalized Lease Obligations; provided that (i) such Indebtedness is not
issued or incurred to acquire Equity Interests of any Person and
(ii) immediately after giving Pro Forma Effect to the issuance or incurrence of
such Indebtedness, the Borrower’s Consolidated Total Secured Net Debt to
Consolidated EBITDA Ratio shall be less than or equal to 2.75:1.00 and any
Permitted Refinancing of such Capitalized Lease Obligations;

(g) (i) Capitalized Lease Obligations set forth on Schedule 7.03, (ii) purchase
money obligations (including obligations in respect of mortgage, industrial
revenue bond, industrial development bond and similar financings) to finance the
purchase, repair or improvement of fixed or capital assets within the
limitations set forth in Section 7.01(i) and (iii) in each case, any Permitted

 

171



--------------------------------------------------------------------------------

Refinancing in respect thereof; provided that the aggregate principal amount of
Indebtedness at any time outstanding under clause (ii) of this
Section 7.03(g) (together with the aggregate amount of all Sale Leaseback
transactions outstanding pursuant to Section 7.07) shall not exceed the greater
of (x) $15,000,000 and (y) 3.00% of Consolidated Total Assets;

(h) Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries not to
exceed the greater of (i) $5,000,000 and (ii) 1.00% of Consolidated Total
Assets, at any time outstanding;

(i) Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and not for speculative purposes;

(j) [Reserved];

(k) (i) Indebtedness representing deferred compensation or stock-based
compensation to directors, officers, employees, consultants or independent
contractors of the Borrower and the Restricted Subsidiaries and
(ii) Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation to their directors, officers,
employees, consultants or independent contractors or other similar arrangements
incurred by such Persons in connection with the Transactions and Permitted
Acquisitions or any other Investment expressly permitted under Section 7.02;

(l) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to current or former officers, directors and employees,
consultants, independent contractors, their respective estates, heirs, family
members, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower or any Parent Holding Company permitted by
Section 7.06;

(m) Indebtedness in respect of indemnification, purchase price adjustments or
other similar obligations incurred by the Borrower or any Restricted Subsidiary
in a Permitted Acquisition, Disposition or Asset Swap Transaction under
agreements which provide for indemnification, the adjustment of the purchase
price or for similar adjustments;

(n) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent obligations) or other similar
arrangements incurred by such Person in connection with the Transaction, or any
Permitted Acquisition, Asset Swap Transaction or other Investment permitted
under Section 7.02;

 

172



--------------------------------------------------------------------------------

(o) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary) or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary (including any Indebtedness assumed by the Borrower or any
Restricted Subsidiary in connection with any acquisition of any assets or
Person), in each case after the Closing Date as the result of a Permitted
Acquisition, Asset Swap Transaction or other Investment permitted by
Section 7.02; provided that (i) such Indebtedness is not incurred in
contemplation of such acquisition and (ii) on the date of determination, either
(x) the Borrower’s Consolidated Total Net Debt to Consolidated EBITDA Ratio
shall be less than or equal to 3.25:1.00 after giving Pro Forma Effect to the
assumption of such Indebtedness and the related Specified Transactions, or
(y) the Consolidated Total Net Debt to Consolidated EBITDA Ratio of the Borrower
after giving Pro Forma Effect to such assumption of Indebtedness and the related
Specified Transactions is less than or equal to the Consolidated Total Net Debt
to Consolidated EBITDA Ratio of the Borrower immediately prior to such
assumption of Indebtedness and the related Specified Transactions (it being
understood, that in each case, Pro Forma Effect shall be given to the entire
committed amount of any such Indebtedness, and such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this clause (ii)), and any Permitted Refinancing
of such Indebtedness;

(p) (i) Indebtedness arising under Cash Management Agreements incurred in the
ordinary course of business and (ii) Indebtedness in respect of netting
services, overdraft protections, credit card programs, automatic clearinghouse
arrangements and similar arrangements in each case in connection with deposit
accounts and Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(q) Indebtedness in an aggregate principal amount not to exceed the greater of
(i) $25,000,000 and (ii) 5.00% of Consolidated Total Assets, at any time
outstanding;

(r) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

 

173



--------------------------------------------------------------------------------

(s) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary;

(t) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(u) Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed the amount of cash that is contributed to the
common equity of the Borrower (or any Parent Holding Company) after the Closing
Date (other than by the Borrower or any Restricted Subsidiary); provided that
(i) the cash so contributed to any Parent Holding Company is promptly further
contributed to the common equity of the Borrower, (ii) such Indebtedness is
incurred within 180 days after such cash contribution to the Borrower is made
and (iii) such Indebtedness is designated as “Contribution Indebtedness” in a
certificate from a Responsible Officer of the Borrower on the date incurred;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting Permitted Additional Debt and any Permitted Refinancing in respect
thereof; provided that the aggregate principal amount of Indebtedness then
outstanding in reliance on this clause (v) in respect of which the primary
obligor or a guarantor is a Restricted Subsidiary that is not a Loan Party shall
not exceed the greater of (i) $10,000,000 and (ii) 2.00% of Consolidated Total
Assets;

(w) Indebtedness incurred by a Permitted Receivables Financing Subsidiary in a
Permitted Receivables Financing that is not recourse to the Borrower or any
other Restricted Subsidiary (other than pursuant to Standard Securitization
Undertakings); provided that the aggregate principal amount of Indebtedness at
any time outstanding under this Section 7.03(w) shall not exceed the greater of
(x) $25,000,000 and (y) 5.00% of Consolidated Total Assets;

(x) Indebtedness supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit;

(y) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit issued in the ordinary course of
business;

(z) Guarantees incurred in the ordinary course of business by the Borrower or
any of its Restricted Subsidiaries and not in respect of Indebtedness for
borrowed money;

 

174



--------------------------------------------------------------------------------

(aa) (i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (ii) unsecured Indebtedness in
respect of intercompany obligations of the Borrower or any Restricted Subsidiary
in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money;

(bb) Indebtedness incurred in connection with any Permitted Sale Leaseback and
any Permitted Refinancing in respect thereof;

(cc) Permitted Disposition Transaction Indebtedness;

(dd) Indebtedness incurred pursuant to or in connection with the Transaction
Documents;

(ee) any Indebtedness incurred by any Loan Party pursuant to the Letter of
Credit Facility in an aggregate principal amount at any time outstanding not to
exceed $50,000,000 plus in the case of any Refinancing of such Indebtedness
accrued and unpaid interest and premium thereon plus other amounts paid, and
fees and expenses incurred in connection with such Refinancing; and

(ff) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in this Section 7.03.

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as (other than in the case of clause (e)) no Event of
Default would result therefrom:

(a) any Restricted Subsidiary (or any other Person) may merge, amalgamate or
consolidate with (i) the Borrower (including a merger, the purpose of which is
to reorganize the Borrower into a new jurisdiction in any State of the United
States of America); provided that the Borrower shall be the continuing or
surviving Person or the surviving Person (which shall be a Person incorporated
or organized in any State of the United States of America or the District of
Columbia) shall expressly assume the obligations of the Borrower pursuant to
documents reasonably acceptable to the Administrative Agent or (ii) any one or
more other Restricted Subsidiaries; provided that when any Guarantor is merging

 

175



--------------------------------------------------------------------------------

with another Restricted Subsidiary that is not a Loan Party (A) the Guarantor
shall be the continuing or surviving Person or the continuing or surviving
Person shall become a Guarantor, (B) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02
or (C) to the extent constituting a Disposition, such Disposition must be
permitted in accordance with Section 7.05; provided that any Restricted
Subsidiary may take any actions otherwise prohibited by this clause (a) to the
extent necessary to comply with the requirements of Section 6.12 or
Section 6.14;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve, or the
Borrower or any Restricted Subsidiary may (if the validity, perfection and
priority of the Liens securing the Obligations is not adversely affected
thereby) change its legal form if the Borrower determines in good faith that
such action is in the best interest of the Borrower and its Restricted
Subsidiaries taken as a whole and is not disadvantageous to the Lenders in any
material respect (it being understood that in the case of any liquidation or
dissolution of a Restricted Subsidiary that is a Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Restricted Subsidiary that is a Guarantor unless such Disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Restricted
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder); provided that any
Restricted Subsidiary may take any actions otherwise prohibited by this clause
(b) to the extent necessary to comply with the requirements of Section 6.12 or
Section 6.14;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to any
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must either be the Borrower or a Guarantor
or (ii) to the extent constituting an Investment, such Investment must be
permitted by Section 7.02; provided that any Restricted Subsidiary may take any
actions otherwise prohibited by this clause (c) to the extent necessary to
comply with the requirements of Section 6.12 or Section 6.14;

(d) any Restricted Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person
shall, to the extent subject to the terms hereof, have complied with the
requirements of Section 6.12; provided, further, that any Restricted Subsidiary
may take any actions otherwise prohibited by this clause (d) to the extent
necessary to comply with the requirements of Section 6.12 or Section 6.14;

 

176



--------------------------------------------------------------------------------

(e) the Borrower and the other Restricted Subsidiaries may consummate the
Transactions;

(f) subject to Section 7.04(a)(i), the Borrower or any Restricted Subsidiary may
merge, amalgamate, consolidate (and in the case of any Restricted Subsidiary,
dissolve or liquidate) with or into another Person, engage in an Asset Swap
Transaction or Dispose of all or substantially all of its assets order to effect
a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(d)(A)); and

(g) any Investment permitted by Section 7.02 may be structured as a merger,
consolidation or amalgamation.

Section 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, Dispositions of property
no longer used, useful or economically practicable to maintain in the conduct of
the business of the Borrower and its Restricted Subsidiaries (including allowing
any registrations or any applications for registration of any IP Rights meeting
the foregoing requirements to lapse or go abandoned) and Dispositions of
discontinued operations in the ordinary course of business;

(b) Dispositions of inventory, goods held for sale and other immaterial assets
in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the net proceeds of such Disposition is promptly applied to the
purchase price of such replacement property;

(d) (A) Dispositions permitted by Section 7.04, (B) Investments permitted by
Section 7.02, (C) Restricted Payments permitted by Section 7.06 and (D) Liens
permitted by Section 7.01;

(e) Dispositions by the Borrower or any Restricted Subsidiary of property
pursuant to Sale Leasebacks permitted by Section 7.07;

(f) Dispositions of cash and Cash Equivalents;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) licenses, sublicenses or cross-licenses of IP Rights in the ordinary course
of business;

 

177



--------------------------------------------------------------------------------

(i) sales, Dispositions or contributions of property (A) between Loan Parties,
(B) between Restricted Subsidiaries (other than Loan Parties), (C) by Restricted
Subsidiaries that are not Loan Parties to the Loan Parties or (D) by Loan
Parties to any Restricted Subsidiary that is not a Loan Party; provided that
with respect to Dispositions made pursuant to clause (D) of this Section 7.05(i)
(1) the portion (if any) of any such Disposition made for less than Fair Market
Value (on the earlier of (i) the date the legally binding commitment for such
Disposition was entered into and (ii) if no legally binding commitment was
entered into, the date of such Disposition) and (2) any noncash consideration
received in exchange for any such Disposition, shall in each case constitute an
Investment in such Restricted Subsidiary;

(j) leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of property (other than IP Rights) in the ordinary course of
business;

(k) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(l) Dispositions made to consummate the Transactions;

(m) Dispositions of Investments (including Equity Interests) in Joint Ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(n) the transfer for fair value of property (including Equity Interests of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is an
Investment permitted pursuant to Section 7.02(c), (i)(i), (j), (o) or (s);

(o) the unwinding of Swap Contracts permitted hereunder;

(p) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(q) any Disposition of any asset between or among the Restricted Subsidiaries as
a substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to this Section 7.05;

 

178



--------------------------------------------------------------------------------

(r) the purchase and sale or other transfer, in each case for cash, of Permitted
Receivables Financing Assets (including by capital contribution) to a Permitted
Receivables Financing Subsidiary;

(s) Dispositions by the Borrower or any Restricted Subsidiary not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition and (ii) at least 75%
of the purchase price for such property in excess of $15,000,000 shall be paid
to such Borrower or such Restricted Subsidiary, as applicable, in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (s)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition; and (C) any Designated
Non-Cash Consideration in respect of such Disposition, taken together with the
Designated Non-Cash Consideration in respect of all other Dispositions, not in
excess of the greater of (i) $20,000,000 and (ii) 4.00% of Consolidated Total
Assets;

(t) the Disposition of any Unrestricted Subsidiary;

(u) (i) the Disposition of assets acquired pursuant to a Permitted Acquisition,
an Asset Swap Transaction or any Investment permitted pursuant to Section 7.02,
which assets are not used or useful to the core or principal business of the
Borrower and the Restricted Subsidiaries; and (ii) the Disposition of assets
that are necessary or advisable, in the good faith judgment of the Borrower, in
order to obtain the approval of any Governmental Authority to consummate or
avoid the prohibition or other restrictions on the consummation of any Permitted
Acquisition, Asset Swap Transaction or any Investment permitted by Section 7.02;

(v) any Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value (on the earlier of (i) the
date the legally binding commitment for each such Disposition was entered into
and (ii) if no legally binding commitment was entered into, the date of such
Disposition) of less than the greater of (i) $10,000,000 and (ii) 2.00% of
Consolidated Total Assets;

 

179



--------------------------------------------------------------------------------

(w) [Reserved]; and

(x) any Asset Swap Transaction;

provided, however, that any Disposition of any property in excess of $5,000,000
pursuant to Section 7.05(s) shall be for no less than the Fair Market Value of
such property at the earlier of (i) the time the legally binding commitment for
such Disposition was entered into and (ii) if no legally binding commitment was
entered into, the date of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent is authorized to and shall
take any actions necessary or deemed appropriate in order to effect the
foregoing.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries that directly or indirectly own Equity
Interests of such Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
such other Restricted Subsidiary and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative economic ownership
interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c) the Borrower may make Restricted Payments in an amount not to exceed the Net
Cash Proceeds of any Excluded Contribution Not Otherwise Applied, so long as,
with respect to any such Restricted Payments, (A) such Restricted Payment is
made within 180 days after such Excluded Contribution is made or (B) no Event of
Default shall have occurred and be continuing or would result therefrom;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may take actions expressly permitted by Section 7.02
(other than Section 7.02(e)), 7.04, 7.08 or 7.12;

(e) the Borrower or any Restricted Subsidiary may make Restricted Payments to
any Parent Holding Company:

(i) the proceeds of which will be used to pay the income taxes and franchise
(and similar) taxes (including minimum taxes) imposed in

 

180



--------------------------------------------------------------------------------

lieu of income taxes of a Parent Holding Company attributable to the Borrower
and its Subsidiaries in respect of consolidated, combined, unitary or affiliated
returns for the relevant jurisdiction of such Parent Holding Company that
include the Borrower and its Subsidiaries determined as if the Borrower and its
Subsidiaries filed separately; provided that Restricted Payments under this
Section 7.06(e)(i) shall not exceed the income tax liability of the
consolidated, combined, unitary or affiliated group that would consist solely of
the Borrower and its Subsidiaries;

(ii) the proceeds of which shall be used by such Parent Holding Company to pay
(or to make a Restricted Payment to or Investment in a Parent Holding Company to
enable it or another Parent Holding Company to pay) (a) its operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, plus any reasonable and customary
indemnification claims made by directors, officers or employees of any Parent
Holding Company, in each case attributable to the operations or ownership of the
Borrower and its Subsidiaries or (b) the fees and other amounts described in
Sections 7.08(e) to the extent that the Borrower or any Restricted Subsidiary
would be then permitted under such Sections 7.08(e) to pay such fees and other
amounts directly;

(iii) the proceeds of which shall be used by such Parent Holding Company to pay
its (or to make a Restricted Payment to or an Investment in a Parent Holding
Company to enable it or another Parent Holding Company to pay) (x) franchise
taxes and (y) other taxes imposed on a separate company basis with respect to
the Borrower and its Subsidiaries;

(iv) the proceeds of which will be used to repurchase, retire or otherwise
acquire the Equity Interests of the Borrower (or to make a Restricted Payment to
or an Investment in a Parent Holding Company to enable it or another Parent
Holding Company to repurchase, retire or otherwise acquire its Equity
Interests) from directors, officers, employees or members of management,
consultants or independent contractors of the Borrower, any Subsidiary, any
Parent Holding Company (or their estate, heirs, family members, spouse and/or
former spouse), in each case in connection with the resignation, termination,
death or disability of any such directors, officers, employees or members of
management, consultants or independent contractors or otherwise in accordance
with any stock option or stock appreciation rights plan, any management,

 

181



--------------------------------------------------------------------------------

director and/or employee stock ownership or incentive plan, stock subscription
plan, employment termination agreement or any other employment agreements,
partnership agreement or equity holders’ agreement in an aggregate amount,
except with respect to non-discretionary repurchases, acquisitions, retirements
or redemptions pursuant to the terms of any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreement, partnership agreement or equity holders’ agreement
not to exceed for any fiscal year of the Borrower, together with any repurchase
of Equity Interests made pursuant to Section 7.06(l)(ii) in such fiscal year,
$5,000,000; provided further that the amounts set forth in this clause
(e)(iv) may be further increased by (A) the proceeds of any key-man life
insurance received by a Parent Holding Company (to the extent contributed to the
Borrower), the Borrower or any Restricted Subsidiary (solely with respect to the
calendar year in which such proceeds are received and without limiting any
carry-over thereof permitted above), plus (B) to the extent contributed in cash
to the common equity of the Borrower and not theretofore utilized to make a
Restricted Payment under this Section 7.06(e)(iv), the Net Proceeds from the
sale of Equity Interests of any Parent Holding Company or the Borrower, in each
case to members of management, managers, directors, consultants or independent
contractors of the Borrower or any of its Subsidiaries or any Parent Holding
Company that occurs after the Closing Date, plus (C) the amount of any cash
bonuses otherwise payable to any future, present or former, director, employee
or consultant of the Borrower, any Parent Holding Company or any of their
Restricted Subsidiaries that are in respect of services rendered to the Borrower
and its Restricted Subsidiaries and foregone in return for the receipt of Equity
Interests of the Borrower, any Parent Holding Company or any of their Restricted
Subsidiaries pursuant to a deferred compensation plan of such entity (provided
that in no event shall any such contributed amounts set forth in clause (B) that
are so utilized increase the Cumulative Credit);

(v) the proceeds of which are applied to the purchase or other acquisition by
any Parent Holding Company of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or more than 50% of the Equity
Interests in a Person; provided that if such purchase or other acquisition had
been made by the Borrower or any Restricted Subsidiary, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 7.02(i); provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such

 

182



--------------------------------------------------------------------------------

purchase or other acquisition and (B) any Parent Holding Company shall,
substantially concurrently with the closing thereof, cause (1) all Property
acquired (whether assets or Equity Interests) and any liabilities assumed to be
contributed to the Borrower, any other Loan Party or (to the extent permitted by
Section 7.02(i)) any Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 7.04) into the Borrower, any other Loan Party or (to the
extent permitted by Section 7.02(i)) any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchase or other acquisition;

(vi) [Reserved];

(vii) the proceeds of which shall be used by the Borrower to pay, or to allow
any Parent Holding Company to pay, a portion (which shall not exceed the
Borrower’s and its Subsidiaries’ ratable portion of the consolidated assets of
such Parent Holding Company) of any customary fees and expenses related to any
unsuccessful equity offering by any Parent Holding Company, or offering or debt
issuance, incurrence or offering, Disposition or acquisition or investment
transaction permitted by this Agreement; and

(viii) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers, employees, consultants and independent
contractors of any Parent Holding Company to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

(f) in addition to the foregoing Restricted Payments, the Borrower may make
additional Restricted Payments in an aggregate amount not to exceed, together
with any prepayment, redemption, purchase, defeasance or other satisfaction of
any Junior Financing pursuant to Section 7.12(a)(iv), the sum of (1) the greater
of (i) $50,000,000 and (ii) 10.00% of Consolidated Total Assets plus (2) an
amount (which shall not be less than zero) equal to the portion, if any, of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 7.06(f)(2), such election to be specified in a written notice of
a Responsible Officer of the Borrower calculating in reasonable detail the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; provided that (A) immediately after giving
effect to any such Restricted Payment, no Event of Default shall have occurred
and be continuing and (B) in the case of this Section 7.06(f)(2), immediately
after giving Pro Forma Effect to any such Restricted Payment, the Borrower shall
have a Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio equal to
or less than 2.25:1.00;

 

183



--------------------------------------------------------------------------------

(g) Restricted Payments made (i) on or after the Closing Date to consummate the
Transactions, including the Closing Dividend Payment, (ii) in connection with
the consummation of the Transactions or as contemplated by the Separation and
Distribution Agreement, including any payments or loans made to the Borrower or
any direct or indirect parent to enable it to make any such payments or
(iii) set forth on Schedule 7.06;

(h) the Borrower and any Restricted Subsidiary may (or, may make Restricted
Payments to a Parent Holding Company, to allow the Parent Holding Company to)
(i) pay cash in lieu of fractional shares in connection with any dividend, split
or combination of its Equity Interests or any Permitted Acquisition (or similar
Investment) and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion;

(i) the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with the other provisions of this Section 7.06;

(j) the Borrower may make Restricted Payments (or, may make Restricted Payments
to any Parent Holding Company to permit Restricted Payments to the equity
holders of such Parent Holding Company or another Parent Holding Company) in an
aggregate amount not exceeding 6.0% per annum of Market Capitalization, so long
as on a Pro Forma Basis after giving effect to such Restricted Payment the
Consolidated Total Net Debt to Consolidated EBITDA Ratio does not exceed
3.00:1.00;

(k) the Borrower may (or may pay Restricted Payments to permit any Parent
Holding Company to) redeem in whole or in part any Equity Interests of the
Borrower or any Parent Holding Company in exchange for another class of Equity
Interests or rights to acquire Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new shares of its
Equity Interests (which net proceeds in the case of a contribution to or
issuance by any Parent Holding Company shall substantially concurrently be
further contributed to the common equity of the Borrower); provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests of the Borrower are no
more adverse (taken as a whole) to the Lenders than those contained in the
Equity Interests redeemed thereby;

(l) the Borrower may repurchase Equity Interests of any Parent Holding
Company or the Borrower, as applicable, (i) upon exercise of stock options,
warrants or similar equity incentive awards if such Equity Interests represents
all or a portion of the exercise price of such options, warrants or similar

 

184



--------------------------------------------------------------------------------

equity incentive awards, and the Borrower may make Restricted Payments to any
Parent Holding Company as and when necessary to enable any Parent Holding
Company to effect such repurchases and (ii) other equity securities of the
Borrower or any Parent Holding Company from current or former directors,
employees or members of the management of the Borrower, any Restricted
Subsidiary, at a price not in excess of Fair Market Value, in an aggregate
amount under this clause (ii) for any fiscal year of the Borrower not to exceed,
together with any repurchase, retirement or acquisition of Equity Interests made
pursuant to Section 7.06(e)(iv) in such fiscal year, $5,000,000;

(m) the Borrower may make Restricted Payments in an amount equal to withholding
or similar taxes payable or expected to be payable by any present or former
employee, director, officer, manager, consultant or independent contractor (or
their respective Affiliates, estates or immediate family members) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options or grant,
vesting or delivery of any Equity Interests;

(n) [Reserved]; and

(o) the Borrower may make Restricted Payments so long as the Specified Condition
is satisfied; provided that immediately after giving effect to any such
Restricted Payment, no Event of Default shall have occurred and be continuing.

Section 7.07. Sale Leasebacks. Enter into Sale Leasebacks, except Sale
Leasebacks in an aggregate amount not to exceed, together with the aggregate
amount of all Indebtedness outstanding pursuant to Section 7.03(g)(ii), the
greater of (i) $20,000,000 and (ii) 4.00% of Consolidated Total Assets at any
one time outstanding.

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (an “Affiliate Transaction”), whether or
not in the ordinary course of business, involving aggregate consideration in
excess of $10,000,000 other than (a) transactions among Loan Parties and their
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction), (b) on fair and reasonable terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, (c) the Transactions
and the payment of fees and expenses in connection with the consummation of the
Transactions, (d) [Reserved], (e) customary fees and indemnities may be paid to
any directors of the Borrower and the Restricted Subsidiaries (and, to the
extent attributable to the operations or ownership of the Borrower and its
Restricted Subsidiaries, to directors of any Parent Holding Company) and
reasonable out-of-pocket costs of such Persons may be reimbursed,
(f) employment, compensation, bonus, incentive, retention

 

185



--------------------------------------------------------------------------------

and severance arrangements and health, disability and similar insurance or
benefit plans or other benefit arrangements between the Borrower, any Parent
Holding Company or any Restricted Subsidiary thereof and their respective
directors, officers, employees, managers, consultants or independent contractors
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests pursuant to put/call rights or similar rights with current or former
employees, officers, directors, managers, consultants or independent contractors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Board of Directors
of any Parent Holding Company or the Borrower or any Restricted Subsidiary,
(g) Restricted Payments permitted under Section 7.06 (other than
Section 7.06(d)), (h) Investments permitted under Section 7.02, (i) any payments
required to be made pursuant to the Separation and Distribution Agreement,
(j) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment to any such agreement to the extent such
an amendment is not materially adverse, taken as a whole, to the Lenders in any
material respect, (k) transactions between a Borrower Party and any Person that
is an Affiliate solely due to the fact that a director of such Person is also a
director of any Borrower Party or any Parent Holding Company; provided, however,
that such director abstains from voting as a director of such Borrower Party or
such Parent Holding Company, as the case may be, on any matter involving such
other Person, (l) [Reserved]; (m) any issuance of Equity Interests, or other
payments, awards or grants in cash, securities, Equity Interests or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the Board of Directors of any direct Parent Holding
Company or the Borrower, as the case may be, (n) transactions with wholly owned
Subsidiaries for the purchase or sale of goods, products, parts and services
entered into in the ordinary course of business, (o) transactions with joint
ventures for the purchase or sale of goods, equipment and services entered into
in the ordinary course of business, (p) Investments by Affiliates in
Indebtedness or preferred Equity Interests of the Borrower or any of its
Subsidiaries (and/or such Affiliate’s exercise of any permitted rights with
respect thereto), so long as non-Affiliates were also offered the opportunity to
invest in such Indebtedness or preferred Equity Interests, and transactions with
Affiliates solely in their capacity as holders of Indebtedness or preferred
Equity Interests of the Borrower or any of its Subsidiaries, so long as such
transaction is with all holders of such class (and there are such non-Affiliate
holders) and such Affiliates are treated no more favorably than all other
holders of such class generally and (q) any Transaction Documents. For purposes
of this Section 7.08, any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in Section 7.08(b) if (x) such Affiliate
Transaction is approved by a majority of Disinterested Directors or (y) in the
event there are no Disinterested Directors, a fairness opinion is provided by a
nationally recognized appraisal or investment banking firm with respect to such
Affiliate Transaction.

 

186



--------------------------------------------------------------------------------

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document, any
ABL Facility Document or the Letter of Credit Facility) that limits the ability
(a) of any Restricted Subsidiary that is not a Loan Party to make Restricted
Payments to the Borrower or any Guarantor, except for (i) any agreement in
effect on the Closing Date and described on Schedule 7.09, (ii) any agreement in
effect at the time any Restricted Subsidiary becomes a Subsidiary of the
Borrower, or any agreement assumed in connection with the acquisition of assets
from any Person, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower or of the
acquisition of assets from such Person, (iii) any agreement representing
Indebtedness of a Restricted Subsidiary of the Borrower which is not a Loan
Party which is permitted by Section 7.03, (iv) any agreement in connection with
a Disposition permitted by Section 7.05, (v) customary provisions in joint
venture agreements or other similar agreements applicable to joint ventures
permitted under Section 7.02, (vi) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business,
(vii) customary net worth provisions contained in real property leases entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and the Restricted Subsidiaries to meet their ongoing obligations under
the Loan Documents, (viii) any restrictions regarding licenses or sublicenses by
the Borrower or any Restricted Subsidiary of IP Rights in the ordinary course of
business (in which case such restriction shall relate only to such IP Rights),
(ix) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest, (x) customary or reasonable restrictions
contained in any agreements or instruments governing (A) Permitted Additional
Debt, (B) Refinancing Indebtedness, (C) New Incremental Indebtedness,
(D) Permitted Debt Exchange Notes, (E) Rollover Indebtedness and
(F) Indebtedness permitted pursuant to Section 7.03 (to the extent applicable
only to the Foreign Subsidiaries obligated with respect to such Indebtedness)
and, in each case, any Permitted Refinancing thereof, (xi) restrictions
contained in agreements and instruments governing Indebtedness permitted
pursuant to Section 7.03 to the extent that such restrictions are not materially
more restrictive, taken as a whole, to the Borrower and its Subsidiaries than
the covenants contained in this Agreement and the other Loan Documents (as
reasonably determined by the Borrower in good faith), (xii) solely to the extent
that such restrictions relate to the Subsidiary being acquired or incurring such
Indebtedness, restrictions contained in assumed Indebtedness permitted pursuant
to Section 7.03(o), (xiii) restrictions imposed by reason of applicable Law and
(xiv) any Transaction Document or (b) of the Borrower or any Loan Party to
create, incur, assume or suffer to exist Liens on Term Loan Priority Collateral
for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents except for (i) any agreement in effect
on the Closing Date and described on Schedule 7.09, (ii) any agreement in effect
at the time any Restricted Subsidiary becomes a Subsidiary of the Borrower, or
any agreement assumed in connection with the acquisition

 

187



--------------------------------------------------------------------------------

of assets from any Person, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Borrower or of the
acquisition of assets from such Person and applies solely to such acquired
assets, (iii) negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.03, but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (including equipment which is permitted to be cross collateralized
pursuant to Section 7.01), (iv) customary or reasonable restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03 to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (v) customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate only to the assets subject thereto, (vi) customary
net worth provisions contained in real property leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business, so
long as the Borrower has determined in good faith that such net worth provisions
would not reasonably be expected to impair the ability of the Borrower and the
Restricted Subsidiaries to meet their ongoing obligations, (vii) customary or
reasonable restrictions contained in agreements and instruments relating to
(A) Permitted Additional Debt, (B) Refinancing Indebtedness, (C) New Incremental
Indebtedness, (D) Permitted Debt Exchange Notes and, (E) Rollover Indebtedness
and, in each case, any Permitted Refinancing thereof; provided in each case that
such restrictions do not restrict the Liens securing the Obligations or the
priority status thereof under the Loan Documents (it being understood that any
such Indebtedness shall be permitted to be secured on a pari passu basis or
junior with the Obligations to the extent permitted hereunder and under the
other Loan Documents), (viii) restrictions arising in connection with cash or
other deposits permitted under Sections 7.01 or 7.02 and limited to such cash or
deposit, (ix) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (x) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (xi) customary or reasonable provisions in joint venture agreements
and other similar agreements applicable to joint ventures entered into in the
ordinary course of business relating to the assets and Equity Interests of such
Joint Venture, (xii) restrictions imposed by reason of applicable Law,
(xiii) restrictions contained in Indebtedness permitted pursuant to
Section 7.03(i) to the extent no more restrictive to the Borrower and the other
Restricted Subsidiaries than the covenants contained in this Agreement and
(xiv) any Transaction Document.

Section 7.10. [Reserved].

Section 7.11. [Reserved]

Section 7.12. Prepayments, Etc. of Indebtedness; Amendments. (a) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Indebtedness that is expressly subordinated in right of payment to the
Obligations (other

 

188



--------------------------------------------------------------------------------

than intercompany Indebtedness owing to a Restricted Subsidiary that is not a
Loan Party to the extent not prohibited by the terms of the Intercompany
Subordination Agreement) (collectively “Junior Financing”) (it being understood
that payments of regularly scheduled interest and principal shall be permitted),
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) a prepayment, redemption, purchase,
defeasance or other satisfaction of Junior Financing made using the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 7.12(a)(i); provided that (A) immediately after
giving effect to any such prepayment, no Event of Default shall have occurred
and be continuing and (B) immediately after giving Pro Forma Effect to any such
prepayment, the Borrower and its Restricted Subsidiaries shall have a
Consolidated Total Secured Net Debt to Consolidated EBITDA Ratio that is less
than or equal to 2.25:1.00, (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) or the prepayment of
Junior Financing in an amount not to exceed the Net Cash Proceeds of any
Excluded Contribution Not Otherwise Applied so long as with respect to any such
prepayment, (A) such prepayment is made within 180 days after such Excluded
Contribution is made or (B) no Event of Default shall have occurred and be
continuing or would result therefrom), (iii) the prepayment, redemption,
purchase, defeasance or other satisfaction of any Junior Financing with any
Permitted Refinancing thereof, (iv) the prepayment, redemption, purchase,
defeasance or other satisfaction prior to the scheduled maturity of any Junior
Financing, in an aggregate amount not to exceed, together with any Restricted
Payments pursuant to Section 7.06(f), (x) the greater of (i) $50,000,000 and
(ii) 10.00% of Consolidated Total Assets provided that immediately after giving
effect to any such prepayment, redemption, purchase, defeasance or other
satisfaction pursuant to clause (iv), no Event of Default shall have occurred
and be continuing, (v) the prepayment, redemption, purchase, defeasance or other
satisfaction of any Indebtedness (1) existing at the time a Person becomes a
Subsidiary or (2) assumed in connection with the acquisition of assets, in each
case so long as such Indebtedness was not incurred in contemplation of, such
Person becoming a Subsidiary or such acquisition, (vi) the prepayment,
redemption, purchase, defeasance or other satisfaction of Junior Financing
within 60 days after the date of the giving of notice thereof, if at the date of
the giving of such notice, such prepayment, redemption, purchase, defeasance or
other satisfaction would have complied with the other provisions of this
Section 7.12, and (vii) the prepayment, redemption, purchase, defeasance or
other satisfaction of Junior Financing so long as the Specified Condition is
Satisfied; provided that immediately after giving effect to any such prepayment,
redemption, purchase, defeasance or other satisfaction pursuant to this clause
(vii), no Event of Default shall have occurred and be continuing; (b) amend,
modify or change any term or condition of any Junior Financing Documentation
relating to the subordination of such Junior Financing in any manner that is,
taken as a whole, material and adverse to the interests of the Lenders; or
(c) amend, modify or change any term or condition of any Junior Financing
Documentation, other than such terms or conditions relating to the subordination
of such Junior Financing, if such amendment, modification or change would have
resulted in such Indebtedness not being permitted under Section 7.03 if incurred
on the date of such amendment, modification or change.

 

189



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or
(ii) within five Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), (solely with respect
to the Borrower) 6.05(a) or in any Section of Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any covenant or
agreement (other than those specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Borrower; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document required to be delivered pursuant
hereto or thereto shall be incorrect in any material respect when made or deemed
made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness owed by the Borrower to any Restricted Subsidiary or by any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary) having
an aggregate outstanding principal amount of more than the Threshold Amount;
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than a default or an event
of default in respect of the observance of or compliance with any financial
maintenance covenant, including the financial maintenance covenant in the ABL
Facility Agreement), the effect of which default or other

 

190



--------------------------------------------------------------------------------

event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity and any
applicable grace or cure period therefor shall have expired; provided that this
clause (e)(B) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer or other Disposition (including any
Casualty Event) of the property or assets securing such Indebtedness, if
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness or (y) events of default, termination events or any other similar
event under the documents governing Swap Contracts for so long as such event of
default, termination event or other similar event does not result in the
occurrence of an early termination date or any acceleration or prepayment of any
amounts or other Indebtedness payable thereunder; provided further, that such
failure is unremedied and is not validly waived by the holders of such
Indebtedness in accordance with the terms of the documents governing such
Indebtedness prior to any acceleration of the Loans pursuant to Section 8.02; or
(C) in the case of any such Indebtedness containing or otherwise requiring
observance or compliance with a financial maintenance covenant, fails to comply
with such financial maintenance covenant and the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) have caused such Indebtedness to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated Maturity (“Acceleration”); provided however that if such
holder or holders (or a trustee or an agent on behalf of such holder or holders
or beneficiary or beneficiaries) irrevocably rescind such Acceleration, the
Event of Default with respect to this clause (e)(C) shall automatically cease
from and after such date; or

(f) Insolvency Proceedings, Etc. The Borrower or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes a general assignment for the benefit of creditors;
or applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or substantially all of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or substantially all of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 days, or an order for relief is entered in any
such proceeding; or

 

191



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or substantially all of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid, and not covered
by independent third-party insurance as to which the insurer has been notified
of such judgment or order and does not dispute coverage) and there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan or a Foreign Benefit Event occurs with respect to a Foreign Plan which
individually or together with any other ERISA Event or Foreign Benefit Event
that has occurred, has resulted or could reasonably be expected to result in
liability of the Borrower in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of the Guaranty,
the Security Agreement or the Pledge Agreement, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05, or satisfaction in full of all the Obligations then due and owing
(other than contingent indemnification or other obligations, obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements)) ceases to be in full force and effect; (ii) any Loan Party denies
in writing that it has any or further liability or obligation under the
Guaranty, the Security Agreement, the Pledge Agreement or any other Collateral
Document (other than as a result of repayment in full of the Obligations then
due and owing (other than contingent indemnification or other obligations,
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) and termination of the Aggregate Commitments, or as a result
of a transaction permitted hereunder or thereunder (including as a result of a

 

192



--------------------------------------------------------------------------------

transaction permitted under Section 7.04 or 7.05)); or (iii) with respect to any
Collateral, in the aggregate, having a Fair Market Value in excess of the
Threshold Amount any of the Liens intended to be created by the Security
Agreement, the Pledge Agreement or any other Collateral Document shall cease to
be or shall not be a valid and perfected Lien having the priority contemplated
thereby and by the ABL/Term Intercreditor Agreement; or

(k) Intercreditor Agreements. Any Loan Party shall assert in writing that any of
the ABL/Term Loan Intercreditor Agreement, any Junior Priority Intercreditor
Agreement (after execution and delivery thereof) or any Other Intercreditor
Agreement (after execution and delivery thereof) shall have ceased for any
reason to be in full force and effect (other than pursuant to the terms hereof
or thereof) or shall knowingly contest, or knowingly support any other Person in
any action that seeks to contest, the validity or effectiveness of any such
intercreditor agreement (other than pursuant to the terms hereof or thereof); or

(l) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [reserved]; and

(d) exercise on behalf of itself, and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, under any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “Designated Senior Debt” (or any comparable term) and/or under applicable
Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

 

193



--------------------------------------------------------------------------------

Section 8.03. [Reserved].

Section 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after an actual or deemed entry of an order for relief with
respect to the Borrower under any Debtor Relief Law), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order, subject to the ABL/Term Loan Intercreditor Agreement, any
Junior Priority Intercreditor Agreement or any Other Intercreditor Agreement, as
applicable:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

(b) second, to payment in full of Unfunded Advances/Participations;

(c) third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders (including fees, disbursements and other charges of
counsel payable under Section 10.05) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;

(d) fourth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) held by them;

(e) fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, obligations of the Loan Parties then owing under Secured
Hedge Agreements and the Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks party to such Secured Hedge Agreements, the Cash
Management Banks party to such Secured Cash Management Agreements in proportion
to the respective amounts described in this clause (e) held by them;

(f) sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent and the other Secured Parties, ratably based upon the
respective aggregate amounts of all such Obligations then owing to the
Administrative Agent and the other Secured Parties; and

(g) last, after all of the Obligations have been indefeasibly paid in full, to
the Borrower or as otherwise required by Law.

 

194



--------------------------------------------------------------------------------

Such remaining amount shall be applied to the other Obligations, if any, in
accordance with the priority of payments set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) [Reserved].

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank party to a Secured Cash Management Agreement, a
potential Hedge Bank party to a Secured Hedge Agreement) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

195



--------------------------------------------------------------------------------

Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of bad faith, gross negligence
or willful misconduct.

Section 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own bad faith, gross negligence or willful
misconduct in connection with its duties expressly set forth herein, to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

Section 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater

 

196



--------------------------------------------------------------------------------

number of Lenders as may be expressly required hereby in any instance) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date,
specifying its objection thereto.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions

 

197



--------------------------------------------------------------------------------

contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall, on a ratable basis based
on such Lender’s Pro Rata Share of all the Facilities, indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), and
hold harmless each Agent-Related Person in each case from and against any and
all Indemnified Liabilities incurred by such Agent-Related Person; provided,
however, that no Lender shall be liable for any Indemnified Liabilities incurred
by an Agent-Related Person to the extent such Indemnified Liabilities are
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 shall apply whether or
not any such investigation, litigation or proceeding is brought by any Lender or
any other Person. Without limiting the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its pro rata share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

198



--------------------------------------------------------------------------------

Section 9.08. Agents in Their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though it were not an Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to its Loans, such
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent,
and the terms “Lender” and “Lenders” include such Agent in its individual
capacity.

Section 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be subject to the consent of the Borrower (which consent of the Borrower shall
not be unreasonably withheld or delayed if such successor is a commercial bank
organized under the laws of the United States of America or any political
subdivision thereof which has combined capital and reserves in excess of
$5,000,000,000) at all times other than if an Event of Default under
Section 8.01(a), (f), or (g) is continuing. If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent, and the retiring Administrative Agent’s
appointment, powers and duties as the Administrative Agent shall be terminated.
After the retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall continue in effect for its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has been appointed and accepted such
appointment as the Administrative Agent by the date which is 45 days following
the retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the

 

199



--------------------------------------------------------------------------------

perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor or upon the expiration of the
45-day period following the retiring Administrative Agent’s notice of
resignation without a successor agent having been appointed, the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. If the Administrative Agent becomes a Defaulting Lender, the
Administrative Agent may be removed as the Administrative Agent hereunder by the
Borrower or the Required Lenders.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

200



--------------------------------------------------------------------------------

Section 9.11. Collateral and Guaranty Matters. Each of the Lenders (including in
their capacities as potential Hedge Banks party to a Secured Hedge Agreement and
potential Cash Management Banks party to a Secured Cash Management
Agreement) irrevocably authorizes, the Collateral Agent, and the Collateral
Agent shall, upon the request of the Borrower,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations then due and owing (other than
(A) contingent indemnification or other contingent obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements), (ii) that is sold, disposed
of or distributed or is substantially concurrently sold, disposed of or
distributed as part of or in connection with any transaction permitted hereunder
or under any other Loan Document to a Person that is not a Loan Party,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders, (iv) owned by a Guarantor upon release of such
Guarantor from its obligations under the Guaranty pursuant to clause (c) below
or (v) upon property constituting Excluded Property (other than clause (a) of
the definition thereof);

(b) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(e) (other than in connection with
self-insurance), (f), (g), (i), (m), (p), (r), (s), (u), (w), (z), (aa), (bb),
(dd), (ee), (ff), (hh), (ii), (jj), (kk), (mm) (other than on Term Loan Priority
Collateral) and (nn);

(c) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary or otherwise becomes an Excluded Subsidiary
as a result of a transaction or designation permitted hereunder;

(d) establish collateral and intercreditor arrangements as contemplated by this
Agreement, including entering into the ABL/Term Loan Intercreditor Agreement,
any Junior Priority Intercreditor Agreement or any Other Intercreditor
Agreement; and

(e) release any Lien granted to or held by the Collateral Agent upon any ABL
Priority Collateral to the extent required pursuant to the terms of the ABL/Term
Loan Intercreditor Agreement, the Junior Priority Intercreditor Agreement or any
Other Intercreditor Agreement.

 

201



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to subordinate any Lien thereon granted to or held by
the Administrative Agent, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.11; provided that the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer of the
Borrower certifying that any such transaction has been consummated in compliance
with this Agreement and the other Loan Documents.

Section 9.12. Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.04,
the Guaranty, the Security Agreement, the Pledge Agreement or any other
Collateral Document by virtue of the provisions hereof or of any Guaranty, the
Security Agreement, the Pledge Agreement or any other Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

Section 9.13. Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-documentation agent,” “joint lead arranger,” or “joint bookrunner” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

202



--------------------------------------------------------------------------------

Section 9.14. Additional Indebtedness. In connection with the incurrence by the
Borrower or any of its Restricted Subsidiaries of additional Indebtedness to be
secured by a Lien on any Collateral permitted by Section 7.01 of this Agreement,
at the request of the Borrower, the Administrative Agent (including in its
capacity as “collateral agent” under the Loan Documents) agrees to enter into
the ABL/Term Loan Intercreditor Agreement, any Junior Priority Intercreditor
Agreement and/or any Other Intercreditor Agreement, and execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to such agreements (each, an
“Intercreditor Agreement Supplement”), and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, the Guaranty or any Collateral Document, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably determined by the Borrower, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), to be necessary
or reasonably desirable for any Lien on the Collateral permitted to secure such
additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the Borrower, to the extent such priority is permitted by
the Loan Documents) pursuant to the Collateral Document being so amended,
amended and restated, restated, waived, supplemented or otherwise modified. The
Lenders hereby authorize the Administrative Agent to take any action
contemplated by the preceding sentence, and any such amendment, amendment and
restatement, restatement, waiver of or supplement to or other modification of
any such Loan Document shall be effective notwithstanding the provisions of
Section 10.01.

Section 9.15. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Sections 3.01 and 10.04, each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefore, any and all Taxes and any and all
related losses, claims, liabilities, expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other

 

203



--------------------------------------------------------------------------------

Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

ARTICLE X

MISCELLANEOUS

Section 10.01. Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment, waiver or consent of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender, it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default or Event of Default, mandatory prepayment, mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender (provided that, any Lender upon the request of the Borrower, may
increase its Commitment or extend the maturity or termination date thereof
without the consent of any other Lender, including the Required Lenders);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan, or any fees or premium payable hereunder, without the written consent
of each Lender directly and adversely affected thereby (and subject to such
further requirements as may be applicable thereto under the last two paragraphs
of this Section), it being understood that the waiver of any obligation to pay
interest at the Default Rate, and the amendment or waiver of any mandatory
prepayment of Loans, shall not constitute a postponement of any date scheduled
for the payment of principal, interest or fees (provided that any Lender, upon
the request of the Borrower, may extend the maturity date of any Loans owing to
it without the consent of any other Lender, including the Required Lenders);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely

 

204



--------------------------------------------------------------------------------

affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation to pay interest at the Default Rate;

(d) modify Section 2.06(c) or 2.13 without the written consent of each Lender
directly and adversely affected thereby;

(e) change any provision of this Section 10.01 (other than the last two
paragraphs of this Section 10.01) or the definition of “Required Lenders,” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or to make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender; or

(g) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the value of the aggregate guarantees of the
Obligations under the Guaranty, without the written consent of each Lender;

and provided further that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, in its capacity as such, in addition to the Borrower and the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (iv) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the JPM Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (A) any waiver, amendment,
modification or consent in respect of this Agreement or any other Loan Document
that by its terms affects the rights or duties under this Agreement or any other
Loan Document of Lenders holding Loans or Commitments of a particular Tranche
(but not the Lenders holding Loans or Commitments of any other Tranche) may be
effected by an agreement or agreements in writing entered into by the Borrower
and the requisite percentage in interest of the Lenders with respect to such
Tranche that would be required to consent thereto under this Section if such
Lenders were the only Lenders hereunder at the time, and (B) in determining
whether the requisite percentage of Lenders have consented to any amendment,
modification, waiver or other action, any Defaulting Lenders or Affiliate
Lenders (other than Debt Fund Affiliates) shall be deemed to have voted in the
same proportion as those Lenders who are not Defaulting Lenders or Affiliate
Lenders, except with respect to (x) any amendment, modification or other action
or plan of reorganization

 

205



--------------------------------------------------------------------------------

which by its terms requires the consent of all Lenders or each affected Lender
(including without limitation those set forth in Section 10.01(a), (b) and (c))
and (y) any amendment, modification, waiver or other action that by its terms
adversely affects any Defaulting Lender or Affiliate Lender in its capacity as a
Lender in a manner that differs in any material respect from, and is more
adverse to such Defaulting Lender or Affiliate Lender than it is to, other
affected Lenders, in which case the consent of such Defaulting Lender or
Affiliate Lender, as applicable, shall be required.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliate Lender (other than a Debt Fund Affiliate) hereby agrees
that, if a proceeding under the United States Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
shall be commenced by or against the Borrower or any other Loan Party at a time
when such Lender is an Affiliate Lender, such Affiliate Lender irrevocably
authorizes and empowers the Administrative Agent to vote on behalf of such
Affiliate Lender with respect to the Loans held by such Affiliate Lender in any
manner in the Administrative Agent’s sole discretion, unless the Administrative
Agent instructs such Affiliate Lender to vote, in which case such Affiliate
Lender shall vote with respect to the Loans held by it as the Administrative
Agent directs; provided that such Affiliate Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any such Affiliate
Lender or the Obligations held by it in a manner that is less favorable in any
material respect to such Affiliate Lender than the proposed treatment of similar
Lenders and the Obligations held by them that are not Affiliates of the
Borrower.

This Section 10.01 shall be subject to any contrary provision of Sections 2.14,
2.15, 2.16, 2.20 or 6.17. In addition, notwithstanding anything else to the
contrary contained in this Section 10.01, (a) if the Administrative Agent and
the Borrower shall have jointly identified any ambiguity, mistake, omission,
defect or inconsistency, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and (b) the Administrative Agent and the Borrower shall be permitted
to amend any provision of the Guaranty or any Collateral Document to better
implement the intentions of this Agreement and the other Loan Documents. Any
such amendment agreed by the Borrower and the Administrative Agent, shall become
effective without any further action or consent of any other party to any Loan
Document.

Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or other action requiring the consent or
approval of Required Lenders, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
actually included in determining whether the “Required Lenders” have consented
to any amendment,

 

206



--------------------------------------------------------------------------------

modification, waiver, consent or other action that is subject to such vote. The
voting power of each Lender that is a Debt Fund Affiliate shall be reduced, pro
rata, to the extent necessary in order to comply with the immediately preceding
sentence.

Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Facility that would, if and to the extent accepted by any such Lender,
(a) change the Applicable Rate and/or fees payable with respect to the Loans and
Commitments under such Facility (in each case solely with respect to the Loans
and Commitments of accepting Lenders in respect of which an acceptance is
delivered) and (b) treat the Loans and Commitments so modified as a new
“Facility” and a new “Tranche” for all purposes under this Agreement; provided
that (i) such loan modification offer is made to each Lender under the
applicable Facility on the same terms and subject to the same procedures as are
applicable to all other Lenders under such Facility (which procedures in any
case shall be reasonably satisfactory to the Administrative Agent) and (ii) no
loan modification shall affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent, without its prior written consent.

In connection with any such loan modification, the Borrower and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrower and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer)) to the
extent necessary or appropriate, in the judgment of the Administrative Agent, to
reflect the existence of, and to give effect to the terms and conditions of, the
applicable loan modification (including the addition of such modified Loans
and/or Commitments as a “Facility” or a “Tranche” hereunder). No Lender shall
have any obligation whatsoever to accept any loan modification offer, and may
reject any such offer in its sole discretion. Notwithstanding the foregoing, no
modification referred to above shall become effective unless the Administrative
Agent, to the extent reasonably requested by the Administrative Agent, shall
have received reaffirmation agreements with respect to the Borrower and all
Material Guarantors.

Section 10.02. Notices; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier or

 

207



--------------------------------------------------------------------------------

electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone or electronic mail shall be made to
the applicable telephone number or electronic mail address, as the case may be,
as follows:

(i) if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, telecopier number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties hereto, as provided in Section 10.02(d); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
Internet or intranet websites, but excluding electronic mail which is subject to
clause (a) of this Section 10.02) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes (with the Borrower’s
consent), notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR

 

208



--------------------------------------------------------------------------------

ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON
IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent-Related Person have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent-Related Person; provided, however, that in no event
shall any Agent-Related Person have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier, telephone number or electronic mail address
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The

 

209



--------------------------------------------------------------------------------

Borrower shall indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower to the extent required by Section 10.05. All
telephonic notes to and other telephonic communications with the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges provided
hereunder and under each other Loan Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law.

Section 10.04. Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the other Agents for all reasonable and documented
or invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication, execution and delivery of this Agreement
and the other Loan Documents (including reasonable expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses), and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel (limited to the reasonable fees,
disbursements and other charges of Davis Polk & Wardwell LLP and, if necessary,
any specialist counsel or one local counsel in each relevant jurisdiction (and,

 

210



--------------------------------------------------------------------------------

in the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel in each relevant
jurisdiction for each such affected person)), and (b) to pay or reimburse the
Administrative Agent, the other Agents and each Lender for all reasonable
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including, without duplication of Taxes or Other Taxes paid or
indemnified pursuant to Sections 3.01 and 3.04, any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring and all
documentary taxes associated with the Facilities), including the fees,
disbursements and other charges of counsel (limited to the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent, the
other Agents and the Lenders taken as a whole, and, if necessary, of any
specialist counsel or one local counsel in each relevant jurisdiction (and, in
the event of any actual or perceived conflict of interest where the Agent or
Lender affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, one additional counsel in each relevant
jurisdiction for each Lender or group of Lenders or Agents subject to such
conflict), in each case without duplication for any amounts paid (or
indemnified) under Section 3.01. The foregoing costs and expenses shall include,
without duplication of Taxes or Other Taxes paid or indemnified pursuant to
Sections 3.01 and 3.04, all reasonable search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by any Agent. All amounts due under this
Section 10.04 shall be paid within 30 days after invoiced or demand therefor
(with a reasonably detailed invoice with respect thereto) (except for any such
costs and expenses incurred prior to the Closing Date, which shall be paid on
the Closing Date to the extent invoiced at least five Business Days prior to the
Closing Date). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.

Section 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless each Arranger, each Agent-Related Person, each Lender, each of
their respective Affiliates and each of their respective officers, directors,
employees, advisors, agents, controlling persons and other representatives
(collectively, the “Indemnitees”) from and against (and will reimburse each
Indemnitee, as and when incurred, for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), disbursements, and reasonable and documented or
invoiced out-of-pocket fees, costs and expenses (including the reasonable fees,
disbursements and other charges of (i) one counsel to the Indemnitees taken as a
whole, (ii) in the case of an actual or perceived conflict of interest, where
the Indemnitee affected by such conflict informs the Borrower of such conflict
and thereafter retains its

 

211



--------------------------------------------------------------------------------

own counsel, of another firm of counsel for each such affected Indemnitee in
each relevant jurisdiction, and (iii) if necessary, one local counsel in each
relevant jurisdiction (which may include a special counsel acting in multiple
jurisdictions) of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of (x) any
actual or prospective claim, litigation, investigation or proceeding in any way
relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding): (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated hereby or thereby, (b) the Transactions, the Separation and
Distribution or any of the other transactions contemplated thereby or (c) any
Commitment, Loan or the use or proposed use of the proceeds therefrom; provided
that such indemnity shall not, as to any Indemnitee (or any of its Affiliates,
or any of its or their respective officers, directors, employees, advisors,
agents, controlling persons or other representatives), be available to the
extent that such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, disbursements, fees or expenses are
determined by a court of competent jurisdiction in a final and nonappealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its Affiliates or any of its or their
respective officers, directors, employees, advisors, agents, controlling persons
or other representatives (in each case, with respect to such person only, and
not any other person), (B) from a material breach of the Loan Documents by such
Indemnitee or one of its Affiliates or (C) with respect to any claim that did
not arise out of any act or omission of the Borrower or its Subsidiaries or any
direct or indirect parent or controlling person thereof, any dispute that is
among Indemnitees (other than any dispute involving claims against any Agent or
Arranger, in its capacity as such); or (y) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned, leased or operated by the Loan Parties or any of their respective
Subsidiaries, or any violation or noncompliance with any Environmental Law or
Environmental Liability related in any way to the Loan Parties or any of their
respective Subsidiaries or their respective current or former operations or
properties, ((x) and (y), collectively, the “Indemnified Liabilities”) in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee and regardless of whether such Indemnitee is a
party thereto, and whether or not such proceedings are brought by the Borrower,
its equity holders, its Affiliates, creditors or any other third person. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials obtained through the Platform
or other information transmission systems (including electronic
telecommunications) in connection with this Agreement unless determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any such Indemnitee’s affiliates or any of its or their respective

 

212



--------------------------------------------------------------------------------

officers, directors, employees, agents, advisors, controlling persons or other
representatives, nor shall any Indemnitee or any Loan Party have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that such waiver of special, punitive, indirect or consequential
damages shall not limit the indemnification obligations of the Loan Parties to
the extent such special, punitive, indirect or consequential damages are
included in any third party claim with respect to which the applicable
Indemnitee is entitled to indemnification under this Section 10.05. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person, and
whether or not any Indemnitee is otherwise a party thereto. Should any
investigation, litigation or proceeding be settled, or if there is a judgment
against an Indemnitee in any such investigation, litigation or proceeding, the
Borrower shall indemnify and hold harmless each Indemnitee in the manner set
forth above. The Borrower shall not be liable for any settlement of any
proceeding effected without the written consent of the Borrower (not to be
unreasonably withheld or delayed), but if settled with such consent, the
Borrower agrees to indemnify each Indemnitee from and against any loss or
liability by reason of such settlement. All amounts due under this Section 10.05
shall be payable within 30 days after demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply with respect to Indemnified Taxes other than any
Indemnified Taxes that represent losses, claims, damages, etc. arising from any
non-tax claim.

Section 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

213



--------------------------------------------------------------------------------

Section 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (other than in accordance with
Section 7.04) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of Section 10.07(b), (ii) by way of participation in accordance
with the provisions of Section 10.07(d), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(f) or (iv) to
an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided
that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

214



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; it being understood that, without limitation, the Borrower
shall have the right to withhold its consent to any assignment if, in order for
such assignment to comply with Law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
shall be required for any assignment unless (1) an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it objects thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
(provided that the Administrative Agent shall acknowledge such assignment);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (except, (x) in the case of contemporaneous assignments by any Lender
to one or more Approved Funds, only a single processing and recording fee shall
be payable for such assignments, (y) in the case of assignments by JPMCB or any
of its Affiliates in connection with the primary syndication of the Facilities
and (z) the Administrative Agent, in its sole discretion, may elect to waive
such processing and recording fee in the case of any assignment);

(v) no such assignment shall be made (A) to any natural person or (B) (i) to any
competitors of the Borrower or its Subsidiaries that have been specified to the
Administrative Agent by the Borrower in writing from time to time, and any of
their Affiliates, (other than Bona Fide Debt Funds), that are clearly
identifiable on the basis of such Affiliates’ names or identified in writing by
the Borrower from time to time (any such Person, a “Disqualified Lender”), with
the list of such Disqualified Lenders as of the Closing Date set forth on
Schedule 10.07(b)(v) (it being understood that (i) the Borrower shall not be
required to specify Affiliates that are clearly identifiable on the basis of
such Affiliates’ names on such schedule, (ii) the Borrower may update such
schedule

 

215



--------------------------------------------------------------------------------

from time to time with respect to Disqualified Lenders meeting the criteria
specified above, and the Administrative Agent shall promptly post such updated
schedule to the Platform promptly following its receipt thereof, with such
updates effective solely upon the posting thereof to the Platform and (iii) in
no event shall the Administrative Agent (in its capacity as such) (x) be
obligated to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Lender or (y) have any liability with respect to any assignment or
participation of Loans or Commitments to any Disqualified Lender); and

(vi) [reserved];

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit and indemnity reasonably acceptable to the Borrower evidencing
such Loans to the Borrower or the Administrative Agent.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits (and to have the obligations) of a Lender under
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and to
be subject to the obligations set forth in Section 10.08. Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b), Section 2.15(e) or Section 3.07(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”); provided that the failure of
the Administrative Agent to make an entry, or any finding that an entry is
incorrect, in the Register or such accounts or records shall not limit the
obligations of the Borrower under this Agreement and the other Loan Documents.
The Administrative Agent shall record in the Register each assignment

 

216



--------------------------------------------------------------------------------

made pursuant to the terms hereof. The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to itself),
at any reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or any Disqualified Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
the limitations of such Sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.07(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment, and
no foreclosure or other enforcement action in respect thereof, shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

217



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and the limitations of such Sections) to the same extent as if
it were a Lender and had assigned its interest by assignment pursuant to
Section 10.07(b); provided that neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including under Section 3.01, 3.04 or 3.05). Each party hereto further agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (ii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the Lender
of record hereunder. Other than as expressly provided in this Section 10.07(g),
(A) such Granting Lender’s obligations under this Agreement shall remain
unchanged, (B) such Granting Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Granting Lender in connection with such Granting Lender’s rights and
obligations under this Agreement. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior debt of
any SPC, it will not, other than in respect of matters unrelated to this
Agreement or the transactions contemplated hereby, institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) subject to Section 10.08,
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

218



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans to any Affiliate Lender (including
any Debt Fund Affiliate), but only if:

(i) the assigning Lender and such Affiliate Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E-2 hereto (an “Affiliate Lender
Assignment and Assumption”) in lieu of an Assignment and Assumption;

(ii) after giving effect to such assignment, Affiliate Lenders (other than Debt
Fund Affiliates) shall not, in the aggregate, own or hold Term Loans with an
aggregate principal amount in excess of 25% of the principal amount of all Term
Loans then outstanding (calculated as of the date of such purchase); and

(iii) such Affiliate Lender (other than Debt Fund Affiliates) shall at all times
thereafter be subject to the voting restrictions specified in Section 10.01.

(j) Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Term Loans to the Borrower or any of its Subsidiaries, but
only if:

(i) (x) such assignment is made pursuant to a Dutch auction or similar
procedures open to all Term Lenders on a pro rata basis as described in
Section 2.05(a)(vi) or (y) such assignment is made pursuant to an open market
purchase;

(ii) no Event of Default has occurred and is continuing or would result
therefrom; and

(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower or any of its Subsidiaries.

 

219



--------------------------------------------------------------------------------

(k) (i) Notwithstanding anything to the contrary herein, (i) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to attend (including
by telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any other Lender to which representatives of the
Borrower are not then present, (ii) Affiliate Lenders (other than Debt Fund
Affiliates) shall not have any right to receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more other Lenders, except to the
extent such information or materials have been made available to the Borrower or
its representatives and (iii) Affiliate Lenders (other than Debt Fund
Affiliates) shall not be entitled to receive advice of counsel to the Agents or
other Lenders.

(ii) Each Lender making an assignment to an Affiliate Lender acknowledges and
agrees that in connection with such assignment, (1) such Affiliate Lender then
may have, and later may come into possession of, information regarding the Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to assign the Term Loans (“Excluded
Information”), (2) such Lender has independently and, without reliance on the
Affiliate Lender, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to enter into such assignment notwithstanding such Lender’s lack
of knowledge of the Excluded Information and (3) none of the Borrower, its
Subsidiaries, the Administrative Agent, or any of their respective Affiliates
shall have any liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against the Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender entering into such an
assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

(l) [Reserved],

(m) The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document)

 

220



--------------------------------------------------------------------------------

to any Person except to the extent that such disclosure is necessary (x) in
connection with a tax audit or other proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations or (y) for
the Borrower to enforce its rights hereunder. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
the applicable rights and/or obligations of such Lender under this Agreement.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Section 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors and numbering administration and
settlement service providers and other Affiliates, on a need to know basis (it
being understood that the Persons to whom such disclosure is made by such Lender
or Agent will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section 10.08 and such Agent or Lender will be responsible for their
compliance herewith); (b) to the extent requested by any regulatory authority
having jurisdiction over such Agent, Lender or its respective Affiliates or in
connection with any pledge or assignment permitted under Section 10.07(f);
(c) in any legal, judicial, administrative proceeding or other compulsory
process or otherwise as required by applicable Laws or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same (or at
least as restrictive) as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or prospective direct or
indirect controlled counterparties under Swap Contracts to be entered into in
connection with the Loans made hereunder, in each case, other than to a
Disqualified Lender; (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08; (i) to the extent that such information is
received by an Agent or Lender from a third party that is not, to such Agent’s
or Lender’s knowledge, subject to contractual or fiduciary contractual
obligations owning to any Loan Party; (j) to any state, federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(k) by the Administrative Agent to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from the Administrative Agent). In addition, the
Agents and the Lenders may disclose

 

221



--------------------------------------------------------------------------------

the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions; provided that such Person is advised and agrees to be
bound by the provisions of this Section 10.08. For the purposes of this
Section 10.08, “Information” means all information received from or on behalf of
any Loan Party or any Subsidiary thereof pursuant to the terms of the Loan
Documents and relating to any Loan Party or any Subsidiary thereof (including
any information relating to their respective businesses and operations), other
than any such information that is publicly available to any Agent or any Lender
prior to such disclosure other than as a result of a breach of this
Section 10.08 by such Lender or Agent. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, each Co-Documentation Agent,
each Arranger and each Lender until the second anniversary of such
Administrative Agent, Co-Documentation Agent, Arranger or Lender ceasing to be
an Administrative Agent, Co-Documentation Agent, Arranger or Lender,
respectively.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or a Subsidiary of either, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
Law, including United States Federal and state securities Laws.

Section 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), other than
deposits in fiduciary accounts as to which a Loan Party is acting as fiduciary
for another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under

 

222



--------------------------------------------------------------------------------

this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Secured Party agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Secured Party; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Secured Party under this Section 10.09 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Secured Party may have. Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary constitute security, or shall the proceeds
of such assets be available for, payment of the Obligations of the Borrower or
any Domestic Subsidiary, it being understood that (a) up to 65% of each class of
Equity Interests of a Foreign Subsidiary that is directly owned by a Domestic
Subsidiary does not constitute such an asset (and may be pledged to the extent
set forth in Section 6.12) and (b) the provisions hereof shall not limit, reduce
or otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b)(ii).

Section 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier, electronic mail or other electronic transmission of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier, electronic mail or other
electronic transmission be confirmed by a manually-signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

 

223



--------------------------------------------------------------------------------

Section 10.12. Integration; Effectiveness. This Agreement, the other Loan
Documents and the JPM Fee Letter, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. It is expressly agreed and confirmed by the parties hereto that the
provisions of the JPM Fee Letter shall survive the execution and delivery of
this Agreement, the occurrence of the Closing Date, and shall continue in effect
thereafter in accordance with its terms. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.

Section 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations,
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied.

Section 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, then such provisions shall be
deemed to be in effect only to the extent not so limited.

Section 10.15. [Reserved].

 

224



--------------------------------------------------------------------------------

Section 10.16. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE BROUGHT SOLELY IN SUCH NEW YORK COURTS; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR
THE COLLATERAL AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 10.16 WOULD OTHERWISE REQUIRE TO BE ASSERTED
IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

 

225



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.16. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18. Binding Effect. When this Agreement shall have become effective
in accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

Section 10.19. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its

 

226



--------------------------------------------------------------------------------

other Affiliates, that: (i) (A) no fiduciary, advisory or agency relationship
between any of the Borrower and its Subsidiaries and any Agent or any Arranger
is intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or any Arranger has advised or is advising the Borrower and its respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower and its Subsidiaries, on the one
hand, and the Agents and the Arrangers, on the other hand, (C) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (D) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent and
Arranger is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither any Agent
nor any Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower or any of its Affiliates, and neither any Agent nor any Arranger has
any obligation to disclose any of such interests and transactions to the
Borrower or any of its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Agents and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.20. Affiliate Activities. The Borrower acknowledges that each Agent
and each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, any of them may make or
hold a broad array of investments and actively trade debt and equity securities
(or related derivative securities) and/or financial instruments (including bank
loans) for their own account and for the accounts of customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Affiliates, as well as of other entities and persons and their
Affiliates which may (i) be involved in transactions arising from or relating to
the engagement contemplated hereby and by the other Loan documents, (ii) be
customers or competitors of the Borrower and its Affiliates or (iii) have other
relationships with the Borrower and its Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make

 

227



--------------------------------------------------------------------------------

direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of the Borrower
and its Affiliates or such other entities. The transactions contemplated hereby
and by the other Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph.

Section 10.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.22. USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. The Borrower shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

228



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first written above.

 

Tribune Publishing Company By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   President and Chief Executive Officer

 

229



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Collateral Agent and a Lender By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

 

230



--------------------------------------------------------------------------------

Schedules to the Term Loan Credit Agreement

SCHEDULES

 

1    Guarantors 2.01    Term Commitments 4.01(a)    Jurisdictions of Local
Counsel Opinions 5.12    Subsidiaries and Other Equity Investments 6.16   
Post-Closing Undertakings 7.01    Existing Liens 7.02    Existing Investments
7.03    Existing Indebtedness 7.06    Restricted Payments 7.08    Transactions
with Affiliates 7.09    Burdensome Agreements 10.02    Administrative Agent’s
Office, Certain Addresses for Notices 10.07(b)(v)    Disqualified Lenders

 

231



--------------------------------------------------------------------------------

Schedule 1

Guarantors

 

1. Blue Lynx Media, LLC

 

2. Builder Media Solutions, LLC

 

3. California Community News, LLC

 

4. Capital-Gazette Communications, LLC

 

5. Carroll County Times, LLC (f/k/a Landmark Community Newspapers of Maryland,
LLC)

 

6. Chicago Tribune Company, LLC

 

7. Chicagoland Publishing Company, LLC

 

8. ForSaleByOwner.com Referral Services, LLC

 

9. forsalebyowner.com, LLC

 

10. Hoy Publications, LLC

 

11. Internet Foreclosure Service, LLC

 

12. Local Pro Plus Realty, LLC

 

13. Los Angeles Times Communications LLC

 

14. McClatchy/Tribune Information Services, LLC

 

15. Orlando Sentinel Communications Company, LLC

 

16. Sun-Sentinel Company, LLC

 

17. TCA News Service, LLC

 

18. The Baltimore Sun Company, LLC

 

19. The Daily Press, LLC

 

20. The Hartford Courant Company, LLC

 

21. The Morning Call, LLC

 

22. Tribune 365, LLC

 

23. Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)

 

24. Tribune Direct Marketing, LLC

 

25. Tribune Interactive, LLC

 

26. Tribune Content Agency London, LLC (f/k/a Tribune Media Services London,
LLC)

 

27. Tribune Publishing Company, LLC

 

28. Tribune Washington Bureau, LLC

 

232



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Pro Rata Shares

 

Lender

   Term Loan Credit
Commitment  

JPMorgan Chase Bank, N.A.,

   $ 350,000,000      

 

 

 

TOTAL

   $ 350,000,000      

 

 

 

 

233



--------------------------------------------------------------------------------

Schedule 4.01(a)

Jurisdictions of Local Counsel Opinions

1. Delaware

 

234



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Other Equity Investments

 

Subsidiaries Blue Lynx Media, LLC Builder Media Solutions, LLC California
Community News, LLC Capital-Gazette Communications, LLC Carroll County Times,
LLC (f/k/a Landmark Community Newspapers of Maryland, LLC) Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC

ForSaleByOwner.com Referral Services, LLC

forsalebyowner.com, LLC

Hoy Publications, LLC Internet Foreclosure Service, LLC Local Pro Plus Realty,
LLC Los Angeles Times Communications LLC McClatchy/Tribune Information Services,
LLC Orlando Sentinel Communications Company, LLC Sun-Sentinel Company, LLC TCA
News Service, LLC The Baltimore Sun Company, LLC The Daily Press, LLC The
Hartford Courant Company, LLC The Morning Call, LLC Tribune 365, LLC Tribune
Content Agency, LLC (f/k/a TMS News and Features, LLC) Tribune Content Agency
London, LLC (f/k/a Tribune Media Services London, LLC) Tribune Direct Marketing,
LLC Tribune Hong Kong Limited Tribune Interactive, LLC Tribune Publishing
Company, LLC Tribune Washington Bureau, LLC

 

235



--------------------------------------------------------------------------------

Schedule 6.16

Post-Closing Undertakings

None.

 

236



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

None.

 

237



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

1. Los Angeles Times Communications, LLC holds a 50% interest in CIPS Marketing
Group, Inc.

2. Tribune Publishing Company, LLC holds a 33.3% interest in HomeFinder.com,
LLC.

 

238



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

None.

 

239



--------------------------------------------------------------------------------

Schedule 7.06

Restricted Payments

None.

 

240



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

None.

 

241



--------------------------------------------------------------------------------

Schedule 7.09

Burdensome Agreements

None.

 

242



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

To the Borrowers:

Tribune Publishing Company

202 West First Street

Los Angeles, CA 90012

Facsimile No.: 213-237-4401

Phone No.: 213-237-5000

Attention: John Bode, Chief Financial Officer

with a copy to:

Tribune Publishing Company

202 West First Street

Los Angeles, CA 90012

Facsimile No.: 213-237-4401

Phone No.: 213-237-5000

Attention: Julie Xanders, General Counsel

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Facsimile No.: 212-909-6000

Phone No.: 212-909-6465

Attention: Jeffrey E. Ross

To the Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christian Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Facsimile No.: 302-634-3301

Phone No.: 302-634-1651

Attention: George Ionas

 

243



--------------------------------------------------------------------------------

with copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Facsimile No.: 212-701-5382

Phone No.: 212-450-4382

Attention: Meyer Dworkin

and

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4th Floor

Tampa, FL 33610

Facsimile No.: 856-294-5267

Phone No.: 813-432-6339

Attention: James Alonzo

and

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Facsimile No.: 212-270-5127

Phone No.: 212-270-6782

Attention: John Kowalczuk

 

244



--------------------------------------------------------------------------------

Schedule 10.07(b)(v)

Disqualified Lenders

None.

 

245



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned hereby requests (select one):

 

¨  A Borrowing of Loans    ¨  A conversion or continuation of Loans

1. On                      (a Business Day).

2. In the amount of $        .

 

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------

3. In the form of a                                         1.

4. Comprised of                                         .

                             [Type of Loan requested]

5. For the borrowing of, conversion to, or continuation of Eurodollar Rate
Loans: with an Interest Period of      months.

The Borrowing requested herein complies with the Credit Agreement, including
Section 2.02(a) of the Credit Agreement and Section 4.02 of the Credit
Agreement.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

 

1  Term Borrowing, an Incremental Revolving Credit Borrowing, a conversion of
Loans or a continuation of Eurodollar Rate Loans.

 

Form of Committed Loan Notice

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED.]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of $[        ] ([        ] DOLLARS) or, if less, the aggregate unpaid principal
amount of each Term Loan made by the Lender to the Borrower under that certain
Term Loan Credit Agreement dated as of August 4, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement;”
the terms defined therein being used herein as therein defined), among the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, the Lender and the other lenders from time to time party thereto.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Agreement from
the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note. This Term Note shall be binding upon the Borrower
and its successors and assigns and is for the benefit of the Lender and its
successors and assigns, except that the Borrower may not assign or otherwise
transfer its rights or obligations under this Term Note except as permitted by
the terms of the Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Form of Term Note

C-1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

 

Form of Term Note

C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan
Made   Amount
of Loan
Made   End of
Interest
Period   Amount
of
Principal
or Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form of Term Note

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the Fiscal Quarter of the Borrower ended
as of the above date. Such financial statements include a consolidated balance
sheet of the Borrower as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, together with a customary management’s
discussion and analysis of financial information.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of the Borrower during such fiscal period.

[select one:]

[To the knowledge of the undersigned during such fiscal period, except as
otherwise disclosed to the Administrative Agent in writing pursuant to the
Credit Agreement, no Default has occurred and is continuing.]

—or—

[The following is a list of each such Default and its nature and status:]

[3. Schedule 2 hereto lists all uncertificated Equity Interests acquired or
issued by any Restricted Subsidiary during the Fiscal Quarter of the Borrower
ended as of the above date.]

 

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

 

Form of Compliance Certificate

D-3



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex I hereto and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including, without
limitation, Guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor:                             

2. Assignee:                              [and is an Affiliate/Approved Fund of
[identify Lender]]

3. Borrower: TRIBUNE PUBLISHING COMPANY, a Delaware corporation

4. Administrative Agent: JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement

 

Form of Assignment and Assumption

E-1-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Term Loan Credit Agreement, dated as of August [—],
2014, among the Borrower, JPMorgan Chase Bank, N.A., as the Administrative Agent
and Collateral Agent and the Lenders from time to time party thereto

6. Assigned Interest:

 

Facility Assigned   

Aggregate
Amount of
Commitment/

Loans for all
Lenders*

    

Amount of
Commitment/

Loans Assigned*

    

Percentage

Assigned of
Commitment/

Loans

 

Term Loan1

   $                    $                               % 

7. Trade Date:                             

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

1  Refer to appropriate Facility or Tranche of Loans.

 

Form of Assignment and Assumption

E-1-2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: [Consented to and Accepted: TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:]2

 

2  To be added unless an Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement has occurred and is continuing at the time of assignment or
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
related thereto; provided that the Borrower shall be deemed to have consented to
such assignment unless it objects thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.

 

Form of Assignment and Assumption

E-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Affiliate Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (vi) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vii) it has delivered a true and complete Administrative
Questionnaire substantially in the form of Exhibit E-3 to the Credit Agreement,
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, and (ix) it is not a “Disqualified
Lender”, as such term is defined in the Credit Agreement; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and

 

Form of Assignment and Assumption

E-1-4



--------------------------------------------------------------------------------

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Form of Assignment and Assumption

E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

This Affiliate Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Term Loan Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor:                             

2. Assignee:                              [and is a Non-Debt Fund Affiliate]

3. Borrower: TRIBUNE PUBLISHING COMPANY, a Delaware corporation

4. Administrative Agent: JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement

 

Form of Affiliate Lender Assignment and Assumption

E-2-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Term Loan Credit Agreement, dated as of August [—],
2014, among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the Lenders from time to time party thereto

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders*      Amount of
Commitment/
Loans Assigned*      Percentage
Assigned of
Commitment/
Loans  

Term Loans1

   $                    $                           % 

7. Trade Date:                             

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

1  Specify the applicable Tranche of Term Loans.

 

Form of Affiliate Lender Assignment and Assumption

E-2-2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Name:   Title: By:  

 

  Name:   Title: [Consented to: TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:]2

 

2  To be added unless an Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement has occurred and is continuing at the time of assignment.

 

Form of Affiliate Lender Assignment and Assumption

E-2-3



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. The Assignor acknowledges
and agrees that in connection with this assignment, (1) the Assignee is an
Affiliate Lender and it or its Affiliates may have, and later may come into
possession of, information regarding the Loans or the Loan Parties that is not
known to the Assignor and that may be material to a decision by such Assignor to
assign the Assigned Interests (such information, the “Excluded Information”),
(2) such Assignor has independently, without reliance on the Assignee or the
Borrower, any of the Borrower’s Subsidiaries, the Administrative Agent or any
other Lender or any of their respective Affiliates, made its own analysis and
determination to participate in such assignment notwithstanding such Assignor’s
lack of knowledge of the Excluded Information, (3) none of the Assignee, the
Borrower, any of the Borrower’s Subsidiaries, the Administrative Agent, the
other Lenders or any of their respective Affiliates shall have any liability to
the Assignor, and the Assignor hereby waives and releases, to the extent
permitted by law, any claims such Assignor may have against the Assignee, the
Borrower, any of the Borrower’s Subsidiaries, the Administrative Agent, the
other Lenders and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information and
(4) the Excluded Information may not be available to the Agents or the other
Lenders.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an
Affiliate Lender, (iii) [after giving effect to this Assignment and Assumption,
the aggregate principal amount of all Term Loans, held by all Affiliate Lenders
(other than Debt Fund Affiliates) constitutes no more than 25% of the aggregate
principal amount of all Term Loans then

 

Form of Affiliate Lender Assignment and Assumption

E-2-4



--------------------------------------------------------------------------------

outstanding,]1 (iv) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (v) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vi) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vii) it has delivered a true and complete Administrative
Questionnaire substantially in the form of Exhibit E-3 to the Credit Agreement,
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee, and (ix) it is not a “Disqualified
Lender”, as such term is defined in the Credit Agreement; (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c) (other
than Debt Fund Affiliates) shall at all times be subject to the voting
restrictions set forth in Section 10.01 of the Credit Agreement. The Assignee
further acknowledges and agrees that, unless it is a Debt Fund Affiliate, it
shall not have any right to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives or (iii) receive advice of counsel to the
Agents or other Lenders.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This

 

1 

To be excluded for any Assignee that is a Debt Fund Affiliate

 

Form of Affiliate Lender Assignment and Assumption

E-2-5



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Form of Affiliate Lender Assignment and Assumption

E-2-6



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[On file with the Administrative Agent]

 

Form of Administrative Questionnaire

E-3-1



--------------------------------------------------------------------------------

TERM LOAN GUARANTY



--------------------------------------------------------------------------------

TERM LOAN GUARANTY

TERM LOAN GUARANTY, dated as of August 4, 2014, made among, solely with respect
to the obligations of the Guarantors under Secured Hedge Agreements and Secured
Cash Management Agreements, TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in Section 1(d), the “Borrower”), each of the subsidiaries
of the Borrower party hereto from time to time, and JPMORGAN CHASE BANK, N.A.,
as collateral agent for the Term Loan Secured Parties (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, (a) pursuant to the Term Loan Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented, waived or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, the
Lenders have severally agreed to make Loans to the Borrower, upon the terms and
subject to the conditions set forth therein, (b) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with any Loan Party and
(c) one or more Cash Management Banks may from time to time provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party (clauses (a), (b) and (c), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Term Loan Security Agreement, dated as of the date
hereof (as the same may be further amended, supplemented, waived or otherwise
modified from time to time, the “Term Loan Security Agreement”), the Guarantors
have granted a first priority Lien to the Collateral Agent for the benefit of
the Term Loan Secured Parties on the Term Loan Priority Collateral and a second
priority Lien for the benefit of the Term Loan Secured Parties on the ABL
Priority Collateral (subject in each case to Liens permitted by the Term Loan
Credit Agreement);

WHEREAS, pursuant to the Term Loan Pledge Agreement, dated as of the date
hereof, the Pledgors (as defined therein) have pledged certain Collateral for
the benefit of the Term Loan Secured Parties;

WHEREAS, each Guarantor is a Domestic Subsidiary of the Borrower and
acknowledges that it will derive a substantial direct and indirect benefit from
the making of the Extensions of Credit;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

 

2



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their Extensions of Credit to the Borrower under the Term Loan Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty to the
Collateral Agent for the benefit of the Term Loan Secured Parties.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents and the Lenders to enter into the Term Loan Credit Agreement
and to induce the Lenders to make their Extensions of Credit to the Borrower
under the Term Loan Credit Agreement, to induce one or more Hedge Banks to enter
into Secured Hedge Agreements with any Loan Party and to induce one or more Cash
Management Banks pursuant to Secured Cash Management Agreements to provide cash
management services to any Loan Party pursuant to Secured Cash Management
Agreements, as applicable, the Guarantors hereby agree with the Collateral
Agent, for the benefit of the Term Loan Secured Parties, as follows:

1. Defined Terms.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein (including terms used in the preamble and recitals hereto) shall
have the meanings given to them in the Term Loan Credit Agreement. Furthermore,
unless otherwise defined herein or in the Term Loan Credit Agreement, terms
defined in the Term Loan Security Agreement and used herein shall have the
meanings assigned to them in the Term Loan Security Agreement.

The rules of construction and other interpretative provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Guaranty, including terms defined in the preamble and recitals hereto.

As used herein, the term “Adjusted Net Worth” of any Guarantor at any time,
shall mean the greater of (x) $0 and (y) the amount by which the fair saleable
value of such Guarantor’s assets on the date of the respective payment hereunder
exceeds its debts and other liabilities (including contingent liabilities, but
without giving effect to any of its obligations under this Guaranty or any other
Loan Document) on such date.

As used herein, the term “Borrower” shall have the meaning assigned to such term
in the preamble hereto. In the event the Borrower consummates any merger,
amalgamation or consolidation in accordance with Section 7.04 of the Term Loan
Credit Agreement, the surviving Person in such merger, amalgamation or
consolidation shall be deemed to be the “Borrower” for all purposes of this
Guaranty.

As used herein, the term “Exempt Deposit Account” shall mean any Deposit Account
owned by or in the name of a Loan Party with respect to which such Loan Party is
acting as a fiduciary for another Person who is not a Loan Party.

 

3



--------------------------------------------------------------------------------

As used herein, the term “Guarantor” shall mean the Borrower, solely with
respect to the obligations of the other Guarantors under Secured Hedge
Agreements and Secured Cash Management Agreements and each of the Subsidiaries
of the Borrower listed on Annex A hereto and any Subsidiary of the Borrower that
becomes a Guarantor pursuant to Section 20, in each case, unless and until such
time as the respective Guarantor is released from all of its obligations under
this Guaranty in accordance with the terms and provisions hereof and of the Term
Loan Credit Agreement.

As used herein, the term “Guaranteed Obligations” shall mean the “Obligations”
as defined in the Term Loan Credit Agreement. With respect to any Guarantor, if
and to the extent, under the Commodity Exchange Act (as amended from time to
time or any successor statue, the “Commodity Exchange Act”) or any rule,
regulation or order of the Commodity Futures Trading Commission (or any
successor to the Commodity Futures Trading Commission) (or the application or
official interpretation of any thereof), all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest for,
the obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (or the analogous term or section in any amended or successor
statute) is or becomes illegal (the “Excluded Swap Obligation”), the Guaranteed
Obligations of such Guarantor shall not include any such Excluded Swap
Obligation.

As used herein, the term “Guaranty” shall mean this Guaranty, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

As used herein, the term “Release Date” shall have the meaning assigned to the
term “Release Date” in the Term Loan Security Agreement.

2. Guarantee.

(a) Subject to the provisions of Section 2(b), the Borrower, solely with respect
to the obligations of the other Guarantors under Secured Hedge Agreements and
Secured Cash Management Agreements, and each of the other Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantee, as primary
obligor and not merely as surety, to the Collateral Agent for the benefit of the
Term Loan Secured Parties, the prompt and complete payment (and not of
collection) and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations, whether currently
existing or hereafter incurred. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Term Loan
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due (whether at the stated
maturity, by acceleration or otherwise), each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Term Loan Secured Parties the amount of such
unpaid Guaranteed Obligation. Upon payment by

 

4



--------------------------------------------------------------------------------

any Guarantor of any sums to the Collateral Agent as provided above, all rights
of such Guarantor against the Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Sections 3 and 5
hereof.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under Laws relating to the insolvency of debtors or an amount
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Guarantor or as the result
of any avoidance actions therein.

(c) To the extent the Borrower would be required to do so by Section 10.04 of
the Term Loan Credit Agreement, each Guarantor further agrees to pay any and all
reasonable and documented out-of-pocket costs and expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Collateral Agent or any other Term Loan Secured Party in enforcing any
rights with respect to, or collecting, any or all of the Guaranteed Obligations
and/or enforcing any rights with respect to, or collecting against, such
Guarantor under this Guaranty.

(d) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of the
Collateral Agent or any other Term Loan Secured Party hereunder.

(e) No payment or payments made by the Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any other Term Loan Secured Party from the Borrower, any Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Guaranteed Obligations or
payments received or collected from such Guarantor in respect of the Guaranteed
Obligations, remain liable for the Guaranteed Obligations up to the maximum
liability of such Guarantor hereunder until the Release Date.

(f) Each Guarantor assumes all responsibility for being and keeping itself
informed of the Borrower’s and each other Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Term Loan Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

5



--------------------------------------------------------------------------------

3. Right of Contribution. Each Guarantor hereby agrees that to the extent a
Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by applicable law, on the respective Adjusted Net Worth
of the Guarantors on the date the respective payment is made) of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Term Loan Secured Parties,
and each Guarantor shall remain liable to the Collateral Agent and the other
Term Loan Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Term Loan
Secured Parties provided by Law, subject to the terms of any applicable
Intercreditor Agreement, each Guarantor hereby irrevocably authorizes each Term
Loan Secured Party at any time and from time to time following the occurrence
and during the continuance of an Event of Default without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise), to the maximum
extent permitted by applicable law, to set-off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final) other than deposits held in Exempt Deposit Accounts, in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Term Loan Secured Party to or for
the credit or the account of such Guarantor and irrespective of whether or not
such Term Loan Secured Party shall have made demand under this Guaranty or any
other Loan Document. Each Term Loan Secured Party shall notify such Guarantor
and the Collateral Agent promptly of any such set-off and the appropriation and
application made by such Term Loan Secured Party; provided that the failure to
give such notice shall not affect the validity of such set-off and appropriation
and application. This Section 4 is subject to the terms and conditions set forth
in Section 10.09 of the Term Loan Credit Agreement.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Term Loan Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Collateral Agent or any other Term Loan Secured Party against the Borrower
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Collateral Agent or any other Term Loan Secured Party for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Release Date. If any amount shall be paid to any Guarantor on

 

6



--------------------------------------------------------------------------------

account of such subrogation rights at any time prior to the Release Date, such
amount shall be held by such Guarantor in trust for the Collateral Agent and the
other Term Loan Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Guaranteed Obligations, whether due or to become due, in accordance with
Section 5.04 of the Term Loan Security Agreement.

6. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 24, each Guarantor shall (to the maximum extent
permitted by law) remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Term Loan Secured Party
may be rescinded by such party and any of the Guaranteed Obligations continued,
(b) the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Term Loan Secured
Party, (c) the Term Loan Credit Agreement, the other Loan Documents, and any
other documents executed and delivered in connection therewith, the Secured
Hedge Agreements and any other documents executed and delivered in connection
therewith, the Secured Cash Management Agreements and any other documents
executed and delivered in connection therewith, may be amended, waived,
modified, supplemented or terminated, in whole or in part, in accordance with
the terms of the applicable document and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Term
Loan Secured Party for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other Term Loan Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against any Guarantor, the Collateral Agent or any other
Term Loan Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any Guarantor or other guarantor, and any failure by
the Collateral Agent or any other Term Loan Secured Party to make any such
demand or to collect any payments from the Borrower or any Guarantor or other
guarantor or any release of the Borrower or any Guarantor or other guarantor
shall not relieve any Guarantor in respect of which a demand or collection is
not made or any Guarantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Agent or any other
Term Loan Secured Party against any Guarantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings.

 

7



--------------------------------------------------------------------------------

7. Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation,
contraction, incurrence, renewal, extension, amendment, waiver or accrual of any
of the Guaranteed Obligations (including as a result of the incurrence of
Incremental Term Loans and/or the provision of any Incremental Revolving
Commitment, Supplemental Term Loan Commitments or Supplemental Revolving
Commitments), and notice of or proof of reliance by the Collateral Agent or any
other Term Loan Secured Party upon this Guaranty or acceptance of this Guaranty,
the Guaranteed Obligations or any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, waived or
accrued, in reliance upon this Guaranty; and all dealings between the Borrower
and any of the Guarantors, on the one hand, and the Collateral Agent and the
other Term Loan Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Each Guarantor waives, to the maximum extent permitted by applicable
law, promptness, diligence, presentment, protest, notice of protest, demand for
payment and notice of default, acceleration or nonpayment and any other notice
to or upon the Borrower or any Guarantor with respect to the Guaranteed
Obligations. Each Guarantor understands and agrees that this Guaranty shall (to
the maximum extent permitted by law) be construed as a continuing, absolute and
unconditional guarantee of payment (and not of collection) without regard to
(a) the validity, regularity or enforceability of the Term Loan Credit
Agreement, any other Loan Document, any Secured Hedge Agreement, any Secured
Cash Management Agreement, any of the other Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Term Loan Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) that may at any time be available to
or be asserted by the Borrower against the Collateral Agent or any other Term
Loan Secured Party, (c) any default, failure or delay, willful or otherwise, in
the performance of the Guaranteed Obligations by the Guarantors or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Guaranteed Obligations, or
of such Guarantor under this Guaranty, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent and any other Term Loan Secured Party may elect, but shall be
under no obligation, to pursue such rights and remedies as it may have against
the Borrower or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent or any other Term Loan Secured Party to
pursue such other rights or remedies or to collect any payments from the
Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral

 

8



--------------------------------------------------------------------------------

Agent and the other Term Loan Secured Parties against such Guarantor. To the
maximum extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement,
subrogation, exoneration, contribution or indemnification or other right or
remedy of such Guarantor against the Borrower or any other Guarantor, as the
case may be, or any security. Each Guarantor expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel the Collateral Agent or Lenders to marshal assets. If
acceleration of the time for payment of any Guaranteed Obligation by the
Borrower or the applicable Guarantor is stayed by reason of the insolvency or
receivership of the Borrower or the applicable Guarantor or otherwise, all
Guaranteed Obligations otherwise subject to acceleration under the terms of any
Secured Debt Document shall nonetheless be payable by the Guarantors hereunder.
This Guaranty shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon each Guarantor and the successors and
assigns thereof, and shall inure to the benefit of the Collateral Agent and the
other Term Loan Secured Parties, and their respective successors, indorsees,
transferees and assigns, until the Release Date, notwithstanding that from time
to time during the term of the Term Loan Credit Agreement and any Secured Hedge
Agreement or Secured Cash Management Agreement the Loan Parties may be free from
any Guaranteed Obligations.

8. [Intentionally Omitted].

9. Representations and Warranties; Covenants. Each Guarantor hereby
(a) represents and warrants that the representations and warranties as to it
made by the Borrower in Article V of the Term Loan Credit Agreement are true and
correct in all material respects on each date as required by Section 4.02 of the
Term Loan Credit Agreement; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for purposes of
this Section 9, be deemed to be a reference to such Guarantor’s knowledge and
(b) agrees to take, or refrain from taking, as the case may be, each action
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor.

10. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Term Loan Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

9



--------------------------------------------------------------------------------

11. Payments. Each Guarantor hereby agrees that payments hereunder will be paid
to the Collateral Agent without set-off or counterclaim in Dollars at the
Collateral Agent’s office specified in Section 10.02 of the Term Loan Credit
Agreement.

12. Authority of Agent. Each Guarantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Guaranty with respect to any
action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guaranty shall,
as between the Collateral Agent and the other Term Loan Secured Parties, be
governed by the Term Loan Credit Agreement, the ABL/Term Intercreditor Agreement
and by such other agreements with respect thereto as may exist from time to time
among them (including any other Intercreditor Agreement), but, as between the
Collateral Agent and such Guarantor, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Term Loan Secured Parties with full and
valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

13. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the Term Loan Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 10.02 of the
Term Loan Credit Agreement.

14. Counterparts. This Guaranty may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Guaranty shall be effective as
delivery of an original executed counterpart of this Guaranty. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

15. Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16. Integration. This Guaranty represents the agreement of each Guarantor and
the Collateral Agent with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Term Loan Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents (and
each other agreement or instrument executed or issued in connection therewith).

 

10



--------------------------------------------------------------------------------

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Collateral Agent in accordance with
Section 10.01 of the Term Loan Credit Agreement; provided, however, that this
Guaranty may be supplemented (but no existing provisions may be modified)
through agreements substantially in the form of Annex B, in each case duly
executed by each Guarantor directly affected thereby.

(b) Neither the Collateral Agent nor any other Term Loan Secured Party shall by
any act (except by a written instrument pursuant to Section 17(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Term Loan Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Term Loan Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or any Term Loan Secured Party would otherwise have on any
future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

18. Section Headings. The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Term Loan Secured Parties and their respective successors
and assigns permitted hereby and by the Term Loan Credit Agreement, except that
no Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Collateral Agent,
except as permitted by the Term Loan Credit Agreement.

 

11



--------------------------------------------------------------------------------

20. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guaranty pursuant to Section 6.12 of the Term Loan Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Annex B hereto or in such other form reasonably satisfactory to the
Collateral Agent. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

21. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS GUARANTY OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS GUARANTY OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 21 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

22. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Guaranty shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction or to enforce a judgment or other court order
in favor of the Administrative Agent or the Collateral Agent, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York Courts
decline jurisdiction over any person, or decline (or, in the case of the Federal
District Court, lack) jurisdiction over any subject

 

12



--------------------------------------------------------------------------------

matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Section 22 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding;

(b) waives, to the maximum extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (a) of this section;

(c) consents to service of process in the manner provided for notices in
Section 13; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above.

Nothing in this Guaranty will affect the right of any party hereto to serve
process in any manner permitted by applicable law.

23. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

24. Termination or Release.

(a) This Guaranty shall terminate on the Release Date.

(b) A Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Term Loan Credit
Agreement as a result of which such Guarantor ceases to be a Restricted
Subsidiary or otherwise becomes an Excluded Subsidiary.

 

13



--------------------------------------------------------------------------------

(c) In connection with any termination or release, the Collateral Agent or any
other Term Loan Secured Party, as applicable, shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that the Borrower or such
Guarantor shall reasonably request to evidence or confirm such termination or
release. Any execution and delivery of documents pursuant to this Section 24
shall be without recourse to or warranty by the Collateral Agent or such Term
Loan Secured Party.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY, solely with respect to the obligations of the
Guarantors under Secured Hedge Agreements and Secured Cash Management
Agreements, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer

 

[Signature Page to Term Loan Guaranty]



--------------------------------------------------------------------------------

Blue Lynx Media, LLC Builder Media Solutions, LLC California Community News, LLC
Capital-Gazette Communications, LLC Carroll County Times, LLC Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC

ForSaleByOwner.com Referral Services, LLC

forsalebyowner.com, LLC

Hoy Publications, LLC Internet Foreclosure Service, LLC Local Pro Plus Realty,
LLC Los Angeles Times Communications LLC Orlando Sentinel Communications
Company, LLC Sun-Sentinel Company, LLC TCA News Service, LLC The Baltimore Sun
Company, LLC The Daily Press, LLC The Hartford Courant Company, LLC The Morning
Call, LLC Tribune 365, LLC Tribune Content Agency, LLC Tribune Direct Marketing,
LLC Tribune Interactive, LLC Tribune Content Agency London, LLC Tribune
Publishing Company, LLC

Tribune Washington Bureau, LLC

each as a Guarantor,

By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Signature Page to Term Loan Guaranty]



--------------------------------------------------------------------------------

McClatchy/Tribune Information Services, LLC, as a Guarantor By: TCA News
Service, LLC, as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary By: Tribune Publishing Company, LLC,
as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary

 

[Tribune Publishing – Term Loan Guaranty]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

 

[Tribune Publishing – Term Loan Guaranty]



--------------------------------------------------------------------------------

ANNEX A

TO THE TERM LOAN GUARANTY

GUARANTORS

 

1. Blue Lynx Media, LLC

 

2. Builder Media Solutions, LLC

 

3. California Community News, LLC

 

4. Capital-Gazette Communications, LLC

 

5. Carroll County Times, LLC

 

6. Chicago Tribune Company, LLC

 

7. Chicagoland Publishing Company, LLC

 

8. ForSaleByOwner.com Referral Services, LLC

 

9. forsalebyowner.com, LLC

 

10. Hoy Publications, LLC

 

11. Internet Foreclosure Service, LLC

 

12. Local Pro Plus Realty, LLC

 

13. Los Angeles Times Communications LLC

 

14. McClatchy/Tribune Information Services

 

15. Orlando Sentinel Communications Company, LLC

 

16. Sun-Sentinel Company, LLC

 

17. TCA News Service, LLC

 

18. The Baltimore Sun Company, LLC

 

19. The Daily Press, LLC

 

20. The Hartford Courant Company, LLC

 

21. The Morning Call, LLC

 

22. Tribune 365, LLC

 

23. Tribune Content Agency, LLC

 

24. Tribune Direct Marketing, LLC

 

25. Tribune Interactive, LLC

 

26. Tribune Content Agency London, LLC

 

27. Tribune Publishing Company, LLC

 

28. Tribune Washington Bureau, LLC

 

A-1



--------------------------------------------------------------------------------

ANNEX B

TO THE TERM LOAN GUARANTY

SUPPLEMENT NO. [    ], dated as of [            ], 20[    ] (this “Supplement”),
to the TERM LOAN GUARANTY, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Guaranty”), made among, solely with respect to the obligations of the
Guarantors under Secured Hedge Agreements and Secured Cash Management
Agreements, TRIBUNE PUBLISHING COMPANY, a Delaware corporation (as further
defined in the Guaranty, the “Borrower”) and each of the subsidiaries of the
Borrower party thereto from time to time (the Borrower, solely with respect to
the obligations of the Guarantors under Secured Hedge Agreements and Secured
Cash Management Agreements, and each such subsidiary, individually, a
“Guarantor” and, collectively, the “Guarantors”), and JPMORGAN CHASE BANK, N.A.,
as collateral agent for the Term Loan Secured Parties (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”).

Reference is made to the Term Loan Credit Agreement, dated as of August 4, 2014
(as the same may be amended, restated, supplemented, waived or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty. The rules of construction and
other interpretative provisions specified in Section 1(b) of the Guaranty shall
apply to this Supplement, including terms defined in the preamble and recitals
hereto.

The Guarantors have entered into the Guaranty in order to induce the Agents and
the Lenders to enter into the Term Loan Credit Agreement and to induce the
Lenders to make their Extensions of Credit to the Borrower under the Term Loan
Credit Agreement, to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party and to induce one or more Cash Management Banks
to provide cash management services pursuant to Secured Cash Management
Agreements to any Loan Party. Section 6.12 of the Term Loan Credit Agreement and
Section 20 of the Guaranty provide that additional Subsidiaries may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Term Loan
Credit Agreement to become a Guarantor under the Guaranty in order to induce the
Lenders to make Extensions of Credit to the Borrower under the Term Loan Credit
Agreement, to induce one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party, to induce one or more Cash Management Banks to
provide cash management services pursuant to Secured Cash Management Agreements
to any Loan Party, and as consideration for Extensions of Credit previously
made, Secured Hedge Agreements previously entered into and cash management
services previously provided.

 

B-1



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

In accordance with Section 20 of the Guaranty, each New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof (except to the
extent that they expressly relate to an earlier date, in which case they shall
be true and correct as of such earlier date). Each reference to a Guarantor in
the Guaranty shall be deemed to include each New Guarantor. The Guaranty is
hereby incorporated herein by reference. Notwithstanding anything to the
contrary contained in this Supplement or any provision of the Guaranty or any
other Loan Document, the Guaranteed Obligations of any New Guarantor shall not
extend to or include any Excluded Swap Obligation.

Each New Guarantor represents and warrants to the Collateral Agent and the other
Term Loan Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

This Supplement may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Supplement shall be effective
as delivery of an original executed counterpart of this Supplement. The
Collateral Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission. This Supplement shall
become effective as to each New Guarantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such New Guarantor and the Collateral Agent.

Except as expressly supplemented hereby, the Guaranty shall remain in full force
and effect.

 

B-2



--------------------------------------------------------------------------------

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

All notices, requests and demands pursuant hereto shall be made in accordance
with Section 13 of the Guaranty. All communications and notices hereunder to
each New Guarantor shall be given to it in care of the Borrower at the
Borrower’s address set forth in Section 10.02 of the Term Loan Credit Agreement.

Each New Guarantor agrees to reimburse the Collateral Agent for its reasonable
and documented out-of-pocket costs and expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Collateral Agent to the extent required by Section 10.04 of the
Term Loan Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT F

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NEW GUARANTOR(S)], By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

  Name:   Title:

 

F-1



--------------------------------------------------------------------------------

TERM LOAN SECURITY AGREEMENT



--------------------------------------------------------------------------------

TERM LOAN SECURITY AGREEMENT

TERM LOAN SECURITY AGREEMENT, dated as of August 4, 2014, among TRIBUNE
PUBLISHING COMPANY, a Delaware corporation (as further defined in Section 1(c),
the “Borrower”), each of the Subsidiaries of the Borrower party hereto from time
to time and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term Loan
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Borrower has entered into a Term Loan Credit Agreement, dated
as of the date hereof (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”), with
the lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent pursuant to which the
Lenders have severally agreed to make loans to the Borrower upon the terms and
subject to the conditions set forth therein, (2) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with any Loan Party and
(3) one or more Cash Management Banks may from time to time provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party (clauses (1), (2), and (3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Term Loan Pledge Agreement, dated as of the date hereof
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, the “Term Loan Pledge Agreement”) the Grantors have pledged
certain Collateral for the benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Term Loan Guaranty”), the Guarantors (as defined therein) have agreed
to guarantee, for the benefit of the Term Loan Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Grantors in connection
with the operation of their respective businesses;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective Extensions of Credit to the Borrower under the Term Loan Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent, for the ratable benefit of the Term Loan Secured Parties;



--------------------------------------------------------------------------------

WHEREAS, the Grantors acknowledge that they will derive substantial direct and
indirect benefit from the Extensions of Credit and have agreed to secure their
obligations with respect thereto pursuant to this Agreement on the terms set
forth herein;

WHEREAS, pursuant to the ABL Credit Agreement, dated as of the date hereof,
among the Borrower, certain Domestic Subsidiaries of the Borrower (collectively,
the “ABL Borrowers”), Bank of America, N.A. as administrative agent, as
collateral agent (in such capacity, the “ABL Agent”), swingline lender and
letter of credit issuer and the other parties thereto, the lenders party thereto
have severally agreed to make extensions of credit to the ABL Borrowers upon the
terms and subject to the conditions set forth therein;

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof, certain
Domestic Subsidiaries of the Borrower agreed to guarantee for the benefit of the
ABL Secured Parties the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations (as defined therein);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof, the
Borrower and certain Domestic Subsidiaries of the Borrower have pledged certain
Collateral for the benefit of the ABL Secured Parties;

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Security Agreement”), the ABL Borrowers and certain other
Domestic Subsidiaries of the Borrower have granted a first priority Lien to the
ABL Agent for the benefit of the ABL Secured Parties on the ABL Priority
Collateral and a second priority Lien for the benefit of the ABL Secured Parties
on the Term Loan Priority Collateral (subject in each case to liens permitted
under the ABL Facility Agreement);

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Grantors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”); and

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Term Credit Loan Credit Agreement as Exhibit L-2, and
acknowledged by the Grantors (as the same may be amended, supplemented, waived
or otherwise modified from time to time, the “Junior Lien Intercreditor
Agreement”), and one or more Other Intercreditor Agreements or Intercreditor
Agreement Supplements.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged and



--------------------------------------------------------------------------------

to induce the Agents and the Lenders to enter into the Term Loan Credit
Agreement and to induce the Lenders to make their Extensions of Credit to the
Borrower under the Term Loan Credit Agreement, to induce one or more Hedge Banks
to enter into Secured Hedge Agreements with any Loan Party and to induce one or
more Cash Management Banks to provide cash management services pursuant to
Secured Cash Management Agreements to any Loan Party, the Grantors hereby agree
with the Collateral Agent, for the benefit of the Term Loan Secured Parties, as
follows:

 

  1. Defined Terms.

(a) (i) Unless otherwise defined herein, terms defined in the Term Loan Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Term Loan Credit
Agreement and (ii) all terms defined in the Uniform Commercial Code from time to
time in effect in the State of New York (the “UCC”) and not defined herein or in
the Term Loan Credit Agreement shall have the meanings specified therein (and if
defined in more than one article of the UCC, shall have the meaning specified in
Article 9 thereof).

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Agreement, including terms defined in the preamble and recitals hereto.

(c) The following terms shall have the following meanings:

“ABL Agent” shall have the meaning assigned to such term in the recitals hereto.

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Facility Agreement” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Facility Documents” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“ABL Secured Parties” means the “Secured Parties” as such term is defined in the
ABL Facility Agreement.

“ABL Security Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Additional Term Secured Parties” shall have the meaning assigned to such term
in the ABL/Term Loan Intercreditor Agreement.

“After-Acquired Intellectual Property Collateral” shall have the meaning
assigned to such term in Section 4.01(c).

“Agreement” shall mean this Term Loan Security Agreement, as amended,
supplemented, waived or otherwise modified from time to time.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.
In the event the Borrower consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the Term Loan Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Borrower” for all purposes of this Agreement.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Representative and, with respect
to the ABL Priority Collateral, the ABL Collateral Representative, (ii) if the
Junior Lien Intercreditor Agreement is executed, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is executed, the Person acting as representative for the Collateral
Agent and the Secured Parties thereunder for the applicable purpose contemplated
by this Agreement.

“Commercial Tort Action” shall mean any action, with respect to any Person other
than the Grantors, that is commenced by a Grantor in the courts of the United
States of America, any state or territory thereof or any political subdivision
of any such state or territory, in which any Grantor seeks damages arising out
of torts committed against it that would reasonably be expected to result in a
damage award to it exceeding $5,000,000.

“Copyrights” shall mean all (a) copyright rights in any work subject to the
copyright laws of the United States, whether registered or unregistered and
whether published or unpublished, including copyrights in computer software and
the content thereof, and internet web sites and the content thereof, (b) all
derivative works, renewals, extensions, reversions or restorations associated
with such copyrights, now or hereafter provided by law, regardless of the
tangible medium of fixation, (c) registrations, recordings and applications for
registration of any such copyright rights in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, and (d) rights to obtain
all renewals thereof.

“Deposit Account” shall mean any “deposit account” as such term is defined in
the UCC (as in effect on the date hereof), now or hereafter maintained by any
Grantor.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Grantor, a Deposit Account Control Agreement in form and substance
reasonably satisfactory to the Collateral Agent, among such Grantor, the
Collateral Agent and the relevant Depositary Bank.

“Discharge of ABL Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Loan Intercreditor Agreement.

“Discharge of Term Loan Obligations” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Excluded Equity Interests” shall mean (i) Equity Interests to the extent the
grant of a security interest is prohibited by Law or requires a consent not
obtained of any Governmental Authority pursuant to such Law; (ii) Equity
Interests in any Person, other than wholly owned Restricted Subsidiaries;
(iii) Equity Interests to the extent a security interest in such assets would
result in material adverse tax consequences (including as a result of the
operation of Section 956 of the Code or any similar Law in any applicable
jurisdiction) as reasonably determined by the Borrower in writing in
consultation with the Collateral Agent; (iv) Equity Interests as to which the
Collateral Agent and the Borrower reasonably agree in writing that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(v) in excess of 65% of the Equity Interests of (A) any Foreign Subsidiaries or
(B) any FSHCO; and (vi) Equity Interests of (A) any Subsidiary of a Foreign
Subsidiary, (C) any Immaterial Subsidiary, (D) any Unrestricted Subsidiary,
(E) any entity set forth in clause (b), (d), (e), (m) or (p) of the definition
of Excluded Subsidiary and (F) any Equity Interests or other securities of a
Subsidiary to the extent that the pledge of or grant of any lien on such Equity
Interests or other securities for the benefit of any holders of any securities
would result in the Borrower or any of the Restricted Subsidiaries being
required to file separate financial statements for the issuer of such capital
stock or securities with the Securities and Exchange Commission (or another
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement.

“Excluded Property” shall mean (a) any property included in the definition of
“Collateral” in the Term Loan Pledge Agreement, (b) any Excluded Equity
Interest, (c) any fee-owned real property with a value of less than $10,000,000
and all leasehold interests (including requirements to deliver landlord lien
waivers, estoppels and collateral access letters), in each case including
fixtures related thereto, (d) motor vehicles and other assets subject to
certificates of title, Letter of Credit Rights with a value of less than
$5,000,000, Letter of Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of such a drawing of such letter of credit
for a specified purpose and Commercial Tort Claims with a value of less than
$5,000,000, (e) any asset or property to the extent the grant of a security
interest is prohibited by Law or requires a consent not obtained of any
Governmental Authority pursuant to such Law, (f) assets to the extent a security
interest in such assets would result in material adverse tax



--------------------------------------------------------------------------------

consequences (including as a result of the operation of Section 956 of the Code
or any similar Law in any applicable jurisdiction) as reasonably determined by
the Borrower in writing in consultation with the Collateral Agent, (g) any
lease, license or other agreement or Contractual Obligation or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or Contractual Obligation or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a wholly owned Subsidiary) after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction other than Proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code of any applicable jurisdiction notwithstanding such prohibition, (h) those
assets as to which the Collateral Agent and the Borrower reasonably agree in
writing that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby, (i) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction,
(j) “intent-to-use” trademark or service mark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C.
§1051(c) or 15 U.S.C. §1051(d), respectively, or, if filed, has not been deemed
in accordance with 15 U.S.C. §1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office to the extent that the grant of
the security interest therein prior to such time would result in the invalidity
or unenforceability of any such application or resulting registration, (k) any
L/C Collateral, (l) any intellectual property rights arising under the laws of
any jurisdiction other than the United States or any state thereof, (m) any
commercial tort claims held by or assigned to the Litigation Trust (as defined
in the Plan of Reorganization), (n) Excluded Deposit/Securities Accounts (o) any
aircraft, airframes, aircraft engines, helicopters or rolling stock, or any
other equipment or assets constituting a part thereof, (p) margin stock (within
the meaning of Regulation U issued by the FRB), and (q) any property that would
otherwise constitute ABL Priority Collateral but is Excluded Property (as such
term is defined in the ABL Security Agreement); provided that prior to the
Discharge of ABL Obligations, no asset that would be Excluded Property pursuant
to the foregoing clauses (a) through (q) shall be Excluded Property if it has
been granted to secure the ABL Facility Obligations and, for the avoidance of
doubt, is not an “excluded” asset under the ABL Facility Documents.

“Exclusive IP Agreements” shall have the meaning assigned to such term in
Section 3.02(a).

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.



--------------------------------------------------------------------------------

“Grantor” shall mean each Subsidiary Grantor and the Borrower in their
individual capacities, and collectively the “Grantors”.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty. Notwithstanding anything to the contrary contained in this Agreement
or any provision of the Term Loan Credit Agreement or any other Loan Document,
the Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the Guaranty).

“Guaranty” shall have the meaning assigned to such term in the recitals hereto.

“Intellectual Property” shall mean the Trade Secrets, Copyrights, Patents,
Trademarks and the IP Agreements, all rights therein, and all rights to sue at
law or in equity for any past, present, or future infringement,
misappropriation, violation, misuse or other impairment thereof, including the
right to receive injunctive relief and all Proceeds and damages therefrom.

“Intellectual Property Collateral” shall mean the Collateral constituting
Intellectual Property, including the Intellectual Property set forth in Schedule
3.02(a)(i) and Schedule 3.02(a)(ii) hereto.

“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in Section 4.01(c).

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Borrower and the
other Grantors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“IP Agreements” shall mean any and all written United States agreements, now or
hereafter in effect, relating to the license, development, use, manufacture,
distribution, sale or disclosure of any Copyrights, Patents, Trademarks, Trade
Secrets or other Intellectual Property to which any Grantor, now or hereafter,
is a party.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“L/C Collateral” shall have the meaning assigned to such term in the Term Loan
Credit Agreement.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Parties” shall mean the Borrower and the Subsidiary Grantors.



--------------------------------------------------------------------------------

“Material Newspapers” means the daily newspaper publications for the following:
Chicago Tribune, Los Angeles Times, Sun Sentinel and Baltimore Sun.

“Patents” shall mean (a) all letters patent of the United States, all
registrations, recordings and extensions thereof, and all applications for
letters patent of the United States, including patent registrations, statutory
invention registrations, utility models, recordings and pending applications in
the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and in the case of (a) and (b), all the inventions disclosed or claimed therein
and all improvements thereto, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Exceptions” shall have the meaning assigned to such term in
Section 3.03(b).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and including, in any event, all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Grantor
against third parties for loss of, damage to or destruction of, or for proceeds
payable under, or unearned premiums with respect to, policies of insurance in
respect of, any Collateral, and any condemnation or requisition payments with
respect to any Collateral.

“Registered Intellectual Property” shall have the meaning set forth in
Section 3.02(a).

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Securities Account” shall mean any “securities account,” as such term is
defined in Article 8 of the UCC (as in effect on the date hereof), now or
hereafter maintained by any Grantors.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a securities account control agreement in form and substance
reasonably satisfactory to the Collateral Agent among the relevant Securities
Intermediary, the relevant Grantor and the Collateral Agent.



--------------------------------------------------------------------------------

“Security Interest” shall have the meaning assigned to such term in
Section 2(a).

“Subsidiary Grantor” shall mean each of the Subsidiaries of the Borrower listed
on Schedule A hereto and each other Subsidiary of the Borrower that becomes a
Grantor pursuant to Section 7.13, in each case, unless and until such time as
the respective Grantor is released from all of its obligations under this
Agreement in accordance with the terms and provisions hereof and of the Term
Loan Credit Agreement.

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Term Loan Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“Term Loan Secured Parties” shall mean the “Secured Parties”, as such term is
defined in the Term Loan Credit Agreement.

“Trademarks” shall mean (a) all trademarks, service marks, domain names, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, logos, slogans, other source or business identifiers, now
existing or hereafter adopted or acquired, whether registered or unregistered,
in each case arising under the laws of the United States or any state thereof,
and all registrations, recordings and applications for registration filed in
connection with the foregoing, including registrations, recordings and
applications for registration in the United States Patent and Trademark Office
or any similar offices in any State of the United States and all common-law
rights related thereto, (b) all goodwill associated therewith or symbolized
thereby and (c) all extensions or renewals thereof.

“Trade Secrets” shall mean all confidential and proprietary information,
including know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, in each case arising under the laws of the United States or any state
thereof, including, without



--------------------------------------------------------------------------------

limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information.

“UCC” shall have the meaning assigned to such term in Section 1(a)(ii).

“Vehicles” shall mean all railcars, cars, trucks, trailers, and other vehicles
covered by a certificate of title law of any state and all tires and other
appurtenances to any of the foregoing.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

  2. Grant of Security Interest.

(a) Each Grantor hereby grants to the Collateral Agent for the benefit of the
Term Loan Secured Parties, a security interest in and continuing lien on (the
“Security Interest”) all of such Grantor’s right, title and interest in (subject
only to Liens permitted under the Term Loan Credit Agreement) and to all of the
following assets and properties now owned or anytime hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Grantor:

(i) all Accounts;

(ii) all cash;

(iii) all Chattel Paper;

(iv) all Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced described on Schedule 2(a)(iv) hereto (together with any
Commercial Tort Claims with respect to which a Commercial Tort Action was
commenced subject to a further writing provided in accordance with
Section 4.01(d));

(v) all Deposit Accounts;

(vi) all Documents;

(vii) all Equipment;

(viii) all Fixtures;



--------------------------------------------------------------------------------

(ix) all General Intangibles;

(x) all Instruments;

(xi) all Intellectual Property;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Letter-of-Credit Rights;

(xv) all Money;

(xvi) all Securities Accounts;

(xvii) all books and records pertaining to the Collateral; and

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the term “Collateral” and the other terms defining the components of the
Collateral in the foregoing clauses (i) through (xviii), and any term defined by
reference to the UCC, shall not include, any Excluded Property (it being
understood that such grant will be applicable at such time as any such property
or assets ceases to constitute Excluded Property).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant United States jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment or
continuation, including whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

Each Grantor further authorizes the Collateral Agent to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office),



--------------------------------------------------------------------------------

as applicable, such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing, protecting or providing notice
of the Security Interests granted by such Grantor hereunder.

This Agreement secures the payment of all the respective Guaranteed Obligations
of the Grantors. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations, and would be owed to the Collateral Agent or the Term
Loan Secured Parties but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Grantor.

The Security Interests created hereby are granted as security only and shall not
subject the Collateral Agent or any other Term Loan Secured Party to, or in any
way alter or modify, any obligation or liability of any Grantor with respect to
or arising out of the Collateral.

(c) Notwithstanding anything herein to the contrary, it is the understanding of
the parties that the Liens granted pursuant to clause (a) above shall (i) with
respect to Collateral other than Collateral constituting Term Loan Priority
Collateral, (x) prior to the Discharge of ABL Obligations, be subject and
subordinate, as and to the extent provided for in the ABL/Term Loan
Intercreditor Agreement, to the Liens granted to the ABL Agent for the benefit
of the ABL Secured Parties to secure the ABL Obligations pursuant to the ABL
Security Agreement and (y) prior to the Discharge of Additional ABL Obligations,
be subject and subordinate, as and to the extent provided for in the ABL/Term
Loan Intercreditor Agreement, to the Liens granted to any Additional ABL Agent
for the benefit of the holders of the Additional ABL Obligations to secure such
Additional ABL Obligations pursuant to the Additional ABL Collateral Documents
as and to the extent provided for therein, and (ii) with respect to all
Collateral, prior to the Discharge of Additional Term Obligations, be pari passu
and equal in priority to the Liens granted to any Additional Term Agent for the
benefit of the holders of the applicable Additional Term Obligations to secure
such Additional Term Obligations pursuant to the applicable Additional Term
Collateral Documents (except, in the case of this sub-clause (ii), as may be
separately otherwise agreed between the Collateral Agent, on behalf of itself
and the Term Loan Secured Parties and any Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties, including pursuant to a Junior
Lien Intercreditor Agreement). The Collateral Agent acknowledges and agrees that
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the ABL Agent and any Additional Agent shall be determined
solely pursuant to the applicable Intercreditor Agreement, and not by priority
as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement are subject to the provisions of the applicable
Intercreditor Agreement. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement



--------------------------------------------------------------------------------

shall govern and control as among (i) the Collateral Agent, the ABL Agent and
any Additional Agent, in the case of the ABL/Term Loan Intercreditor Agreement,
(ii) the Collateral Agent and Additional Term Loan Agent, in the case of the
Junior Lien Intercreditor Agreement, and (iii) the Collateral Agent and any
other secured creditor (or agent therefor) party thereto, in the case of any
Other Intercreditor Agreement. In the event of any such conflict, each Grantor
may act (or omit to act) in accordance with such Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so. Notwithstanding any other provision hereof, (x) for so long
as any ABL Obligations or any Additional ABL Obligations remain outstanding, any
obligation hereunder to deliver to the Collateral Agent any Collateral
constituting ABL Priority Collateral shall be satisfied by causing such ABL
Priority Collateral to be delivered to the ABL Agent or the applicable ABL
Collateral Representative, to be held in accordance with the ABL/Term Loan
Intercreditor Agreement and (y) for so long as any Additional Term Obligations
remain outstanding, any obligation hereunder to deliver to the Collateral Agent
any Collateral shall be satisfied by causing such Collateral to be delivered to
the applicable Collateral Representative to be held in accordance with the
applicable Intercreditor Agreement.

 

  3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Term Loan Secured Party that:

3.01 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent, for the benefit of the Term Loan Secured Parties, pursuant to
this Agreement and (b) Liens permitted under the Term Loan Credit Agreement,
such Grantor owns each item of the Collateral free and clear of any and all
Liens. Each Grantor has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement, in each
case (except with respect to the Borrower or any Grantor that is a Significant
Subsidiary), to the extent that any such failure would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of such Grantor, no
action or proceeding seeking to limit, cancel or question the validity of such
Grantor’s ownership interest in the Collateral, that would reasonably be
expected to result in a Material Adverse Effect, is pending or threatened. Such
Grantor has not filed or consented to the filing of any (x) security agreement,
financing statement or analogous document under the Uniform Commercial Code or
any other similar Laws covering any of such Grantor’s Collateral, (y) assignment
for security in which such Grantor assigns any of such Grantor’s Collateral or
any security agreement or similar instrument covering any of such Grantor’s
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, which security agreement, financing
statement or similar instrument or assignment is still in effect or
(z) assignment for



--------------------------------------------------------------------------------

security in which such Grantor assigns any of such Grantor’s Collateral or any
security agreement or similar instrument covering any of such Grantor’s
Collateral with any foreign governmental, municipal or other governmental
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except in the case of each
of clauses (x), (y) and (z) above, such as (i) are filed in favor of (A) the
Collateral Agent for the benefit of the Term Loan Secured Parties, pursuant to
this Agreement or the other Loan Documents and (B) the ABL Agent for the benefit
of the ABL Secured Parties pursuant to the ABL Security Agreement and the other
ABL Facility Documents, (ii) are filed in respect of Liens permitted by the Term
Loan Credit Agreement or (iii) are filed in respect of Liens being terminated on
the Closing Date.

3.02 Intellectual Property.

(a) As of the date hereof, the Intellectual Property Collateral set forth on
Schedule 3.02(a)(i) hereto is a true and correct list in all material respects
of all copyright registrations with respect to Material Newspapers registered
with the United States Copyright Office on or after January 1, 2009, issued
patents, pending patent applications, federal trademark registrations and
pending federal trademark applications, in each case, in the United States
(collectively, the “Registered Intellectual Property”), owned in whole or in
part by such Grantor and indicates for each such item, as applicable, the title,
the application and/or registration number, date and jurisdiction of filing
and/or issuance and the identity of the current applicant or registered owner.
Schedule 3.02(a)(ii) hereto is a true and correct list in all material respects
of all IP Agreements pursuant to which any Grantor, as of the date hereof, is
the exclusive licensee of any registered United States Copyright, and indicates
for each such IP Agreement, the title of such IP Agreement, the date of such IP
Agreement, the parties to such IP Agreement, and the title, registration number,
date of filing and the identity of the registered owner of each registered
United States Copyright exclusively licensed to any Grantor pursuant to such IP
Agreement (collectively, the “Exclusive IP Agreements”).

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) The Registered Intellectual Property of such Grantor is subsisting and has
not been adjudged invalid or unenforceable in whole or in part and there are no
pending or, to such Grantor’s knowledge, threatened (in writing) claims
challenging the validity or enforceability of the Registered Intellectual
Property of such Grantor, and

(ii) To such Grantor’s knowledge, no Person is engaging in any activity that
materially infringes, misappropriates or otherwise violates the Intellectual
Property Collateral of such Grantor or the Grantor’s rights in or use thereof.



--------------------------------------------------------------------------------

3.03 Perfected Security Interests.

(a) Subject to the Perfection Exceptions, the Security Interests by such Grantor
granted pursuant to this Agreement (i) will attach to each item of Collateral
owned by such Grantor on the Closing Date (or, if such Grantor first obtains
rights thereto on a later date, on such later date), (ii) will constitute valid
perfected (so long as perfection is possible under United States Law) security
interests in the Collateral of such Grantor in favor of the Collateral Agent,
for the benefit of the Term Loan Secured Parties, as collateral security for the
Guaranteed Obligations of such Grantor, upon (A) in the case of Collateral of
such Grantor in which a security interest may be perfected by filing a financing
statement under the Uniform Commercial Code of any jurisdiction, the filing of
financing statements naming such Grantor as “debtor” and the Collateral Agent as
“secured party” and describing the Collateral in the applicable filing offices,
(B) in the case of Chattel Paper to be pledged or assigned by such Grantor, the
earlier of the delivery thereof to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement, and the filing of the financing
statements referred to in clause (A), (C) in the case of registered Copyrights,
applied for and registered Trademarks, applied for and issued Patents and
Exclusive IP Agreements included in the Intellectual Property Collateral of such
Grantor, the filing of the financing statements referred to in clause (A) and
the filing, registration and recording of fully executed agreements in the form
of the Grant of Security Interest in Copyrights, the Notice and Confirmation of
Grant of Security Interest in Patents and the Notice and Confirmation of Grant
of Security Interest in Trademarks set forth in Exhibit 2-A, 2-B and 2-C hereto
in the United States Copyright Office and the United States Patent and Trademark
Office, as applicable, (D) obtaining and maintenance of “control” (as described
in the UCC) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, of all Deposit Accounts, Securities Accounts, Electronic Chattel
Paper and Letter of Credit Rights a security interest in which is perfected by
“control” (in the case of Deposit Accounts and Securities Accounts only to the
extent (i) ABL Obligations or any Additional ABL Obligations remain outstanding
and (ii) required by Sections 2.18, 2.21, 2.23 and 10.07 of the ABL Facility
Agreement) and/or (E) in the case of Commercial Tort Actions (other than such
Commercial Tort Actions listed on Schedule 2(a)(iv) on the date of this
Agreement) upon the taking of the actions required by Section 4.01(d) and the
filing of financing statements referred to in clause (A) and (iii) subject to
any applicable Intercreditor Agreement, are prior to all other Liens on the
Collateral of such Grantor other than Liens permitted by the Term Loan Credit
Agreement having priority over or being pari passu with the Collateral Agent’s
Lien by operation of law or otherwise as permitted under the Term Loan Credit
Agreement.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein, no Grantor shall
be required to (x) enter into control agreements with respect to, or otherwise
perfect any security interest by “control” over, securities accounts, deposit
accounts, other bank accounts, cash and Cash Equivalents and accounts related to
the clearing, payment proceeding and similar operations of Borrower and its
Restricted Subsidiaries, Commercial Tort Claims and Letter of Credit Rights,
except, so long as the ABL Obligations or any Additional ABL Obligations remain
outstanding, as required by Sections 2.18, 2.21, 2.23 and 10.07 of the ABL
Facility Agreement, (y) take any action in any jurisdiction (other than the
United States of America, any state thereof and the District of Columbia) to
perfect any security interest in any Collateral (including Equity Interests of
Foreign Subsidiaries) or (z) perfect the security interest in the following
other than by the filing of a UCC financing statement: (1) Fixtures, (2) goods
included in Collateral received by any Person from any Grantor for “sale or
return” within the meaning of Section 2-326 of the Uniform Commercial Code of
the applicable jurisdiction, to the extent of claims of creditors of such
Person, and (3) uncertificated securities (clauses (x), (y) and
(z) collectively, the “Perfection Exceptions”).

(c) It is understood and agreed that the security interests created hereby shall
not prevent the Grantors from using the Collateral in the ordinary course of
their respective businesses or as otherwise not prohibited by the Term Loan
Credit Agreement.

(d) As of the date hereof, each Grantor hereby represents and warrants that it
holds no Commercial Tort Claims with respect to which a Commercial Tort Action
was commenced other than those listed in Schedule 2(a)(iv).

3.04 Accounts. As of the date hereof, no amount payable in excess of $5,000,000
to such Grantor under or in connection with any Account is evidenced by any
Instrument or Chattel Paper that has not been delivered to the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for the purposes of perfection), in
accordance with the applicable Intercreditor Agreement, properly endorsed for
transfer, to the extent, in the case of any such Instrument, delivery is
required by the Term Loan Pledge Agreement.

3.05 Names. (a) The exact legal name of the Borrower and each Grantor, as such
name appears in its respective certificate of incorporation or any other
organizational document, is as set forth in Schedule 3.05(a). The Borrower and
each Grantor is (i) the type of entity disclosed next to its name in Schedule
3.05(a) and (ii) a registered organization except to the extent disclosed in
Schedule 3.05(a). Also set forth in Schedule 3.05(a) is the jurisdiction of
formation of the Borrower and each Grantor and, if the applicable Grantor is
organized in a jurisdiction that requires the organizational identification
number or the Federal Taxpayer Identification Number to be included in an
effective UCC-1 financing statement, the organizational identification number of
such Grantor or the Federal Taxpayer Identification Number of such Grantor, as
applicable.



--------------------------------------------------------------------------------

(b) Set forth in Schedule 3.05(b) is any other corporate or organizational names
the Borrower and each Grantor has had in the past five years, together with the
date of the relevant change.

(c) Set forth in Schedule 3.05(c) is the information required by Section 3.05(b)
for any other business or organization to which the Borrower or any Grantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
four months. Except as set forth in Schedule 3.05(c), no Loan Party has changed
its jurisdiction of organization at any time during the past four months.

3.06 Current Locations. The chief executive office of the Borrower and each
Grantor is located at the address set forth in Schedule 3.06 hereto.

3.07 Letter-of-Credit Rights. Set forth in Schedule 3.07 is a true and correct
list of all letters of credit issued in favor of the Borrower or any Grantor, as
beneficiary thereunder having a maximum available amount in excess of
$5,000,000.

3.08 Chattel Paper. Set forth in Schedule 3.08 is a true and correct list of all
tangible chattel paper and electronic chattel paper held by the Borrower or any
Grantor as of the Closing Date.

 

  4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the other
Term Loan Secured Parties that, from and after the date of this Agreement until
the Release Date:

4.01 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interests created hereby as
perfected security interests (as and to the extent required by Section 3.03(a)
and subject to Section 3.03(b)) and subject to no liens, other than any Lien
permitted by the Term Loan Credit Agreement and shall use commercially
reasonable efforts to defend the Security Interests created hereby and the
priority thereof against the claims and demands not permitted by the Term Loan
Credit Agreement of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request.

(c) Each Grantor agrees that should it, after the date hereof, obtain an
ownership interest in any Registered Intellectual Property that would, had it
been owned



--------------------------------------------------------------------------------

on the date hereof, be considered a part of the Intellectual Property
Collateral, or should it become a party to any IP Agreement that would, had such
Grantor been a party to it on the date hereof, be considered an Exclusive IP
Agreement (“After-Acquired Intellectual Property Collateral”), such
After-Acquired Intellectual Property Collateral shall automatically become part
of the Intellectual Property Collateral, subject to the terms and conditions of
this Agreement with respect thereto. In addition, on or prior to the date that
each annual and quarterly Compliance Certificate is required to be delivered
pursuant to Section 6.02(b) of the Term Loan Credit Agreement, such Grantor
shall execute and deliver to the Collateral Agent agreements substantially in
the forms of Exhibits 2-A, 2-B or 2-C hereto (collectively, the “Intellectual
Property Security Agreements”), as applicable, covering the After-Acquired
Intellectual Property Collateral obtained during the period to which such
Compliance Certificate relates, and shall record each such agreement with the
United States Copyright Office (if in the form of Exhibit 2-A), the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C) and any other Governmental Authorities located in the United States
necessary to perfect the Security Interest hereunder in any such After-Acquired
Intellectual Property Collateral.

(d) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with respect to which a Commercial Tort Action was commenced, such Grantor shall
on or prior to the date that the Compliance Certificate for the fiscal quarter
in which it was commenced is required to be delivered pursuant to
Section 6.02(b) of the Term Loan Credit Agreement, notify the Collateral Agent
in writing signed by such Grantor of the brief details thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

(e) Subject to the Perfection Exceptions and clause (f) below, each Grantor
agrees that at any time and from time to time, at the expense of such Grantor,
it will execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Law, or which the Collateral Agent or the Required Lenders may
reasonably request, in order (x) to grant, preserve, protect and perfect the
validity and priority of the Security Interests created or intended to be
created hereby or (y) to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral, including the
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the security interests
created hereby, all at the expense of such Grantor. Without limiting the
generality of the foregoing, such Grantor shall comply with Section 6.14 of the
Term Loan Credit Agreement.

(f) Notwithstanding anything in this Section 4.01 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by



--------------------------------------------------------------------------------

the Term Loan Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary of the Borrower that is required by the Term Loan Credit Agreement to
become a party hereto, the relevant Grantor after the acquisition or creation
thereof shall promptly take all actions required by the Term Loan Credit
Agreement, and this Section 4.01.

(g) Notwithstanding the foregoing, subject to Section 6.12 of the Term Loan
Credit Agreement, any action required to be taken by any Grantor pursuant to
this Section 4.01 (other than clause (a) hereof) may be taken by such Grantor,
at its option, on or prior to the date the Borrower is required to deliver the
Compliance Certificate pursuant to Section 6.02(b) of the Term Loan Credit
Agreement for the fiscal quarter during which the event triggering such action
occurred or by such later date permitted by this Agreement.

4.02 Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent prompt written notice (which shall in any event be provided by
the earlier of (x) 30 days after such change and (y) 10 days prior to the date
on which the perfection of the liens under the Collateral Documents would
(absent additional filings or other actions) lapse, in whole or in part, by
reason of such change) of any change (i) in its legal name, (ii) in its
jurisdiction of incorporation or organization or (iii) in its identity or type
of organization or corporate structure. Each Grantor agrees promptly to provide
the Collateral Agent after notification of any such change with certified
Organizational Documents reflecting any of the changes described in the first
sentence of this paragraph. The Borrower also agrees to promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

4.03 Notices.

(a) Each Grantor will advise the Collateral Agent in reasonable detail, of any
Lien of which it has knowledge (other than the Security Interests created hereby
and other Liens permitted under the Term Loan Credit Agreement) on any of the
Collateral, which would adversely affect, in any material respect, the ability
of the Collateral Agent to exercise any of its remedies hereunder.

(b) Upon the occurrence and during the continuation of any Event of Default and
after written notice is delivered to the Borrower or the applicable Grantor, all
insurance payments in respect of any Equipment of such Grantor shall be paid to
and applied by the Collateral Agent as and to the extent specified in
Section 5.04.

4.04 Intellectual Property.

(a) Subject to Section 4.04(c), with respect to each item of Intellectual
Property Collateral owned by each Grantor, such Grantor agrees to take, at its
expense, all commercially reasonable steps, including, as applicable, in the
United States Patent



--------------------------------------------------------------------------------

and Trademark Office, the United States Copyright Office and any other
Governmental Authority located in the United States, to (i) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, and
Copyright registration and application for registration, as applicable, now or
hereafter included in such Intellectual Property Collateral of such Grantor,
except in each case to the extent failure to do any of the foregoing would not
reasonably be expected to result in a Material Adverse Effect.

(b) Subject to Section 4.04(c), such Grantor shall (and shall use commercially
reasonable efforts to cause all its licensees to), as and to the extent
appropriate, in such Grantor’s reasonable business judgment, (i) (1) continue to
use each Trademark included in the Intellectual Property Collateral in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by Law, (4) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Collateral Agent shall obtain a security interest in such other Trademark
pursuant to this Agreement to the extent required herein and (ii) not do any act
or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way,
(x) any Patent included in the Intellectual Property Collateral may become
forfeited, misused, unenforceable, abandoned or dedicated to the public or
(y) any portion of the Copyrights included in the Intellectual Property
Collateral may become invalidated or fall into the public domain, except in each
case to the extent failure to do any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.

(c) No Grantor shall discontinue use of or otherwise abandon any owned
Intellectual Property Collateral unless such Grantor shall have previously
determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer desirable or economically practicable in the
conduct of such Grantor’s business, except to the extent that such
discontinuance or abandonment would not reasonably be expected to result in a
Material Adverse Effect.

(d) In the event that any Grantor becomes aware after the date hereof that any
item of its material Intellectual Property Collateral is being infringed or
misappropriated by a third party in any way that would reasonably be expected to
have a Material Adverse Effect, such Grantor shall promptly notify the
Collateral Agent and take such actions, at its expense, as such Grantor deems
reasonable and appropriate under the circumstances to protect or enforce such
Intellectual Property Collateral, including, if such Grantor deems it necessary,
suing for infringement or misappropriation and for an injunction against such
infringement or misappropriation.



--------------------------------------------------------------------------------

(e) With respect to its United States Registered Intellectual Property owned by
such Grantor in its own name on the date hereof, and the Exclusive IP Agreements
to which it is a party as of the date hereof, each Grantor shall execute or
otherwise authenticate an agreement, in substantially the form of the
Intellectual Property Security Agreements, as applicable, for recording the
Security Interest granted hereunder to the Collateral Agent in such United
States Registered Intellectual Property and Exclusive IP Agreements with the
United States Copyright Office (if in the form of Exhibit 2-A) and the United
States Patent and Trademark Office (if in the form of Exhibit 2-B or Exhibit
2-C).

4.05 Collateral Matters. Notwithstanding anything to the contrary in this
Agreement, the foregoing requirements of this Section 4 shall be subject to the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement and, in the event
of any conflict with such terms, the terms of the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable, shall control.

 

  5. Remedial Provisions.

5.01 Certain Matters Relating to Accounts.

(a) Subject to the terms of any applicable Intercreditor Agreement, at any time
after the occurrence and during the continuation of an Event of Default under
Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the Term Loan Credit
Agreement after written notice is delivered to the applicable Grantors, the
Collateral Agent shall have the right to make test verifications of the Accounts
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Term Loan Secured Party; provided
that the provisions of Section 10.08 of the Term Loan Credit Agreement shall
apply to such information.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and, subject to the terms of any applicable Intercreditor
Agreement, the Collateral Agent may curtail or terminate said authority at any
time upon notice after the occurrence and during the continuation of an Event of
Default under Section 8.01(a), Section 8.01(f) or Section 8.01(g) of the Term
Loan Credit Agreement. Subject to the terms of any applicable Intercreditor
Agreement, at any time after the occurrence and during the continuation of an
Event of Default under the Term Loan Credit Agreement, any payments of Accounts,
when collected by any Grantor, (i) if required in writing by



--------------------------------------------------------------------------------

the Collateral Agent, shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of and on terms and conditions
reasonably satisfactory to the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Term Loan Secured Parties only as
provided in Section 5.04, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the other Term Loan Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(c) Subject to the terms of any applicable Intercreditor Agreement, at the
Collateral Agent’s written request at any time after the occurrence and during
the continuation of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
orders, invoices and shipping receipts.

(d) Subject to the terms of any applicable Intercreditor Agreement, at any time
(i) upon the occurrence and during the continuation of an Event of Default and
(ii) after written notice is delivered to the Grantor, a Grantor shall not
(other than in the ordinary course of business) grant any extension of the time
of payment of any of the Accounts, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partly, any person liable
for the payment thereof, or allow any credit or discount whatsoever thereon if
the Collateral Agent shall have instructed the Grantors in writing not to grant
or make any such extension, credit, discount, compromise, or settlement under
any circumstances during the continuation of such Event of Default.

5.02 Communications with Obligors; Grantors Remain Liable.

(a) Subject to the terms of any applicable Intercreditor Agreement, upon the
written request of the Collateral Agent at any time after the occurrence and
during the continuation of an Event of Default under Section 8.01(a),
Section 8.01(f) or Section 8.01(g) of the Term Loan Credit Agreement, each
Grantor shall notify obligors on the Accounts of such Grantor that the Accounts
have been assigned to the Collateral Agent, for the benefit of the Term Loan
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent and may enforce such Grantor’s rights against such
obligors.

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts of such Grantor to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Term Loan Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this



--------------------------------------------------------------------------------

Agreement or the receipt by the Collateral Agent or any Term Loan Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any Term Loan
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account (or any agreement giving rise
thereto) of such Grantor, to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party thereunder, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

5.03 Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Collateral Agent and the other Term Loan Secured Parties specified in
Section 5.01 with respect to payments of Accounts, if an Event of Default shall
occur and be continuing, all Proceeds of Collateral received by any Grantor
consisting of cash, checks and other Cash Equivalents shall be held by such
Grantor in trust for the Collateral Agent and the other Term Loan Secured
Parties, segregated from other funds of such Grantor, and shall, upon the notice
in writing by the Collateral Agent (subject to the terms of any applicable
Intercreditor Agreement) to the relevant Grantor (it being understood that the
exercise of remedies by the Term Loan Secured Parties in connection with an
Event of Default shall be deemed to constitute a request by the Collateral Agent
for the purposes of this sentence and in such circumstances, no such written
notice shall be required), forthwith upon receipt by such Grantor, be turned
over to the Collateral Agent, in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control and on terms and conditions reasonably satisfactory to the Collateral
Agent (subject to the terms of any applicable Intercreditor Agreement). All
Proceeds of Collateral while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent and the other Term
Loan Secured Parties) shall continue to be held as collateral security for all
the Guaranteed Obligations and shall not constitute payment thereof until
applied as provided in Section 5.04.

5.04 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or any other Loan Document, (i) any cash held in the Collateral
Accounts and (ii) all proceeds received by the Collateral Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral shall, subject to the terms of any applicable Intercreditor
Agreement, be applied pursuant to Section 8.04 of the Term Loan Credit
Agreement.

5.05 Code and Other Remedies. If an Event of Default shall occur and be
continuing, subject to the terms of any applicable Intercreditor Agreement, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a



--------------------------------------------------------------------------------

secured party upon default under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) or any other applicable law or in
equity and also, to the extent permitted by applicable law, may without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind except as specified below, subject to any existing reserved rights or
licenses, sell the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such price or prices and upon such other terms as are commercially
reasonable irrespective of the impact of any such sales on the market price of
the Collateral. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent or any Term Loan Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold and the Collateral Agent or such Term Loan Secured
Party may, subject to (x) the satisfaction in full in cash of all payments due
pursuant to Section 8.04(a) of the Term Loan Credit Agreement and (y) the
ratable satisfaction of the Guaranteed Obligations in accordance with the
priorities set forth in Section 8.04 of the Term Loan Credit Agreement, pay the
purchase price by crediting the amount thereof against the Guaranteed
Obligations. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees, at the Collateral Agent’s request
(subject to the terms of any applicable Intercreditor Agreement), to assemble
the Collateral and make it available to the Collateral Agent at places and times
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 5.05 in



--------------------------------------------------------------------------------

accordance with the provisions of Section 8.04 of the Term Loan Credit
Agreement. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may, subject to the terms of any applicable
Intercreditor Agreement, proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

5.06 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Guaranteed Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent or any Term Loan Secured Party to
collect such deficiency.

5.07 Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Each Grantor shall (to the maximum extent permitted by law) remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Grantor and without notice to or further assent by any Grantor,
(a) any demand for payment of any of the Guaranteed Obligations made by the
Collateral Agent or any other Term Loan Secured Party may be rescinded by such
party and any of the Guaranteed Obligations continued, (b) the Guaranteed
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Term Loan Secured Party, (c) the Secured Debt
Documents, and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the terms of the applicable Secured Debt Document and
(d) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Term Loan Secured Party for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Term Loan Secured Party shall have
any obligation to protect, perfect or insure any Lien at any time held by it as
security for the Guaranteed Obligations or for this Agreement or any property
subject thereto. When making any demand hereunder against any Grantor, the
Collateral Agent or any other Term Loan Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any other Grantor, and
any failure by the Collateral Agent or any other Term Loan Secured Party to make
any such demand or to collect any payments from the Borrower or any other
Grantor or any release of the Borrower or any other Grantor shall not relieve
any Grantor in respect of which a demand or collection is not made or any
Grantor not so released of its several obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Collateral Agent or any other Secured Party against any
Grantor. For the purpose hereof “demand” shall include the commencement and
continuance of any legal proceedings.



--------------------------------------------------------------------------------

5.08 Conflict with Term Loan Credit Agreement. In the event of any conflict
between the terms of this Section 5 and the Term Loan Credit Agreement, the Term
Loan Credit Agreement shall prevail.

 

  6. The Collateral Agent.

6.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Subject to the terms of any applicable Intercreditor Agreement, each Grantor
hereby appoints, which appointment is irrevocable and coupled with an interest,
effective upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Agreement, and the other Loan Documents, to take any and all appropriate action
and to execute any and all documents and instruments which the Collateral Agent
may deem necessary or desirable to accomplish the purposes of this Agreement,
and the other Loan Documents and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, either in the Collateral Agent’s name or in the name
of such Grantor or otherwise, without assent by such Grantor, to do any or all
of the following at the same time or at different times, in each case after the
occurrence and during the continuation of an Event of Default:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Term Loan Secured Parties’ Security Interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral;



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 5.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain, pay and adjust insurance required to be maintained by such Grantor
or paid to the Collateral Agent pursuant to the Term Loan Credit Agreement;

(vi) solely with respect to an Event of Default pursuant to Sections 8.01(a),
8.01(f) and 8.01(g) of the Term Loan Credit Agreement, send verifications of
Accounts to any Person who is or who may become obligated to any Grantor under,
with respect to or on account of an Account;

(vii) solely with respect to an Event of Default pursuant to Sections 8.01(a)
and 8.01(f) of the Term Loan Credit Agreement, direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

(viii) ask or demand for, collect and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

(ix) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(x) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral;

(xi) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent (not to be unreasonably
withheld or delayed) to the extent such action or its resolution could
materially affect such Grantor or any of its Affiliates in any manner other than
with respect to its continuing rights in such Collateral; provided that such
consent right shall not limit any other rights or remedies available to the
Collateral Agent at law);

(xii) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent (not to be



--------------------------------------------------------------------------------

unreasonably withheld or delayed) to the extent such action or its resolution
could materially affect such Grantor or any of its Affiliates in any manner
other than with respect to its continuing rights in such Collateral; provided
that such consent right shall not limit any other rights or remedies available
to the Collateral Agent at law);

(xiii) subject to any existing reserved rights and licenses, assign, license or
sublicense any Intellectual Property Collateral throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiv) generally, but subject to any existing reserved rights and licenses, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s and the Term
Loan Secured Parties’ Security Interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.0l(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.01(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as permitted under this Section 6.01, together with interest thereon
at a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Base Rate Loans under the Term Loan
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.02 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession,



--------------------------------------------------------------------------------

under Section 9-207 of the UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Neither the Collateral Agent, any
other Term Loan Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the other Term Loan Secured Parties hereunder are solely to
protect the Collateral Agent’s and the other Term Loan Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Term Loan Secured Party to exercise any such powers. The
Collateral Agent and the other Term Loan Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own bad faith, gross negligence or willful
misconduct.

6.03 Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Term Loan Secured
Parties, be governed by this Agreement and such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Term Loan Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

6.04 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interests created hereby and all obligations of the Grantors
hereunder shall (to the maximum extent permitted by law) be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Term Loan Credit Agreement, any other Secured Debt Document, any agreement with
respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the Term Loan Credit Agreement, any other Secured Debt Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or



--------------------------------------------------------------------------------

departure from any guarantee, securing or guaranteeing all or any of the
Guaranteed Obligations, or (d) any other circumstance (other than a defense of
payment or performance) that might otherwise constitute a defense available to,
or a discharge of, any Grantor in respect of the Guaranteed Obligations or this
Agreement.

6.05 Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Term Loan Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Grantor created hereby shall be automatically released, upon the consummation of
any transaction permitted by the Term Loan Credit Agreement, as a result of
which such Subsidiary Grantor ceases to be a Restricted Subsidiary of the
Borrower or otherwise becomes an Excluded Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral sold, free and clear of the Lien and
Security Interests created hereby (w) upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the Term Loan Credit Agreement
(other than to another Grantor), (x) upon the effectiveness of any written
consent to the release of the Security Interests created hereby in any
Collateral pursuant to Section 10.01 of the Term Loan Credit Agreement, (y) upon
property constituting Excluded Property or (z) as otherwise provided in any
applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence or confirm such termination or release.

6.06 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Term Loan Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.



--------------------------------------------------------------------------------

  7. Miscellaneous.

7.01 Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 10.01 of the Term Loan Credit Agreement; provided,
however, that this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released) through agreements substantially
in the form of Exhibit 1 in each case duly executed by each Grantor directly
effected thereby.

7.02 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the Term Loan Credit Agreement. All
communications and notices hereunder to any Subsidiary Grantor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 10.02
of the Term Loan Credit Agreement.

7.03 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Term Loan Secured Party shall by any act (except by a
written instrument pursuant to Section 7.01 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof or of any other applicable Secured Debt Document. No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Term Loan Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Term Loan Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other Term Loan Secured Party would otherwise have on
any other occasion. The rights, remedies, powers and privileges herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

7.04 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented or invoiced
expenses (including all reasonable fees and disbursements of counsel) that may
be paid or incurred by any Term Loan Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Guaranteed Obligations and/or enforcing any rights with respect
to, or collecting against, such Grantor under this Agreement, in each case to
the extent the Borrower would be required to do so pursuant to Section 10.04 of
the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Term Loan Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, charges or similar levies which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor agrees to pay, and to save the Collateral Agent and the
other Term Loan Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, in each case to the extent the Borrower would be required to do so
pursuant to Section 10.05 of the Term Loan Credit Agreement.

(d) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Collateral Documents. The
agreements in this Section 7.04 shall survive termination of this Agreement, or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or, any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Term Loan Secured Party. All amounts due under this Section 7.04 shall
be payable within 30 days after demand therefor.

7.05 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Term Loan Credit Agreement,
except that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the Term Loan Credit Agreement.

7.06 Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.



--------------------------------------------------------------------------------

7.07 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.08 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.09 Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Grantors with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any other Term Loan Secured Party relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Secured Debt Documents (and each other agreement or instrument
executed or issued in connection therewith).

7.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

7.11 Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 7.11 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the



--------------------------------------------------------------------------------

case of the Federal District Court, lack) jurisdiction over any subject matter
of such action or proceeding, a legal action or proceeding may be brought with
respect thereto in another court having jurisdiction and (iv) in the event a
legal action or proceeding is brought against any party hereto or involving any
of its assets or property in another court (without any collusive assistance by
such party or any of its Subsidiaries or Affiliates), such party from asserting
a claim or defense (including any claim or defense that this Section 7.11 would
otherwise require to be asserted in a legal action or proceeding in a New York
Court) in any such action or proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section;

(c) consents to service of process in the manner provided for notices in
Section 7.02; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 7.11 any special, exemplary, punitive or consequential damages;

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above.

Nothing in this Agreement will affect the right of any party hereto to serve
process in any manner permitted by applicable law.

7.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Collateral Agent nor any other Term Loan Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Term Loan Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Term Loan Secured Parties or among the Grantors and the Term Loan Secured
Parties; and



--------------------------------------------------------------------------------

(d) upon any Event of Default, the Collateral Agent may proceed without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Obligation then due, without first proceeding against any other Grantor, any
other Loan Party or any other Collateral and without first joining any other
Grantor or any other Loan Party in any proceeding.

7.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.12 of the Term Loan
Credit Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Supplement substantially in the
form of Exhibit 1 hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

7.14 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 7.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

7.15 Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY as a Grantor, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer

[Signature Page to Term Loan Security Agreement]



--------------------------------------------------------------------------------

Blue Lynx Media, LLC Builder Media Solutions, LLC California Community News, LLC
Capital-Gazette Communications, LLC Carroll County Times, LLC Chicago Tribune
Company, LLC Chicagoland Publishing Company, LLC ForSaleByOwner.com Referral
Services, LLC forsalebyowner.com, LLC Hoy Publications, LLC Internet Foreclosure
Service, LLC Local Pro Plus Realty, LLC Los Angeles Times Communications LLC
Orlando Sentinel Communications Company, LLC Sun-Sentinel Company, LLC TCA News
Service, LLC The Baltimore Sun Company, LLC The Daily Press, LLC The Hartford
Courant Company, LLC The Morning Call, LLC Tribune 365, LLC Tribune Content
Agency, LLC Tribune Direct Marketing, LLC Tribune Interactive, LLC Tribune
Content Agency London, LLC Tribune Publishing Company, LLC Tribune Washington
Bureau, LLC each as a Grantor, By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary



--------------------------------------------------------------------------------

McClatchy/Tribune Information Services, LLC, as a Grantor By: TCA News Service,
LLC, as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary By: Tribune Publishing Company, LLC,
as its Member By:  

/s/ Edward Lazarus

Name:   Edward Lazarus Title:   Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director



--------------------------------------------------------------------------------

SCHEDULE 2(a)(iv) TO THE

TERM LOAN SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(i) TO THE

TERM LOAN SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 3.02(a)(ii) TO THE

TERM LOAN SECURITY AGREEMENT

EXCLUSIVE IP AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3.05(a) TO THE

TERM LOAN SECURITY AGREEMENT

LEGAL NAMES, ETC.



--------------------------------------------------------------------------------

SCHEDULE 3.05(b) AND SCHEDULE 3.05(c) TO THE

TERM LOAN SECURITY AGREEMENT

OTHER CORPORATE NAMES, AND PRIOR NAMES



--------------------------------------------------------------------------------

SCHEDULE 3.06 TO THE

TERM LOAN SECURITY AGREEMENT

CHIEF EXECUTIVE OFFICES



--------------------------------------------------------------------------------

SCHEDULE 3.07 TO THE

TERM LOAN SECURITY AGREEMENT

LETTER-OF-CREDIT RIGHTS



--------------------------------------------------------------------------------

SCHEDULE 3.08 TO THE

TERM LOAN SECURITY AGREEMENT

CHATTEL PAPER



--------------------------------------------------------------------------------

EXHIBIT 1 TO THE

TERM LOAN SECURITY AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ] (this “Supplement”), to the
Term Loan Security Agreement, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Security Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in the Security Agreement, the “Borrower”), each of the
subsidiaries of the Borrower party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; and, together with the Borrower, collectively, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term
Loan Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

A. Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Security Agreement.

B. The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Supplement, including terms defined in the preamble and recitals hereto.

C. Section 7.13 of the Security Agreement provides that each Restricted
Subsidiary of the Borrower that is required to become a party to the Security
Agreement pursuant to Section 6.12 of the Term Loan Credit Agreement shall
become a Grantor, with the same force and effect as if originally named as a
Grantor therein, for all purposes of the Security Agreement upon execution and
delivery by such Subsidiary of an instrument in the form of this Supplement.
Each undersigned Subsidiary (each, a “New Grantor”) is executing this Supplement
in accordance with the requirements of the Security Agreement to become a
Subsidiary Grantor under the Security Agreement as consideration for the
Guaranteed Obligations.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 7.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date). In furtherance of the



--------------------------------------------------------------------------------

foregoing, each New Grantor, as security for the payment and performance in full
of the Guaranteed Obligations, does hereby pledge and grant to the Collateral
Agent, for the benefit of the Term Loan Secured Parties, a security interest in
all of the Collateral of such New Grantor, in each case whether now or hereafter
existing or in which now has or hereafter acquires an interest. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is hereby incorporated herein by reference.
Notwithstanding anything to the contrary contained in this Agreement or any
provision of the Term Loan Credit Agreement or any other Loan Document, the
Guaranteed Obligations of any Grantor shall not extend to or include any
Excluded Swap Obligation (as defined in the Guaranty).

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Term Loan Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws affecting creditors’ rights generally and subject to
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Supplement may be executed in one or more counterparts (and by
different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Supplement shall be effective
as delivery of an original executed counterpart of this Supplement. The
Collateral Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule A attached hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization and chief executive officer of
such New Grantor and (iii) the identity or type of organization or corporate
structure of such New Grantor and (b) as of the date hereof (i) Schedule B
hereto sets forth all of the Registered Intellectual Property owned by such New
Grantor in its name, and indicates for each such item, as applicable, the title,
application and/or registration number, date of filing and/or issuance, and the
identity of the current applicant or registered owner, and (ii) Schedule C
hereto sets forth all Exclusive IP Agreements that such New Grantor is a party
to, and indicates for each such IP Agreement, the title of such IP Agreement,
the date of such IP Agreement, the parties to such IP Agreement, and the title,
registration number, date of filing and the identity of the registered owner of
each registered United States Copyright exclusively licensed to any Grantor
pursuant to such IP Agreement.



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 7.02 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 10.02 of the Term Loan
Credit Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
reasonable and documented or invoiced out-of-pocket expenses in connection with
this Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent to the extent required to be
reimbursed pursuant to Section 10.04 of the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NEW GRANTOR(S)] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

TO SUPPLEMENT NO.     TO THE

TERM LOAN SECURITY AGREEMENT

CORPORATE INFORMATION

 

Legal Name

  

Jurisdiction of
Incorporation or
Organization

  

Type of Organization
or Corporate Structure

                 



--------------------------------------------------------------------------------

SCHEDULE B

TO SUPPLEMENT NO.    TO THE

TERM LOAN SECURITY AGREEMENT

REGISTERED INTELLECTUAL PROPERTY

 

A. COPYRIGHTS

 

Title

  

Current Owner

  

Registration Date

  

Copyright

Registration No.

                          

 

B. PATENTS AND PATENT APPLICATIONS

 

Title

  

Current Owner

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

                                            

 

C. TRADEMARKS AND TRADEMARK APPLICATIONS

 

Mark

  

Current Owner

  

Application No.

  

Application

Date

  

Registration

Number

  

Registration

Date

                                            



--------------------------------------------------------------------------------

SCHEDULE C

TO SUPPLEMENT NO.    TO THE

TERM LOAN SECURITY AGREEMENT

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

  

Registered Owner

  

Reg. No.

  

Reg. Date

                          



--------------------------------------------------------------------------------

EXHIBIT 2-A TO THE

TERM LOAN SECURITY AGREEMENT

GRANT OF SECURITY INTEREST IN COPYRIGHTS

GRANT OF SECURITY INTEREST IN COPYRIGHTS (the “Agreement”), dated as of
            , made by [Grantor], a [—] corporation (the “Grantor”), in favor of
JPMORGAN CHASE BANK, N.A., as Collateral Agent (the “Agent”) for the Lenders
that are parties to the Term Loan Credit Agreement, dated as of August 4, 2014,
among Tribune Publishing Company (the “Borrower”), the Lenders and the Agent (as
amended, supplemented, waived or otherwise modified from time to time, the “Term
Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of August 4, 2014, in favor of the Agent (together with all
amendments, supplements, waivers and other modifications, if any, from time to
time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Copyrights; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

2. Grant of Security Interest. The Grantor hereby grants to the Agent, for the
benefit of the Term Loan Secured Parties, a security interest in and continuing
lien on all of such Grantor’s right, title and interest in (subject only to
Liens permitted under the Term Loan Credit Agreement) and to:

2.01 all Copyrights now owned or anytime hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title and interest, including without limitation those Copyrights set
forth on Schedule I hereto;

2.02 all Exclusive IP Agreements that such Grantor is now or anytime hereafter
becomes a party to, including all right, title and interest that such Grantor
may have in any Copyrights licensed to such Grantor pursuant thereto, including
without limitation those Exclusive IP Agreements and those Copyrights set forth
on Schedule II hereto; and

2.03 to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Copyright Office. This Agreement is expressly subject to the terms and
conditions of the Security Agreement. The Security Agreement (and all rights and
remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Copyrights are more fully set forth in the Term Loan Credit Agreement and
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an



--------------------------------------------------------------------------------

original executed counterpart of this Agreement. The Agent may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

*     *     *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyright Registrations

 

Title

  

Reg. No.

  

Reg. Date

                 



--------------------------------------------------------------------------------

SCHEDULE II

Exclusive IP Agreements

[Name, Parties and Date of Agreement]

Registered Copyrights exclusively licensed pursuant to such agreement:

 

Title

  

Registered Owner

  

Reg. No.

  

Reg. Date

                          

[duplicate as necessary for additional agreements]



--------------------------------------------------------------------------------

EXHIBIT 2-B TO THE

TERM LOAN SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN PATENTS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of             , 2013, made by [Grantor], a [—]
corporation (the “Grantor in favor of JPMORGAN CHASE BANK, N.A., as Collateral
Agent (the “Agent”) for the Lenders that are parties to the Term Loan Credit
Agreement, dated as of August 4, 2014, among Tribune Publishing Company (the
“Borrower”), the Lenders and the Agent (as amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of JPMORGAN CHASE BANK, N.A., in favor of the Agent
(together with all amendments, supplements, waivers and other modifications, if
any, from time to time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Patents; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the Term Loan Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in (subject only to Liens permitted under the Term Loan Credit
Agreement) and to all Patents now



--------------------------------------------------------------------------------

owned or anytime hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title and interest,
including without limitation those Patents set forth on Schedule I hereto, and,
to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to the foregoing as collateral security for the prompt and complete
payment and performance when due (whether as stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations; provided, however, that no security
interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Patents are more fully set forth in the Term Loan Credit Agreement and the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Agent may
also require that any such documents and signatures delivered by telecopier or
other electronic transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

*     *     *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

TITLE

  

App. No.

  

Filing Date

  

Patent No.

  

Issue Date

                                   

Patent Applications

 

TITLE

  

App. No.

  

Filing Date

                 



--------------------------------------------------------------------------------

EXHIBIT 2-C TO THE

TERM LOAN SECURITY AGREEMENT

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN TRADEMARKS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (the
“Agreement”), dated as of             , 2013, made by [Grantor], a [—]
corporation (the “Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as
Collateral Agent (the “Agent”) for the Lenders that are parties to the Term Loan
Credit Agreement, dated as of August 4, 2014, among Tribune Publishing Company
(the “Borrower”), the Lenders and the Agent (as amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”).

WHEREAS, pursuant to the Term Loan Credit Agreement, the Lenders have severally
agreed, among other things, to make a single loan to the Borrower subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the Term Loan Credit Agreement, the Grantor, the
Borrower and the other parties thereto have executed and delivered a Security
Agreement, dated as of JPMORGAN CHASE BANK, N.A., in favor of the Agent
(together with all amendments, supplements, waivers and other modifications, if
any, from time to time thereafter made thereto, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the ratable benefit of the Term Loan Secured Parties, a security interest in
all of its Intellectual Property, including the Trademarks; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Term Loan Credit
Agreement and the Security Agreement.

2. Confirmation of Grant of Security Interest. The Grantor hereby confirms that
it granted to the Agent, for the benefit of the Term Loan Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in (subject only to Liens permitted under the Term Loan Credit
Agreement) and to all Trademarks



--------------------------------------------------------------------------------

now owned or anytime hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title and interest,
including without limitation those Trademarks set forth on Schedule I hereto
and, to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to the foregoing as collateral security for the prompt and
complete payment and performance when due (whether as stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations; provided, however,
that no security interest is granted in any Excluded Property.

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest with the United States
Patent and Trademark Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Lenders thereunder) shall remain in full force and effect in
accordance with its terms.

4. Acknowledgment. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the Trademarks are more fully set forth in the Term Loan Credit Agreement and
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

5. Counterparts. This Agreement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The Collateral
Agent may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

*     *     *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Agent have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

 

[GRANTOR] By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-1

SCHEDULE I

Trademark Registrations

 

TRADEMARK

  

App. No.

  

Filing Date

  

Reg. No.

  

Reg. Date

                                   

Trademark Applications

 

TRADEMARK

  

App. No.

  

Filing Date

                 



--------------------------------------------------------------------------------

TERM LOAN PLEDGE AGREEMENT



--------------------------------------------------------------------------------

TERM LOAN PLEDGE AGREEMENT

TERM LOAN PLEDGE AGREEMENT, dated as of August 4, 2014 among TRIBUNE PUBLISHING
COMPANY, a Delaware corporation (as further defined in Section 1(c), the
“Borrower”), each of the subsidiaries of the Borrower party hereto from time to
time and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term Loan
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Borrower has entered into the Term Loan Credit Agreement, dated
as of the date hereof (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”), with
the lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent, pursuant to which the
Lenders have severally agreed to make loans to the Borrower, upon the terms and
subject to the conditions set forth therein, (2) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with any Loan Party and
(3) one or more Cash Management Banks may from time to time provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party (clauses (1), (2) and (3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Term Loan Security Agreement, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Term Loan Security Agreement”), the Grantors have
granted a first priority Lien to the Collateral Agent for the benefit of the
Term Loan Secured Parties on the Term Loan Priority Collateral and a second
priority Lien for the benefit of the Term Loan Secured Parties on the ABL
Priority Collateral (subject in each case to Liens permitted by the Term Loan
Credit Agreement);

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Term Loan Guaranty”), the Guarantors (as defined therein) have agreed
to guarantee, for the benefit of the Term Loan Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;



--------------------------------------------------------------------------------

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit and have agreed to
secure their obligations pursuant to this Agreement on the terms set forth
herein;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective Extensions of Credit to the Borrower under the Term Loan Credit
Agreement that the Pledgors shall have executed and delivered this Agreement to
the Collateral Agent, for the ratable benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the ABL Facility Agreement, dated as of the date hereof,
among the Borrower, certain Domestic Subsidiaries of the Borrower (collectively,
the “ABL Borrowers”), Bank of America, N.A., as administrative agent, collateral
agent (in its capacity as administrative agent and collateral agent, the “ABL
Agent”),swingline lender and letter of credit issuer, and the other parties
thereto, the lenders party thereto have severally agreed to make extensions of
credit to the ABL Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof, certain
Domestic Subsidiaries of the Borrower have agreed to guarantee, for the ratable
benefit of the ABL Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations (as defined therein);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Pledge Agreement”), the Borrower and certain Domestic
Subsidiaries of the Borrower have pledged certain Collateral to the ABL Agent
for the benefit of the ABL Secured Parties;

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof,
the Borrower and certain Domestic Subsidiaries of the Borrower have granted a
first priority Lien to the ABL Agent for the benefit of the ABL Secured Parties
on the ABL Priority Collateral and a second priority Lien for the benefit of the
ABL Secured Parties on the Term Loan Priority Collateral (subject in each case
to Liens permitted under the ABL Facility Agreement);

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Pledgors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”);

WHEREAS, the Collateral Agent and one or more administrative agents for junior
secured creditors (each, a “Junior Agent”) may in the future enter into a Junior
Lien Intercreditor Agreement substantially in the form attached to the Term Loan
Credit



--------------------------------------------------------------------------------

Agreement as Exhibit L-2, and acknowledged by the Pledgors (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Junior Lien Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements; and

WHEREAS, as of the Closing Date, (1) the Pledgors are the legal and beneficial
owners of the Equity Interests described in Schedule 2 next to its name and
issued by the entities named therein and (2) each of the Pledgors is the legal
and beneficial owner of the promissory notes and instruments evidencing
Indebtedness owed to it described in Schedule 2 and issued by the entities named
therein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents and the Lenders to enter into the Term Loan Credit Agreement
and to induce the Lenders to make their Extensions of Credit to the Borrower
under the Term Loan Credit Agreement, to induce one or more Hedge Banks to enter
into Secured Hedge Agreements with any Loan Party and to induce one or more Cash
Management Banks to provide cash management services pursuant to Secured Cash
Management Agreements to any Loan Party, the Pledgors hereby agree with the
Collateral Agent, for the benefit of the Term Loan Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Term Loan Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Term Loan Credit
Agreement and all terms defined in the Uniform Commercial Code from time to time
in effect in the State of New York (the “UCC”) and not defined herein or in the
Term Loan Credit Agreement shall have the meanings specified therein (and if
defined in more than one article of the UCC, shall have the meaning specified in
Article 9 thereof); the term “instrument” shall have the meaning specified in
Article 9 of the UCC. Furthermore, unless otherwise defined herein, in the Term
Loan Credit Agreement or the UCC, terms defined in the Term Loan Security
Agreement and used herein shall have the meanings assigned to them in the Term
Loan Security Agreement.

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Agreement, including terms defined in the preamble and recitals hereto.

(c) The following terms shall have the following meanings:

“ABL Agent” shall have the meaning assigned to such term in the recitals hereto.



--------------------------------------------------------------------------------

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Facility Agreement” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned to such term in the Term
Loan Security Agreement.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“Additional Term Secured Parties” shall have the meaning assigned to such term
in the ABL/Term Loan Intercreditor Agreement.

“After-acquired Debt” shall mean any Indebtedness owed to any Pledgor hereafter
and required to be pledged pursuant to Section 9(b) of this Agreement or pledged
in accordance with Section 6.12 of the Term Loan Credit Agreement.

“After-acquired Shares” shall mean any Equity Interests required to be pledged
pursuant to Section 9(b) of this Agreement or pursuant to Section 6.12 of the
Term Loan Credit Agreement.

“Agreement” shall mean this Term Loan Pledge Agreement, as amended,
supplemented, waived or otherwise modified from time to time.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.
In the event the Borrower consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the Term Loan Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Borrower” for all purposes of this Agreement.

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Representative and, with respect
to the ABL Priority Collateral, the ABL Collateral Representative, (ii) if the
Junior Lien Intercreditor Agreement is executed, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is executed, the Person acting as representative for the Collateral
Agent and the Secured Parties thereunder for the applicable purpose contemplated
by this Agreement.

“Discharge of ABL Obligations” shall have the meaning assigned to such term in
the ABL/Term Intercreditor Agreement.

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Intercreditor Agreement.

“Excluded Equity Interests” shall have the meaning assigned to such term in the
Term Loan Security Agreement.



--------------------------------------------------------------------------------

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Grantors” shall have the meaning assigned to such term in the Term Loan
Security Agreement.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Term Loan Guaranty. Notwithstanding anything to the contrary contained in this
Agreement or any provision of the Term Loan Credit Agreement or any other Loan
Document, the Guaranteed Obligations of any Grantor shall not extend to or
include any Excluded Swap Obligation (as defined in the Term Loan Guaranty).

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Borrower and the
other Pledgors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“Junior Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Party” shall mean the Borrower and the Subsidiary Pledgors.

“Pledged Debt” shall mean, with respect to each Pledgor, the promissory notes
and instruments evidencing Indebtedness owed to such Pledgor described in
Schedule 2 and issued by the entities named therein and the After-acquired Debt,
in each case, unless and until such time as the respective pledge of such
Indebtedness under this Agreement is released in accordance with the terms and
provisions hereof and of the Term Loan Credit Agreement.

“Pledged Shares” shall mean, with respect to each Pledgor, the Equity Interests
owned by such Pledgor described in Schedule 2 and issued by the entities named
therein and the After-acquired Shares, in each case, unless and until such time
as the respective pledge of such Equity Interests under this Agreement is
released in accordance with the terms and provisions hereof and of the Term Loan
Credit Agreement.



--------------------------------------------------------------------------------

“Pledgors” shall mean the Subsidiary Pledgors together with the Borrower.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Subsidiary Pledgor” shall mean each Subsidiary of the Borrower listed on
Schedule 1 hereto, and any other Person that becomes a Pledgor pursuant to
Section 6.12 of the Term Loan Credit Agreement, in each case, unless and until
such time as the respective Subsidiary Pledgor is released from all of its
obligations under this Agreement in accordance with the terms and provisions
hereof and of the Term Loan Credit Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Facility Obligations” shall have the meaning assigned to such term in
the ABL Facility Agreement.

“Term Loan Guaranty” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Secured Parties” shall have the meaning assigned to such term in the
Security Agreement.

“Term Loan Security Agreement” shall have the meaning assigned to such term in
the recitals hereto.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

2. Grant of Security. As security for the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Pledgor, each Pledgor hereby grants to the Collateral Agent,
for the benefit of the Term Loan Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title and interest in and to all
of the following, whether now owned or existing or hereafter acquired or
existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor, including all
interests documented in the entries on the books of the issuer of the Pledged
Shares or any financial intermediary pertaining to the Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor and all payments of principal or interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Debt;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2;

(d) subject to Section 8, all rights and privileges of such Pledgor with respect
to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) to the extent not covered by clauses (a), (b), (c), and (d) above,
respectively, all Proceeds of any or all of the foregoing Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than assets included in clause
(a) of such definition).

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to this Section 2 shall (x) be senior in



--------------------------------------------------------------------------------

priority to the Liens granted to the ABL Agent for the benefit of the ABL
Secured Parties to secure the ABL Obligations pursuant to the ABL Pledge
Agreement (including Liens granted to any Additional ABL Agent for the benefit
of the holders of the Additional ABL Obligations to secure such Additional ABL
Obligations pursuant to the Additional ABL Collateral Documents as and to the
extent provided for therein), and (y) prior to the Discharge of Additional Term
Obligations, be pari passu and equal in priority to the Liens granted to the
Additional Term Agent for the benefit of the holders of the applicable
Additional Term Obligations to secure such Additional Term Obligations pursuant
to the applicable Additional Term Collateral Documents (except, in the case of
this clause (y) as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Term Loan Secured Parties, and any Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties,
including pursuant to a Junior Lien Intercreditor Agreement). The Collateral
Agent acknowledges and agrees that the relative priority of the Liens granted to
the Collateral Agent, the Administrative Agent, the ABL Agent and any Additional
Agent shall be determined solely pursuant to the applicable Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement are subject to the provisions of the
applicable Intercreditor Agreements. In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (i) the Collateral
Agent, the ABL Agent and any Additional Agent, in the case of the ABL/Term Loan
Intercreditor Agreement, (ii) the Collateral Agent and the Junior Agent, in the
case of the Junior Lien Intercreditor Agreement and (iii) the Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement. In the event of any such conflict, each
Pledgor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so. Notwithstanding any other provision hereof,
(x) for so long as ABL Obligations or any Additional Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any ABL
Priority Collateral shall be satisfied by causing such ABL Priority Collateral
to be delivered to the ABL Agent or the applicable ABL Collateral Representative
to be held in accordance with the ABL/Term Loan Intercreditor Agreement and
(y) for so long as any Additional Term Obligations remain outstanding, any
obligation hereunder to deliver to the Collateral Agent any Collateral shall be
satisfied by causing such Collateral to be delivered to the applicable
Collateral Representative to be held in accordance with the applicable
Intercreditor Agreement.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, for the benefit of the Term Loan Secured Parties; subject,
however, to the terms, covenants and conditions hereinafter set forth.



--------------------------------------------------------------------------------

3. Security for the Obligations. This Agreement secures the payment of all the
Guaranteed Obligations. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations and would be owed to the Collateral Agent or the Term
Loan Secured Parties under the Secured Debt Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor. Notwithstanding
anything to the contrary contained in this Agreement or any provision of the
Term Loan Credit Agreement or any other Loan Document, the Guaranteed
Obligations of any Pledgor shall not extend to or include any Excluded Swap
Obligation (as defined in the Term Loan Guaranty).

4. Delivery of the Collateral. Subject to the terms of any applicable
Intercreditor Agreement, all certificates or instruments, if any, representing
or evidencing the Collateral (other than instruments evidencing Indebtedness of
an aggregate principal amount of less than $5,000,000) shall be promptly
delivered (or otherwise delivered within the time periods required by the Term
Loan Credit Agreement with respect to any delivery in connection with the
formation or acquisition (within the meaning of Section 6.12 of the Term Loan
Credit Agreement) of any Subsidiary) to and held by or on behalf of the
Collateral Agent pursuant hereto to the extent required by Section 6.12 of the
Term Loan Credit Agreement (provided that any Collateral required to be
delivered other than in connection with the formation or acquisition (within the
meaning of Section 6.12 of the Term Loan Credit Agreement and Section 9(b) of
this Agreement) of any Subsidiary shall not be required to be delivered prior to
the end of the fiscal quarter during which such Collateral was acquired by any
Pledgor). Such Collateral shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent. Subject to the terms of any applicable Intercreditor Agreement, the
Collateral Agent shall have the right, at any time after the occurrence and
during the continuation of an Event of Default and without notice to any Pledgor
(except as otherwise expressly provided herein or required by law), to transfer
to or to register in the name of the Collateral Agent or any of its nominees any
or all of the Pledged Shares. Subject to the terms of any applicable
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, each Pledgor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Shares registered in the name of such Pledgor. After the occurrence and during
the continuance of an Event of Default and subject to the terms of any
applicable Intercreditor Agreement, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Shares held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Pledgor represents and warrants to the
Collateral Agent and each other Term Loan Secured Party that:

(a) Schedule 2 hereto correctly represents as of the date hereof (A) the issuer,
the issuer’s jurisdiction of formation, the certificate number, if any, the
Pledgor and the record owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Pledged Shares, in
each case with respect to the Pledged Shares pledged or assigned by such Pledgor
and (B) the issuer, the issuer’s jurisdiction, the initial principal amount, the
Pledgor and holder, date of issuance and maturity date of all Pledged Debt, in
each case pledged or assigned by such Pledgor. Except as set forth on Schedule
2, the Pledged Shares pledged or assigned by such Pledgor represent all of the
issued and outstanding Equity Interests of each class of Equity Interests (or
65% of all of the issued and outstanding Equity Interests in the case of pledges
of voting Equity Interests in Foreign Subsidiaries or any FSHCO in each case
held directly by a Loan Party) in the issuer on the date hereof.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for the
Liens created by this Agreement and Liens permitted under the Term Loan Credit
Agreement.

(c) As of the date of this Agreement, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.

(d) Except for restrictions and limitations imposed or permitted by the Loan
Documents (including any Intercreditor Agreement) or imposed by securities laws,
the Collateral pledged, transferred or assigned by such Pledgor is freely
transferable and assignable, and none of the Collateral is subject to any
option, right of first refusal, shareholders agreement, charter or bylaw
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(e) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, such consents or approvals the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect).

(f) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create



--------------------------------------------------------------------------------

a valid and enforceable security interest in such Collateral and (i) in the case
of certificates or instruments representing or evidencing the Collateral, upon
the earlier of (x) delivery of such Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement and (y) the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.03(a) of the
Term Loan Security Agreement and (ii) in the case of all other Collateral, upon
the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.03(a) of the Term Loan Security Agreement, (1) shall
create a perfected security interest in such Collateral, subject to no Liens,
other than the Liens described in Section 5(b), prior to all other Liens on the
Collateral of such Pledgor other than Liens having priority over or being pari
passu with the Collateral Agent’s Lien as described in Section 2, by operation
of law or otherwise as permitted under the Term Loan Credit Agreement, securing
the payment of the Guaranteed Obligations, in favor of the Collateral Agent, for
the benefit of the Term Loan Secured Parties, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law) and (2) with
respect to any such certificates or instruments representing or evidencing the
Collateral, (A) the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, will have “control” (as defined in the UCC) thereof and (B) assuming
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, does not
have notice of any adverse claim to such Pledged Shares or Pledged Debt (it
being understood and agreed that as of the Closing Date, the Collateral Agent
does not have notice of any adverse claim to such Pledged Shares or Pledged
Debt), the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable (or their respective agents appointed for the
purposes of perfection), in accordance with the applicable Intercreditor
Agreement will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(g) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of such Pledgor, enforceable
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).



--------------------------------------------------------------------------------

(h) The issuers listed on Schedule 2 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Pledgor as of the Closing Date.

(i) The Pledged Debt constitutes all of the outstanding Indebtedness owed to
such Pledgor as of the Closing Date and required to be pledged pursuant to
Section 9(b) of this Agreement.

6. Certification of Limited Liability Company Interests, Limited Partnership
Interests. Unless otherwise consented to by the Collateral Agent, Equity
Interests required to be pledged hereunder in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall either (i) be represented by a certificate or (ii) not have
elected to be treated as a “security” within the meaning of Article 8 of the
Uniform Commercial Code and shall not be represented by a certificate; provided
that such Pledgor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the Uniform Commercial Code, nor
shall such interest be represented by a certificate, unless such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, subject to the Perfection Exceptions and
the terms of any applicable Intercreditor Agreement, it will execute or
otherwise authorize the filing of any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements), which may be
required under any Law, or which the Collateral Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
rights pertaining to the Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the other Loan Documents;

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends, distributions and redemptions
that it is authorized to receive and retain pursuant to Section 8(b).



--------------------------------------------------------------------------------

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien of this Agreement, any and all
dividends, distributions, redemptions, principal and interest made or paid in
respect of the Collateral to the extent not prohibited by any Loan Document;
provided, however, that, any and all noncash dividends, interest, principal or
other distributions that would constitute Pledged Shares or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be (to the extent not constituting Excluded Equity Interests), and shall be
forthwith delivered to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement to hold as, Collateral and shall, if received
by such Pledgor, be received in trust for the benefit of the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for the purposes of perfection), in
accordance with the applicable Intercreditor Agreement, be segregated from the
other property or funds of such Pledgor and be forthwith delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, as
Collateral in the same form as so received (with any necessary indorsement);
provided further that, subject to Section 6.12 of the Term Loan Credit
Agreement, no such delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, shall be required to be made prior to
the end of the fiscal quarter during which any such Pledged Shares or Pledged
Debt were received by such Pledgor.

(c) Subject to the terms of any applicable Intercreditor Agreement, upon written
notice to the Pledgors by the Collateral Agent following the occurrence and
during the continuation of an Event of Default:

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other rights that it would otherwise be entitled to exercise pursuant to
Section 8(a)(i) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
or refrain from exercising such voting and other rights during the continuation
of such Event of Default; provided that, unless otherwise directed by the
Required Lenders, subject to the terms of any applicable Intercreditor
Agreement, the Collateral Agent shall have the right from time to time following
the occurrence



--------------------------------------------------------------------------------

and during the continuation of an Event of Default to permit the Pledgors to
exercise such rights. After all Events of Default have been cured or waived or
otherwise cease to be continuing and the Borrower has delivered to the
Collateral Agent a certificate to that effect, each Pledgor will have the right
to exercise the voting and consensual rights that such Pledgor would otherwise
be entitled to exercise pursuant to the terms of Section 8(a)(i) (and the
obligations of the Collateral Agent under Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement, which shall thereupon have the sole right to
receive and hold as Collateral such dividends, distributions and principal and
interest payments during the continuation of such Event of Default. After all
Events of Default have been cured or waived or otherwise cease to be continuing
and the Borrower has delivered to the Collateral Agent a certificate to that
effect, the Collateral Agent shall repay to each Pledgor (without interest) and
each Pledgor shall be entitled to receive, retain and use all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(c)(ii) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, as
Collateral in the same form as so received (with any necessary indorsements);
and

(iv) in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant to
Section 8(c)(i), and to receive all dividends, distributions and principal and
interest payments that it may be entitled to under Sections 8(c)(ii) and
(c)(iii), such Pledgor shall from time to time execute and deliver to the
Collateral Agent, appropriate proxies, dividend payment orders and other
instruments as the Collateral Agent may reasonably request.

(d) The Collateral Agent may suspend the rights of one or more of the Pledgors
under paragraph (a)(i) or paragraph (b) of this Section 8 in part without
suspending all



--------------------------------------------------------------------------------

such rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Term Loan Credit Agreement (including
pursuant to waivers and consents thereunder), sell or otherwise dispose of, or
grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Liens created by this Agreement, the Term Loan
Security Agreement and the Liens permitted under the Term Loan Credit Agreement;
provided that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the Term Loan Credit Agreement (including pursuant to waivers and
consents thereunder) and such assets are or include any of the Collateral, the
Collateral Agent shall release such Collateral to such Pledgor free and clear of
the Lien created by this Agreement concurrently with the consummation of such
sale in accordance with Section 9.11 of the Term Loan Credit Agreement, and with
Section 14 hereof;

(b) subject to Section 4 hereof, deliver (i) all Equity Interests (other than
Excluded Equity Interests) in its wholly owned Restricted Subsidiaries and
(ii) all Indebtedness (other than Indebtedness constituting Excluded Property
(other than clause (a) of the definition thereof)) evidenced by promissory notes
or other instruments from time to time owed to such Pledgor;

(c) use commercially reasonable efforts to defend its and the Collateral Agent’s
title or interest in and to all the Collateral (and in the Proceeds thereof)
against any and all Liens (other than the Liens permitted under the Term Loan
Credit Agreement and the Liens created by this Agreement and the Term Loan
Security Agreement), however arising, and any and all Persons whomsoever and,
subject to Section 9.11 of the Term Loan Credit Agreement and Section 14 hereof,
to maintain and preserve the Lien and security interest created by this
Agreement until the Release Date.

10. Collateral Agent Appointed Attorney-in-Fact. Subject to the terms of any
applicable Intercreditor Agreement, each Pledgor hereby appoints, which
appointment is irrevocable and coupled with an interest, the Collateral Agent as
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, to take any action
and to execute any instrument, in each case after the occurrence and during the
continuation of an Event of Default and subject to the terms of any applicable
Intercreditor Agreement, that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement,



--------------------------------------------------------------------------------

including to receive, indorse and collect all instruments made payable to such
Pledgor representing any dividend, distribution or principal or interest payment
in respect of the Collateral or any part thereof and to give full discharge for
the same.

11. The Collateral Agent’s Duties. To the extent permitted by law, the powers
conferred on the Collateral Agent hereunder are solely to protect its interest
and the interests of the Term Loan Secured Parties in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Term Loan
Secured Party has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

12. Remedies. Subject to the terms of any applicable Intercreditor Agreement, if
any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code of any applicable jurisdiction and also, to the extent permitted
by applicable law, may without notice, except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The
Collateral Agent or any Term Loan Secured



--------------------------------------------------------------------------------

Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold and the Collateral Agent or such other Term Loan Secured
Party may, subject to (x) the satisfaction in full of all payments due pursuant
to Section 8.04(a) of the Term Loan Credit Agreement and (y) the satisfaction of
the Guaranteed Obligations in accordance with the priorities set forth in
Section 8.04 of the Term Loan Credit Agreement, pay the purchase price by
crediting the amount thereof against the Guaranteed Obligations. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Pledgor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

(b) The Collateral Agent shall apply the proceeds of any collection or sale of
the Collateral at any time after receipt pursuant to Section 8.04 of the Term
Loan Credit Agreement.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor after the occurrence and during the
continuation of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

(e) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Pledged Shares pursuant to this Section 12, each Pledgor recognizes
that the Collateral Agent may be unable to effect a public sale of any or all of
the Pledged Shares, by reason of certain prohibitions contained in the
Securities Act



--------------------------------------------------------------------------------

of 1933, as from time to time amended (the “Securities Act”) and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Shares for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(f) If the Collateral Agent determines to exercise its right to sell any or all
of the Collateral, upon written request, each Pledgor shall, from time to time,
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number of shares and other
instruments included in the Collateral which may be sold by the Collateral Agent
as exempt transactions under the Securities Act and rules of the SEC, as the
same are from time to time in effect.

13. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Except for the termination of a Pledgor’s obligations hereunder as
expressly provided in Section 14, each Pledgor shall (to the maximum extent
permitted by law) remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Term Loan Secured Party
may be rescinded by such party and any of the Guaranteed Obligations continued,
(b) the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Term Loan Secured
Party, (c) the Secured Debt Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with the terms of the applicable
Secured Debt Document and (d) any collateral security, guarantee or right of
offset at any time held by the Collateral Agent or any other Term Loan Secured
Party for the payment of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any other Term
Loan Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder



--------------------------------------------------------------------------------

against any Pledgor, the Collateral Agent or any other Term Loan Secured Party
may, but shall be under no obligation to, make a similar demand on the Borrower
(to the extent such demand is in respect of any Obligations owing by the
Borrower) or any other Pledgor or pledgor, and any failure by the Collateral
Agent or any other Term Loan Secured Party to make any such demand or to collect
any payments from the Borrower or any other Pledgor or pledgor or any release of
the Borrower or any other Pledgor or pledgor shall not relieve any Pledgor in
respect of which a demand or collection is not made or any Pledgor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Term Loan Secured Party against any
Pledgor. For the purposes hereof “demand” shall include the commencement and
continuation of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Term Loan Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Pledgor created hereby shall be automatically released as it relates to the
Guaranteed Obligations, upon the consummation of any transaction permitted by
the Term Loan Credit Agreement, as a result of which such Subsidiary Pledgor
ceases to be a Restricted Subsidiary of the Borrower or otherwise becomes an
Excluded Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral may be sold free and clear of the
Lien and Security Interests created hereby (w) upon any sale or other transfer
by any Pledgor of any Collateral that is permitted under the Term Loan Credit
Agreement (other than to another Pledgor), (x) upon the effectiveness of any
written consent to the release of the Security Interests created hereby in any
Collateral pursuant to Section 10.01 of the Term Loan Credit Agreement, (y) upon
such property constituting Excluded Equity Interests or other Excluded Property
(other than clause (a) of the definition thereof) and (z) as otherwise provided
in any applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Pledgor or
authorize the filing of, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence or confirm such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.



--------------------------------------------------------------------------------

15. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Term Loan Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Pledgor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the Term Loan Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 10.02
of the Term Loan Credit Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Pledgors, the Collateral Agent and the
Term Loan Secured Parties with respect to the subject matter hereof and there
are no promises, undertakings, representations or warranties by the Pledgors,
the Collateral Agent or any other Term Loan Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Secured Debt Documents (and each other agreement or instrument executed or
issued in connection therewith).



--------------------------------------------------------------------------------

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor(s) and the Collateral Agent in accordance with
Section 10.01 of the Term Loan Credit Agreement; provided, however, that this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through agreements substantially in the form of
Annex A, in each case duly executed by each Pledgor directly effected thereby.

(b) Neither the Collateral Agent nor any other Term Loan Secured Party shall by
any act (except by a written instrument pursuant to Section 20(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof or of any other applicable
Secured Debt Document. No failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or any other Term Loan Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Term Loan Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Collateral Agent or such
other Term Loan Secured Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Collateral Agent as Agent; Enforcement Expenses; Indemnification;
Acknowledgements. Each of Section 6.03, Section 6.04, Section 7.04 and
Section 7.12 of the Term Loan Security Agreement are incorporated herein,
mutatis mutandis (to apply to this Agreement rather than to the Term Loan
Security Agreement and to the Pledgors rather than to the Grantors).

22. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Term Loan Credit Agreement,
except that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

24. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 24 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

25. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 25 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense



--------------------------------------------------------------------------------

(including any claim or defense that this Section 25 would otherwise require to
be asserted in a legal action or proceeding in a New York Court) in any such
action or proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section.

(c) consents to service of process in the manner provided for notices in
Section 16; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above. Nothing in this Agreement will affect the right of any party hereto
to serve process in any manner permitted by applicable law.

26. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

27. Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

28. Financing Statements. Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto and continuations thereof that contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
or continuation, including whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of



--------------------------------------------------------------------------------

collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Pledgor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Pledgor agrees to provide such information to the
Collateral Agent promptly upon request.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY, as a Pledgor, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Chicago Tribune Company, LLC forsalebyowner.com, LLC Los Angeles Times
Communications LLC TCA News Service, LLC The Baltimore Sun Company, LLC Tribune
Content Agency, LLC Tribune Publishing Company, LLC each as a Pledgor, By:  

/s/ Edward Lazarus

  Name:   Edward Lazarus   Title:   Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director



--------------------------------------------------------------------------------

SUPPLEMENT NO. [    ], dated as of [                    ] (this “Supplement”),
to the Term Loan Pledge Agreement, dated as of August 4, 2014 (as the same may
be amended, supplemented, waived or otherwise modified from time to time, the
“Pledge Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in the Pledge Agreement, the “Borrower”), each of the
subsidiaries of the Borrower party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors” and together with the Borrower, collectively, the
“Pledgors”), and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term
Loan Secured Parties (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).

A. Reference is made to (a) the Term Loan Credit Agreement, dated as of
August 4, 2014 (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, and
(b) the Term Loan Guaranty, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Guaranty”), among the Guarantors party thereto from time to time and the
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Pledge Agreement or the Term Loan Credit Agreement, as applicable.
The rules of construction and the interpretive provisions specified in
Section 1(b) of the Pledge Agreement shall apply to this Supplement, including
terms defined in the preamble and recitals hereto.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Agents and the Lenders to enter into the Term Loan Credit Agreement and to
induce (a) the Lenders to make their Extensions of Credit to the Borrower under
the Term Loan Credit Agreement, (b) one or more Hedge Banks to enter into
Secured Hedge Agreements with any Loan Party and (c) one or more Cash Management
Banks to provide cash management services pursuant to Secured Cash Management
Agreements to any Loan Party.

D. [Each][The] undersigned [Pledgor] ([each,] an “Additional Pledgor”) is
(a) the legal and beneficial owner of the Equity Interests described [next to
its name] under Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the Term Loan Credit Agreement or the Pledge Agreement (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owner of the
promissory notes and instruments evidencing Indebtedness owed to it (the
“Additional Pledged Debt”) described [next to its name] under Schedule 1 hereto.



--------------------------------------------------------------------------------

E. [Section 6.12 of the Term Loan Credit Agreement provides that additional
Subsidiaries of the Borrower may become Subsidiary Pledgors under the Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement.] Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 6.12 of the Term Loan Credit
Agreement to pledge to the Collateral Agent, for the benefit of the Term Loan
Secured Parties, the Additional Pledged Shares and the Additional Pledged Debt
[and to become a Subsidiary Pledgor under the Pledge Agreement] in order to
induce (a) the Lenders to make additional Extensions of Credit to the Borrower
under the Term Loan Credit Agreement and as consideration for Extensions of
Credit previously made, (b) one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party and (c) one or more Cash Management Banks to
provide cash management services pursuant to Secured Cash Management Agreements
to any Loan Party.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 6.12 of the Term Loan Credit Agreement or
Section 9(b) of the Pledge Agreement, each Additional Pledgor by its signature
below hereby pledges and grants to the Collateral Agent, for the benefit of the
Term Loan Secured Parties, a security interest in and to all of such Additional
Pledgor’s right, title and interest in the following, whether now owned or
existing or hereafter acquired or existing (collectively, the “Additional
Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor, including all interests documented in the
entries on the books of the issuer of the Additional Pledged Shares or any
financial intermediary pertaining to the Additional Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all payments of principal or
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Additional Pledged Debt;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 1;



--------------------------------------------------------------------------------

(d) subject to Section 8 of the Pledge Agreement, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and

(e) to the extent not covered by clauses (a), (b), (c) and (d) above,
respectively, all Proceeds of any or all of the foregoing Additional Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than as set forth in clause (a) of
the definition thereof).

TO HAVE AND TO HOLD the Additional Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, for the benefit of the Term Loan Secured Parties,
forever; subject, however, to the terms, covenants and conditions hereinafter
set forth.

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral, (y) the After-acquired Shares shall be deemed
to include the After-acquired Additional Pledged Shares and (z) the
After-acquired Debt shall be deemed to include the Additional Pledged Debt.

SECTION 2. [Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]7

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

(b) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the issuer’s jurisdiction of formation, the certificate number, if any,
the Additional Pledgor and the record owner, the number and class and the
percentage of the issued and outstanding Equity Interests of such class of all

 

7 

Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.



--------------------------------------------------------------------------------

Additional Pledged Shares, in each case pledged or assigned by such Additional
Pledgor and (B) the issuer, the issuer’s jurisdiction of formation, the initial
principal amount, the Additional Pledgor and holder, date of issuance and
maturity date of all Additional Pledged Debt, in each case pledged or assigned
by such Additional Pledgor and (ii) together with the comparable schedule to
each supplement hereto, includes all Equity Interests, debt securities and
promissory notes required to be pledged by such Additional Pledgor pursuant to
Section 6.12 of the Term Loan Credit Agreement and Section 9(b) of the Pledge
Agreement. Except as set forth on Schedule 1, the Additional Pledged Shares
pledged or assigned by such Additional Pledgor represent all of the issued and
outstanding Equity Interests of each class of Equity Interests (or 65% of all of
the issued and outstanding voting Equity Interests in the case of pledges of
Equity Interests in Foreign Subsidiaries or any FSHCO in each case held directly
by a Loan Party) in the issuer on the date hereof.

(c) Such Additional Pledgor is the legal and beneficial owner of the Collateral
pledged or assigned by such Pledgor hereunder free and clear of any Lien, except
for the Liens created by this Supplement and Liens permitted under the Term Loan
Credit Agreement.

(d) As of the date of this Supplement, the Pledged Shares pledged by such
Pledgor hereunder have been duly authorized and validly issued and, in the case
of Pledged Shares issued by a corporation, are fully paid and non-assessable.

(e) Except for restrictions and limitations imposed or permitted by the Loan
Documents or imposed by securities laws generally, the Additional Collateral
pledged by such Additional Pledgor is freely transferable and assignable, and
none of the Additional Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or bylaw provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge or assignment of such Additional Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(f) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, with respect to the pledge of Equity Interests in
Foreign Subsidiaries, such consents or approvals the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect).

(g) The execution and delivery by such Pledgor of this Supplement and the pledge
of the Additional Collateral pledged or assigned by such Pledgor hereunder
pursuant hereto create a valid and enforceable security interest in such



--------------------------------------------------------------------------------

Additional Collateral and (i) in the case of certificates or instruments
representing or evidencing the Additional Collateral, upon the earlier of
(x) delivery of such Additional Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, this Supplement and the Pledge
Agreement) and (y) the filing of the applicable Uniform Commercial Code
financing statements described in Section 3.03(a) of the Term Loan Security
Agreement and (ii) in the case of all other Collateral, upon the filing of the
applicable Uniform Commercial Code financing statements described in
Section 3.03(a) of the Term Loan Security Agreement, (1) shall create a
perfected security interest in such Additional Collateral, subject to no Liens,
other than the Liens described in Section 5(b) of the Pledge Agreement, prior to
all other Liens on the Additional Collateral of such Pledgor other than Liens
having priority over or being pari passu with the Collateral Agent’s Lien by
operation of law or otherwise as permitted under the Term Loan Credit Agreement,
securing the payment of the Guaranteed Obligations, in favor of the Collateral
Agent, for the benefit of the Term Loan Secured Parties, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization and other
similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law) and
(2) with respect to any such certificates or instruments representing or
evidencing the Collateral, (A) the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement will have “control” (as described in the UCC)
thereof and (B) assuming the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement does not have notice of any adverse claim to
such Pledged Shares or Pledged Debt (it being understood and agreed that as of
the date hereof, the Collateral Agent does not have notice of any adverse claim
to such Pledged Shares or Pledged Debt), the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement will be a protected purchaser (within the
meaning of UCC Section 8-303) thereof.

(h) Such Additional Pledgor has full power, authority and legal right to pledge
or assign all the Additional Collateral pledged or assigned by such Additional
Pledgor pursuant to this Supplement and this Supplement constitutes a legal,
valid and binding obligation of such Additional Pledgor, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and subject to general principles of
equity (whether considered in a proceeding in equity or law).



--------------------------------------------------------------------------------

(i) The issuers listed on Schedule 1 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Additional Pledgor as of the Closing Date.

(j) The Additional Pledged Debt constitutes all of the outstanding Indebtedness
owed to such Additional Pledgor as of the date hereof and required to be pledged
by such Additional Pledgor pursuant to Section 9(b) of the Pledge Agreement.

SECTION [3][4]. This Supplement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5][6]. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All



--------------------------------------------------------------------------------

communications and notices hereunder to each Additional Pledgor shall be given
to it in care of the Borrower at the Borrower’s address set forth in
Section 10.02 of the Term Loan Credit Agreement.

SECTION [8][9]. Subject to Section 10.04 of the Term Loan Credit Agreement, each
Additional Pledgor agrees to reimburse the Collateral Agent for its reasonable
and documented or invoiced out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented or invoiced fees, other
charges and disbursements of counsel for the Collateral Agent. All amounts due
under this Section [8][9] shall be payable within 30 days after demand therefor.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR(S)], By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

  

Issuer

  

Issuer’s
jurisdiction
of formation

  

Class of
Equity
Interest

  

Certificate
No(s), if any

  

Number
of Units

  

Percentage

of Issued and
Outstanding

Units

                                                     

Pledged Debt

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED.]



--------------------------------------------------------------------------------

EXHIBIT I

SOLVENCY CERTIFICATE

Date:                 , 2014

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Tribune Publishing Company, a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(a)(v) of that certain Term Loan Credit Agreement, dated
as of August 4, 2014, among the Borrower, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent, (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

Form of Solvency Certificate

I-1



--------------------------------------------------------------------------------

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries on a consolidated basis taken as a whole will have sufficient
assets and cash flow to pay their Liabilities as those liabilities mature or (in
the case of contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by the Borrower and its
Subsidiaries as reflected in the projected financial statements and in light of
the anticipated credit capacity.

(e) “Do not have Unreasonably Small Capital”

The Borrower and its Subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the Maturity Date. I understand that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Borrower and its Subsidiaries on a consolidated basis as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 4.01(j) of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities;
(iii) the Borrower and its Subsidiaries on a consolidated basis taken as a whole
do not have Unreasonably Small Capital; and (iv) the Borrower and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

* * *

 

Form of Solvency Certificate

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

 

Form of Solvency Certificate

I-3



--------------------------------------------------------------------------------

EXHIBIT J

[RESERVED.]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

INTERCOMPANY SUBORDINATION AGREEMENT

Dated as of [—], 2014

SUBORDINATION

(A) Reference is made to (i) that certain Term Loan Credit Agreement, dated as
of August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto and (ii) any related notes, guarantees, collateral documents,
instruments and agreements executed in connection with the Credit Agreement, and
in each case as amended, modified, renewed, refunded, replaced, restated,
restructured, increased, supplemented or refinanced in whole or in part from
time to time, regardless of whether such amendment, modification, renewal,
refunding, replacement, restatement, restructuring, increase, supplement or
refinancing is with the same lenders or holders, agents or otherwise. Terms used
herein but not otherwise defined shall have the meaning ascribed to such term in
the Credit Agreement.

(B) All Indebtedness of each of the undersigned that is a Loan Party (in such
capacity for the purposes of this Intercompany Subordination Agreement, an
“Obligor”) to each of the other undersigned that is not a Loan Party (in such
capacity for the purposes of this Intercompany Subordination Agreement, a
“Subordinated Creditor”) now or hereafter existing (whether created directly or
acquired by assignment or otherwise), and all interest, premiums, costs,
expenses or indemnification amounts thereon or payable in respect thereof or in
connection therewith, are hereinafter referred to as the “Subordinated Debt”.

(C) This Intercompany Subordination Agreement is delivered pursuant to
Section 7.03(e)(C) of the Credit Agreement.

Section 1. Subordination. Each Subordinated Creditor and each Obligor agrees
that the Subordinated Debt is and shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to the prior
payment in full of all Obligations of any such Obligor now or hereafter existing
under the Credit Agreement and the other Loan Documents. For the purposes of
this Intercompany Subordination Agreement, the Obligations shall not be deemed
to have been paid in full until the termination of the Aggregate Commitments and
the payment in full of all Obligations then due and owing (other than
(A) contingent indemnification or other contingent obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) (the “Release Date”).

 

Tribune Publishing Company Intercompany Subordination Agreement

K-1



--------------------------------------------------------------------------------

Section 2. Events of Subordination.

(a) In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of any Obligor or
its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding under any Debtor Relief Law or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Obligor
or otherwise, the Secured Parties shall be entitled to receive payment in full
of the Obligations before any Subordinated Creditor is entitled to receive any
payment of all or any of the Subordinated Debt, and any payment or distribution
of any kind (whether in cash, property or securities) that otherwise would be
payable or deliverable upon or with respect to the Subordinated Debt in any such
case, proceeding, assignment, marshalling or otherwise (including any payment
that may be payable by reason of any other indebtedness of such Obligor being
subordinated to payment of the Subordinated Debt) shall be paid or delivered
directly to the Administrative Agent for the account of the Secured Parties for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Obligations until
the Release Date.

(b) In the event that (i) any Event of Default described in the Credit Agreement
shall have occurred and be continuing or (ii) any judicial proceeding shall be
pending with respect to any Event of Default, then no payment (including any
payment that may be payable by reason of any other indebtedness of any Obligor
being subordinated to payment of the Subordinated Debt) shall be made by or on
behalf of any Obligor for or on account of any Subordinated Debt, and no
Subordinated Creditor shall take or receive from any Obligor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
including, without limitation, from or by way of collateral, payment of all or
any of the Subordinated Debt, unless and until (x) the Release Date or (y) such
Event of Default shall have been cured or waived.

(c) Except as otherwise set forth in Section 2(a) through (b) above, any Obligor
is permitted to pay, and any Subordinated Creditor is entitled to receive, any
payment or prepayment of principal and interest on the Subordinated Debt as
permitted by the Credit Agreement.

Section 3. In Furtherance of Subordination. Each Subordinated Creditor agrees as
follows:

(a) If any proceeding referred to in Section 2(a) above is commenced by or
against any Obligor,

(i) the Administrative Agent is hereby irrevocably authorized and empowered (in
its own name or in the name of each Subordinated Creditor or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred

 

Tribune Publishing Company Intercompany Subordination Agreement

K-2



--------------------------------------------------------------------------------

to in Section 2(a) and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
Subordinated Debt or enforcing any security interest or other lien securing
payment of the Subordinated Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the Administrative
Agent or the Secured Parties; and

(ii) each Subordinated Creditor shall duly and promptly take such action as the
Administrative Agent may request (A) to collect the Subordinated Debt for the
account of the Secured Parties and to file appropriate claims or proofs or claim
in respect of the Subordinated Debt, (B) to execute and deliver to the
Administrative Agent such powers of attorney, assignments, or other instruments
as the Administrative Agent may request in order to enable the Administrative
Agent to enforce any and all claims with respect to, and any security interests
and other liens securing payment of, the Subordinated Debt, and (C) to collect
and receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Subordinated Debt.

(b) All payments or distributions upon or with respect to the Subordinated Debt
which are received by each Subordinated Creditor contrary to the provisions of
this Intercompany Subordination Agreement shall be received in trust for the
benefit of the Secured Parties, shall be segregated from other funds and
property held by such Subordinated Creditor and shall be forthwith paid over to
the Administrative Agent for the account of the Secured Parties in the same form
as so received (with any necessary indorsement) to be applied (in the case of
cash) to, or held as collateral (in the case of non-cash property or securities)
for, the payment or prepayment of the Obligations in accordance with the terms
of the Credit Agreement.

(c) The Administrative Agent is hereby authorized to demand specific performance
of this Intercompany Subordination Agreement, whether or not any Obligor shall
have complied with any of the provisions hereof applicable to it, at any time
when any Subordinated Creditor shall have failed to comply with any of the
provisions of this Intercompany Subordination Agreement applicable to it. Each
Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

Section 4. Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Administrative Agent or the Secured Parties
pursuant to the provisions of this Intercompany Subordination Agreement shall
entitle such Subordinated Creditor to exercise any right of subrogation in
respect thereof until the Release Date.

Section 5. Further Assurances. Each Subordinated Creditor and each Obligor will,
at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request in writing, in order to

 

Tribune Publishing Company Intercompany Subordination Agreement

K-3



--------------------------------------------------------------------------------

protect any right or interest granted or purported to be granted hereby or to
enable the Administrative Agent or any Secured Parties to exercise and enforce
its rights and remedies hereunder.

Section 6. Agreements in Respect of Subordinated Debt. No Subordinated Creditor
will sell, assign, pledge, encumber or otherwise dispose of any of the
Subordinated Debt unless such sale, assignment, pledge, encumbrance or
disposition is made subject to this Intercompany Subordination Agreement.

Section 7. Agreement by the Obligors. Each Obligor agrees that it will not make
any payment of any of the Subordinated Debt, or take any other action, in each
case, if such payment or other action would be in contravention of the
provisions of this Intercompany Subordination Agreement.

Section 8. Obligations Hereunder Not Affected. All rights and interests of the
Administrative Agent and the Secured Parties hereunder, and all agreements and
obligations of each Subordinated Creditor and each Obligor under this
Intercompany Subordination Agreement, shall remain in full force and effect
irrespective of:

(i) any amendment, extension, renewal, compromise, discharge, acceleration or
other change in the time for payment or the terms of the Obligations or any part
thereof;

(ii) any taking, holding, exchange, enforcement, waiver, release, failure to
perfect, sell or otherwise dispose of any security for payment of any Guaranty
or any Obligations;

(iii) the application of security and directing the order or manner of sale
thereof as the Administrative Agent and the Secured Parties in their sole
discretion may determine;

(iv) the release or substitution of one or more of any endorsers or other
guarantors of any of the Obligations;

(v) the taking of, or failure to take any action which might in any manner or to
any extent vary the risks of any Guarantor or which, but for this Section 8
might operate as a discharge of such Guarantor;

(vi) any defense arising by reason of any disability, change in corporate
existence or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

(vii) any defense based on any claim that such Guarantor’s or Subordinated
Creditor’s obligations exceed or are more burdensome than those of any Obligor,
any other Guarantor or any other subordinated creditor, as applicable;

 

Tribune Publishing Company Intercompany Subordination Agreement

K-4



--------------------------------------------------------------------------------

(viii) the benefit of any statute of limitations affecting such Guarantor’s or
Subordinated Creditor’s liability hereunder;

(ix) any right to proceed against any Obligor, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Secured Party, whatsoever;

(x) any benefit of and any right to participate in any security now or hereafter
held by any Secured Party, and

(xi) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Secured Party upon the insolvency, bankruptcy or reorganization of
any Obligor or otherwise, all as though such payment had not been made.

Section 9. Waiver. Each Subordinated Creditor and each Obligor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Intercompany Subordination Agreement and any
requirement that the Administrative Agent or any Secured Party protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against any Obligor or any other person
or entity or any collateral.

Section 10. Amendments, Etc. No amendment or waiver of any provision of this
Intercompany Subordination Agreement, and no consent to any departure by any
Subordinated Creditor or any Obligor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent, such
Obligor and each Subordinated Creditor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 11. Addresses for Notices.

(a) Except as provided in subsection (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or other electronic transmission as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to any Obligor, any Subordinated Creditor or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule I hereto; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Tribune Publishing Company Intercompany Subordination Agreement

K-5



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications provided for
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or any Obligor or Subordinated
Creditor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its electronic
mail address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

Section 12. No Waiver; Remedies; Conflict of Terms. No failure on the part of
the Administrative Agent or any Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. In
the event of any conflict between the terms of this Intercompany Subordination
Agreement and the terms of the Credit Agreement, the terms of the Credit
Agreement shall govern.

 

Tribune Publishing Company Intercompany Subordination Agreement

K-6



--------------------------------------------------------------------------------

Section 13. Joinder. Upon execution and delivery after the date hereof by any
Restricted Subsidiary of a joinder agreement in substantially the form of
Exhibit A hereto, each such Restricted Subsidiary shall become an Obligor and/or
a Subordinated Creditor, as applicable, hereunder with the same force and effect
as if originally named as an Obligor or a Subordinated Creditor, as applicable,
hereunder. The rights and obligations of each Obligor and each Subordinated
Creditor hereunder shall remain in full force and effect notwithstanding the
addition of any new Obligor or Subordinated Creditor as a party to this
Intercompany Subordination Agreement.

Section 14. Governing Law; Jurisdiction; Etc.

(a) THIS INTERCOMPANY SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE BROUGHT SOLELY IN SUCH NEW YORK COURTS; PROVIDED THAT
NOTHING IN THIS INTERCOMPANY SUBORDINATION AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, (II) ANY PARTY FROM BRINGING ANY
LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL

 

Tribune Publishing Company Intercompany Subordination Agreement

K-7



--------------------------------------------------------------------------------

ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS BROUGHT
AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN ANOTHER
COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 14 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN
A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR
PROCEEDING.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS INTERCOMPANY SUBORDINATION AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 14. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS INTERCOMPANY SUBORDINATION
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY TO THIS INTERCOMPANY SUBORDINATION AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS INTERCOMPANY SUBORDINATION AGREEMENT AND ANY OTHER
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT AND ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 14(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Tribune Publishing Company Intercompany Subordination Agreement

K-8



--------------------------------------------------------------------------------

[Remainder of page left intentionally blank]

 

Tribune Publishing Company Intercompany Subordination Agreement

K-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subordinated Creditor, each Obligor and the Borrower
has caused this Intercompany Subordination Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title: [SUBORDINATED CREDITORS] By:  

 

  Name:   Title: [OBLIGORS] By:  

 

  Name:   Title:

 

[SIGNATURE PAGE]

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

Agreed and acknowledged as of the date above written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[SIGNATURE PAGE]

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

Schedule I to the Intercompany Subordination Agreement

ADDRESSES FOR NOTICES

 

1. All notices sent to any Obligor or Guarantor should be sent to:

Tribune Publishing Company

435 North Michigan Avenue

Chicago, Illinois 60611

Facsimile No.:    (213) 237-4401 Phone No.:    (213) 237-5000 Attention:    John
Bode

with copies to:

Julie Xanders

General Counsel

Tribune Publishing Company

202 West First Street

Los Angeles, CA 90012

Tel: 213/237-5000

Fax: 213/237-4401

 

Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 Facsimile No.:   
212-909-6000 Phone No.:    212-909-6465 Attention:    Jeffrey E. Ross

 

2. All notices sent to the Administrative Agent should be sent to:

JPMorgan Chase Bank, N.A.,

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Facsimile No.:    302-634-3301 Phone No.:    302-634-1651 Attention:    George
Ionas

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

 

Schedule I

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

New York, NY 10179

Facsimile No.:    (212) 270-5127 Phone No.:    (212) 270-6782 Attention:    John
Kowalczuk

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Facsimile No.:    (212) 701-5382 Phone No.:    (212) 450-4382 Attention:   
Meyer Dworkin

 

2

Schedule I

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT K

Exhibit A to the Intercompany Subordination Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 201[  ] (this “Joinder”), is
delivered pursuant to the Intercompany Subordination Agreement, dated as of
[            ], 20[    ] (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the “Intercompany Subordination
Agreement”) among Tribune Publishing Company, a Delaware corporation, the
Subordinated Creditors and Obligors from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Intercompany
Subordination Agreement.

1. Joinder in the Intercompany Subordination. The undersigned hereby agrees that
on and after the date hereof, it shall be [an “Obligor”] [a “Subordinated
Creditor”] under and as defined in the Intercompany Subordination Agreement,
hereby assumes and agrees to perform all of the obligations of [an Obligor] [a
Subordinated Creditor] thereunder and agrees that it shall comply with and be
fully bound by the terms of the Intercompany Subordination Agreement as if it
had been a signatory thereto as of the date thereof; provided that the
representations and warranties made by the undersigned thereunder shall be
deemed true and correct as of the date of this Joinder.

2. Unconditional Joinder. The undersigned acknowledges that the undersigned’s
obligations as a party to this Joinder are unconditional and are not subject to
the execution of one or more Joinders by other parties. The undersigned further
agrees that it has joined and is fully obligated as [an Obligor] [a Subordinated
Creditor] under the Intercompany Subordination Agreement.

3. Incorporation by Reference. All terms and conditions of the Intercompany
Subordination Agreement are hereby incorporated by reference in this Joinder as
if set forth in full.

 

Exhibit A

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[                                         ] By:  

 

  Name:     Title:  

 

2

Schedule I

Tribune Publishing Company Intercompany Subordination Agreement



--------------------------------------------------------------------------------

ABL/TERM INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

 

 

INTERCREDITOR AGREEMENT

by and between

BANK OF AMERICA, N.A.

as ABL Agent,

and

JPMORGAN CHASE BANK, N.A.

as Term Loan Agent

Dated as of August 4, 2014

 

 

 

 

4



--------------------------------------------------------------------------------

Table of Contents

 

            Page  

ARTICLE 1 Definitions

     2   

Section 1.1

    

UCC Definitions

     2   

Section 1.2

    

Other Definitions

     2   

Section 1.3

    

Rules of Construction

     35   

ARTICLE 2 Lien Priority

     35   

Section 2.1

    

Agreement to Subordinate

     35   

Section 2.2

    

Waiver of Right to Contest Liens

     42   

Section 2.3

    

Remedies Standstill

     49   

Section 2.4

    

Exercise of Rights

     62   

Section 2.5

    

No New Liens

     71   

Section 2.6

    

Waiver of Marshalling

     75   

ARTICLE 3 Actions of the Parties

     76   

Section 3.1

    

Certain Actions Permitted

     76   

Section 3.2

    

Agent for Perfection

     76   

Section 3.3

    

Sharing of Information and Access

     77   

Section 3.4

    

Insurance

     78   

Section 3.5

    

No Additional Rights For the Credit Parties Hereunder

     78   

Section 3.6

    

Actions Upon Breach

     78   

Section 3.7

    

Inspection Rights

     78   

Section 3.8

    

License for Term Loan Priority Collateral

     80   

Section 3.9

    

Agent Discretion

     81   

ARTICLE 4 Application of Proceeds

     81   

Section 4.1

    

Application of Proceeds

     81   

Section 4.2

    

Specific Performance

     87   

Section 4.3

    

Sale of Collateral Comprising Both ABL Priority Collateral and Term Loan
Priority Collateral; Certain Proceeds of Capital Stock or Intercompany Loans

     88   

ARTICLE 5 Intercreditor Acknowledgements and Waivers

     88   

Section 5.1

    

Notice of Acceptance and Other Waivers

     88   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 5.2

    

Modifications to ABL Documents and Term Loan Documents

     95   

Section 5.3

    

Reinstatement and Continuation of Agreement

     101   

ARTICLE 6 Insolvency Proceedings

     103   

Section 6.1

    

DIP Financing

     103   

Section 6.2

    

Relief From Stay

     104   

Section 6.3

    

No Contest

     105   

Section 6.4

    

Asset Sales

     107   

Section 6.5

    

Separate Grants of Security and Separate Classification

     107   

Section 6.6

    

Enforceability

     108   

Section 6.7

    

ABL Obligations Unconditional

     108   

Section 6.8

    

Term Loan Obligations Unconditional

     108   

Section 6.9

    

Additional Obligations Unconditional

     109   

Section 6.10

    

Adequate Protection

     109   

ARTICLE 7 Miscellaneous

     111   

Section 7.1

    

Rights of Subrogation

     111   

Section 7.2

    

Further Assurances

     114   

Section 7.3

    

Representations

     114   

Section 7.4

    

Amendments

     114   

Section 7.5

    

Addresses for Notices

     119   

Section 7.6

    

No Waiver, Remedies

     120   

Section 7.7

    

Continuing Agreement, Transfer of Secured Obligations

     120   

Section 7.8

    

Governing Law: Entire Agreement

     120   

Section 7.9

    

Counterparts

     120   

Section 7.10

    

No Third Party Beneficiaries

     120   

Section 7.11

    

Designation of Additional Indebtedness; Joinder of Additional Agents

     120   

Section 7.12

    

Term Loan Collateral Representative and ABL Collateral Representative; Notice of
Change

     122   

Section 7.13

    

Provisions Solely to Define Relative Rights

     123   

Section 7.14

    

Headings

     123   

Section 7.15

    

Severability

     123   

Section 7.16

    

Attorneys Fees

     123   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page  

Section 7.17

    

VENUE; JURY TRIAL WAIVER

     123   

Section 7.18

    

Intercreditor Agreement

     124   

Section 7.19

    

No Warranties or Liability

     124   

Section 7.20

    

Conflicts

     125   

Section 7.21

    

Information Concerning Financial Condition of the Credit Parties

     125   

Section 7.22

    

Excluded Property

     125   

EXHIBITS

 

Exhibit A    —    Additional Indebtedness Designation Exhibit B    —   
Additional Indebtedness Joinder Exhibit C    —    Joinder of ABL Credit
Agreement or Term Loan Credit Agreement

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of August 4, 2014 between BANK OF AMERICA, N.A.,
in its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined herein, the “ABL Agent”)
for the ABL Secured Parties and JPMORGAN CHASE BANK, N.A., in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined herein, the “Term Loan Agent”) for the Term
Loan Secured Parties. Capitalized terms defined in Article 1 hereof are used in
this Agreement as so defined.

RECITALS

A. Pursuant to the Original ABL Credit Agreement, the ABL Credit Agreement
Lenders have agreed to make certain loans and other financial accommodations to
or for the benefit of the ABL Borrowers.

B. Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to guarantee
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents.

C. As a condition to the effectiveness of the Original ABL Credit Agreement and
to secure the obligations of the ABL Credit Parties under and in connection with
the ABL Documents, the ABL Credit Parties have granted to the ABL Agent (for the
benefit of the ABL Secured Parties) Liens on the Collateral.

D. Pursuant to the Original Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Loan Borrower.

E. Pursuant to the Term Loan Guarantees, the Term Loan Guarantors have agreed to
guarantee the payment and performance of the Term Loan Borrower’s obligations
under the Term Loan Documents.

F. As a condition to the effectiveness of the Original Term Loan Credit
Agreement and to secure the obligations of the Term Loan Credit Parties under
and in connection with the Term Loan Documents, the Term Loan Credit Parties
have granted to the Term Loan Agent (for the benefit of the Term Loan Secured
Parties) Liens on the Collateral.

G. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
(and as either “Additional ABL Indebtedness” or “Additional Term Indebtedness”,
as the case may be) by executing and delivering the Additional Indebtedness
Designation and by complying with the procedures set forth in Section 7.11
hereof, and the holders of such Additional Indebtedness and any other applicable
Additional Secured Party shall thereafter constitute Additional Secured Parties
(and either “Additional ABL Secured Parties” or “Additional Term Secured
Parties”, as the case may be), and any Additional Agent for any such Additional
Secured Parties shall thereafter constitute an Additional Agent (and either an
“Additional ABL Agent” or an “Additional Term Agent”, as the case may be), for
all purposes under this Agreement.



--------------------------------------------------------------------------------

H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Loan Agent (on behalf of the Term Loan Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Term Loan Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

Definitions

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Agent” shall mean Bank of America, N.A. in its capacity as collateral agent
under the ABL Credit Agreement, together with its successors and assigns in such
capacity from time to time, whether under the Original ABL Credit Agreement or
any subsequent ABL Credit Agreement, as well as any Person designated as the
“Agent” or “Collateral Agent” under any ABL Credit Agreement.

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) was an ABL Credit Agreement Lender or an ABL Agent or an
Affiliate of an ABL Credit Agreement Lender or an ABL Agent, in each case, on
the date the applicable ABL Credit Agreement became effective, or at the time of
entry into such Bank Products Agreement, or at the time of the designation
referred to in the following clause (c), and (c) if and as applicable, has been
designated by the Company in accordance with the terms of one or more ABL
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“ABL Bank Products Provider” shall mean any Person (other than an ABL Bank
Products Affiliate) that has entered into a Bank Products Agreement with an ABL
Credit Party with the obligations of such ABL Credit Party thereunder being
secured by one or more ABL Collateral Documents, as designated by the Company in
accordance with the terms of one or

 

2



--------------------------------------------------------------------------------

more ABL Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

“ABL Borrowers” shall mean the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

“ABL Collateral Documents” shall mean all “Collateral Documents” as defined in
the Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, restated, supplemented, waived or modified from
time to time.

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Secured Parties to make loans and other extensions of
credit thereunder (or after the termination of such commitments, the total
outstanding principal amount of loans and other extensions of credit under such
facility) plus (b) as to any other facility, the outstanding principal amount of
ABL Obligations or Additional ABL Obligations (as applicable) thereunder.

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit L-2 to the Original ABL Credit Agreement as
the same may be amended, restated, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

3



--------------------------------------------------------------------------------

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a)
hereof.

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original ABL Credit
Agreement or (y) any subsequent ABL Credit Agreement (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such ABL Credit Agreement (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the Term Loan Agent and any
Additional Agent (other than any Designated Silent Agent) (or, if there is no
continuing Agent other than any Designated Silent Agent, as designated by the
Company), that the obligations under such ABL Credit Agreement are subject to
the terms and provisions of this Agreement. Any reference to the ABL Credit
Agreement shall be deemed a reference to any ABL Credit Agreement then in
existence.

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any ABL Hedging Agreements, and those other ancillary
agreements as to which the ABL Agent or any ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any ABL Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the ABL Agent, in
connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, restated, supplemented, waived or otherwise modified
from time to time.

“ABL Guarantees” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“ABL Guarantors” shall mean the collective reference to the Company, each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the ABL
Guarantees and any other Person who becomes a guarantor under any of the ABL
Guarantees.

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was an ABL
Agent or an ABL Credit Agreement Lender or an Affiliate of an ABL Agent or an
ABL Credit Agreement Lender, in each case, on the date the applicable ABL Credit
Agreement became effective or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) if and as applicable, has been designated by the Company in accordance with
the terms of one or more ABL Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“ABL Hedging Agreements” shall mean any Bank Products Agreements between any ABL
Credit Party and any ABL Bank Products Affiliate or any ABL Bank Products
Provider and any Hedging Agreements between any ABL Credit Party and any ABL
Hedging Affiliate or any ABL Hedging Provider.

“ABL Hedging Provider” shall mean any Person (other than an ABL Hedging
Affiliate) that has entered into a Hedging Agreement with an ABL Credit Party
with the obligations of such ABL Credit Party thereunder being secured by one or
more ABL Collateral Documents, as designated by the Company in accordance with
the terms of one or more ABL Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates, any ABL Hedging Affiliates, any ABL Bank
Products Providers or any ABL Hedging Providers, under any ABL Document, whether
for principal, interest (including interest and fees which, but for the filing
of a petition in bankruptcy with respect to such ABL Credit Party, would have
accrued on any ABL Obligation, whether or not a claim is allowed against such
ABL Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of ABL Hedging Agreements, fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

5



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts (other than Accounts which constitute identifiable Proceeds of
Term Loan Priority Collateral);

(2) (x) all Deposit Accounts and Money and all cash, checks, other negotiable
instruments, funds and other evidences of payments held therein and (y) all
Securities, Security Entitlements, and Securities Accounts, in each case, to the
extent constituting cash or Cash Equivalents or representing a claim to Cash
Equivalents, in each case other than (i) the Asset Sales Proceeds Account and
all cash, checks and other property held therein or credited thereto,
(ii) Capital Stock of direct and indirect Subsidiaries of the Company and
(iii) identifiable Proceeds of Term Loan Priority Collateral;

(3) all Inventory;

(4) to the extent involving or governing any of the items referred to in the
preceding clauses (1) through (3), all Chattel Paper (including Tangible Chattel
Paper and Electronic Chattel Paper), all Documents, General Intangibles
(including data processing software and excluding Intellectual Property and
Capital Stock of direct and indirect Subsidiaries of the Company), Instruments
(including Promissory Notes), Letter of Credit Rights and Commercial Tort
Claims, provided that to the extent any of the foregoing also relates to Term
Loan Priority Collateral, only that portion related to the items referred to in
the preceding clauses (1) through (3) shall be included in the ABL Priority
Collateral;

(5) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (4), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Term Loan Priority Collateral
only that portion related to the items referred to in the preceding clauses
(1) through (4) shall be included in the ABL Priority Collateral;

(6) all books and Records relating to the foregoing (including all books,
databases, customer lists, credit files, computer files and Records, whether
tangible or electronic, which contain any information relating to any of the
foregoing); and

(7) all collateral security and guarantees with respect to any of the foregoing
and all accessions to, substitutions for and replacements of the foregoing, and
all Proceeds of the foregoing, including cash, Money, instruments, securities
(other than Capital Stock of direct and indirect Subsidiaries of the Company),
financial assets, Investment Property (other than Capital Stock of direct and
indirect Subsidiaries of the Company), insurance proceeds (including proceeds of
business interruption insurance) and deposit accounts directly received as
Proceeds of any ABL Priority Collateral described in the preceding clauses
(1) through (4) (such Proceeds, “ABL Priority Proceeds”); provided, however,
that no Proceeds of ABL Priority Proceeds will constitute ABL Priority
Collateral unless such Proceeds of ABL Priority Proceeds would otherwise
constitute ABL Priority Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Property (as
defined in the next succeeding sentence) be ABL Priority Collateral.

As used in this definition of “ABL Priority Collateral”, the term “Excluded
Property” shall have the meaning provided in the Original ABL Credit Agreement
(if the

 

6



--------------------------------------------------------------------------------

Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral of this Agreement.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall mean the ABL Agent and all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates, all ABL Hedging Affiliates, all ABL
Bank Products Providers and all ABL Hedging Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “ABL Secured Party” under any ABL Credit Agreement.

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
Applicable Additional Credit Facility became effective or at the time of entry
into such Bank Products Agreement, or at the time of the designation referred to
in the following clause (c), and (c) if and as applicable, has been designated
by the Company in accordance with the terms of one or more Additional ABL
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional ABL Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider hereunder with respect to more than one Credit Facility).

“Additional ABL Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional ABL Credit Facility, and in any event shall include
all security

 

7



--------------------------------------------------------------------------------

agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional ABL Credit Facility,
and any other agreement, document or instrument pursuant to which a Lien is
granted securing any Additional ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including any credit agreements, loan agreements, indentures or
other financing agreements, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, together with
(b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Additional ABL Obligations, whether by the same or any
other lender, debtholder or other creditor or group of lenders, debtholders or
other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as well as any Person designated as an
“Additional ABL Credit Facility Lender” under any ABL Credit Agreement.

“Additional ABL Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees.

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any
Additional ABL Hedging Agreements, those other ancillary agreements as to which
any Additional ABL Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Additional ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to any Additional ABL Agent, in
connection with any of the foregoing or any Additional ABL Credit Facility,
including any intercreditor or joinder agreement among any of the Additional ABL
Secured Parties or among any of the ABL Secured Parties and Additional ABL
Secured Parties, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time.

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

8



--------------------------------------------------------------------------------

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
Applicable Additional Credit Facility became effective or at the time of entry
into such Additional ABL Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) if and as applicable, has been
designated by the Company in accordance with the terms of one or more Additional
ABL Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

“Additional ABL Hedging Agreement” shall mean any Bank Products Agreements
between any Additional ABL Credit Party and any Additional ABL Bank Products
Affiliate or Additional ABL Bank Products Provider and any Hedging Agreements
between any Additional ABL Credit Party and any Additional ABL Hedging Affiliate
or Additional ABL Hedging Provider.

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company in accordance with the terms of one or
more Additional ABL Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional ABL Indebtedness” in the relevant
Additional Indebtedness Designation in accordance with Section 7.11 hereof.

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliate, Additional ABL Hedging Affiliate, Additional ABL Bank
Products Provider or Additional ABL Hedging Provider, under any Additional ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
ABL Credit Party, would have accrued on any Additional ABL Obligation, whether
or not a claim is allowed against such Additional ABL Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional ABL Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

 

9



--------------------------------------------------------------------------------

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional ABL Secured Party” under any Additional ABL Credit Facility;
and with respect to any Additional ABL Agent shall mean the Additional ABL
Secured Parties represented by such Additional ABL Agent.

“Additional Agent” shall mean any Additional ABL Agent and any Additional Term
Agent.

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Term Collateral Documents.

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Term Credit Facilities.

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Term Credit Party.

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Term Documents.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Term Guarantees.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien on Collateral by8;

 

8  Note to DPW: Your proposed change (a) is unnecessary, a Lien having priority
on Collateral which is not permitted under each of the Credit Agreements would
not satisfy the requirements of this definition and (b) does not work with the
Intercreditor construct under the Term Loan Credit Agreement; under the Term
Loan the Lien priority between First Lien Term Loan lenders and future Second
Lien Term Loan lenders is to be governed by a separate Junior Priority
Intercreditor Agreement with both groups being subject to this agreement as Term
Loan Secured Parties.

 

10



--------------------------------------------------------------------------------

(a) prior to the Discharge of ABL Obligations, Section 7.01 of the Original ABL
Credit Agreement (if the Original ABL Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any other ABL
Credit Agreement then in effect if the Original ABL Credit Agreement is not then
in effect (which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

(b) prior to the Discharge of Term Loan Obligations, Section 7.01 of the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect) or the corresponding negative covenant restricting Liens
contained in any other Term Loan Credit Agreement then in effect if the Original
Term Loan Credit Agreement is not then in effect (which covenant is designated
in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), and (z) for purposes of the preceding
clause (1)(c), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect.

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

“Additional Lender” shall mean any Additional ABL Credit Facility Lender and any
Additional Term Credit Facility Lender.

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Term Obligations.

 

11



--------------------------------------------------------------------------------

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Term Secured Parties.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of ABL Obligations, Section 7.03 of the Original ABL
Credit Agreement (if the Original ABL Credit Agreement is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
ABL Credit Agreement then in effect if the Original ABL Credit Agreement is not
then in effect (which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

(b) prior to the Discharge of Term Loan Obligations, Section 7.03 of the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect. In the event that any
Indebtedness as defined in any such Credit Document shall not be Indebtedness as
defined in any other such Credit Document, but is or may be incurred in
compliance with such other Credit Document, such Indebtedness shall constitute
Additional Specified Indebtedness for the purposes of such other Credit
Document.

“Additional Term Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Term Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Term Credit Facility.

“Additional Term Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Term Credit Party with
the

 

12



--------------------------------------------------------------------------------

obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Agent or an Additional Term Credit Facility Lender, in each case, on the
date the Applicable Additional Credit Facility became effective or at the time
of entry into such Bank Products Agreement, or at the time of the designation
referred to in the following clause (c), and (c) if and as applicable, has been
designated by the Company in accordance with the terms of one or more Additional
Term Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Additional Term Bank Products Provider” shall mean any Person (other than an
Additional Term Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Term Credit Party with the obligations of such
Additional Term Credit Party thereunder being secured by one or more Additional
Term Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional Term Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider hereunder with respect to more than one Credit Facility).

“Additional Term Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Term Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Term Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Term Obligations or under which rights
or remedies with respect to such Liens are governed, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.

“Additional Term Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Term Indebtedness is or may
be incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Additional Term Obligations, whether by the same or
any other lender, debtholder or other creditor or group of lenders, debtholders
or other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“Additional Term Credit Facility Lenders” shall mean one or more holders of
Additional Term Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Term Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Term Credit Facility Lender” under any Additional Term Credit
Facility.

“Additional Term Credit Party” shall mean the Company, each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Term Document, and any other Person who becomes a guarantor under
any of the Additional Term Guarantees.

 

13



--------------------------------------------------------------------------------

“Additional Term Documents” shall mean any Additional Term Credit Facilities,
any Additional Term Guarantees, any Additional Term Collateral Documents, any
Additional Term Hedging Agreements, those other ancillary agreements as to which
any Additional Term Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Additional Term Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to any Additional Term Agent, in
connection with any of the foregoing or any Additional Term Credit Facility,
including any intercreditor or joinder agreement among any of the Additional
Term Secured Parties or among any of the Term Loan Secured Parties and
Additional Term Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Additional Term Guarantees” shall mean any one or more guarantees of any
Additional Term Obligations of any Additional Term Credit Party by any other
Additional Term Credit Party in favor of any Additional Term Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Additional Term Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional Term Credit Party with the
obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Agent or an Additional Term Credit Facility Lender, in each case, on the
date the applicable Additional Term Credit Facility became effective or at the
time of entry into such Additional Term Hedging Agreement, or at the time of the
designation referred to in the following clause (c), and (c) if and as
applicable, has been designated by the Company in accordance with the terms of
one or more Additional Term Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“Additional Term Hedging Agreements” shall mean any Bank Products Agreements
between any Additional Term Credit Party and any Additional Term Bank Products
Affiliate or Additional Term Bank Products Provider and any Hedging Agreements
between any Additional Term Credit Party and any Additional Term Hedging
Affiliate or Additional Term Hedging Provider.

“Additional Term Hedging Provider” shall mean any Person (other than an
Additional Term Hedging Affiliate) that has entered into a Hedging Agreement
with an Additional Term Credit Party with the obligations of such Additional
Term Credit Party thereunder being secured by one or more Additional Term
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Term Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

 

14



--------------------------------------------------------------------------------

“Additional Term Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional Term Indebtedness” in the relevant
Additional Indebtedness Designation.

“Additional Term Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional Term Credit Party from time to time to any Additional Term
Agent, any Additional Term Secured Parties or any of them, including any
Additional Term Bank Products Affiliate, Additional Term Hedging Affiliate,
Additional Term Bank Products Provider or Additional Term Hedging Provider,
under any Additional Term Document, whether for principal, interest (including
interest and fees which, but for the filing of a petition in bankruptcy with
respect to such Additional Term Credit Party, would have accrued on any
Additional Term Obligation, whether or not a claim is allowed against such
Additional Term Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“Additional Term Recovery” shall have the meaning set forth in Section 5.3(d).

“Additional Term Secured Parties” shall mean all Additional Term Agents, all
Additional Term Credit Facility Lenders, all Additional Term Bank Products
Affiliates, all Additional Term Bank Products Providers, all Additional Term
Hedging Affiliates, all Additional Term Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Term Secured Party” under any Additional Term Credit Facility;
and with respect to any Additional Term Agent shall mean the Additional Term
Secured Parties represented by such Additional Term Agent.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
purposes of this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise; and “Controlling” and “Controlled” have meanings
correlative thereto.

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

“Agent” shall mean the ABL Agent, the Term Loan Agent and any Additional Agent,
as applicable.

 

15



--------------------------------------------------------------------------------

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Term Loan Priority Collateral and the Proceeds of investment thereof.

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Term
Loan Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Term Bank Products Affiliate, as applicable.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including
processing and other administrative services with respect thereto), (c) cash
management services (including controlled disbursements, automated clearinghouse
transactions, return items, netting, overdrafts, depository, lockbox, stop
payment, electronic funds transfer, information reporting, wire transfer and
interstate depository network services) and (d) other banking products or
services as may be requested by any Credit Party (other than letters of credit
and other than loans except Indebtedness arising from services described in
items (a) through (c) of this definition).

“Bank Products Provider” shall mean any ABL Bank Products Provider, any Term
Loan Bank Products Provider, any Additional ABL Bank Products Provider or any
Additional Term Bank Products Provider, as applicable.

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” shall mean any of the ABL Borrowers, the Term Loan Borrower and any
Additional Borrower.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

“Capitalized Lease Obligation” shall mean, as applied to any Person, all
obligations of such Person under leases of property that have been or should be,
in accordance with generally accepted accounting principles as in effect in the
United States, recorded as capitalized leases of such Person, in each case taken
at the amount thereof accounted for as liabilities in accordance with generally
accepted accounting principles as in effect in the United States.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

16



--------------------------------------------------------------------------------

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

“Cash Equivalents” shall mean:

(a) Dollars and, with respect to any Foreign Subsidiaries, other currencies held
by such Foreign Subsidiary, in each case in the ordinary course of business;

(b) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

(c) securities issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority of any such state,
commonwealth or territory or any public instrumentality thereof or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 12 months
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings generally obtainable from either S&P or Moody’s (or,
if at any time neither S&P nor Moody’s shall be rating such obligations, then
from another nationally recognized rating service);

(d) [Reserved];

(e) commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

(f) time deposits with, or domestic and Eurodollar certificates of deposit or
bankers’ acceptances maturing no more than one year after the date of
acquisition thereof issued by (i) any ABL Secured Party, any Term Loan Secured
Party or any Additional Secured Party or any Affiliate thereof or (ii) any other
bank having combined capital and surplus of not less than $500,000,000;

(g) repurchase agreements with a term of not more than one year for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;

(h) securities of marketable short-term money market and similar highly liquid
funds having assets in excess of $250,000,000;

(i) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types of securities
described in clauses (a) through (h) above; and

 

17



--------------------------------------------------------------------------------

(j) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, other customarily utilized high-quality
investments in the country where such Foreign Subsidiary is located or in which
such investment is made.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent, the Term Loan Agent or any Additional Agent under any of the ABL
Collateral Documents, the Term Loan Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof to the extent a Lien is granted or purported to be granted
therein to the applicable Agent by such applicable documents.

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Company” shall mean Tribune Publishing Company, a Delaware corporation, and any
successor in interest thereto.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

“Copyrights” shall mean all (a) copyright rights in any work subject to the
copyright laws of the United States, whether registered or unregistered and
whether published or unpublished, including copyrights in computer software and
the content thereof, and internet web sites and the content thereof, (b) all
derivative works, renewals, extensions, reversions or restorations associated
with such copyrights, now or hereafter provided by law, regardless of the
tangible medium of fixation, (c) registrations, recordings and applications for
registration of any such copyright rights in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, and (d) rights to obtain
all renewals thereof.

“Credit Documents” shall mean the ABL Documents, the Term Loan Documents and any
Additional Documents.

“Credit Facility” shall mean the ABL Credit Agreement, the Term Loan Credit
Agreement or any Additional Credit Facility, as applicable.

“Credit Parties” shall mean the ABL Credit Parties, the Term Loan Credit Parties
and any Additional Credit Parties.

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

18



--------------------------------------------------------------------------------

“Designated Silent Agent” shall mean any Additional Agent, any Term Loan Agent
under any Term Loan Credit Agreement or any ABL Agent under any ABL Credit
Agreement, in each case that the Company designates as a Designated Silent Agent
(as confirmed in writing by such Agent if such designation is made subsequent to
the joinder of such Agent to this Agreement), in each case as and to the extent
so designated. Such designation may be for all purposes under this Agreement, or
may be for one or more specified purposes thereunder or provisions thereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

“Discharge of ABL Obligations” shall mean:

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness9 under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 103% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional ABL Credit Facility (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional ABL Credit Facility at such time;
and

 

9  Note to DPW: The additional language you proposed is not necessary, please
see the definition of ABL Obligations.

 

19



--------------------------------------------------------------------------------

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Term Obligations (if applicable) for each Additional
Term Credit Facility.

“Discharge of Additional Term Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional Term Credit Facility, with
respect to each Additional Term Credit Facility:

(a) the payment in full in cash of the applicable Additional Term Obligations
that are outstanding and unpaid at the time all Additional Term Indebtedness
under such Additional Term Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Term Credit Facility (which shall not exceed an amount equal
to 101.5% of the aggregate undrawn amount of such letters of credit) but
(ii) excluding unasserted contingent indemnification or other obligations under
the applicable Additional Term Credit Facility at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the Additional Term Documents at such time.

“Discharge of Term Loan Collateral Obligations” shall mean the Discharge of Term
Loan Obligations and (if applicable) the Discharge of Additional Term
Obligations for each Additional Term Credit Facility.

“Discharge of Term Loan Obligations” shall mean:

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Term Loan Credit Agreement
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Term Loan Credit
Agreement at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease,
license or other disposition.

 

20



--------------------------------------------------------------------------------

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiaries” shall mean any Subsidiary of the Company that is not
(a) a Foreign Subsidiary or (b) a FSHCO.

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien on Collateral,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien on Collateral;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien on Collateral under any of the Credit Documents, under
applicable law, by self-help repossession, by notification to account obligors
of any Grantor, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien on Collateral;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral,

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the

 

21



--------------------------------------------------------------------------------

collection and application (including pursuant to “cash dominion” provisions) of
Accounts or other monies deposited from time to time in Commodity Accounts,
Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent or any applicable
Additional ABL Agent), (vii) the cessation of lending pursuant to the provisions
of the ABL Documents, the Term Loan Documents or any applicable Additional
Documents, including upon the occurrence of a default on the existence of an
over-advance, (viii) the consent by the ABL Agent to disposition by any Grantor
of any of the ABL Priority Collateral or the consent by the Term Loan Collateral
Representative to disposition by any Grantor of any of the Term Loan Priority
Collateral or (ix) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length, as reasonably determined by the
Company in good faith.

“Foreign Subsidiary” shall mean any Subsidiary of the Company which is
(a) (i) not organized under the laws of the United States, any state thereof or
the District of Columbia or (ii) is a FSHCO or (b) any Subsidiary of a Person
described in clause (a).

“FSHCO” shall mean any Subsidiary (i) that is organized under the laws of the
United States, any state thereof or the District of Columbia and
(ii) substantially all of the assets of which constitute the equity and/or
indebtedness of Foreign Subsidiaries (or Subsidiaries thereof), intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and
other assets (including cash and Cash Equivalents) incidental thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Term Loan Collateral Documents, as the context requires.

 

22



--------------------------------------------------------------------------------

“Guarantee” shall mean, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any such obligation of such Person, direct
or indirect, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary or reasonable indemnity
obligations in effect on the date hereof, or entered into in connection with any
acquisition or disposition of assets permitted under the Term Loan Documents,
ABL Documents and Additional Documents (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” shall mean any of the ABL Guarantors, the Term Loan Guarantors and
any Additional Guarantors.

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Term Loan Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Term Hedging
Affiliate, as applicable.

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, credit or
equity values or creditworthiness (including any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

“Hedging Provider” shall mean any Additional ABL Hedging Provider, any
Additional Term Hedging Provider, any ABL Hedging Provider or any Term Loan
Hedging Provider, as applicable.

“Impairment” shall (a) with respect to the Term Loan Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

23



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Hedging Agreement;

(d) all obligations of such Person to pay the deferred purchase price of
property (other than (w) trade accounts payable in the ordinary course of
business, (x) any earn-out obligation until and unless the payment of which has
been determined by such Person in good faith to be probable (in the amount so
determined), (y) expenses accrued in the ordinary course of business and
(z) obligations resulting from take-or pay contracts entered into in the
ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Capitalized Lease Obligations;

(g) all obligations of such Person in respect of Disqualified Equity Interests
(as defined in the Original Term Loan Credit Agreement); and

(h) all (i) Guarantees of such Person in respect of any of the foregoing, and
(ii) Permitted Disposition Transaction Indebtedness (as defined in the Original
Term Loan Credit Agreement) of such Person;

provided that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business and (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would be included in
the calculation of Consolidated Total Net Debt (as defined in the Original Term
Loan Credit Agreement) of such Person and (B) in the case of the Borrower and
its Subsidiaries, exclude all

 

24



--------------------------------------------------------------------------------

intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business.
The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (e) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Trade Secrets, Copyrights, Patents,
Trademarks and the IP Agreements, all rights therein, and all rights to sue at
law or in equity for any past, present or future infringement, misappropriation,
violation, misuse or other impairment thereof, including the right to receive
injunctive relief and all Proceeds and damages therefrom.

“Intercompany Loans” shall mean any amounts owing by any Grantor to the Company
or any of its Subsidiaries, whether or not evidenced by a promissory note.

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(h).

“Intervening Term Creditor” shall have the meaning set forth in Section 4.1(h).

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

“IP Agreements” shall mean any and all written United States agreements, now or
hereafter in effect, relating to the license, development, use, manufacture,
distribution, sale or disclosure of any Copyrights, Patents, Trademarks, Trade
Secrets or other Intellectual Property to which any Grantor, now or hereafter,
is a party.

“Lien” shall mean any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
leases evidencing Capitalized Lease Obligations having substantially the same
economic effect as any of the foregoing).

 

25



--------------------------------------------------------------------------------

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any plan of reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

“Original ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of the date hereof by and among the ABL Borrowers, Bank of America, N.A., as
administrative agent, the ABL Credit Agreement Lenders and the ABL Agent, as
amended, restated, supplemented, waived or otherwise modified from time to time.

“Original Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of the date hereof by and among the Term Loan Borrower, JPMorgan Chase
Bank, N.A., as administrative agent, the Term Loan Credit Agreement Lenders and
the Term Loan Agent, as amended, restated, supplemented, waived or otherwise
modified from time to time.

“Party” shall mean, at any time, the ABL Agent, the Term Loan Agent or any
Additional Agent, and “Parties” shall mean all of the ABL Agent, the Term Loan
Agent and any Additional Agent, in each case if then party to this Agreement.

“Patents” shall mean (a) all letters patent of the United States, all
registrations, recordings and extensions thereof, and all applications for
letters patent of the United States, including patent registrations, statutory
invention registrations, utility models, recordings and pending applications in
the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and in the case of (a) and (b), all the inventions disclosed or claimed therein
and all improvements thereto, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

26



--------------------------------------------------------------------------------

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term Loan
Priority Collateral.

“Proceeds” shall mean (a) all “proceeds” as such term is defined in Article 9 of
the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Obligations and Additional ABL Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding ABL Obligations and Additional Obligations in respect
of the ABL Credit Agreement or any Additional ABL Credit Agreement); provided
that:

(a) if the matter being consented to or the action being taken by the ABL
Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of Term Loan Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” shall mean those ABL Collateral Secured Parties necessary to validly
consent to the requested action in accordance with the applicable ABL Documents
and Additional ABL Documents,

(b) except as may be separately otherwise agreed in writing by and between or
among each Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, if the matter being consented to or the action being
taken by the ABL Collateral Representative will affect the ABL Secured Parties
in a manner different and materially adverse relative to the manner such matter
or action affects any Additional ABL Secured Parties (except to the extent

 

27



--------------------------------------------------------------------------------

expressly set forth in this Agreement), then “Requisite ABL Holders” shall mean
(1) Additional ABL Secured Parties and/or ABL Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate ABL Collateral Exposure under the
ABL Credit Agreement and any Additional ABL Credit Facility (other than ABL
Obligations and Additional ABL Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding ABL Obligations and Additional Obligations in respect of the ABL
Credit Agreement or any Additional ABL Credit Agreement) and (2) ABL Secured
Parties holding, in the aggregate, in excess of 50% of the ABL Collateral
Exposure under the ABL Credit Agreement (other than ABL Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding ABL Obligations in respect of the ABL Credit
Agreement),

(c) except as may be separately otherwise agreed in writing by and between or
among each Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, if the matter being consented to or the action being
taken by the ABL Collateral Representative will affect any Additional ABL Agent
or the Additional ABL Secured Parties represented thereby in a manner different
and materially adverse relative to the manner such matter or action affects the
ABL Secured Parties or the other Additional ABL Secured Parties (except to the
extent expressly set forth in this Agreement), then “Requisite ABL Holders”
shall mean (1) Additional ABL Secured Parties and/or ABL Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate ABL Collateral
Exposure under the ABL Credit Agreement and any Additional ABL Credit Facility
(other than ABL Obligations and Additional ABL Obligations in respect of Bank
Products Agreements or Hedging Agreements at any time and for so long as there
are any outstanding ABL Obligations and Additional Obligations in respect of the
ABL Credit Agreement or any Additional ABL Credit Agreement) and (2) such
Additional ABL Agent and/or Additional ABL Secured Parties represented thereby
holding, in the aggregate, in excess of 50% of the ABL Collateral Exposure under
the applicable Additional ABL Credit Facility or Facilities (other than
Additional ABL Obligations in respect of Bank Products Agreements or Hedging
Agreements at any time and for so long as there are any outstanding Additional
ABL Obligations in respect of any Additional ABL Credit Agreement).

“Requisite Term Holders” shall mean Term Loan Secured Parties and/or Additional
Term Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of any loans included in the Term Loan Collateral
Obligations (other than Term Loan Collateral Obligations in respect of Bank
Products Agreements or Hedging Agreements at any time and for so long as there
are any outstanding Term Loan Collateral Obligations in respect of the Term Loan
Credit Agreement or any Additional Term Credit Facility); provided that:

(a) if the matter being consented to or the action being taken by the Term Loan
Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the Term Loan Priority Collateral or (after the Discharge of ABL Collateral
Obligations) all or substantially all of the Collateral, then “Requisite Term
Holders” shall mean those Term Loan Collateral Secured Parties necessary to
validly consent to the requested action in accordance with the applicable Term
Loan Documents and Additional Term Documents,

 

28



--------------------------------------------------------------------------------

(b) except as may be separately otherwise agreed in writing by and between or
among each Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, if the matter being consented to or
the action being taken by the Term Loan Collateral Representative will affect
the Term Loan Secured Parties in a manner different and materially adverse
relative to the manner such matter or action affects any Additional Term Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite Term Holders” shall mean (1) Additional Term Secured Parties and/or
Term Loan Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of the Term Loan Collateral Obligations (other than
Term Loan Collateral Obligations in respect of Bank Products Agreements or
Hedging Agreements at any time and for so long as there are any outstanding Term
Loan Collateral Obligations in respect of the Term Loan Credit Agreement or any
Additional Term Credit Facility) and (2) Term Loan Secured Parties holding, in
the aggregate, in excess of 50% of the aggregate principal amount of the Term
Loan Obligations (other than Term Loan Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding Term Loan Obligations in respect of the Term Loan Credit Agreement)
and

(c) except as may be separately otherwise agreed in writing by and between or
among each Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, if the matter being consented to or
the action being taken by the Term Loan Collateral Representative will affect
any Additional Term Agent or the Additional Term Secured Parties represented
thereby in a manner different and materially adverse relative to the manner such
matter or action affects the Term Loan Secured Parties or the other Additional
Term Secured Parties (except to the extent expressly set forth in this
Agreement), then “Requisite Term Holders” shall mean (1) Additional Term Secured
Parties and/or Term Loan Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Term Loan Collateral Obligations
(other than Term Loan Collateral Obligations in respect of Bank Products
Agreements or Hedging Agreements at any time and for so long as there are any
outstanding Term Loan Collateral Obligations in respect of the Term Loan Credit
Agreement or any Additional Term Credit Facility) and (2) such Additional Term
Agent and/or Additional Term Secured Parties represented thereby holding, in the
aggregate, in excess of 50% of the aggregate principal amount of the applicable
Additional Term Obligations (other than Additional Term Obligations in respect
of Bank Products Agreements or Hedging Agreements at any time and for so long as
there are any outstanding Additional Term Obligations in respect of any
Additional Term Credit Facility).

“S&P” shall mean Standard & Poor’s Ratings Group (a division of the McGraw Hill
Companies Inc.) and its successors.

“Secured Parties” shall mean the ABL Secured Parties, the Term Loan Secured
Parties and the Additional Secured Parties.

“Series” shall mean (a) with respect to the Term Loan Collateral Secured
Parties, each of (i) the Term Loan Secured Parties (in their capacities as such)
and (ii) the Additional Term Secured Parties that become subject to this
Agreement after the date hereof that are

 

29



--------------------------------------------------------------------------------

represented by a common Additional Term Agent (in its capacity as such for such
Additional Term Secured Parties), (b) with respect to any Term Loan Collateral
Obligations, each of (i) the Term Loan Obligations and (ii) the Additional Term
Obligations incurred pursuant to any Additional Term Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional Term Obligations), (c) with respect to the ABL Collateral Secured
Parties, each of (i) the ABL Secured Parties (in their capacities as such) and
(ii) the Additional ABL Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Additional ABL Agent (in
its capacity as such for such Additional ABL Secured Parties) and (d) with
respect to any ABL Collateral Obligations, each of (i) the ABL Obligations and
(ii) the Additional ABL Obligations incurred pursuant to any Additional ABL
Credit Facility that is to be represented by a common Additional Agent (in its
capacity as such for such Additional ABL Obligations).

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, controlled or held, directly
or indirectly through one or more intermediaries, by such Person.

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include an ABL Credit Agreement Lender, Additional ABL Credit Agreement
Lender, Additional Term Loan Credit Agreement Lender or Term Loan Credit
Agreement Lender or any Affiliate thereof).

“Term Loan Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent under the Original Term Loan Credit Agreement, together with
its successors and assigns in such capacity from time to time, whether under the
Original Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Term Loan Credit Agreement.

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent, a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Agent or a Term Loan
Credit Agreement Lender, in each case, on the date the applicable Term Loan
Credit Agreement became effective or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) if and as applicable, has been designated by the
Company in accordance with the terms of one or more Term Loan Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

30



--------------------------------------------------------------------------------

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Loan
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Term Loan Credit Party with the obligations of such Term Loan Credit Party
thereunder being secured by one or more Term Loan Collateral Documents, as
designated by the Company in accordance with the terms of one or more Term Loan
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

“Term Loan Borrower” shall mean the Company, in its capacity as the borrower
under the Term Loan Credit Agreement, together with its successors and assigns.

“Term Loan Collateral Documents” shall mean all “Collateral Documents” as
defined in the Original Term Loan Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with any Term Loan Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Term Loan Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, supplemented,
waived or modified from time to time.

“Term Loan Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit L-2 to the Original Term Loan
Credit Agreement as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms thereof.

“Term Loan Collateral Obligations” shall mean the Term Loan Obligations and any
Additional Term Obligations.

“Term Loan Collateral Representative” shall mean the Term Loan Agent acting for
the Term Loan Collateral Secured Parties, unless the principal amount of
Additional Term Obligations under any Additional Term Credit Facility exceeds
the principal amount of Term Loan Obligations under the Term Loan Credit
Agreement, and in such case (unless otherwise agreed in writing between the Term
Loan Agent and any Additional Term Agent or after the Discharge of Term Loan
Obligations, between any Additional Term Agents), the Additional Term Agent
under such Additional Term Credit Facility (or, if there is more than one such
Additional Term Credit Facility, the Additional Term Credit Facility under which
the greatest principal amount of Additional Term Obligations is outstanding at
the time) acting for the Term Loan Collateral Secured Parties. In addition, in
the event that any Additional Term Agent subordinates its security interest in
any Term Loan Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Section 2.1(a)(6) and (8) or which
otherwise has an Impairment with respect to all or substantially all of the Term
Loan Priority Collateral then such Additional Term Agent shall not serve as Term
Loan Collateral Representative (unless (x) the Discharge of Term Loan
Obligations has occurred and (y) either such Additional Term Agent is the only
Additional Term Agent or each other Additional Term Agent has similarly
subordinated its security interest) and, in such event the Term Loan Collateral
Representative will be selected as if the disqualified Additional Term Agent and
the Additional Term Obligations represented thereby did not exist.

 

31



--------------------------------------------------------------------------------

“Term Loan Collateral Secured Parties” shall mean the Term Loan Secured Parties
and any Additional Term Secured Parties.

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Additional Agent (other than any Designated Silent Agent)
(or, if there is no continuing Agent other than the Term Loan Agent and any
Designated Silent Agent, as designated by the Company), that the obligations
under such Term Loan Credit Agreement are subject to the terms and provisions of
this Agreement. Any reference to the Term Loan Credit Agreement shall be deemed
a reference to any Term Loan Credit Agreement then in existence.

“Term Loan Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Term Loan Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Term Loan Credit Agreement Lender” under the Term Loan Credit
Agreement.

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or any Term Loan Hedging
Provider, and those other ancillary agreements as to which the Term Loan Agent
or any Term Loan Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Term Loan Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Term Loan Agent, in connection
with any of the foregoing or any Term Loan Credit Agreement, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

32



--------------------------------------------------------------------------------

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

“Term Loan Guarantors” shall mean the collective reference to the Company (so
long as it is a guarantor under any of the Term Loan Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees.

“Term Loan Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with a Term Loan Credit Party with the obligations of such
Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent, a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Agent or a Term Loan Credit Agreement
Lender, in each case, on the date the applicable Term Loan Credit Agreement
became effective or at the time of entry into such Hedging Agreement, or at the
time of the designation referred to in the following clause (c), and (c) if and
as applicable, has been designated by the Company in accordance with the terms
of one or more Term Loan Documents (provided that no Person shall, with respect
to any Hedging Agreement, be at any time a Hedging Affiliate hereunder with
respect to more than one Credit Facility).

“Term Loan Hedging Provider” shall mean any Person (other than a Term Loan
Hedging Affiliate) that has entered into a Hedging Agreement with a Term Loan
Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of one or more Term Loan Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the “administrative
agent” or “agent” under the Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders or any of them, including any Term Loan Bank Products
Affiliates, any Term Loan Hedging Affiliates, any Term Loan Bank Products
Providers or any Term Loan Hedging Providers under any Term Loan Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Term Loan Credit Party,
would have accrued on any Term Loan Obligation, whether or not a claim is
allowed against such Term Loan Credit Party for such interest and fees in the
related bankruptcy proceeding), reimbursement for amounts drawn under letters of
credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Loan Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

33



--------------------------------------------------------------------------------

“Term Loan Priority Collateral Documents” shall mean the Term Loan Documents and
any Additional Term Documents, as applicable.

“Term Loan Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of any direct or indirect Subsidiaries of the
Company, collateral security and guarantees with respect to any Term Loan
Priority Collateral and all cash, Money, instruments, securities, financial
assets and deposit accounts directly received as Proceeds of any Term Loan
Priority Collateral; provided, however, no Proceeds of Proceeds will constitute
Term Loan Priority Collateral unless such Proceeds of Proceeds would otherwise
constitute Term Loan Priority Collateral or are credited to any Asset Sales
Proceeds Account, provided, further that under no circumstance shall Excluded
Property (as defined in the next succeeding sentence) be Term Loan Priority
Collateral. As used in this definition of “Term Loan Priority Collateral”, the
term “Excluded Property” shall have the meaning provided (x) prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Additional Term Credit Facility then in effect (if the Original Term Loan Credit
Agreement is not then in effect) or the Term Loan Collateral Documents relating
thereto, and (y) from and after the Discharge of Term Loan Obligations, in the
applicable Additional Term Credit Facility then in effect which is designated as
applicable for the purposes of this definition or the Additional Term Collateral
Documents relating thereto.

“Term Loan Recovery” shall have the meaning set forth in Section 5.3(b).

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders, all Term Loan Bank Products Affiliates, all Term Loan Bank
Products Providers, all Term Loan Hedging Affiliates, all Term Loan Hedging
Providers, and all successors, assigns, transferees and replacements thereof, as
well as any Person designated as a “Term Loan Secured Party” under any Term Loan
Credit Agreement.

“Trade Secrets” shall mean (a) all trademarks, service marks, domain names,
trade names, corporate names, company names, business names, fictitious business
names, trade dress, logos, slogans, other source or business identifiers, now
existing or hereafter adopted or acquired, whether registered or unregistered,
in each case arising under the laws of the United States or any state thereof,
and all registrations, recordings and applications for registration filed in
connection with the foregoing, including registrations, recordings and
applications for registration in the United States Patent and Trademark Office
or any similar offices in any State of the United States and all common-law
rights related thereto, (b) all goodwill associated therewith or symbolized
thereby and (c) all extensions or renewals thereof.

“Trademarks” shall mean all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, in each
case arising under the laws of the United States or any state thereof,
including, without limitation, technical data, financial, marketing and business
data, pricing and cost information, business and marketing plans and customer
and supplier lists and information.

 

34



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“United States” and “U.S.” shall mean the United States of America.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

ARTICLE 2

Lien Priority

Section 2.1 Agreement to Subordinate. (a)Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Term Loan Agent
or the Term Loan Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Loan Agent or any Additional Agent (or the ABL Secured
Parties, the Term

 

35



--------------------------------------------------------------------------------

Loan Secured Parties or any Additional Secured Parties) in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of the ABL Documents, the Term Loan Documents or any
Additional Documents, (iv) whether the ABL Agent, the Term Loan Agent or any
Additional Agent, in each case, either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
fact that any such Liens in favor of the ABL Agent or the ABL Secured Parties,
the Term Loan Agent or the Term Loan Secured Parties or any Additional Agent or
any Additional Secured Parties securing any of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Loan Obligations or any Additional Term Obligations (in the case
of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Term Loan
Obligations or any Additional Term Obligations), respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Loan Agent or any Term Loan
Secured Party that secures all or any portion of the Term Loan Obligations, and
any Lien in respect of all or any portion of the ABL Priority Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations, shall in all respects be junior and subordinate to all Liens
granted to the ABL Agent and the ABL Secured Parties in the ABL Priority
Collateral to secure all or any portion of the ABL Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Loan Agent or any Term Loan
Secured Party that secures all or any portion of the Term Loan Obligations, and
any Lien in respect of all or any portion of the ABL Priority Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations, shall in all respects be junior and subordinate to all Liens
granted to any Additional ABL Agent and any Additional ABL Secured Parties in
the ABL Priority Collateral to secure all or any portion of any Additional ABL
Obligations;

(3) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party that
secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Loan Agent or any Term Loan
Secured Party in the ABL Priority Collateral to secure all or any portion of the
Term Loan Obligations, and all Liens granted to any Additional Term Agent or any
Additional Term Secured Parties in the ABL Priority Collateral to secure all or
any portion of the Additional Term Obligations;

 

36



--------------------------------------------------------------------------------

(4) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of any Additional ABL
Obligations shall in all respects be senior and prior to (x) all Liens granted
to the Term Loan Agent or any Term Loan Secured Party in the ABL Priority
Collateral to secure all or any portion of the Term Loan Obligations and (y) all
Liens granted to any Additional Term Agent or any Additional Term Secured
Parties in the ABL Priority Collateral to secure all or any portion of the
Additional Term Obligations;

(5) any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Term Loan Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Term Loan Agent and the Term Loan Secured Parties in the Term
Loan Priority Collateral to secure all or any portion of the Term Loan
Obligations;

(6) any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Term Loan Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to any Additional Term Agent or any Additional Term Secured Parties in
the Term Loan Priority Collateral to secure all or any portion of any Additional
Term Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and (x) the ABL Agent, on behalf of itself
and the ABL Secured Parties and (y) such Additional ABL Agent on behalf of
itself and the Additional ABL Secured Parties represented thereby, as the case
may be);

(7) any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Term Loan Priority Collateral to
secure all or any portion of the ABL Obligations, and all Liens granted to any
Additional ABL Agent or any Additional ABL Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

(8) any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations shall in all respects be senior and prior to (x) all
Liens granted to the ABL Agent or any ABL Secured Party in the Term Loan
Priority Collateral to secure all or any

 

37



--------------------------------------------------------------------------------

portion of the ABL Obligations and (y) all Liens granted to any Additional ABL
Agent or any Additional ABL Secured Parties in the Term Loan Priority Collateral
to secure all or any portion of the Additional ABL Obligations (except in the
case of either (x) or (y) as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and (i) the ABL Agent, on behalf of
itself and the ABL Secured Parties or (ii) such Additional ABL Agent on behalf
of itself and the Additional ABL Secured Parties represented thereby, as the
case may be);

(9) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Additional ABL Agent or any Additional ABL Secured
Party that secures all or any portion of the Additional ABL Obligations shall in
all respects be pari passu and equal in priority with any Lien in respect of all
or any portion of the Collateral now or hereafter held by or on behalf of the
ABL Agent or any ABL Secured Party that secures all or any portion of the ABL
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties);

(10) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby);

(11) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of the Term Loan Agent or any Term Loan Secured Party that secures
all or any portion of the Term Loan Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties);
provided, however, that notwithstanding the foregoing, if any Additional Term
Agent and any Additional Term Secured Party subordinates itself to any of the
ABL Agent, the ABL Secured Parties, any Additional ABL Agent or any Additional
ABL Secured Parties with respect to any Term Loan Priority Collateral in a
separate writing as permitted by paragraphs (6) and (8) of this Section 2.1(a)
then such Additional Term Agent and Additional Term Secured Parties shall not be
pari passu with the Term Loan Agent and Term Loan Secured Parties with respect
to any Term Loan Priority Collateral so subordinated but rather shall be junior
and subordinate to the Term Loan Agent and Term Loan Secured Parties with
respect to such Term Loan Priority Collateral; and

 

38



--------------------------------------------------------------------------------

(12) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent that secures all or any
portion of the Additional Term Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby); provided, however, that notwithstanding the foregoing, if any
Additional Term Agent and any Additional Term Secured Party subordinates itself
to any of the ABL Agent, the ABL Secured Parties, any Additional ABL Agent or
Additional ABL Secured Parties with respect to any Term Loan Priority Collateral
in a separate writing as permitted by paragraphs (6) and (8) of this
Section 2.1(a) then such Additional Term Agent and Additional Term Secured
Parties shall not be pari passu with the other Additional Term Agent and the
other Additional Term Secured Parties with respect to any Term Loan Priority
Collateral so subordinated but rather shall be junior and subordinate to the
other Additional Term Agent and the other Additional Term Secured Parties with
respect to such Term Loan Priority Collateral.

(b) Notwithstanding any failure by any ABL Secured Party, Term Loan Secured
Party or Additional Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to the ABL Secured Parties, the Term Loan Secured Parties or
any Additional Secured Parties:

(1) the priority and rights as between the ABL Secured Parties, on the one hand,
and the Term Loan Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein;

(2) the priority and rights as between the ABL Secured Parties, on the one hand,
and any Additional Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between any applicable Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

(3) the priority and rights as between the Term Loan Secured Parties, on the one
hand, and any Additional Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between or among any applicable Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Credit Agreement
Lenders); and

 

39



--------------------------------------------------------------------------------

(4) the priority and rights as between any Additional Agent and the Additional
Secured Parties represented thereby, on the one hand, and any other Additional
Agent and the Additional Secured Parties represented thereby, on the other hand,
with respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between such Additional Agents,
each on behalf of itself and the Additional Secured Parties represented
thereby).

(c) The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, acknowledges and agrees that (x) concurrently herewith, the ABL Agent,
for the benefit of itself and the ABL Secured Parties, has been granted Liens
upon all of the Collateral in which the Term Loan Agent has been granted Liens
and the Term Loan Agent hereby consents thereto and (y) any Additional Agent, on
behalf of itself and any Additional Secured Parties, may be granted Liens upon
all of the Collateral in which the Term Loan Agent has been granted Liens and
the Term Loan Agent hereby consents thereto. The ABL Agent, for and on behalf of
itself and the ABL Secured Parties, acknowledges and agrees that
(x) concurrently herewith, the Term Loan Agent, for the benefit of itself and
the Term Loan Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto and (y) any Additional Agent, on behalf of itself and any Additional
Secured Parties, may be granted Liens upon all of the Collateral in which the
ABL Agent has been granted Liens, and the ABL Agent hereby consents thereto. Any
Additional Agent, for and on behalf of itself and any Additional Secured Parties
represented thereby, acknowledges and agrees, concurrently upon becoming a party
hereto, that (x) the ABL Agent, for the benefit of itself and the ABL Secured
Parties, was granted Liens upon all of the Collateral in which such Additional
Agent is being granted Liens and such Additional Agent hereby consents thereto,
(y) the Term Loan Agent, for the benefit of itself and the Term Loan Secured
Parties, was granted Liens upon all of the Collateral in which such Additional
Agent is being granted Liens and such Additional Agent hereby consents thereto
and (z) any other Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, may be granted Liens upon all of the
Collateral in which such Additional Agent has been granted Liens and such
Additional Agent hereby consents thereto. The subordination of Liens by the Term
Loan Agent in favor of the ABL Agent and any Additional ABL Agent, by the ABL
Agent in favor of the Term Loan Agent and any Additional Term Agent, by any
Additional Term Agent in favor of the ABL Agent and any Additional ABL Agent,
and by the ABL Agent and any Additional ABL Agent in favor of the Term Loan
Agent and any Additional Term Agent, in each case as set forth herein, shall not
be deemed to subordinate the Liens of the Term Loan Agent, the ABL Agent or any
Additional Agent to the Liens of any other Person. The provision of pari passu
and equal priority as between Liens of the Term Loan Agent and Liens of any
Additional Term Agent, or as between Liens of any Additional Term Agent and
Liens of any other Additional Term Agent, in each case as set forth herein,
shall not be deemed to subordinate the Liens of the Term Loan Agent or any
Additional Term Agent to the Liens of any Person other than the ABL Agent and
any Additional ABL Agent as and to the extent set forth herein, or to provide
that the Liens of the Term Loan Agent or any Additional Term Agent will be pari
passu or of equal priority with the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of the ABL Agent and Liens of any
Additional ABL Agent, or as between Liens of any Additional ABL Agent and Liens
of any other Additional ABL Agent, in each case as set forth herein, shall not
be deemed to subordinate the Liens of the ABL Agent or any Additional ABL Agent
to the Liens of any Person other than the Term Loan Agent and any Additional
Term Agent as and to the extent set forth herein, or to provide that the Liens
of the ABL Agent or any Additional ABL Agent will be pari passu or of equal
priority with the Liens of any other Person.

 

40



--------------------------------------------------------------------------------

(d) Lien priority as among the ABL Obligations, the Term Loan Obligations and
the Additional Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties (including pursuant to the Term Loan
Collateral Intercreditor Agreement and the ABL Collateral Intercreditor
Agreement, in each case, if entered into in the future).

(e) The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, and each Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, hereby acknowledges and agrees that it
is the intention of the Term Loan Collateral Secured Parties of each Series that
the holders of Term Loan Collateral Obligations of such Series (and not the Term
Loan Collateral Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Term Loan
Collateral Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Term
Loan Collateral Obligations), (y) any of the Term Loan Collateral Obligations of
such Series do not have an enforceable security interest in any of the
Collateral securing any other Series of Term Loan Collateral Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of Term Loan Collateral Obligations) on a basis
ranking prior to the security interest of such Series of Term Loan Collateral
Obligations but junior to the security interest of any other Series of Term Loan
Collateral Obligations or (ii) the existence of any Collateral for any other
Series of Term Loan Collateral Obligations that is not also Collateral for the
other Series of Term Loan Collateral Obligations (any such condition referred to
in the foregoing clauses (i) or (ii) with respect to any Series of Term Loan
Collateral Obligations, an “Impairment” of such Series). In the event of any
Impairment with respect to any Series of Term Loan Collateral Obligations, the
results of such Impairment shall be borne solely by the holders of such Series
of Term Loan Collateral Obligations, and the rights of the holders of such
Series of Term Loan Collateral Obligations (including the right to receive
distributions in respect of such Series of Term Loan Collateral Obligations
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such Term Loan Collateral Obligations subject to such
Impairment.

(f) The ABL Agent, for and on behalf of itself and the ABL Secured Parties, and
each Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, hereby acknowledges and agrees that, it is the
intention of the ABL Collateral Secured Parties of each Series that the holders
of ABL Collateral Obligations of such Series (and not the ABL Collateral Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the ABL Collateral Obligations of such
Series are unenforceable under applicable law or are subordinated to any other
obligations (other than another Series of ABL Collateral Obligations), (y) any
of the ABL Collateral Obligations of such Series do not have an enforceable
security interest in any of the Collateral securing any other Series of ABL
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of ABL Collateral
Obligations) on a basis ranking prior to the security interest of such Series of
ABL Collateral Obligations but junior to the security interest of any other
Series of ABL Collateral

 

41



--------------------------------------------------------------------------------

Obligations or (ii) the existence of any Collateral for any other Series of ABL
Collateral Obligations that is not also Collateral for the other Series of ABL
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of ABL Collateral Obligations, an
“Impairment” of such Series). In the event of any Impairment with respect to any
Series of ABL Collateral Obligations, the results of such Impairment shall be
borne solely by the holders of such Series of ABL Collateral Obligations, and
the rights of the holders of such Series of ABL Collateral Obligations
(including the right to receive distributions in respect of such Series of ABL
Collateral Obligations pursuant to Section 4.1) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such ABL Collateral Obligations
subject to such Impairment.

Section 2.2 Waiver of Right to Contest Liens. (a) The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, the Term Loan Agent, for itself and on behalf of
the Term Loan Secured Parties, agrees that none of the Term Loan Agent or the
Term Loan Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, the Term
Loan Agent, for itself and on behalf of the Term Loan Secured Parties, hereby
waives any and all rights it or the Term Loan Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral.

(b) The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties). Except to the extent expressly set
forth in this Agreement and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, agrees that none of the Term Loan Agent or the Term Loan
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Additional Term Agent or any
Additional Term Secured Party under any Additional Term Documents with respect
to the Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties). Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of

 

42



--------------------------------------------------------------------------------

the Term Loan Secured Parties, hereby waives any and all rights it or the Term
Loan Secured Parties may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any
Additional Term Agent or any Additional Term Secured Party seeks to enforce its
Liens in any Collateral (except as may be separately otherwise agreed in writing
by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

(c) The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
agrees that none of the Term Loan Agent or the Term Loan Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, the Term
Loan Agent, for itself and on behalf of the Term Loan Secured Parties, hereby
waives any and all rights it or the Term Loan Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

(d) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Loan Agent and any Term
Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Loan Agent or any Term Loan Secured Party under the Term Loan Documents, with
respect to the Term Loan Priority Collateral. Except to the extent expressly set
forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the Term Loan Agent or any Term Loan
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral.

(e) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and

 

43



--------------------------------------------------------------------------------

any Additional Term Secured Parties in respect of the Collateral or the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the ABL Agent, on
behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, agrees that none of the ABL Agent or the ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional Term Agent or any Additional Term Secured
Party under any Additional Term Documents, with respect to the Term Loan
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties). Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

(f) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties). Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(j), the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under any Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(j), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

44



--------------------------------------------------------------------------------

(g) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent and the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that none of such Additional
Term Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral. Except to the extent expressly set forth in this Agreement,
any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional Term Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the ABL
Agent or any ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral.

(h) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent or the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). Except
to the extent expressly set forth in this Agreement, and, for the avoidance of
doubt, subject to Section 2.3(g), any Additional Term Agent, on behalf of itself
and any Additional Term Secured Parties represented thereby, agrees that none of
such Additional Term Agent and Additional Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Loan Agent or any Term Loan Secured Party under the Term
Loan Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). Except
to the extent expressly set forth in this Agreement, and subject to
Section 2.3(g), any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, hereby waives any and all
rights it or such Additional Term Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the Term Loan Agent or any Term Loan Secured Party seeks to
enforce its Liens in any Collateral (except as may be separately otherwise
agreed in writing by and between such Additional Term Agent, on behalf of itself
and the Additional Term Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).

(i) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in

 

45



--------------------------------------------------------------------------------

contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees that none of such Additional Term Agent and
Additional Term Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by any Additional ABL Agent
or any Additional ABL Secured Party under the Additional ABL Documents with
respect to the ABL Priority Collateral. Except to the extent expressly set forth
in this Agreement, any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, hereby waives any and all
rights it or such Additional Term Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Additional ABL Agent or any Additional ABL Secured Party
seeks to enforce its Liens in any ABL Priority Collateral.

(j) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Additional Term Agent or any Additional Term Secured Parties
represented by such other Additional Term Agent in respect of the Collateral or
the provisions of this Agreement (except as may be separately otherwise agreed
in writing by and between such Additional Term Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby). Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(g), any Additional Term Agent, on behalf of itself and
any Additional Term Secured Parties represented thereby, agrees that none of
such Additional Term Agent and Additional Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent under any applicable
Additional Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby). Except to the extent expressly set forth in this Agreement, and
subject to Section 2.3(g), any Additional Term Agent, on behalf of itself and
any Additional Term Secured Parties represented thereby, hereby waives any and
all rights it or such Additional Term Secured Parties may have as a pari passu
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agents, in each case on behalf of itself and
the Additional Term Secured Parties represented thereby).

(k) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of the

 

46



--------------------------------------------------------------------------------

Term Loan Agent and the Term Loan Secured Parties in respect of the Collateral
or the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). Except to the
extent expressly set forth in this Agreement, any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Loan Agent or any Term Loan Secured Party under
the Term Loan Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties). Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Term
Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in any Term
Loan Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

(l) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of the ABL Agent
or the ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except, with respect to priority, as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, and subject to Section 2.3(j), any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, agrees that none of such Additional ABL Agent and Additional ABL
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Agent or any ABL Secured Party
under the ABL Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(j),
any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

47



--------------------------------------------------------------------------------

(m) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of any Additional
Term Agent and any Additional Term Secured Parties in respect of the Collateral
or the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that none of such Additional ABL
Agent and Additional ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional Term Agent or any Additional Term Secured Party under the Additional
Term Documents with respect to the Term Loan Priority Collateral (except as may
be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby). Except to the extent expressly set
forth in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, hereby waives any and all
rights it or such Additional ABL Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Additional Term Agent or any Additional Term Secured Party
seeks to enforce its Liens in any Term Loan Priority Collateral (except as may
be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby).

(n) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of any other
Additional ABL Agent or any Additional ABL Secured Parties represented by such
other Additional ABL Agent in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby). Except to the extent
expressly set forth in this Agreement, and subject to Section 2.3(j), any
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Parties
represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by any other Additional ABL
Agent or any Additional ABL Secured Party represented by such other Additional
ABL Agent under any applicable Additional ABL Documents with respect to the
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby). Except to the extent
expressly set forth in this Agreement, and subject to Section 2.3(j), any
Additional ABL Agent, on behalf of itself and

 

48



--------------------------------------------------------------------------------

any Additional ABL Secured Parties represented thereby, hereby waives any and
all rights it or such Additional ABL Secured Parties may have as a pari passu
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional ABL Agent or any Additional ABL Secured
Party represented by such other Additional ABL Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby).

(o) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement or in any separate writing between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

Section 2.3 Remedies Standstill. (a) The Term Loan Agent, on behalf of itself
and the Term Loan Secured Parties, agrees that, until the Discharge of ABL
Obligations, neither the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, as applicable) nor any Term Loan Secured Party will,
or seek to, Exercise Any Secured Creditor Remedies (or institute or join in any
action or proceeding with respect to the Exercise of Secured Creditor Remedies)
with respect to any of the ABL Priority Collateral without the written consent
of the ABL Agent and will not knowingly take, receive or accept any Proceeds of
ABL Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of ABL Priority Collateral in a Deposit Account controlled
by the Term Loan Agent shall not constitute a breach of this Agreement so long
as such Proceeds are promptly remitted to the ABL Collateral Representative.
From and after the date upon which the Discharge of ABL Obligations shall have
occurred (or prior thereto upon obtaining the written consent of the ABL Agent),
the Term Loan Agent or any Term Loan Secured Party may Exercise Any Secured
Creditor Remedies under the Term Loan Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Term Loan Agent or any Term Loan
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Notwithstanding anything to the contrary contained
herein, the Term Loan Agent or any Term Loan Secured Party may:

(i) file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens hereunder
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties hereunder to exercise rights, powers, and/or remedies in respect
thereof, including those under Article 6) in order to create, prove, perfect,
preserve or protect (but not enforce) its Lien on and rights in, and the
perfection and priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Secured Parties, including any claims secured by the Term Loan Priority
Collateral or the ABL Priority Collateral, if any, in each case in accordance
with the terms of this Agreement;

 

49



--------------------------------------------------------------------------------

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

(b) The Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that, until the Discharge of Additional ABL Obligations, neither the Term
Loan Agent (including in its capacity as Term Loan Collateral Representative, as
applicable) nor any Term Loan Secured Party will, or seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
ABL Priority Collateral without the written consent of each Additional ABL Agent
and will not knowingly take, receive or accept any Proceeds of ABL Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of ABL Priority Collateral in a Deposit Account controlled by the Term
Loan Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the ABL Collateral Representative. From and
after the date upon which the Discharge of Additional ABL Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
ABL Agent), the Term Loan Agent or any Term Loan Secured Party may Exercise Any
Secured Creditor Remedies under the Term Loan Documents or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Term Loan Agent or any
Term Loan Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the Term Loan Agent or any Term Loan Secured Party
may:

(i) file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens hereunder
on the ABL Priority Collateral, or the rights of each Additional ABL Agent or
any of the Additional ABL Secured Parties hereunder to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

50



--------------------------------------------------------------------------------

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Secured Parties, including any claims secured by the Term Loan Priority
Collateral or the ABL Priority Collateral, if any, in each case in accordance
with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

(c) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
until the Discharge of Term Loan Obligations, neither the ABL Agent (including
in its capacity as ABL Collateral Representative, if applicable) nor any ABL
Secured Party will, or seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Term Loan Priority Collateral
without the written consent of the Term Loan Agent and will not knowingly take,
receive or accept any Proceeds of the Term Loan Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Term Loan
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Term Loan Collateral Representative. From and after the date
upon which the Discharge of Term Loan Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the Term Loan Agent), the ABL
Agent or any ABL Secured Party may Exercise Any Secured Creditor Remedies under
the ABL Documents or applicable law as to any Term Loan Priority Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Agent or any ABL Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, the ABL Agent or any
ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against any
Grantor;

 

51



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Term Loan Priority Collateral, or the rights of the Term Loan Agent or any of
the Term Loan Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including any claims secured by the ABL Priority Collateral or
the Term Loan Priority Collateral, if any, in each case in accordance with the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

(d) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
until the Discharge of Additional Term Obligations, neither the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) nor
any ABL Secured Party will, or seek to, Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to the Term Loan Priority Collateral
without the written consent of each Additional Term Agent and will not knowingly
take, receive or accept any Proceeds of the Term Loan Priority Collateral
(except, in each case, as may be separately otherwise agreed in writing by and
between each such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties), it being understood and agreed that the temporary
deposit of Proceeds of Term Loan Priority Collateral in a Deposit Account
controlled by the ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative. From and after the date upon which the Discharge of Additional
Term

 

52



--------------------------------------------------------------------------------

Obligations shall have occurred (or prior thereto upon obtaining the written
consent of each Additional Term Agent), the ABL Agent or any ABL Secured Party
may Exercise Any Secured Creditor Remedies under the ABL Documents or applicable
law as to any Term Loan Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or any ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against any
Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Term Loan Priority Collateral, or the rights of each Additional Term Agent or
any of the Additional Term Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including any claims secured by the ABL Priority Collateral or
the Term Loan Priority Collateral, if any, in each case in accordance with the
terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(e) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that until the Discharge of ABL
Obligations, neither such Additional Term Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) nor any such Additional Term
Secured Party will, or seek to, Exercise Any Secured

 

53



--------------------------------------------------------------------------------

Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Term
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative. From and after the
date upon which the Discharge of ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the ABL Agent), any Additional
Term Agent or any Additional Term Secured Party may Exercise Any Secured
Creditor Remedies under any Additional Term Documents or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by any Additional Term Agent or
Additional Term Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional Term Agent or any Additional Term
Secured Party may:

(i) file a claim or statement of interest with respect to the Additional Term
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional Term Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each ABL Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

54



--------------------------------------------------------------------------------

(f) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that until the Discharge of
Additional ABL Obligations, neither such Additional Term Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) nor any such
Additional Term Secured Party will, or seek to, Exercise Any Secured Creditor
Remedies (or institute or join in any action or proceeding with respect to the
Exercise of Secured Creditor Remedies) with respect to any of the ABL Priority
Collateral without the written consent of each Additional ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Term
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative. From and after the
date upon which the Discharge of Additional ABL Obligations shall have occurred
(or prior thereto upon obtaining the written consent of each Additional ABL
Agent), any Additional Term Agent or any Additional Term Secured Party may
Exercise Any Secured Creditor Remedies under any Additional Term Documents or
applicable law as to any ABL Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Additional Term Agent or Additional Term Secured Party is at all times subject
to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, any Additional Term
Agent or any Additional Term Secured Party may:

(i) file a claim or statement of interest with respect to the Additional Term
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional Term Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

55



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

(g) Any Additional Term Agent, on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that such Additional Term Agent and
such Additional Term Secured Parties will not, and will not seek to, Exercise
Any Secured Creditor Remedies (or institute or join in any action or proceeding
with respect to the Exercise of Secured Creditor Remedies) with respect to any
of the Collateral without the written consent of the Term Loan Collateral
Representative and will not knowingly take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Additional Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Term Loan
Collateral Representative; provided that nothing in this sentence shall prohibit
any Additional Term Agent from taking such actions in its capacity as Term Loan
Collateral Representative, if applicable. The Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, agrees that the Term Loan Agent and
the Term Loan Secured Parties will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Term Loan Collateral
Representative and will not knowingly take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Term Loan
Collateral Representative; provided that nothing in this sentence shall prohibit
the Term Loan Agent from taking such actions in its capacity as Term Loan
Collateral Representative, if applicable. The Term Loan Collateral
Representative may Exercise Any Secured Creditor Remedies under the Term Loan
Priority Collateral Documents or applicable law as to any Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Loan Collateral Representative is at all times subject to
the provisions of this Agreement, including Section 4.1 hereof. Each Term Loan
Collateral Secured Party hereby appoints the Term Loan Collateral Representative
as its agent to exercise all remedies under all Term Loan Collateral Documents
and Additional Term Collateral Documents. Notwithstanding anything to the
contrary contained herein, the Term Loan Agent or any Term Loan Secured Party
and any Additional Term Agent or any Additional Term Secured Party may:

(i) file a claim or statement of interest with respect to the Term Loan
Obligations or the Additional Term Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

56



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Term Loan Priority Collateral, or the rights of the Term Loan Agent or any of
the Term Loan Secured Parties or any Additional Term Agent or any of the
Additional Term Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Secured Parties or the Additional Term Secured Parties respectively,
including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent and each Additional Term Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

(h) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that until the Discharge of Term Loan
Obligations, neither such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any such Additional ABL Secured
Party will, or seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Term Loan Priority Collateral
without the written consent of the Term Loan Agent and will not knowingly take,
receive or accept any Proceeds of Term Loan Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Term Loan
Priority Collateral in a Deposit Account controlled by such Additional ABL Agent
shall not constitute a breach of this Agreement so long as such Proceeds

 

57



--------------------------------------------------------------------------------

are promptly remitted to the Term Loan Collateral Representative. From and after
the date upon which the Discharge of Term Loan Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the Term Loan Agent),
any Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

(i) file a claim or statement of interest with respect to the Additional ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Term Loan Priority Collateral, or the rights of the Additional ABL Agent or any
of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

(i) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that until the Discharge of Additional Term

 

58



--------------------------------------------------------------------------------

Obligations, neither such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any such Additional ABL Secured
Party will, or seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Term Loan Priority Collateral
without the written consent of each Additional Term Agent and will not knowingly
take, receive or accept any Proceeds of Term Loan Priority Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and each Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby), it being understood and agreed that
the temporary deposit of Proceeds of Term Loan Priority Collateral in a Deposit
Account controlled by such Additional ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the Term Loan
Collateral Representative. From and after the date upon which the Discharge of
Additional Term Obligations shall have occurred (or prior thereto upon obtaining
the written consent of each Additional Term Agent), any Additional ABL Agent or
any Additional ABL Secured Party may Exercise Any Secured Creditor Remedies
under any Additional ABL Documents or applicable law as to any Term Loan
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Additional ABL Agent or
Additional ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

(i) file a claim or statement of interest with respect to the Additional ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Term Loan Priority Collateral, or the rights of the Additional ABL Agent or any
of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Additional ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

59



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(j) Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that such Additional ABL Agent and such
Additional ABL Secured Parties will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the ABL Collateral Representative and
will not knowingly take, receive or accept any Proceeds of Collateral (except as
may be separately otherwise agreed in writing by and between or among each
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by such Additional ABL Agent shall
not constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the ABL Collateral Representative; provided that nothing in this
sentence shall prohibit any Additional ABL Agent from taking such actions in its
capacity as ABL Collateral Representative, if applicable. The ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that the ABL Agent and the
ABL Secured Parties will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the ABL Collateral Representative and
will not knowingly take, receive or accept any Proceeds of Collateral (except as
may be separately otherwise agreed in writing by and between or among each
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the ABL Collateral Representative; provided that nothing in this
sentence shall prohibit the ABL Agent from taking such actions in its capacity
as ABL Collateral Representative, if applicable. The ABL Collateral
Representative may Exercise Any Secured Creditor Remedies under the ABL Priority
Collateral Documents or applicable law as to any Collateral; provided, however,
that any Exercise of Secured Creditor Remedies with respect to any Collateral by
the ABL Collateral Representative is at all times subject to the provisions of
this Agreement, including Section 4.1 hereof. Each ABL Collateral Secured Party
hereby appoints the ABL Collateral Representative as its agent to exercise all
remedies under all ABL Collateral Documents and Additional ABL Collateral
Documents. Notwithstanding anything to the contrary contained herein, the ABL
Agent or any ABL Secured Party and any Additional ABL Agent or any Additional
ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations or
the Additional ABL Obligations respectively; provided that an Insolvency
Proceeding has been commenced by or against any Grantor;

 

60



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties or any Additional ABL Agent or any of the Additional ABL Secured Parties
to exercise rights, powers, and/or remedies in respect thereof, including those
under Article 6) in order to create, prove, perfect, preserve or protect (but
not enforce) its Lien on and rights in, and the perfection and priority of its
Lien on, any of the ABL Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties or the Additional ABL Secured Parties respectively, including
any claims secured by the ABL Priority Collateral or the Term Loan Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction) and, subject to the
restrictions set forth in this Section, any pleadings, objections, motions or
agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(k) Notwithstanding any other provision of this Agreement, nothing contained
herein shall be construed to prevent (i) the ABL Agent or any ABL Secured Party,
or any Additional ABL Agent or any Additional ABL Secured Party or any
Additional Term Agent or any Additional Term Secured Party, from objecting to
any proposed retention of Collateral by the Term Loan Agent or any Term Loan
Secured Party in full or partial satisfaction of any Term Loan Obligations,
(ii) the Term Loan Agent or any Term Loan Secured Party, or any Additional Term
Agent or any Additional Term Secured Party or any Additional ABL Agent or any
Additional ABL Secured Party, from objecting to any proposed retention of
Collateral by the ABL Agent or any ABL Secured Party in full or partial
satisfaction of any ABL Obligations, (iii) the ABL Agent or any ABL Secured
Party, or any Additional ABL Agent or any Additional

 

61



--------------------------------------------------------------------------------

ABL Secured Party or the Term Loan Agent or any Term Loan Secured Party, or any
other Additional Term Agent or any other Additional Term Secured Party, from
objecting to any proposed retention of Collateral by any Additional Term Agent
or any Additional Term Secured Party in full or partial satisfaction of any
Additional Term Obligations, or (iv) the Term Loan Agent or any Term Loan
Secured Party, or any Additional Term Agent or any Additional Term Secured Party
or the ABL Agent or any ABL Secured Party, or any other Additional ABL Agent or
any other Additional ABL Secured Party, from objecting to any proposed retention
of Collateral by any Additional ABL Agent or any Additional ABL Secured Party in
full or partial satisfaction of any Additional ABL Obligations.

Section 2.4 Exercise of Rights.

(a) Notice of ABL Agent’s Lien.

(i) Without limiting Section 2.3 hereof, the Term Loan Agent, for and on behalf
of itself and the Term Loan Secured Parties, hereby agrees that, until the
Discharge of ABL Obligations, in connection with any Exercise of Secured
Creditor Remedies by the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Term Loan Secured Party with
respect to any ABL Priority Collateral, the Term Loan Agent or such Term Loan
Secured Party, as applicable, shall advise any purchaser or transferee of any
ABL Priority Collateral10 in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of the ABL
Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents in
writing. In addition, the Term Loan Agent agrees, for and on behalf of itself
and the Term Loan Secured Parties, that, until the Discharge of ABL Obligations,
any notice of any proposed foreclosure or sale of any ABL Priority Collateral
and any other notice in connection with the Exercise of Secured Creditor
Remedies with respect thereto shall state prominently and clearly that the sale
is subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens and that
such Liens shall continue as against the ABL Priority Collateral to be sold,
unless the ABL Agent otherwise consents in writing.

(ii) Without limiting Section 2.3 hereof, any Additional Term Agent, for and on
behalf of itself and any Additional Term Secured Parties represented thereby,
hereby agrees that, until the Discharge of ABL Obligations, in connection with
any Exercise of Secured Creditor Remedies by such Additional Term Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any such Additional Term Secured Party with respect to any ABL
Priority Collateral, such Additional Term Agent or Additional Term Secured
Party, as applicable, shall advise any purchaser or transferee of any ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of the ABL
Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents in
writing. In addition, any Additional Term Agent agrees, for and on behalf of
itself and any Additional Term Secured Parties represented thereby, that, until
the Discharge of ABL Obligations, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and

 

10 

Note to DPW: One example, the equity of certain of the Company’s subsidiaries
will be pledged as Term Loan Priority Collateral, in a sale of the equity of any
of those subsidiaries the inventory and receivable will also have been sold.
Also see Section 4.3 which addresses the sales of Collateral comprising both ABL
Priority Collateral and Term Loan Priority Collateral.

 

62



--------------------------------------------------------------------------------

any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens and that
such Liens shall continue as against the ABL Priority Collateral to be sold,
unless the ABL Agent otherwise consents in writing.

(b) Notice of Term Loan Agent’s Lien.

(i) Without limiting Section 2.3 hereof, the ABL Agent, for and on behalf of
itself and the ABL Secured Parties, hereby agrees that, until the Discharge of
Term Loan Obligations, in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or any ABL Secured Party with respect to the Term
Loan Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the Term Loan Agent and
the Term Loan Secured Parties, unless the Term Loan Agent otherwise consents in
writing. In addition, the ABL Agent agrees, for and on behalf of itself and the
ABL Secured Parties, that, until the Discharge of Term Loan Obligations, any
notice of any proposed foreclosure or sale of any Term Loan Priority Collateral
and any other notice in connection with the Exercise of Secured Creditor
Remedies with respect thereto shall state prominently and clearly that the sale
is subject to the Term Loan Agent’s and the Term Loan Secured Parties’ prior
Liens and that such Liens shall continue as against the Term Loan Priority
Collateral to be sold, unless the Term Loan Agent otherwise consents in writing.

(ii) Without limiting Section 2.3 hereof, any Additional ABL Agent, for and on
behalf of itself and any Additional ABL Secured Parties represented thereby,
hereby agrees that, until the Discharge of Term Loan Obligations, in connection
with any Exercise of Secured Creditor Remedies by such Additional ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any such Additional ABL Secured Party with respect to any Term Loan Priority
Collateral, such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Term Loan Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the Term Loan Agent and
the Term Loan Secured Parties, unless the Term Loan Agent otherwise consents in
writing. In addition, any Additional ABL Agent agrees, for and on behalf of
itself and any Additional ABL Secured Parties represented thereby, that, until
the Discharge of Term Loan Obligations, any notice of any proposed foreclosure
or sale of any Term Loan Priority Collateral and any other notice in connection
with the Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the Term Loan Agent’s and
the Term Loan Secured Parties’ prior Liens and that such Liens shall continue as
against the Term Loan Priority Collateral to be sold, unless the Term Loan Agent
otherwise consents in writing.

(c) Notice of Additional Term Agent’s Lien.

(i) Without limiting Section 2.3 hereof, the ABL Agent, for and on behalf of
itself and the ABL Secured Parties, hereby agrees that, until the Discharge of
Additional Term Obligations, in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent

 

63



--------------------------------------------------------------------------------

(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to any Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties). In addition, the ABL Agent agrees, for and on behalf
of itself and the ABL Secured Parties, that, until the Discharge of Additional
Term Obligations, any notice of any proposed foreclosure or sale of any Term
Loan Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to any Additional Term Agent’s and any
Additional Term Secured Parties’ prior Liens and that such Liens shall continue
as against the Term Loan Priority Collateral to be sold (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).

(ii) Without limiting Section 2.3 hereof, any Additional ABL Agent, for and on
behalf of itself and any Additional ABL Secured Parties represented thereby,
hereby agrees that, until the Discharge of Additional Term Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) or Additional ABL Secured Party with respect to any Term Loan
Priority Collateral, such Additional ABL Agent or Additional ABL Secured Party,
as applicable, shall advise any purchaser or transferee of any Term Loan
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of any
Additional Term Agent and any Additional Term Secured Parties (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby). In addition, any Additional ABL Agent
agrees, for and on behalf of itself and any Additional ABL Secured Parties
represented thereby, that, until the Discharge of Additional Term Obligations,
any notice of any proposed foreclosure or sale of any Term Loan Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor Remedies with respect thereto shall state prominently and clearly that
the sale is subject to any Additional Term Agent’s and any Additional Term
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold (except as may be separately otherwise
agreed in writing by and between such Additional Term Agent, on behalf of itself
and the Additional Term Secured Parties represented thereby, and such Additional
ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby).

(d) Notice of Additional ABL Agent’s Lien.

(i) Without limiting Section 2.3 hereof, the Term Loan Agent, for and on behalf
of itself and the Term Loan Secured Parties, hereby agrees that, until the
Discharge of Additional ABL Obligations, in connection with any Exercise of
Secured Creditor Remedies by the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if

 

64



--------------------------------------------------------------------------------

applicable) or any Term Loan Secured Party with respect to any ABL Priority
Collateral, the Term Loan Agent or such Term Loan Secured Party, as applicable,
shall advise any purchaser or transferee of any ABL Priority Collateral in
writing that the sale (whether public, private, by foreclosure, or otherwise) or
other transfer is subject to the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties. In addition, the Term Loan Agent agrees, for and
on behalf of itself and the Term Loan Secured Parties, that, until the Discharge
of Additional ABL Obligations, any notice of any proposed foreclosure or sale of
any ABL Priority Collateral and any other notice in connection with the Exercise
of Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to any Additional ABL Agent’s and any
Additional ABL Secured Parties’ prior Liens and that such Liens shall continue
as against the ABL Priority Collateral to be sold.

(ii) Without limiting Section 2.3 hereof, any Additional Term Agent, for and on
behalf of itself and any Additional Term Secured Parties represented thereby,
hereby agrees that, until the Discharge of Additional ABL Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional
Term Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) or Additional Term Secured Party with respect to any ABL Priority
Collateral, such Additional Term Agent or Additional Term Secured Party, as
applicable, shall advise any purchaser or transferee of any ABL Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional ABL Agent
and any Additional ABL Secured Parties. In addition, any Additional Term Agent
agrees, for and on behalf of itself and any Additional Term Secured Parties
represented thereby, that, until the Discharge of Additional ABL Obligations,
any notice of any proposed foreclosure or sale of any ABL Priority Collateral
and any other notice in connection with the Exercise of Secured Creditor
Remedies with respect thereto shall state prominently and clearly that the sale
is subject to any Additional ABL Agent’s and any Additional ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold.

(e) No Other Restrictions.

(i) Except as expressly set forth in this Agreement, each of the Term Loan
Agent, the Term Loan Secured Parties, the ABL Agent, the ABL Secured Parties,
any Additional Agent and any Additional Secured Parties shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof. The ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) may enforce the provisions of the ABL Documents, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) may enforce the provisions of the Term Loan Documents, any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may enforce the provisions of the Additional Term
Documents, any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in

 

65



--------------------------------------------------------------------------------

such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Secured Parties represented thereby); provided, however, that each of the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), any Additional Term Agent (including
in its capacity as Term Loan Collateral Representative, if applicable) and any
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) agrees to provide to each other such Party copies
of any notices that it is required under applicable law to deliver to any Credit
Party; provided, further, however, that the ABL Agent’s failure to provide any
such copies to any other such Party shall not impair any of the ABL Agent’s
rights hereunder or under any of the ABL Documents, the Term Loan Agent’s
failure to provide any such copies to any other such Party shall not impair any
of the Term Loan Agent’s rights hereunder or under any of the Term Loan
Documents, any failure by any Additional Term Agent to provide any such copies
to any other such Party shall not impair any of such Additional Term Agent’s
rights hereunder or under any of the Additional Term Documents and any failure
by any Additional ABL Agent to provide any such copies to any other such Party
shall not impair any of such Additional ABL Agent’s rights hereunder or under
any of the Additional ABL Documents.

(ii) Each of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute or join in any suit, Insolvency Proceeding or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Each of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) and the Term
Loan Secured Parties agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any Additional Agent or any
other Additional Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately agreed in writing by and between such Additional Agent and the
Additional Secured Parties represented thereby and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

(iii) Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
the Term Loan Agent or any other Term Loan Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Each of the ABL Agent

 

66



--------------------------------------------------------------------------------

(including in its capacity as ABL Collateral Representative, if applicable) and
the ABL Secured Parties agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any Additional Agent or any
other Additional Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).

(iv) Each of any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Each of any
Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) and each
Additional Secured Party agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against the Term Loan Agent or any
other Term Loan Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). Each of
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) and each
Additional Secured Party represented thereby agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

 

67



--------------------------------------------------------------------------------

(f) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Collateral Representative, (B) any
sale, transfer or other disposition of all or any portion of the ABL Priority
Collateral, so long as such sale, transfer or other disposition is then
permitted by the ABL Priority Collateral Documents or (C) the release of the ABL
Collateral Secured Parties’ Lien on all or any portion of the ABL Priority
Collateral, which release under clause (C) shall have been approved by the
Requisite ABL Holders, in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of ABL Collateral Obligations and not in
connection with a Discharge of ABL Collateral Obligations (and irrespective of
whether an Event of Default has occurred), (x) the Term Loan Agent agrees, on
behalf of itself and the Term Loan Secured Parties, that (so long as, if
applicable, the net cash proceeds of any such sale, if any, described in clause
(A) above are applied as provided in Section 4.1 hereof) such sale, transfer,
disposition or release will be free and clear of the Liens on such ABL Priority
Collateral securing the Term Loan Obligations, and the Term Loan Agent’s and the
Term Loan Secured Parties’ Liens with respect to the ABL Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action and (y) any Additional Term Agent agrees, on
behalf of itself and any Additional Term Secured Parties represented thereby,
that (so long as, if applicable, the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1 hereof)
such sale, transfer, disposition or release will be free and clear of the Liens
on such ABL Priority Collateral securing the Additional Term Obligations, and
such Additional Term Agent’s and the applicable Additional Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, disposed
or released shall terminate and be automatically released without further
action. In furtherance of, and subject to, the foregoing, each of the Term Loan
Agent and any Additional Term Agent agrees that it will execute any and all Lien
releases or other documents reasonably requested by the ABL Collateral
Representative in connection therewith. Each of the Term Loan Agent and any
Additional Term Agent hereby appoints the ABL Collateral Representative and any
officer or duly authorized person of the ABL Collateral Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Party and in the
name of such Party or in the ABL Collateral Representative’s own name, from time
to time, in the ABL Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). In the event of any private or public
sale of all or any portion of the ABL Priority Collateral in connection with any
Exercise of Secured Creditor Remedies by or with the consent of the ABL
Collateral Representative, each Additional ABL Agent agrees, on behalf of the
Additional ABL Secured Parties, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, are applied as provided in Section 4.1
hereof), such sale, transfer, disposition or release will be free and clear of
its Liens on such ABL Priority Collateral securing the Additional ABL
Obligations, and the Additional ABL Agent’s and the Additional ABL Secured
Parties’ Liens with respect to the ABL Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing,

 

68



--------------------------------------------------------------------------------

each Additional ABL Agent agrees that it will execute any and all Lien releases
or other documents reasonably requested by the ABL Collateral Representative in
connection therewith. Each Additional ABL Agent hereby appoints the ABL
Collateral Representative and any officer or duly authorized person of the ABL
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the ABL Collateral
Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). In the event of any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the ABL Collateral Representative,
the ABL Agent agrees, on behalf of the ABL Secured Parties, that (so long as, if
applicable, the net cash proceeds of any such sale, if any, are applied as
provided in Section 4.1 hereof), such sale, transfer, disposition or release
will be free and clear of its Liens on such ABL Priority Collateral securing the
ABL Obligations, and the ABL Agent’s and the ABL Secured Parties’ Liens with
respect to the ABL Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, the ABL Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the ABL Collateral Representative in connection therewith. The ABL Agent
hereby appoints the ABL Collateral Representative and any officer or duly
authorized person of the ABL Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the ABL Collateral Representative’s own name, from time to time, in
the ABL Collateral Representative’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

(ii) In the event of (A) any private or public sale of all or any portion of the
Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Term Loan Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Term Loan Priority Collateral
Documents or (C) the release of the Term Loan Collateral Secured Parties’ Liens
on all or any portion of the Term Loan Priority Collateral, which release under
clause (C) shall have been approved by the Requisite Term Holders, in the case
of clauses (B) and (C) only to the extent occurring prior to the Discharge of
Term Loan Collateral Obligations and not in connection with a Discharge of Term
Loan Collateral Obligations (and irrespective of whether an Event of Default has
occurred), (x) the ABL Agent agrees, on behalf of itself and the ABL Secured
Parties, that (so long as, if applicable, the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such Term Loan Priority Collateral securing the ABL Obligations and the ABL
Agent’s and the ABL Secured Parties’ Liens with respect to the Term Loan
Priority Collateral so sold,

 

69



--------------------------------------------------------------------------------

transferred, disposed or released shall terminate and be automatically released
without further action and (y) any Additional ABL Agent agrees, on behalf of
itself and any Additional ABL Secured Parties represented thereby, that (so long
as, if applicable, the net cash proceeds of any such sale, if any, described in
clause (A) above are applied as provided in Section 4.1 hereof) such sale,
transfer, disposition or release will be free and clear of the Liens on such
Term Loan Priority Collateral securing the Additional ABL Obligations, and such
Additional ABL Agent’s and the applicable Additional ABL Secured Parties’ Liens
with respect to the Term Loan Priority Collateral so sold, transferred, disposed
or released shall terminate and be automatically released without further
action. In furtherance of, and subject to, the foregoing, each of the ABL Agent
and each Additional ABL Agent agrees that it will execute any and all Lien
releases or other documents reasonably requested by the Term Loan Collateral
Representative in connection therewith. Each of the ABL Agent and each
Additional ABL Agent hereby appoints the Term Loan Collateral Representative and
any officer or duly authorized person of the Term Loan Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). In the event of any private or public sale of all or any portion
of the Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, each Additional Term Agent agrees, on behalf of the Additional
Term Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 hereof), such
sale, transfer, disposition or release will be free and clear of its Liens on
such Term Loan Priority Collateral securing the Additional Term Obligations, and
the Additional Term Agent’s and the Additional Term Secured Parties’ Liens with
respect to the Term Loan Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each Additional Term Agent
agrees that it will execute any and all Lien releases or other documents
reasonably requested by the Term Loan Collateral Representative in connection
therewith. Each Additional Term Agent hereby appoints the Term Loan Collateral
Representative and any officer or duly authorized person of the Term Loan
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable). In the event of any private or public sale of all or any portion
of the Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, the Term Loan Agent agrees, on behalf of the Term Loan Secured
Parties, that (so long as, if applicable, the net cash proceeds of

 

70



--------------------------------------------------------------------------------

any such sale, if any, are applied as provided in Section 4.1 hereof), such
sale, transfer, disposition or release will be free and clear of its Liens on
such Term Loan Priority Collateral securing the Term Loan Obligations, and the
Term Loan Agent’s and the Term Loan Secured Parties’ Liens with respect to the
Term Loan Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, the Term Loan Agent agrees that it will
execute any and all Lien releases or other documents reasonably requested by the
Term Loan Collateral Representative in connection therewith. The Term Loan Agent
hereby appoints the Term Loan Collateral Representative and any officer or duly
authorized person of the Term Loan Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the Term Loan Collateral Representative’s own name, from time to
time, in the Term Loan Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

Section 2.5 No New Liens. (a) Until the Discharge of ABL Obligations, the
parties hereto agree that (except as may be separately otherwise agreed in
writing by and between the relevant Agents, each on behalf of itself and the
Secured Parties represented thereby):

(i) No Term Loan Secured Party shall knowingly acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of the ABL Agent under the ABL Documents, subject
to the Lien Priority set forth herein. If any Term Loan Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any Term Loan Obligation which assets are not also subject to the Lien of the
ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.

(ii) No Additional Term Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein. If any Additional Term
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any Additional Term Obligation which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents, subject to the
Lien Priority set forth herein, then the relevant Additional Term Agent (or the
relevant Additional Term Secured Party) shall, without the need for any further
consent of any other Additional Term Secured Party and notwithstanding anything
to the contrary in any other Additional Term Document, be deemed to also hold
and have held such Lien for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien.

 

71



--------------------------------------------------------------------------------

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein. If any Additional ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any Additional ABL Obligation which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents, subject to the
Lien Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien.

(b) Until the Discharge of Term Loan Obligations, the parties hereto agree that
(except as may be separately otherwise agreed in writing by and between the
relevant Agents, each on behalf of itself and the Secured Parties represented
thereby):

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein. If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation which assets are not also subject to the Lien of the Term
Loan Agent under the Term Loan Documents, subject to the Lien Priority set forth
herein, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such Lien for the benefit of the Term Loan Agent as
security for the Term Loan Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the Term Loan Agent in writing of the
existence of such Lien.

(ii) No Additional Term Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein. If any Additional
Term Secured Party shall nonetheless acquire or hold any Lien on any assets of
any Credit Party securing any Additional Term Obligation which assets are not
also subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein, then the relevant Additional Term
Agent (or the relevant Additional Term Secured Party) shall, without the need
for any further consent of any other Additional Term Secured Party and
notwithstanding anything to the contrary in any other Additional Term Document,
be deemed to also hold and have held such Lien for the benefit of the Term Loan
Agent as security for the Term Loan Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the Term Loan Agent in writing
of the existence of such Lien.

 

72



--------------------------------------------------------------------------------

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein. If any Additional
ABL Secured Party shall nonetheless acquire or hold any Lien on any assets of
any Credit Party securing any Additional ABL Obligation which assets are not
also subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein, then the relevant Additional ABL
Agent (or the relevant Additional ABL Secured Party) shall, without the need for
any further consent of any other Additional ABL Secured Party and
notwithstanding anything to the contrary in any other Additional ABL Document,
be deemed to also hold and have held such Lien for the benefit of the Term Loan
Agent as security for the Term Loan Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the Term Loan Agent in writing
of the existence of such Lien.

(c) Until the Discharge of Additional Term Obligations, the parties hereto agree
that (except as may be separately otherwise agreed in writing by and between the
relevant Agents, each on behalf of itself and the Secured Parties represented
thereby):

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein. If any ABL Secured
Party shall nonetheless acquire or hold any Lien on any assets of any Credit
Party securing any ABL Obligation which assets are not also subject to the Lien
of each Additional Term Agent under the Additional Term Documents, subject to
the Lien Priority set forth herein, then the ABL Agent (or the relevant ABL
Secured Party) shall, without the need for any further consent of any other ABL
Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien.

(ii) No Term Loan Secured Party shall knowingly acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional Term Agent under the Additional
Term Documents, subject to the Lien Priority set forth herein and except as may
be separately otherwise agreed in writing by and between any Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties. If any Term Loan Secured Party shall nonetheless acquire or hold any
Lien on any assets of any Credit Party securing any Term Loan Obligation which
assets are not also subject to the Lien of each Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein, then
the Term Loan Agent (or the relevant Term Loan Secured Party) shall, without the
need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document be
deemed to also hold and have held such Lien for the benefit of each Additional
Term Agent as security for the Additional Term Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional Term
Agent in writing of the existence of such Lien.

 

73



--------------------------------------------------------------------------------

(iii) No Additional ABL Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein. If any
Additional ABL Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional ABL Obligation which assets
are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein, then
the relevant Additional ABL Agent (or the relevant Additional ABL Secured Party)
shall, without the need for any further consent of any other Additional ABL
Secured Party and notwithstanding anything to the contrary in any other
Additional ABL Document, be deemed to also hold and have held such Lien for the
benefit of each Additional Term Agent as security for the Additional Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Term Agent in writing of the existence of such
Lien.

(d) Until the Discharge of Additional ABL Obligations, the parties hereto agree
that (except as may be separately otherwise agreed in writing by and between the
relevant Agents, each on behalf of itself and the Secured Parties represented
thereby):

(i) No ABL Secured Party shall knowingly acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional ABL Agent under the Additional ABL Documents,
subject to the Lien Priority set forth herein, then the ABL Agent (or the
relevant ABL Secured Party) shall, without the need for any further consent of
any other ABL Secured Party and notwithstanding anything to the contrary in any
other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional ABL Agent as security for the Additional ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.

(ii) No Term Loan Secured Party shall knowingly acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein. If any Term Loan
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any Term Loan Obligation which assets are not also subject
to the Lien of each Additional ABL Agent under the Additional ABL Documents,
subject to the Lien Priority set forth herein, then the Term Loan Agent (or the
relevant Term Loan Secured Party) shall, without the need for any further
consent of any other Term Loan Secured Party and notwithstanding anything to the
contrary in any other Term Loan Document be deemed to also hold and have held
such Lien for the benefit of each Additional ABL Agent as security for the
Additional ABL Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify each Additional ABL Agent in writing of the existence
of such Lien.

 

74



--------------------------------------------------------------------------------

(iii) No Additional Term Secured Party shall knowingly acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of any Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein. If any
Additional Term Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional Term Obligation which assets
are not also subject to the Lien of any Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein, then
the relevant Additional Term Agent (or the relevant Additional Term Secured
Party) shall, without the need for any further consent of any other Additional
Term Secured Party and notwithstanding anything to the contrary in any other
Additional Term Document, be deemed to also hold and have held such Lien for the
benefit of each Additional ABL Agent as security for the Additional ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.

(e) No Secured Party shall be deemed to be in breach of this Section 2.5 as a
result of any other Secured Party expressly declining, in writing, to acquire,
hold or continue to hold any Lien in any asset of any Credit Party.

Section 2.6 Waiver of Marshalling. Until the Discharge of ABL Obligations, the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees (including in its capacity as Term Loan
Collateral Representative, if applicable) not to assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

Until the Discharge of Additional Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law (except
as may be separately otherwise agreed in writing by and between the applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (x) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or (y) the applicable Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as
applicable).

 

75



--------------------------------------------------------------------------------

Until the Discharge of Additional ABL Obligations, the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, agrees (including in its capacity as Term Loan Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

ARTICLE 3

Actions of the Parties

Section 3.1 Certain Actions Permitted. The Term Loan Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Term Loan Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

Section 3.2 Agent for Perfection. The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
each ABL Secured Party, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
each Term Loan Secured Party, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and each
Additional Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), the ABL Secured Parties, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable), the Term Loan Secured Parties, any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), or any Additional Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral or the Cash Collateral is genuine or owned by any
Borrower, any Guarantor, or any other Person or to preserve rights or benefits
of any Person. The duties or responsibilities of the ABL Agent, the Term Loan
Agent and any Additional Agent under this Section 3.2 are and shall be limited
solely to holding or maintaining control of the Control Collateral and the Cash
Collateral as agent for the other Parties for purposes of perfecting the Lien
held by the Term Loan Agent, the ABL Agent or any Additional Agent, as
applicable. The ABL Agent is not and shall not be deemed to be a fiduciary of
any kind for the Term Loan Agent, the Term Loan Secured Parties, any Additional
Agent, any Additional Secured Parties, or any other Person. The Term Loan Agent
is not and shall not be deemed to be a fiduciary of any kind

 

76



--------------------------------------------------------------------------------

for the ABL Agent, the ABL Secured Parties, any Additional Agent, any Additional
Secured Parties, or any other Person. Any Additional Agent is not and shall not
be deemed to be a fiduciary of any kind for the ABL Agent, the ABL Secured
Parties, the Term Loan Agent, the Term Loan Secured Parties, any other
Additional Agent or any Additional Secured Parties represented by any other
Additional Agent, or any other Person. In the event that (a) the Term Loan Agent
or any Term Loan Secured Party receives any Collateral or Proceeds of the
Collateral in violation of the terms of this Agreement, (b) the ABL Agent or any
ABL Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, or (c) any Additional Agent or any
Additional Secured Party receives any Collateral or Proceeds of the Collateral
in violation of the terms of this Agreement, then the Term Loan Agent, such Term
Loan Secured Party, the ABL Agent, such ABL Secured Party, such Additional
Agent, or such Additional Secured Party, as applicable, shall promptly pay over
such Proceeds or Collateral to (i) in the case of ABL Priority Collateral or
Proceeds thereof, the ABL Collateral Representative, or (ii) in the case of Term
Loan Priority Collateral or Proceeds thereof, the Term Loan Collateral
Representative, in each case, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1
of this Agreement. Each Credit Party shall deliver all Control Collateral and
all Cash Collateral required to be delivered pursuant to the Credit Documents
(i) in the case of ABL Priority Collateral or Proceeds thereof, to the ABL
Collateral Representative, or (ii) in the case of Term Loan Priority Collateral
or Proceeds thereof, to the Term Loan Collateral Representative.

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Term Loan Credit
Party that contain information identifying or pertaining to the Term Loan
Priority Collateral, such Party shall, upon request of the Term Loan Agent or
any Additional Term Agent and as promptly as practicable thereafter, either make
available to such requesting Party such books and records for inspection and
duplication or provide to such requesting Party copies thereof. In the event
that the Term Loan Agent or any Additional Term Agent shall, in the exercise of
its rights under the Term Loan Collateral Documents, the Additional Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party that contain information identifying or
pertaining to any of the ABL Priority Collateral, such Party shall, upon written
request from the ABL Agent or any Additional ABL Agent and as promptly as
practicable thereafter, either make available to such requesting Party such
books and records for inspection and duplication or provide to such requesting
Party copies thereof. Each Credit Party, the Term Loan Agent and each Additional
Term Agent hereby consent to the non-exclusive royalty free use by the ABL Agent
and any Additional ABL Agent of any Intellectual Property included in the
Collateral for the purposes of disposing of any ABL Priority Collateral and, in
the event that the Term Loan Agent or any Additional Term Agent shall, in the
exercise of its rights under the Term Loan Collateral Documents, the Additional
Term Collateral Documents or otherwise, obtain title to any such Intellectual
Property, such Party hereby irrevocably grants the ABL Agent and any Additional
ABL Agent a non-exclusive license or other right to use, without charge, such
Intellectual Property as it pertains to the ABL Priority Collateral in
advertising for sale and selling any ABL Priority Collateral.

 

77



--------------------------------------------------------------------------------

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating primarily to ABL Priority Collateral and the Term Loan
Collateral Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating primarily to Term
Loan Priority Collateral. The ABL Collateral Representative shall have the sole
and exclusive right, as against the Term Loan Collateral Representative, the ABL
Agent (other than in its capacity as ABL Collateral Representative, if
applicable) and any Additional ABL Agent (other than in its capacity as ABL
Collateral Representative, if applicable), to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Loan Collateral Representative shall have the sole and
exclusive right, as against the ABL Collateral Representative, the Term Loan
Agent (other than in its capacity as Term Loan Collateral Representative, if
applicable) and any Additional Term Agent (other than in its capacity as Term
Loan Collateral Representative, if applicable), to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Term
Loan Priority Collateral. All proceeds of such insurance shall be remitted to
the ABL Collateral Representative or to the Term Loan Collateral Representative,
as the case may be, and each of the Term Loan Collateral Representative and the
ABL Collateral Representative shall cooperate (if necessary) in a reasonable
manner in effecting the payment of insurance proceeds in accordance with
Section 4.1 hereof.

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, Term Loan Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Term Loan Secured Party or Additional Secured Party.

Section 3.6 Actions Upon Breach. If any Term Loan Secured Party, any ABL Secured
Party or any Additional Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against the Credit Parties or the
Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Term Loan Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Term Loan Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

Section 3.7 Inspection Rights. (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any other Term Loan Secured Party
or any Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any other Additional Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), during normal

 

78



--------------------------------------------------------------------------------

business hours on any business day, access ABL Priority Collateral that (A) is
stored or located in or on, (B) has become an accession with respect to (within
the meaning of Section 9-335 of the Uniform Commercial Code), or (C) has been
commingled with (within the meaning of Section 9-336 of the Uniform Commercial
Code), Term Loan Priority Collateral (collectively, the “ABL Commingled
Collateral”), for the limited purposes of assembling, inspecting, copying or
downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, selling, storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Commingled Collateral, in each case
without notice to, the involvement of or interference by any Term Loan Secured
Party or Additional Term Secured Party or liability to any Term Loan Secured
Party or Additional Term Secured Party, except as specifically provided below.
In addition, subject to the terms hereof, the ABL Collateral Representative may
advertise and conduct public auctions or private sales of the ABL Priority
Collateral without notice to, the involvement of or interference by any Term
Loan Secured Party or Additional Term Secured Party (including the Term Loan
Collateral Representative) or liability to any Term Loan Secured Party or
Additional Term Secured Party (including the Term Loan Collateral
Representative). In the event that any ABL Collateral Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies with
respect to any ABL Commingled Collateral, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may not sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Collateral Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.7. If
any stay or other order that prohibits the ABL Collateral Representative and
other ABL Collateral Secured Parties from commencing and continuing to Exercise
Any Secured Creditor Remedies with respect to ABL Commingled Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order. During the period of
actual occupation, use and/or control by the ABL Collateral Representative or
ABL Collateral Secured Parties (or their respective employees, agents, advisers
and representatives) of any Term Loan Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Term Loan Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Loan Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted. In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Term Loan Agent and/or to the Term Loan Secured Parties or to any Additional
Term Agent or any Additional Term Secured Parties hereunder as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Priority Collateral existing prior to the date of the
exercise by the ABL Collateral Representative of its rights or the exercise by
the ABL Collateral Secured Parties of their rights under this Agreement. The ABL
Collateral Representative and ABL Collateral Secured Parties shall cooperate
with the Term Loan Collateral Secured Parties and/or the Term Loan Collateral
Representative in connection with any efforts made by the Term Loan Collateral
Secured Parties and/or the Term Loan Collateral Representative to sell the Term
Loan Priority Collateral.

 

79



--------------------------------------------------------------------------------

(b) The Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) and the other Term Loan Secured Parties and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) and any other Additional Term Secured Parties
shall use commercially reasonable efforts to not hinder or obstruct the ABL
Collateral Representative and the other ABL Collateral Secured Parties from
exercising the ABL Permitted Access Right.

(c) Subject to the terms hereof, the Term Loan Collateral Representative may
advertise and conduct public auctions or private sales of the Term Loan Priority
Collateral without notice to, the involvement of or interference by any ABL
Collateral Secured Party or liability to any ABL Collateral Secured Party.

Section 3.8 License for Term Loan Priority Collateral. Notwithstanding anything
in this Section 3 to the contrary, the Term Loan Collateral Representative, for
itself and each of the Term Loan Secured Parties, hereby grants in favor of the
ABL Collateral Representative, for itself and on behalf of the ABL Secured
Parties, a nonexclusive right to use, license and/or sublicense any now existing
or hereafter acquired Term Loan Priority Collateral consisting of Intellectual
Property, including trademarks and trade names, for the purpose of enabling the
ABL Collateral Representative to assemble, prepare for sale, advertise, market
and dispose of any and all ABL Priority Collateral, wherever such ABL Priority
Collateral may be located, including all such license and right access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, in
each case solely in connection with any Exercise of Secured Creditor Remedies;
provided that (i) any such license shall terminate upon the sale of any
applicable ABL Priority Collateral and shall not extend or transfer to the
purchaser of such ABL Priority Collateral and (ii) the ABL Collateral
Representative’s use of such Intellectual Property shall be reasonable and
lawful. Furthermore, the Term Loan Collateral Representative, for itself and
each of the Term Loan Secured Parties, agrees that, in connection with any
Exercise of Secured Creditor Remedies conducted by the Term Loan Collateral
Representative in respect of Term Loan Priority Collateral, (x) any notice
required to be given by the Term Loan Collateral Representative in connection
with such Exercise of Secured Creditor Remedies shall contain an acknowledgement
of the existence of such license and (y) the Term Loan Collateral Representative
shall provide written notice to any purchaser, assignee or transferee pursuant
to an Exercise of Secured Creditor Remedies that the applicable assets are
subject to such license. Such license right is granted free of charge, without
requirement that any monetary payment whatsoever including, without limitation,
any royalty or license fee, be made to the applicable Term Loan Collateral
Representative or any Term Loan Secured Parties or any other Person by the ABL
Collateral Representative or any ABL Secured Party or any other Person. The Term
Loan Collateral Representative, for itself and each of the Term Loan Secured
Parties, agrees not to interfere, hinder, restrict or delay the exercise by the
ABL Collateral Representative of any such license and right granted herein and
agrees to execute such documentation and complete such other acts as may be
required by the ABL Collateral Representative in connection with the exercise of
such license and right, including preservation of such license and right against
any Person (including any voluntary or involuntary transferee of such Term Loan
Priority Collateral consisting of Intellectual Property). The rights and
remedies of the ABL Collateral Representative in this Section 3.8 are in
addition to and not in limitation of the rights and remedies under the ABL
Documents or applicable law. The provisions of this Section 3.8 are agreed to
solely as among

 

80



--------------------------------------------------------------------------------

the Agents and Secured Parties and shall not be deemed to expand or otherwise
modify any rights granted by any Grantor to the Agents or Secured Parties under
any of the Credit Documents.

Section 3.9 Agent Discretion. The Term Loan Agent, the ABL Agent and each
Additional Agent hereby agree that notwithstanding any provision under any Term
Loan Document, ABL Document or Additional Document, as applicable, the ABL
Collateral Representative shall have sole discretion (in consultation with the
Company, if applicable) with respect to any determination concerning ABL
Priority Collateral as to which such Agent would have authority to exercise
under any Term Loan Document, ABL Document or Additional Document, as
applicable. The Term Loan Agent, the ABL Agent and each Additional Agent hereby
agree that notwithstanding any provision under any Term Loan Document, ABL
Document or Additional Document, as applicable, the Term Loan Collateral
Representative shall have sole discretion (in consultation with the Company, if
applicable) with respect to any determination concerning Term Loan Priority
Collateral as to which such Agent would have authority to exercise under any
Term Loan Document, ABL Document or Additional Document, as applicable.

ARTICLE 4

Application of Proceeds

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Term Loan Agent, for and on behalf
of itself and the Term Loan Secured Parties, and any Additional Agent, for and
on behalf of itself and any Additional Secured Parties represented thereby,
expressly acknowledge and agree that (i) if any ABL Credit Agreement includes a
revolving commitment, in the ordinary course of business the ABL Agent and the
ABL Secured Parties will apply payments and make advances thereunder, and no
application of any Payment Collateral or Cash Collateral or the release of any
Lien by the ABL Agent upon any portion of the Collateral in connection with a
permitted disposition under any ABL Credit Agreement shall constitute the
Exercise of Secured Creditor Remedies under this Agreement; (ii) the amount of
the ABL Obligations that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, the terms of the ABL
Obligations may be modified, extended or amended from time to time, and the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan Secured
Parties (in the case of the Term Loan Agent) or the applicable Additional
Secured Parties (in the case of such Additional Agent) and without affecting the
provisions hereof; and (iii) all Payment Collateral or Cash Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party)
commences the Exercise of Secured Creditor Remedies (other than, prior to the
acceleration of any of the Term Loan Obligations or any Additional Obligations,
the exercise of its rights in accordance with Section 2.23 of the Original ABL
Credit Agreement or any similar provision of any other ABL Credit Agreement),
all amounts received by the ABL Agent or any ABL Secured Party as a result of
such Exercise of Secured Creditor Remedies shall be applied as specified in this
Section 4.1.

 

81



--------------------------------------------------------------------------------

The Lien Priority shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the ABL
Obligations, the Term Loan Obligations, or any Additional Obligations, or any
portion thereof.

(b) Revolving Nature of Term Loan Obligations. The ABL Agent, for and on behalf
of itself and the ABL Secured Parties, and any Additional Agent, for and on
behalf of itself and any Additional Secured Parties represented thereby,
expressly acknowledge and agree that (i) any Term Loan Credit Agreement may
include a revolving commitment, and in the ordinary course of business any Term
Loan Agent and Term Loan Secured Parties may apply payments and make advances
thereunder; and (ii) the amount of Term Loan Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, the terms of Term Loan Obligations thereunder may be
modified, extended or amended from time to time, and the aggregate amount of
Term Loan Obligations thereunder may be increased, replaced or refinanced, in
each event, without notice to or consent by the ABL Secured Parties (in the case
of the ABL Agent) or the applicable Additional Secured Parties (in the case of
such Additional Agent) and without affecting the provisions hereof; provided,
however, that from and after the date on which any Term Loan Agent (or any Term
Loan Secured Party) commences the Exercise of Secured Creditor Remedies, all
amounts received by any such Term Loan Agent or Term Loan Secured Party as a
result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Term Loan Obligations, or any Additional
Obligations, or any portion thereof.

(c) Revolving Nature of Additional Obligations. The Term Loan Agent, for and on
behalf of itself and the Term Loan Secured Parties, and the ABL Agent, for and
on behalf of itself and the ABL Secured Parties, and any Additional Agent, for
and on behalf of itself and any Additional Secured Parties represented thereby,
expressly acknowledge and agree that (i) Additional Credit Facilities may
include a revolving commitment, and in the ordinary course of business any
Additional Agent and Additional Secured Parties may apply payments and make
advances thereunder, and, in the case of any Additional ABL Credit Facilities,
no application of any Payment Collateral or Cash Collateral or the release of
any Lien by any Additional ABL Agent upon any portion of the Collateral in
connection with a permitted disposition under any Additional ABL Documents shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of Additional Obligations that may be outstanding thereunder at
any time or from time to time may be increased or reduced and subsequently
reborrowed, the terms of Additional Obligations thereunder may be modified,
extended or amended from time to time, and the aggregate amount of Additional
Obligations thereunder may be increased, replaced or refinanced, in each event,
without notice to or consent by the Term Loan Secured Parties (in the case of
the Term Loan Agent), the ABL Secured Parties (in the case of the ABL Agent) or
any Additional Secured Parties (in the case of any other Additional Agent) and
without affecting the provisions hereof; and (iii) in the case of any Additional
ABL Credit Facilities, all Payment Collateral or Cash Collateral received by any
Additional ABL Agent may be applied, reversed, reapplied, credited, or
reborrowed, in whole or in part, to Additional ABL Obligations at any time;
provided, however, that from and after the date on which any Additional Agent or

 

82



--------------------------------------------------------------------------------

Additional Secured Party commences the Exercise of Secured Creditor Remedies
(other than, in the case of any Additional ABL Credit Facilities, prior to the
acceleration of any of the ABL Obligations, any of the Term Loan Obligations or
any Additional Obligations, the exercise of its rights in accordance with a
provision of the applicable Additional ABL Documents similar to Section 2.23 of
the Original ABL Credit Agreement), all amounts received by any such Additional
Agent or Additional Secured Party as a result of such Exercise of Secured
Creditor Remedies shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations, the
Term Loan Obligations, or any Additional Obligations, or any portion thereof.

(d) Application of Proceeds of ABL Priority Collateral. The ABL Agent, the Term
Loan Agent and any Additional Agent hereby agree that all ABL Priority
Collateral, and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies shall be applied,

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby),

third, to the payment of (x) the Term Loan Obligations and in accordance with
the Term Loan Credit Agreement until the Discharge of Term Loan Obligations and
(y) any Additional Term Obligations in accordance with the applicable Additional
Term Credit Facility until the Discharge of Additional Term Obligations, which
payment shall be made between and among the Term Loan Obligations and any
Additional Term Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the Term Loan Obligations and any Additional Term
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, and (ii) with respect to allocation of
payments among Additional Term Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby), and

 

83



--------------------------------------------------------------------------------

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

Each ABL Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent
shall provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

(e) Application of Proceeds of Term Loan Priority Collateral. The ABL Agent, the
Term Loan Agent and any Additional Agent hereby agree that all Term Loan
Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

second, to the payment of (x) the Term Loan Obligations in accordance with the
Term Loan Credit Agreement until the Discharge of Term Loan Obligations and
(y) any Additional Term Obligations in accordance with the applicable Additional
Term Credit Facility until the Discharge of Additional Term Obligations, which
payment shall be made between and among the Term Loan Obligations and any
Additional Term Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the Term Loan Obligations and any Additional Term
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, and (ii) with respect to allocation of
payments among Additional Term Agents, as may be separately otherwise agreed in
writing by and between or among any applicable Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby),

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby), and

 

84



--------------------------------------------------------------------------------

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

except, in the case of application of Term Loan Priority Collateral and Proceeds
thereof (i) as between Additional Term Obligations and ABL Obligations, as may
be separately otherwise agreed in writing by and between any applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (ii) as between Additional Term Obligations and Additional
ABL Obligations, as may be separately otherwise agreed in writing by and between
any applicable Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and any applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, in each case with respect to the Additional Term Obligations owing to
any of such Additional Term Agent and Additional Term Secured Parties. Each ABL
Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent shall
provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

(f) Limited Obligation or Liability.

(i) In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) shall have no obligation or liability to the Term Loan Agent or any
Term Loan Secured Party regarding the adequacy of any Proceeds or for any action
or omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.
In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) shall have no obligation or liability to any Additional Agent or any
Additional Secured Party, regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

(ii) In exercising remedies, whether as a secured creditor or otherwise, the
Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) shall have no obligation or liability to the ABL
Agent or any ABL Secured Party regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by each Party under the terms of
this Agreement. In exercising remedies, whether as a secured creditor or
otherwise, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) shall have no obligation or liability
to any Additional Agent or any Additional Secured Party, regarding the adequacy
of any Proceeds or for any action or omission, save and

 

85



--------------------------------------------------------------------------------

except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).

(iii) In exercising remedies, whether as a secured creditor or otherwise, any
Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the ABL Agent or any ABL Secured Party
regarding the adequacy of any Proceeds or for any action or omission, save and
except solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). In exercising
remedies, whether as a secured creditor or otherwise, any Additional Agent
(including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to the Term Loan Agent or any Term Loan Secured Party regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). In exercising
remedies, whether as a secured creditor or otherwise, any Additional Agent
(including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable) shall have no obligation or
liability to any other Additional Agent or any Additional Secured Parties
represented by such other Additional Agent regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agents, in each case on behalf of itself
and the Additional Secured Parties represented thereby).

(g) Turnover of Cash Collateral After Discharge. Upon the Discharge of ABL
Collateral Obligations, the ABL Collateral Representative shall deliver to the
Term Loan Collateral Representative or shall execute such documents as the
Company or the Term Loan Collateral Representative may reasonably request to
enable the Term Loan Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the ABL Collateral Representative’s
possession, custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between (i) the Term Loan Collateral Representative and (ii) the Term Loan Agent
and any Additional Term Agent (other than the Term Loan Collateral
Representative), any such Control Collateral or Cash Collateral held by the Term
Loan Collateral Representative shall be held by it subject to the terms and
conditions of Section 3.2. Upon the Discharge of Term Loan Collateral
Obligations, the Term Loan Collateral Representative shall deliver to the ABL
Collateral Representative or shall execute such documents as the Company or the
ABL Collateral Representative may reasonably request to enable the ABL
Collateral Representative to have control over any Control Collateral or Cash
Collateral still in the Term Loan Collateral

 

86



--------------------------------------------------------------------------------

Representative’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between (i) the ABL Collateral Representative and (ii) the
ABL Agent and any Additional ABL Agent (other than the ABL Collateral
Representative), any such Control Collateral or Cash Collateral held by the ABL
Collateral Representative shall be held by it subject to the terms and
conditions of Section 3.2.

(h) Intervening Creditor. Notwithstanding anything in Sections 4.1(d) or (e) to
the contrary, (i) with respect to any Collateral for which a third party (other
than a Term Loan Collateral Secured Party) has a Lien or security interest that
is junior in priority to the Lien or security interest of any Series of Term
Loan Collateral Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Term Loan Collateral Obligations (such third party an
“Intervening Term Creditor”), the value of any Collateral or Proceeds which are
allocated to such Intervening Term Creditor shall be deducted on a ratable basis
solely from the Collateral or Proceeds thereof to be distributed in respect of
the Series of Term Loan Collateral Obligations with respect to which such
Impairment exists and (ii) with respect to any Collateral for which a third
party (other than an ABL Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of ABL Collateral Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien or security interest
of any other Series of ABL Collateral Obligations (such third party an
“Intervening ABL Secured Party”), the value of any Collateral or Proceeds which
are allocated to such Intervening ABL Secured Party shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of ABL Collateral Obligations with respect to which
such Impairment exists. In the event that any ABL Collateral Secured Party turns
over any proceeds of Term Loan Priority Collateral to any Term Loan Collateral
Secured Party as required by Section 4.1, such ABL Collateral Secured Party
shall be subrogated to the rights of such Term Loan Collateral Secured Parties;
provided, however, that any such subrogation shall be subject to Section 7.1
hereof. In the event that any Term Loan Collateral Secured Party turns over any
proceeds of ABL Priority Collateral to any ABL Collateral Secured Party as
required by Section 4.1, such Term Loan Collateral Secured Party shall be
subrogated to the rights of such ABL Collateral Secured Parties; provided,
however, that any such subrogation shall be subject to Section 7.1 hereof.

Section 4.2 Specific Performance. Each of the ABL Agent, the Term Loan Agent and
any Additional Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Credit Party shall have complied with any of the
provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable), for and on behalf of itself and the
ABL Secured Parties, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), for and on behalf of itself and the
Term Loan Secured Parties, and any Additional Agent (including in its capacity
as Term Loan Collateral Representative or ABL Collateral Representative, if and
as applicable), for and on behalf of itself and any Additional Secured Parties
represented thereby, hereby irrevocably waives any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance.

 

87



--------------------------------------------------------------------------------

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral; Certain Proceeds of Capital Stock or Intercompany
Loans. In the event that prior to the Discharge of ABL Obligations, or Discharge
of Additional ABL Obligations, proceeds of the Collateral are received in
connection with a Disposition, loss, condemnation or other disposition (whether
voluntary or involuntary) of Collateral that involves both ABL Priority
Collateral and Term Loan Priority Collateral, for the purposes of this Agreement
with respect to such Disposition, loss, condemnation or other disposition, the
ABL Collateral Representative and the Term Loan Collateral Representative shall
use commercially reasonable efforts in good faith to allocate the Proceeds
received in connection with such Disposition, loss, condemnation or other
disposition of such Collateral to the ABL Priority Collateral and the Term Loan
Priority Collateral. If the ABL Collateral Representative and the Term Loan
Collateral Representative are unable to agree on such allocation within five
(5) Business Days (or such other period of time as the ABL Collateral
Representative and the Term Loan Collateral Representative agree) of the
consummation of such Disposition, loss, condemnation or other disposition,
(i) the ABL Priority Collateral comprised in such Collateral consisting of
Accounts (as described in sub-clause (1) of the definition of “ABL Priority
Collateral” but excluding any Accounts to the extent excluded pursuant to the
parenthetical in such sub-clause (1) as provided for therein) shall be deemed to
have a valuation equal to the net book value of each such Account (the “Accounts
Amount”) and (ii) the ABL Priority Collateral comprised in such Collateral
consisting of Inventory shall be deemed to have a value equal to the net book
value of such Inventory (the “Inventory Amount”, and together with the Accounts
Amount, the “ABL Amount”), in each case determined at the time of such
Disposition, loss, condemnation or disposition, and such Proceeds shall
constitute (1) first, in an amount equal to the ABL Amount, ABL Priority
Collateral and (2) second, to the extent of any balance remaining in excess of
the ABL Amount, Term Loan Priority Collateral, provided that to the extent that
the ABL Priority Collateral subject to such Disposition, loss, condemnation or
other disposition includes assets other than Accounts and Inventory, at the
option of the ABL Collateral Representative, the appraised value of such other
assets may be used for the purposes of the allocation of such Proceeds to the
ABL Priority Collateral based on the then most current satisfactory appraisal
received by the ABL Collateral Representative with respect thereto. In the event
that proceeds are received in connection with a Disposition of all or
substantially all of the Capital Stock issued by any Grantor or any amounts are
received in respect of Capital Stock of, or Intercompany Loans issued by, any
Grantor in an Insolvency Proceeding, such amounts shall be deemed to be proceeds
received from a Disposition of ABL Priority Collateral and Term Loan Priority
Collateral (in proportion to ABL Priority Collateral and Term Loan Priority
Collateral owned at such time by the Grantor) and shall be applied as provided
in the preceding sentence.

ARTICLE 5

Intercreditor Acknowledgements and Waivers

Section 5.1 Notice of Acceptance and Other Waivers. (a) All ABL Obligations at
any time made or incurred by any Credit Party shall be deemed to have been made
or incurred in reliance upon this Agreement, and the Term Loan Agent, on behalf
of itself and the Term Loan Secured Parties, and any Additional Agent, on behalf
of itself and any Additional Secured Parties represented thereby, hereby waives
notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,

 

88



--------------------------------------------------------------------------------

renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All Term Loan Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Secured Parties,
and any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby waives notice of acceptance, or proof of reliance,
by the Term Loan Agent or any Term Loan Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Term Loan Obligations. All Additional
Obligations at any time made or incurred by any Credit Party shall be deemed to
have been made or incurred in reliance upon this Agreement, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, the ABL Agent, on
behalf of itself and any ABL Secured Parties, and any other Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance by any Additional Agent or any
Additional Secured Parties of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Additional Obligations.

(b) None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to the Term Loan Agent or any Term Loan Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the ABL Agent or any ABL Secured Party honors (or
fails to honor) a request by any Borrower for an extension of credit pursuant to
any ABL Credit Agreement or any of the other ABL Documents, whether the ABL
Agent or any ABL Secured Party has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Term
Loan Credit Agreement or any other Term Loan Document (but not a default under
this Agreement) or an act, condition, or event that, with the giving of notice
or the passage of time, or both, would constitute such a default, or if the ABL
Agent or any ABL Secured Party otherwise should exercise any of its contractual
rights or remedies under any ABL Documents (subject to the express terms and
conditions hereof), neither the ABL Agent nor any ABL Secured Party shall have
any liability whatsoever to the Term Loan Agent or any Term Loan Secured Party
as a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The ABL
Agent and the ABL Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under any ABL Credit Agreement and any of
the other ABL Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that the Term Loan Agent or any Term Loan Secured Party has in the
Collateral, except as otherwise expressly set forth in this Agreement. The Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

 

89



--------------------------------------------------------------------------------

(c) None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Additional Agent or any
Additional Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

(d) None of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the Term Loan Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard

 

90



--------------------------------------------------------------------------------

to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the Term Loan Agent or any Term Loan Secured
Party honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any Term Loan Credit Agreement or any of the other Term Loan
Documents, whether the Term Loan Agent or any Term Loan Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any ABL Credit Agreement or any other
ABL Document (but not a default under this Agreement) or an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the Term Loan Agent or any Term Loan Secured
Party otherwise should exercise any of its contractual rights or remedies under
the Term Loan Documents (subject to the express terms and conditions hereof),
neither the Term Loan Agent nor any Term Loan Secured Party shall have any
liability whatsoever to the ABL Agent or any ABL Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement). The Term Loan Agent and the
Term Loan Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under the Term Loan Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any ABL
Secured Party has in the Collateral, except as otherwise expressly set forth in
this Agreement. The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that none of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or the Term Loan Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Term Loan Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement.

(e) None of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the Term Loan Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to any Additional Agent or any Additional Secured Party for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Term Loan
Agent or any Term Loan Secured Party otherwise should exercise any of its
contractual rights or remedies under the Term Loan Documents (subject to the
express terms and conditions hereof), neither the Term Loan Agent nor any Term
Loan Secured Party shall have any liability whatsoever to any Additional Agent
or any Additional Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this

 

91



--------------------------------------------------------------------------------

Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties). The Term Loan Agent and the Term Loan Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Term Loan Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that any Additional Agent or any Additional Secured
Party has in the Collateral, except as otherwise expressly set forth in this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties). Any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, agrees that none of the Term
Loan Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) or the Term Loan Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Term Loan Documents,
so long as such disposition is conducted in accordance with mandatory provisions
of applicable law and does not breach the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties).

(f) None of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). If any Additional Agent or any Additional
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Additional Credit Facility or any of the
other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). Any Additional Agent and any Additional Secured Parties shall be
entitled to manage and supervise their loans and extensions of credit under the
Additional

 

92



--------------------------------------------------------------------------------

Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Secured Party has in the Collateral,
except as otherwise expressly set forth in this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). The ABL Agent, on
behalf of itself and the ABL Secured Parties agrees that none of any Additional
Agent (including in its capacity as Term Loan Collateral Representative, if and
as applicable) or any Additional Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

(g) None of any Additional Agent (including in its capacity as ABL Collateral
Representative, if and as applicable), any Additional Secured Parties or any of
their respective Affiliates, directors, officers, employees, or agents shall be
liable to the Term Loan Agent or any Term Loan Secured Party for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties). If any Additional
Agent or any Additional Secured Party honors (or fails to honor) a request by
any Borrower for an extension of credit pursuant to any Additional Credit
Facility or any of the other Additional Documents, whether such Additional Agent
or any Additional Secured Party has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of the
Term Loan Credit Agreement or any other Term Loan Document (but not a default
under this Agreement) or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default, or if
any Additional Agent or any Additional Secured Party otherwise should exercise
any of its contractual rights or remedies under the Additional Documents
(subject to the express terms and conditions hereof), neither such Additional
Agent nor any Additional Secured Party shall have any liability whatsoever to
the Term Loan Agent or any Term Loan Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties). Any Additional Agent and
any Additional Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Additional Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Term
Loan Agent or any Term Loan Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of

 

93



--------------------------------------------------------------------------------

itself and the Term Loan Secured Parties). The Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, agrees that none of any Additional
Agent (including in its capacity as ABL Collateral Representative, if and as
applicable) or any Additional Secured Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

(h) None of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any other Additional Agent or any Additional Secured Party
represented thereby for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby). If any Additional Agent or any Additional Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any Additional Credit Facility or any of the other Additional
Documents, whether such Additional Agent or any Additional Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Additional Credit Facility or any
other Additional Document to which any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent is party or beneficiary
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby). Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). Any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, agrees that none of any other Additional Agent (including
in its capacity as Term Loan Collateral Representative, if and as applicable) or
any Additional Secured

 

94



--------------------------------------------------------------------------------

Party represented thereby shall incur any liability as a result of a sale,
lease, license, application, or other disposition of the Collateral or any part
or Proceeds thereof, pursuant to the Additional Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

Section 5.2 Modifications to ABL Documents and Term Loan Documents. (a) The Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties, hereby agrees
that, without affecting the obligations of the Term Loan Agent and the Term Loan
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Loan Agent or any Term Loan Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to the Term Loan Agent or
any Term Loan Secured Party or impairing or releasing the subordination provided
for herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
ABL Obligations, and in connection therewith to enter into any additional ABL
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby agrees that, without affecting the obligations of
such Additional Agent and such Additional Secured Parties hereunder, the ABL
Agent and the ABL Secured Parties may, at any time and from time to time, in
their sole discretion without the consent of or notice to such Additional Agent
or any such Additional Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Additional Agent or any such Additional

 

95



--------------------------------------------------------------------------------

Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
ABL Obligations, and in connection therewith to enter into any additional ABL
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

(c) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Loan Agent and the Term Loan Secured Parties
may, at any time and from time to time, in their sole discretion without the
consent of or notice to the ABL Agent or any ABL Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Loan Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Loan Obligations or any of the Term
Loan Documents (in the case of changes in the time of payment, to the extent
permitted under the ABL Documents);

 

96



--------------------------------------------------------------------------------

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Term Loan Obligations, and in connection therewith to enter into any additional
Term Loan Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Term Loan Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Loan Obligations; and

(vii) otherwise manage and supervise the Term Loan Obligations as the Term Loan
Agent shall deem appropriate.

(d) Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby agrees that, without affecting the obligations of
such Additional Agent and such Additional Secured Parties hereunder, the Term
Loan Agent and the Term Loan Secured Parties may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan Documents in
any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Loan Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Loan Obligations or any of the Term
Loan Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Term Loan Obligations, and in connection therewith to enter into any additional
Term Loan Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Term Loan Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

 

97



--------------------------------------------------------------------------------

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Loan Obligations; and

(vii) otherwise manage and supervise the Term Loan Obligations as the Term Loan
Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

(e) The Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
hereby agrees that, without affecting the obligations of the Term Loan Agent and
the Term Loan Secured Parties hereunder, any Additional Agent and any Additional
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the Term Loan Agent or any Term Loan Secured
Party or (except to the extent such notice or consent is required pursuant to
the express provisions of this Agreement), and without incurring any liability
to the Term Loan Agent or any Term Loan Secured Party or impairing or releasing
the subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Additional Documents in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Additional Obligations, and in connection therewith to enter into any additional
Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Additional Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

98



--------------------------------------------------------------------------------

(f) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents (in the case of changes in the time of payment, to the
extent permitted under the ABL Documents);

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Additional Obligations, and in connection therewith to enter into any additional
Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Additional Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

(g) Any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby agrees that, without affecting the obligations of
such Additional Agent and such Additional Secured Parties hereunder, any other
Additional Agent and any Additional Secured Parties represented by such other
Additional Agent may, at any time and from time to time, in their sole
discretion without the consent of or notice to such Additional Agent or any such
Additional Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to such Additional Agent or any such Additional Secured
Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend,

 

99



--------------------------------------------------------------------------------

consolidate, restructure, or otherwise modify any of the Additional Documents to
which such other Additional Agent or any Additional Secured Party represented by
such other Additional Agent is party or beneficiary in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Additional Obligations or any of the
Additional Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Additional Obligations, and in connection therewith to enter into any additional
Additional Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guarantee or other obligations of any Person
obligated in any manner under or in respect of the Additional Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Additional Obligations; and

(vii) otherwise manage and supervise the Additional Obligations as such other
Additional Agent shall deem appropriate;

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

(h) The ABL Obligations, the Term Loan Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Term Loan Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Term Loan Agent or the Term Loan Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Term Loan Obligations or
Additional Obligations is to constitute ABL Obligations, Term Loan Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Loan Agent or any
Additional Agent (other than any Designated Silent Agent), as the case may be
(or, if there is no continuing Agent other than any Designated Silent Agent, as
designated by the Company), and any such refunding, replacement or refinancing

 

100



--------------------------------------------------------------------------------

transaction shall be in accordance with any applicable provisions of the ABL
Documents, the Term Loan Documents and any Additional Documents. For the
avoidance of doubt, any ABL Obligations, Term Loan Obligations or Additional
Obligations may be refinanced, in whole or in part, in each case without notice
to, or the consent (except to the extent a consent is required to permit the
refinancing transaction under the ABL Documents, Term Loan Documents or
Additional Documents) of, any of the ABL Agent or any other ABL Secured Party,
the Term Loan Agent or any other Term Loan Secured Party or any Additional Agent
or any other Additional Secured Party, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement. (a) If the ABL Agent or
any ABL Secured Party is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Credit Party or any other Person
any payment made in satisfaction of all or any portion of the ABL Obligations
(an “ABL Recovery”), then the ABL Obligations shall be reinstated to the extent
of such ABL Recovery. If this Agreement shall have been terminated prior to such
ABL Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Term Loan Obligations or any Additional Obligations. No
priority or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Credit Party or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

(b) If the Term Loan Agent or any Term Loan Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Credit Party or any other Person any payment made in satisfaction of all
or any portion of the Term Loan Obligations (a “Term Loan Recovery”), then the
Term Loan Obligations shall be reinstated to the extent of such Term Loan
Recovery. If this Agreement shall have been terminated prior to such Term Loan
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Loan Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Term Loan Obligations or any Additional Obligations. No
priority or right of the Term Loan Agent or any Term Loan Secured Party shall at
any time be prejudiced or

 

101



--------------------------------------------------------------------------------

impaired in any way by any act or failure to act on the part of any Credit Party
or by the noncompliance by any Person with the terms, provisions, or covenants
of any of the Term Loan Documents, regardless of any knowledge thereof which the
Term Loan Agent or any Term Loan Secured Party may have.

(c) If any Additional ABL Agent or any Additional ABL Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Additional ABL Obligations (an “Additional ABL
Recovery”), then the Additional ABL Obligations shall be reinstated to the
extent of such Additional ABL Recovery. If this Agreement shall have been
terminated prior to such Additional ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Term Loan Agent, any Additional Term
Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the Term
Loan Secured Parties and any Additional Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Credit Party or any other
circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional ABL Obligations, the
ABL Obligations, the Term Loan Obligations or any Additional Term Obligations.
No priority or right of any Additional ABL Agent or any Additional ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Credit Party or by the noncompliance by any
Person with the terms, provisions, or covenants of any of the Additional ABL
Documents, regardless of any knowledge thereof which any Additional ABL Agent or
any Additional ABL Secured Party may have.

(d) If any Additional Term Agent or any Additional Term Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Credit Party or any other Person any payment made in
satisfaction of all or any portion of the Additional Term Obligations (an
“Additional Term Recovery”), then the Additional Term Obligations shall be
reinstated to the extent of such Additional Term Recovery. If this Agreement
shall have been terminated prior to such Additional Term Recovery, this
Agreement shall be reinstated in full force and effect in the event of such
Additional Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of any Additional Term Agent, the ABL Agent, the Term Loan Agent,
any Additional ABL Agent, any Additional Term Secured Parties, the ABL Secured
Parties, the Term Loan Secured Parties and any Additional ABL Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional Term Obligations, the
ABL Obligations, the Term Loan Obligations or any Additional ABL Obligations. No
priority or right of any Additional Term Agent or any Additional Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Credit Party or

 

102



--------------------------------------------------------------------------------

by the noncompliance by any Person with the terms, provisions, or covenants of
any of the Additional Term Documents, regardless of any knowledge thereof which
any Additional Term Agent or any Additional Term Secured Party may have.

ARTICLE 6

Insolvency Proceedings

Section 6.1 DIP Financing. (a) If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or any Additional ABL Credit Facility
Lenders shall agree to provide any Credit Party with, or consent to a third
party providing, any Credit Party with any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that it will raise no objection, and will not directly or indirectly
support or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the Term Loan Agent securing the
Term Loan Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) the Term
Loan Agent retains its Lien on the Collateral to secure the Term Loan
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Term Loan
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such DIP Financing is junior and subordinate to the Lien of the Term Loan Agent
on the Term Loan Priority Collateral, (ii) all Liens on ABL Priority Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the ABL Agent and the ABL Secured Parties securing the ABL Obligations, and
the Liens of any Additional ABL Agent and Additional ABL Secured Parties
securing the Additional ABL Obligations, on ABL Priority Collateral, (iii) if
the ABL Agent and/or any ABL Secured Party, or any Additional ABL Agent and/or
any Additional ABL Secured Party, receives an adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations or the
Additional ABL Obligations, as the case may be, the Term Loan Agent also
receives an adequate protection Lien on such post-petition assets of the debtor
to secure the Term Loan Obligations and (iv) the terms of such DIP Financing do
not require any Grantor to seek approval for any Plan of Reorganization that is
not a Conforming Plan of Reorganization, provided that (x) such Liens in favor
of the ABL Agent, any Additional ABL Agent and the Term Loan Agent shall be
subject to the provisions of Section 6.1(d) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent the Term Loan Agent and the
Term Loan Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization that is not a
Conforming Plan of Reorganization.

(b) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of ABL Collateral Obligations,
and the ABL Agent or any ABL Credit Agreement Lenders, or any Additional ABL
Agent or Additional ABL

 

103



--------------------------------------------------------------------------------

Credit Facility Lenders, shall agree to provide any Credit Party with, or
consent to a third party providing, any DIP Financing, with such DIP Financing
to be secured by all or any portion of the Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code would be
Collateral), then any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees that it will raise
no objection, and will not directly or indirectly support, or act in concert
with any other party in raising an objection, to such DIP Financing or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Additional Term Agent securing the Additional
Term Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) such
Additional Term Agent retains its Lien on the Collateral to secure the
Additional Term Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code) and, as to the
Term Loan Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the case under the Bankruptcy Code and any Lien
securing such DIP Financing is junior and subordinate to the Lien of such
Additional Term Agent on the Term Loan Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties, or
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby), (ii) all Liens on ABL Priority Collateral securing
any such DIP Financing shall be senior to or on a parity with the Liens of the
ABL Agent and the ABL Secured Parties securing the ABL Obligations, and the
Liens of any Additional ABL Agent and any Additional ABL Secured Parties
securing the Additional ABL Obligations, on ABL Priority Collateral, (iii) if
the ABL Agent and/or any ABL Secured Party, or any Additional ABL Agent and/or
any Additional ABL Secured Party, receives an adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations or the
Additional ABL Obligations, as the case may be, such Additional Term Agent also
receives an adequate protection Lien on such post-petition assets of the debtor
to secure the Additional Term Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and such
Additional Term Agent shall be subject to the provisions of Section 6.1(d)
hereof and (y) the foregoing provisions of this Section 6.1(b) shall not prevent
any Additional Term Agent and any Additional Term Secured Parties from objecting
to any provision in any DIP Financing relating to any provision or content of a
Plan of Reorganization that is not a Conforming Plan of Reorganization.

(c) [Reserved].

(d) All Liens granted to the ABL Agent, the Term Loan Agent or any Additional
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter the super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.1.

Section 6.2 Relief From Stay. Until the Discharge of ABL Collateral Obligations,
the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and
any Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby,

 

104



--------------------------------------------------------------------------------

agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Collateral Representative’s express written consent. Until the
Discharge of Term Loan Collateral Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees not to
seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the Term Loan Priority Collateral
without the Term Loan Collateral Representative’s express written consent. In
addition, none of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), the ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable) nor any Additional
Agent (including in its capacity as Term Loan Collateral Representative or ABL
Collateral Representative, if and as applicable) shall seek any relief from the
automatic stay with respect to any Collateral without providing 30 days’ prior
written notice to each other Party, unless such period is agreed in writing by
the ABL Agent, the Term Loan Agent and each Additional Agent to be modified.

Section 6.3 No Contest. (a) The Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by the ABL Agent or any ABL Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the ABL Agent as adequate protection of its
interests are subject to this Agreement. Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the Discharge of ABL Obligations, none of them shall directly or
indirectly contest (or support any other Person contesting) (i) any request by
the ABL Agent or any ABL Secured Party for adequate protection of its interest
in the Collateral (unless in contravention of Section 6.1), or (ii) any
objection by the ABL Agent or any ABL Secured Party to any motion, relief,
action, or proceeding based on a claim by the ABL Agent or any ABL Secured Party
that its interests in the Collateral (unless in contravention of Section 6.1)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Loan Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
the Term Loan Agent or any Term Loan Secured Party for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1 hereof),
or (ii) any objection by the Term Loan Agent or any Term Loan Secured Party to
any motion, relief, action or proceeding based on a claim by the Term Loan Agent
or any Term Loan Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1 hereof) are not adequately protected (or any other
similar request

 

105



--------------------------------------------------------------------------------

under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the Term Loan Agent as adequate protection of its interests are
subject to this Agreement. Any Additional Agent, on behalf of itself and any
Additional Secured Parties represented thereby, agrees that, prior to the
Discharge of Term Loan Obligations, none of them shall directly or indirectly
contest (or support any other Person contesting) (i) any request by the Term
Loan Agent or any Term Loan Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1), or (ii) any
objection by the Term Loan Agent or any Term Loan Secured Party to any motion,
relief, action or proceeding based on a claim by the Term Loan Agent or any Term
Loan Secured Party that its interests in the Collateral (unless in contravention
of Section 6.1) are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the Term Loan Agent as adequate protection of its interests are subject to this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

(c) The Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
agrees that, prior to the Discharge of Additional Obligations, none of them
shall directly or indirectly contest (or support any other Person contesting)
(i) any request by any Additional Agent or any Additional Secured Party for
adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1), or (ii) any objection by any Additional Agent or any Additional
Secured Party to any motion, relief, action, or proceeding based on a claim by
any Additional Agent or any Additional Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1) are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such Additional Agent as adequate
protection of its interests are subject to this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties). The ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees that, prior to
the Discharge of Additional Obligations, none of them shall directly or
indirectly contest (or support any other Person contesting) (i) any request by
any Additional Agent or any Additional Secured Party for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1 hereof),
or (ii) any objection by any Additional Agent or any Additional Secured Party to
any motion, relief, action, or proceeding based on a claim by any Additional
Agent or any Additional Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1 hereof) are not adequately protected (or
any other similar request under any law applicable to an Insolvency Proceeding),
so long as any Liens granted to such Additional Agent as adequate protection of
its interests are subject to this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that, prior to the applicable Discharge of Additional Obligations, none
of them shall directly or indirectly contest (or support any other Person
contesting) (a) any request by any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent for adequate protection
of its interest in the Collateral (unless in contravention of Section 6.1
hereof), or (b) any objection by such other Additional Agent or any Additional
Secured Party to any motion, relief, action, or proceeding

 

106



--------------------------------------------------------------------------------

based on a claim by any Additional Agent or any Additional Secured Party
represented by such other Additional Agent that its interests in the Collateral
(unless in contravention of Section 6.1 hereof) are not adequately protected (or
any other similar request under any law applicable to an Insolvency Proceeding),
so long as any Liens granted to such other Additional Agent as adequate
protection of its interests are subject to this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

Section 6.4 Asset Sales. The Term Loan Agent agrees, on behalf of itself and the
Term Loan Secured Parties, and any Additional Term Agent agrees, on behalf of
itself and any Additional Term Secured Parties represented thereby, that it will
not oppose any sale consented to by the ABL Agent, any Additional ABL Agent or
the ABL Collateral Representative of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement. The ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, and each Additional ABL Agent agrees, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
that it will not oppose any sale consented to by the Term Loan Agent, any
Additional Term Agent or the Term Loan Collateral Representative of any Term
Loan Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each Term
Loan Secured Party, the Term Loan Agent, each Additional Term Secured Party and
each Additional Term Agent on the one hand and each ABL Secured Party, the ABL
Agent, each Additional ABL Secured Party and each Additional ABL Agent on the
other hand acknowledges and agrees that (i) the grants of Liens pursuant to the
ABL Collateral Documents, the Term Loan Collateral Documents, the Additional
Term Collateral Documents and the Additional ABL Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Term Loan Obligations and
Additional Term Obligations are fundamentally different from the ABL Obligations
and the Additional ABL Obligations and must be separately classified in any plan
of reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties and the
Additional ABL Secured Parties, on the one hand, and the Term Loan Secured
Parties and the Additional Term Secured Parties, on the other hand, in respect
of the Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the ABL Secured Parties, the
Term Loan Secured Parties, any Additional Term Secured Parties and any
Additional ABL Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims, Additional ABL Obligation claims, Term Loan Obligation claims and
Additional Term Obligation claims against the Credit Parties (with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or the Term Loan Priority Collateral is sufficient (for this purpose
ignoring all claims held by the other Secured Parties), the ABL Secured Parties
and the Additional ABL Secured Parties or the Term Loan Secured Parties and the
Additional Term Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in

 

107



--------------------------------------------------------------------------------

respect of post-petition interest that is available from each pool of Priority
Collateral for each of the ABL Secured Parties and Additional ABL Secured
Parties, on the one hand, and the Term Loan Secured Parties and the Additional
Term Secured Parties, on the other hand, before any distribution is made from
the applicable pool of Priority Collateral in respect of the claims held by the
other Secured Parties, with the other Secured Parties hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them from the applicable pool of Priority Collateral
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries. The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and any other Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, with respect to the Additional Obligations
owing to any of such Additional Agent and Additional Secured Parties.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Loan Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the Term Loan Agent, any Additional Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Term Loan Obligations Unconditional. All rights of the Term Loan
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Term Loan Document;

 

108



--------------------------------------------------------------------------------

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Loan Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Loan Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Loan Obligations or any guarantee thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Term Loan Obligations,
or of any of the ABL Agent, any Additional Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Additional Obligations Unconditional. All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Term
Loan Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Additional Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Additional Obligations, or any amendment, waiver
or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Additional Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Additional Obligations or any guarantee thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Term Loan Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

Section 6.10 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.10, nothing in this Agreement shall limit the
rights of (x) the ABL Agent and the ABL Secured Parties, (y) the Term Loan Agent
and the Term Loan Secured Parties, or (z) any Additional Agent and any
Additional Secured Parties, respectively, from seeking or requesting adequate
protection with respect to their interests in the Collateral in any Insolvency
Proceeding, including adequate protection in the form of a cash payment,
periodic cash payments, cash payments of interest, additional collateral or
otherwise; provided that:

(a) in the event that the ABL Agent, on behalf of itself or any of the ABL
Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Term Loan Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that the Term Loan Agent shall also be
granted a senior Lien on such collateral as security for the Term Loan
Obligations and that any Lien on such collateral securing the ABL Obligations
shall be subordinate to any Lien on such collateral securing the Term Loan
Obligations,

 

109



--------------------------------------------------------------------------------

(b) in the event that the ABL Agent, on behalf of itself or any of the ABL
Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Term Loan Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that any Additional Term Agent shall also be
granted a senior Lien on such collateral as security for the Additional Term
Obligations and that any Lien on such collateral securing the ABL Obligations
shall be subordinate to any Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties),

(c) in the event that the Term Loan Agent, on behalf of itself or any of the
Term Loan Secured Parties, seeks or requests adequate protection in respect of
the Term Loan Obligations and such adequate protection is granted in the form of
a Lien on additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term Loan Agent, on behalf of
itself and each of the Term Loan Secured Parties, agrees that the ABL Agent
shall also be granted a senior Lien on such collateral as security for the ABL
Obligations and that any Lien on such collateral securing the Term Loan
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations,

(d) in the event that the Term Loan Agent, on behalf of itself or any of the
Term Loan Secured Parties, seeks or requests adequate protection in respect of
the Term Loan Obligations and such adequate protection is granted in the form of
a Lien on additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term Loan Agent, on behalf of
itself and each of the Term Loan Secured Parties, agrees that any Additional ABL
Agent shall also be granted a senior Lien on such collateral as security for the
Additional ABL Obligations and that any Lien on such collateral securing the
Term Loan Obligations shall be subordinate to any Lien on such collateral
securing the Additional ABL Obligations,

(e) in the event that any Additional Term Agent, on behalf of itself or any
Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute ABL Priority Collateral, then such Additional
Term Agent, on behalf of itself and any Additional Term Secured Parties
represented thereby, agrees that the ABL Agent shall also be granted a senior
Lien on such collateral as security for the ABL Obligations and that any Lien on
such collateral securing the Additional Term Obligations shall be subordinate to
the Lien on such collateral securing the ABL Obligations,

 

110



--------------------------------------------------------------------------------

(f) in the event that any Additional Term Agent, on behalf of itself or any
Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute ABL Priority Collateral, then such Additional
Term Agent, on behalf of itself and any Additional Term Secured Party
represented thereby, agrees that any Additional ABL Agent shall also be granted
a senior Lien on such collateral as security for the Additional ABL Obligations
and that any Lien on such collateral securing the Additional Term Obligations
shall be subordinate to the Lien on such collateral securing the Additional ABL
Obligations,

(g) in the event that any Additional ABL Agent, on behalf of itself or any
Additional ABL Secured Party, seeks or requests adequate protection in respect
of the Additional ABL Obligations and such adequate protection is granted in the
form of a Lien on additional collateral comprising assets of the type of assets
that constitute Term Loan Priority Collateral, then such Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Party represented thereby,
agrees that the Term Loan Agent shall also be granted a senior Lien on such
collateral as security for the Term Loan Obligations and that any Lien on such
collateral securing the Additional ABL Obligations shall be subordinate to the
Lien on such collateral securing the Term Loan Obligations, and

(h) in the event that any Additional ABL Agent, on behalf of itself or any
Additional ABL Secured Party, seeks or requests adequate protection in respect
of the Additional ABL Obligations and such adequate protection is granted in the
form of a Lien on additional collateral comprising assets of the type of assets
that constitute Term Loan Priority Collateral, then such Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Party represented thereby,
agrees that any Additional Term Agent shall also be granted a senior Lien on
such collateral as security for the Additional Term Obligations and that any
Lien on such collateral securing the Additional ABL Obligations shall be
subordinate to the Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby).

ARTICLE 7

Miscellaneous

Section 7.1 Rights of Subrogation. The Term Loan Agent, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment by the Term
Loan Agent or any Term Loan Secured Party to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the Term Loan
Agent or any Term Loan Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term

 

111



--------------------------------------------------------------------------------

Loan Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the ABL Obligations resulting
from payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof.

The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that no payment by the Term Loan Agent or any Term Loan Secured
Party to any Additional ABL Agent or any Additional ABL Secured Party
represented thereby pursuant to the provisions of this Agreement shall entitle
the Term Loan Agent or any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL
Secured Parties shall have occurred. Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, such Additional ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the applicable Additional ABL Obligations
resulting from payments to such Additional ABL Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Additional ABL Agent are paid by such
Person upon request for payment thereof.

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to the Term Loan Agent
or any Term Loan Secured Party pursuant to the provisions of this Agreement
shall entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred. Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term Loan
Obligations resulting from payments to the Term Loan Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Loan Agent are paid
by such Person upon request for payment thereof.

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to any Additional Term
Agent or any Additional Term Secured Party represented thereby pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred.
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, such
Additional Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
applicable Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

112



--------------------------------------------------------------------------------

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional Term Agent or any such Additional Term Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred. Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as such Additional
Term Agent or any such Additional Term Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to any Additional ABL Agent
or any Additional ABL Secured Party pursuant to the provisions of this Agreement
shall entitle such Additional Term Agent or any such Additional Term Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional ABL Obligations with respect to the Additional ABL
Obligations owed to such Additional ABL Secured Parties shall have occurred.
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Term Agent or any such Additional Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to the Term Loan Agent or any
Term Loan Secured Party pursuant to the provisions of this Agreement shall
entitle such Additional ABL Agent or any such Additional ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Loan Obligations shall have occurred. Following the Discharge of Term Loan
Obligations, the Term Loan Agent agrees to execute such documents, agreements,
and instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Term Loan Obligations resulting from payments to
the Term Loan Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
the Term Loan Agent are paid by such Person upon request for payment thereof.

 

113



--------------------------------------------------------------------------------

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to any Additional Term Agent
or any Additional Term Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional ABL Agent or any such Additional ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred.
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, any
Additional Term Agent agrees to execute such documents, agreements, and
instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional Term Obligations resulting from payments
to such Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The Term Loan Agent represents and warrants to the
ABL Agent and any Additional Agent that it has the requisite power and authority
under the Term Loan Documents to enter into, execute, deliver, and carry out the
terms of this Agreement on behalf of itself and the Term Loan Secured Parties.
The ABL Agent represents and warrants to the Term Loan Agent and any Additional
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties. Any Additional Agent represents
and warrants to the Term Loan Agent, the ABL Agent and any other Additional
Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Secured Parties
represented thereby.

Section 7.4 Amendments. (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by
(i) prior to the Discharge of Term Loan Obligations, the Term Loan Agent,
(ii) prior to the Discharge of ABL Obligations, the ABL Agent and (iii) prior to
the Discharge of Additional Obligations in respect of any Additional Credit
Facility, the applicable Additional Agent. Notwithstanding the foregoing, the
Company may, without the consent of any Party hereto, amend this Agreement to
add an Additional Agent

 

114



--------------------------------------------------------------------------------

by (x) executing an Additional Indebtedness Joinder as provided in Section 7.11
or (y) executing a joinder agreement in substantially the form of Exhibit C
attached hereto as provided for in the definition of “ABL Credit Agreement” or
“Term Loan Credit Agreement”, as applicable. No amendment, modification or
waiver of any provision of this Agreement, and no consent to any departure
therefrom by any Party hereto, that changes, alters, modifies or otherwise
affects any power, privilege, right, remedy, liability or obligation of, or
otherwise affects in any manner, any Additional Agent that is not then a Party,
or any Additional Secured Party not then represented by an Additional Agent that
is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other effect upon any such Additional Agent or Additional
Secured Party that may at any subsequent time become a Party or beneficiary
hereof) shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Additional Agent or Additional Secured Party
ever becomes a Party or beneficiary hereof), and any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying any Credit
Document, or any term or provision thereof, or any right or obligation of the
Company or any other Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.

(b) In the event that the ABL Agent that is the ABL Collateral Representative or
the requisite ABL Secured Parties represented thereby enter into any amendment,
waiver or consent in respect of or replacing any ABL Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departure from any provisions of, any ABL Collateral Document relating to the
ABL Priority Collateral or changing in any manner the rights of the ABL Agent,
the ABL Secured Parties, or any ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f) hereof, the release of
any Liens thereon), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Term Loan Collateral Document
and each Additional Term Collateral Document, in each case without the consent
of, or any action by, any Term Loan Agent or any Term Loan Secured Party or any
Additional Term Agent or Additional Term Secured Party, as applicable; provided,
that such amendment, waiver or consent does not materially adversely affect the
rights of the Term Loan Secured Parties or the Additional Term Secured Parties,
as applicable, or the interests of the Term Loan Secured Parties or the
Additional Term Secured Parties, as applicable, in the Term Loan Priority
Collateral. The ABL Agent shall give written notice of such amendment, waiver or
consent to the Term Loan Agent and each Additional Term Agent; provided that the
failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Term Loan
Collateral Document or any Additional Term Collateral Document as set forth in
this Section 7.4(b).

(c) In the event that the ABL Agent that is the ABL Collateral Representative or
the requisite ABL Secured Parties represented thereby enter into any amendment,
waiver or consent in respect of or replacing any ABL Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departure from any provisions of, any ABL Collateral Document relating to the
ABL Priority Collateral or changing in any manner the rights of the ABL Agent,
the ABL Secured Parties, or any ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f) hereof, the release of
any Liens thereon),

 

115



--------------------------------------------------------------------------------

then such amendment, waiver or consent shall apply automatically to any
comparable provision of each ABL Collateral Document and each Additional ABL
Collateral Document, in each case without the consent of, or any action by, any
Additional ABL Agent or any Additional ABL Secured Party (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Additional ABL Secured Parties in the ABL Priority
Collateral. The ABL Agent shall give written notice of such amendment, waiver or
consent to each Additional ABL Agent; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Additional ABL Collateral Document as set
forth in this Section 7.4(c).

(d) In the event that the Term Loan Agent that is the Term Loan Collateral
Representative or the requisite Term Loan Secured Parties represented thereby
enter into any amendment, waiver or consent in respect of or replacing any Term
Loan Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Term Loan
Collateral Document relating to the Term Loan Priority Collateral or changing in
any manner the rights of the Term Loan Agent, the Term Loan Secured Parties, or
any Term Loan Credit Party with respect to the Term Loan Priority Collateral
(including, subject to Section 2.4(f) hereof, the release of any Liens thereon),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each ABL Collateral Document and each Additional ABL
Collateral Document, in each case without the consent of, or any action by, the
ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional ABL
Secured Party, as applicable (except as may be separately otherwise agreed in
writing by and between the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The Term Loan Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent and each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(d).

(e) In the event that the Term Loan Agent that is the Term Loan Collateral
Representative or the requisite Term Loan Secured Parties represented thereby
enter into any amendment, waiver or consent in respect of or replacing any Term
Loan Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Term Loan
Collateral Document relating to the Term Loan Priority Collateral or changing in
any manner the rights of the Term Loan Agent, the Term Loan Secured Parties, or
any Term Loan Credit Party with respect to the Term Loan Priority Collateral
(including, subject to Section 2.4(f) hereof, the release of any Liens thereon),
then such amendment, waiver or

 

116



--------------------------------------------------------------------------------

consent shall apply automatically to any comparable provision of each Additional
Term Collateral Document without the consent of, or any action by, any
Additional Term Agent or Additional Term Secured Party (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties); provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Additional Term Secured Parties
in the Collateral. The applicable Term Loan Agent shall give written notice of
such amendment, waiver or consent to each Additional Term Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Additional
Term Collateral Document as set forth in this Section 7.4(e).

(f) In the event that any Additional Term Agent that is the Term Loan Collateral
Representative or the requisite Additional Term Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional Term Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, the ABL Agent or any ABL Secured
Party or any Additional ABL Agent or Additional ABL Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral). The applicable Additional Term Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each Additional
ABL Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any ABL Collateral Document or Additional ABL Collateral Document
as set forth in this Section 7.4(f).

(g) In the event that any Additional Term Agent that is the Term Loan Collateral
Representative or the requisite Additional Term Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional Term Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any

 

117



--------------------------------------------------------------------------------

Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Term Loan Collateral Document and (with
respect to any other Additional Term Credit Facility) each Additional Term
Collateral Document, in each case without the consent of, or any action by, the
Term Loan Agent or any Term Loan Secured Party or (with respect to any other
Additional Term Credit Facility) any other Additional Term Agent or related
Additional Term Secured Party, as applicable (except as may be separately
otherwise agreed in writing by and between (x) such Additional Term Agent, on
behalf of itself and the Additional Term Secured Parties represented thereby,
and (y) the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, or such other Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the Term Loan Secured Parties or such other Additional Term Secured
Parties, as applicable, in the Collateral. The applicable Additional Term Agent
shall give written notice of such amendment, waiver or consent to the Term Loan
Agent and each such other Additional Term Agent; provided that the failure to
give such notice shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any Term Loan Collateral Document or
Additional Term Collateral Document as set forth in this Section 7.4(g).

(h) In the event that any Additional ABL Agent that is the ABL Collateral
Representative or the requisite Additional ABL Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional ABL Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of any
Additional ABL Collateral Document relating to the ABL Priority Collateral or
changing in any manner the rights of such Additional ABL Agent, such Additional
ABL Secured Parties, or any Additional ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f) hereof, the release of
any Liens thereon), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Term Loan Collateral Document
and each Additional Term Collateral Document, in each case without the consent
of, or any action by, the Term Loan Agent or any Term Loan Secured Party or any
Additional Term Agent or Additional Term Secured Party, as applicable; provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Term Loan Secured Parties or the Additional Term
Secured Parties, as applicable, in the Term Loan Priority Collateral. The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the Term Loan Agent and each Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(h).

(i) In the event that any Additional ABL Agent that is the ABL Collateral
Representative or the requisite Additional ABL Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Additional ABL Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Additional ABL Collateral Document relating to the ABL Priority Collateral or
changing in any manner the rights of such Additional ABL Agent, such Additional
ABL Secured Parties, or any Additional ABL Credit Party with respect to the ABL
Priority Collateral (including, subject to Section 2.4(f) hereof, the release of
any Liens thereon), then such amendment, waiver or consent shall apply
automatically to any comparable provision

 

118



--------------------------------------------------------------------------------

of each ABL Collateral Document and (with respect to any other Additional ABL
Credit Facility) each Additional ABL Collateral Document, in each case without
the consent of, or any action by, the ABL Agent or any ABL Secured Party or
(with respect to any other Additional ABL Credit Facility) any other Additional
ABL Agent or related Additional ABL Secured Party (except as may be separately
otherwise agreed in writing by and between (x) such Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
other Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby); provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of the ABL Secured
Parties or such other Additional ABL Secured Parties in the Collateral. The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent and each such other Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(i).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or, in the case of an electronic
mail, when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient) or five (5) days after deposit in the
United States mail (certified, with postage prepaid and properly addressed). For
the purposes hereof, the addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section) shall be as set forth
below or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

ABL Agent:    Bank of America, N.A.    135 S. LaSalle St., 9th Floor    Chicago,
IL 60603    Facsimile No.: 312-453-3849   

Phone No.:       312-992-6101

Attention:        Brad Breidenbach

Term Loan Agent:    JPMorgan Chase Bank, N.A.    500 Stanton Christian Road   
Ops Building 2, 3rd Floor    Newark, DE 19713-2107    Facsimile
No.: 302-634-3301    Phone No.:       302-634-1651    Attention:        George
Ionas Any Additional Agent:    As set forth in the Additional Indebtedness
Joinder executed and delivered by such Additional Agent pursuant to
Section 7.11.

 

119



--------------------------------------------------------------------------------

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Term Loan
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns. Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10 hereof. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Loan Agent, any Term Loan
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Loan Agent,
such ABL Secured Party, such Term Loan Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

Section 7.8 Governing Law: Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, each Additional Agent, the Additional Secured Parties and, with respect
to Sections 2.4(f), 5.2, 7.4 and 7.11, the Company and the other Credit Parties.
No other Person shall have or be entitled to assert rights or benefits
hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents. (a) The Company may designate any Additional Indebtedness complying with
the

 

120



--------------------------------------------------------------------------------

requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness, and as either Additional ABL Indebtedness or Additional Term
Indebtedness, for purposes of this Agreement, upon complying with the following
conditions:

(i) one or more Additional Agents for one or more Additional Secured Parties in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the ABL Agent, the Term Loan Agent and any
other Additional Agent then party to this Agreement;

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties (other than any Designated Silent Agent) and the Company) prior
to delivery of the Additional Indebtedness Joinder, the Company shall have
delivered to the ABL Agent, the Term Loan Agent and any other Additional Agent
then party to this Agreement complete and correct copies of any Additional
Credit Facility, Additional Guarantees and Additional Collateral Documents that
will govern such Additional Indebtedness upon giving effect to such designation
(which may be unexecuted copies of Additional Documents to be executed and
delivered concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to the ABL Agent, the Term
Loan Agent and any other Additional Agent then party to this Agreement an
Additional Indebtedness Designation, with respect to such Additional
Indebtedness, which Additional Indebtedness Designation shall designate such
Additional Indebtedness as Additional ABL Indebtedness or Additional Term
Indebtedness, as the case may be; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the ABL Agent, the Term Loan Agent and
any other Additional Agent then party to this Agreement.

(b) Upon satisfaction of the foregoing conditions, (i) the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Secured Party shall constitute an
“Additional Secured Party”, and any Additional Agent for any such Additional
Secured Party shall constitute an “Additional Agent”, (ii) any designated
Additional Term Indebtedness shall constitute “Additional Term Indebtedness”,
any Additional Term Credit Facility under which such Additional Term
Indebtedness is or may be incurred shall constitute an “Additional Credit
Facility” and an “Additional Term Credit Facility”, any holder of such
Additional Term Indebtedness or other applicable Additional Term Secured Party
shall constitute an “Additional Secured Party” and an “Additional Term Secured
Party”, and any Additional Term Agent for any such Additional Term Secured Party
shall constitute an “Additional Term Agent” and (iii) any designated Additional
ABL Indebtedness shall constitute “Additional ABL Indebtedness”, any Additional
ABL Credit Facility under which such Additional ABL Indebtedness is or may be
incurred shall constitute an “Additional ABL Credit Facility”, any holder of
such Additional ABL Indebtedness or other applicable

 

121



--------------------------------------------------------------------------------

Additional ABL Secured Party shall constitute an “Additional ABL Secured Party”,
and any Additional ABL Agent for any such Additional ABL Secured Party shall
constitute an “Additional ABL Agent”, in each case for all purposes under this
Agreement. The date on which the foregoing conditions shall have been satisfied
with respect to such Additional Indebtedness is herein called the “Additional
Effective Date.” Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the ABL Agent, the Term Loan Agent and any other Additional
Agent then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is not then designated. On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of the ABL Agent, the
Term Loan Agent and any other Additional Agent then party to this Agreement
shall be determined on the basis that such Additional Indebtedness is then
designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the ABL Agent, the Term Loan Agent and any Additional
Agent then party hereto agrees at the Company’s expense (x) to execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to, any Term Loan Collateral Documents,
ABL Collateral Documents, or Additional Collateral Documents, as applicable, and
any blocked account, control or other agreements relating to any security
interest in Control Collateral or Cash Collateral, and to make or consent to any
filings or take any other actions, as may be reasonably deemed by the Company to
be necessary or reasonably desirable for any Lien on any Collateral to secure
such Additional Indebtedness to become a valid and perfected Lien (with the
priority contemplated by this Agreement), provided that such amendment,
restatement, waiver or supplement does not adversely affect the validity,
perfection or priority of the Lien of such Agent (subject, as to priority, to
the provisions of this Agreement) and (y) otherwise to reasonably cooperate to
effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

Section 7.12 Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change. The Term Loan Collateral Representative shall
act for the Term Loan Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so act at the direction of the Requisite Term Holders
from time to time. Until a Party (other than the existing Term Loan Collateral
Representative) receives written notice from the existing Term Loan Collateral
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Term Loan Collateral Representative, such Party shall be
entitled to act as if the existing Term Loan Collateral Representative is in
fact the Term Loan Collateral Representative. Each Party (other than the
existing Term Loan Collateral Representative) shall be entitled to rely upon any
written notice of a change in the identity of the Term Loan Collateral
Representative which facially appears to be from the then existing Term Loan
Collateral Representative and is delivered in accordance with Section 7.5 and
such Agent shall not be required to inquire into the veracity or genuineness of
such notice. Each existing Term Loan Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Term Loan Collateral Representative.

 

122



--------------------------------------------------------------------------------

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time. Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5 of
this Agreement, of a change in the identity of the ABL Collateral
Representative, such Party shall be entitled to act as if the existing ABL
Collateral Representative is in fact the ABL Collateral Representative. Each
Party (other than the existing ABL Collateral Representative) shall be entitled
to rely upon any written notice of a change in the identity of the ABL
Collateral Representative which facially appears to be from the then existing
ABL Collateral Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice. Each existing ABL Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the ABL Collateral Representative.

Section 7.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties, the Term Loan Secured Parties and any
Additional Secured Parties, respectively. Nothing in this Agreement is intended
to or shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the ABL Obligations,
the Term Loan Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms.

Section 7.14 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.15 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.16 Attorneys Fees. The Parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Agreement or any provision hereof, the prevailing party in such dispute,
arbitration, litigation, or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.17 VENUE; JURY TRIAL WAIVER. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT RELATED THERETO, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE

 

123



--------------------------------------------------------------------------------

HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.18 Intercreditor Agreement. This Agreement is the “ABL/Term Loan
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Term
Loan Intercreditor Agreement” referred to in the Term Loan Credit Agreement and
the “ABL/Term Loan Intercreditor Agreement” or “ABL/Secured Notes Intercreditor
Agreement” referred to in any Additional Credit Facility. Nothing in this
Agreement shall be deemed to subordinate the right of any ABL Secured Party or
any Additional ABL Secured Party to receive payment to the right of any Term
Loan Secured Party or any Additional Term Secured Party to receive payment or of
any Term Loan Secured Party or any Additional Term Secured Party to receive
payment to the right of any ABL Secured Party or any Additional ABL Secured
Party to receive payment (whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the Parties that this Agreement
shall effectuate a subordination of Liens as between the ABL Secured Parties, or
any Additional ABL Secured Parties, on the one hand, and the Term Loan Secured
Parties or any Additional Term Secured Parties, on the other hand, but not a
subordination of Indebtedness.

Section 7.19 No Warranties or Liability. The Term Loan Agent, the ABL Agent and
any Additional Agent each acknowledges and agrees that none of the other Parties
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document, any other Term Loan Document or any other Additional Document. Except
as otherwise provided in this Agreement, the Term Loan Agent, the ABL Agent and
any Additional Agent will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

124



--------------------------------------------------------------------------------

Section 7.20 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Loan Document or
any Additional Document, the provisions of this Agreement shall govern. The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the ABL Documents or any
Additional Documents.

Section 7.21 Information Concerning Financial Condition of the Credit Parties.
None of the Term Loan Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Loan Obligations or any Additional
Obligations. The Term Loan Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances. In the event the
Term Loan Agent, the ABL Agent or any Additional Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (A) to provide
any such information to such other party or any other party on any subsequent
occasion, (B) to undertake any investigation not a part of its regular business
routine, or (C) to disclose any other information.

Section 7.22 Excluded Property. For the avoidance of doubt, nothing in this
Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9 hereof) shall be deemed
to provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Property” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

[Signature pages follow]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

BANK OF AMERICA, N.A.

in its capacity as the ABL Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.

in its capacity as the Term Loan Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan
Secured Parties, any Additional Agent and any Additional Secured Parties and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement.

CREDIT PARTIES:

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by TRIBUNE PUBLISHING COMPANY
(the “Company”). Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of August [—], 2014 between BANK OF AMERICA, N.A.,
in its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”) for the ABL Secured Parties and JPMORGAN CHASE BANK,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”) for the Term Loan Secured
Parties.11 Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].12

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Loan Agent, and any Additional Agent that:

(1) the Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement; and

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness and as Additional [ABL]
/ [Term] Indebtedness under the Intercreditor Agreement.

 

11  Revise as appropriate to refer to any successor ABL Agent or Term Loan Agent
and to add reference to any previously added Additional Agent.

12  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.



--------------------------------------------------------------------------------

EXHIBIT A

Page 2

 

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                 , 20    , among TRIBUNE PUBLISHING COMPANY
(the “Company”), BANK OF AMERICA, N.A., in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “ABL Agent”)13 for
the ABL Secured Parties, JPMORGAN CHASE BANK, N.A.,, in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “Term
Loan Agent”)14 for the Term Loan Secured Parties, [list any previously added
Additional Agent] [and insert name of each Additional Agent under any Additional
Credit Facility being added hereby as party] and any successors or assigns
thereof, to the Intercreditor Agreement dated as of August [—], 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the ABL Agent, [and] the Term Loan Agent [and
(list any previously added Additional Agent)]. Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list any applicable Additional Secured
Parties (the “Joining Additional Secured Parties”)] [and insert name of each
applicable Additional Agent (the “Joining Additional Agent”)].15

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Term] Indebtedness by means of an Additional Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Secured Parties,]16 hereby agrees with the ABL Agent, the
Term Loan Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Secured Parties,]17 hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a party to the Intercreditor Agreement.

 

13  Revise as appropriate to refer to any successor ABL Agent.

14  Revise as appropriate to refer to any successor Term Loan Agent.

15  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

16  Revise as appropriate to refer to any Additional Agent being added hereby
and any Additional Secured Parties represented thereby.

17  Revise references throughout as appropriate to refer to the party or parties
being added.



--------------------------------------------------------------------------------

EXHIBIT B

Page 2

 

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the ABL Secured Parties), the Term Loan Agent (for itself and on behalf of the
Term Loan Secured Parties) and [each of] the Additional Agent[s] (for itself and
on behalf of any Additional Secured Parties represented thereby) hereby agree
that the interests of the respective Secured Parties in the Liens granted to the
ABL Agent, the Term Loan Agent, or any Additional Agent, as applicable, under
the applicable Credit Documents shall be treated, as among the Secured Parties,
as having the priorities provided for in Section 2.1 of the Intercreditor
Agreement, and shall at all times be allocated among the Secured Parties as
provided therein regardless of any claim or defense (including any claims under
the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the ABL Agent, the Term Loan Agent, any Additional
Agent or any Secured Party may be entitled or subject. The ABL Agent (for itself
and on behalf of the ABL Secured Parties), the Term Loan Agent (for itself and
on behalf of the Term Loan Secured Parties), and any Additional Agent party to
the Intercreditor Agreement (for itself and on behalf of any Additional Secured
Parties represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and
(b) agree to refrain from making or asserting any claim that the Additional
Credit Facility or other applicable Additional Documents are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations. The [Joining Additional Agent
(for itself and on behalf of the Joining Additional Secured Parties]
(a) recognize[s] the existence and validity of the ABL Obligations, the
existence and validity of the Term Loan Obligations [and the existence and
validity of the Additional Obligations]18 and (b) agree[s] to refrain from
making or asserting any claim that the ABL Credit Agreement, the Term Loan
Credit Agreement, the other ABL Documents or Term Loan Documents or the
Additional Credit Facility or the Additional Documents]19, as the case may be,
are invalid or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

18  Add reference to any previously added Additional Obligations as appropriate.

19  Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.



--------------------------------------------------------------------------------

EXHIBIT B

Page 3

 

[Add Signatures]



--------------------------------------------------------------------------------

EXHIBIT L-1

EXHIBIT C

[ABL CREDIT AGREEMENT][TERM LOAN CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

JOINDER, dated as of                 , 20    , among BANK OF AMERICA, N.A., in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”)1 for the ABL Secured Parties, JPMORGAN CHASE BANK,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Loan Agent”)2 for the Term Loan Secured
Parties, [list any previously added Additional Agent] [and insert name of
additional Term Loan Secured Parties, Term Loan Agent, ABL Secured Parties or
ABL Agent, as applicable, being added hereby as party] and any successors or
assigns thereof, to the Intercreditor Agreement dated as of August 4, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the ABL Agent3, [and] the Term Loan Agent4 [and
(list any previously added Additional Agent)]. Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                 , 20     (the “Joining [ABL Credit Agreement][Term Loan Credit
Agreement][Additional Credit Facility]”), among [list any applicable Credit
Party], [list any applicable new ABL Secured Parties, Term Loan Secured Parties
or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Term Loan Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Term Loan][Additional]
Agent”)].5

The Joining [ABL][Term Loan][Additional] Agent, for itself and on behalf of the
Joining [ABL Secured Parties][Term Loan Secured Parties][Additional Secured
Parties],6 hereby agrees with the Company and the other Grantors, the [ABL][
Term Loan][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [ABL][Term Loan][Additional]
Agent, for itself and on behalf of the Joining [ABL Secured Parties][Term Loan
Secured Parties][Additional Secured Parties],]7 hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term Loan] [Additional] Agent. As of the date hereof, the Joining [ABL Credit
Agreement][Term Loan Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Term Loan Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

1  Revise as appropriate to refer to any successor ABL Agent.

2  Revise as appropriate to refer to any successor Term Loan Agent.

3  Revise as appropriate to describe predecessor ABL Agent or ABL Secured
Parties, if joinder is for a new ABL Credit Agreement.

4  Revise as appropriate to describe predecessor Term Loan Agent or Term Loan
Secured Parties, if joinder is for a new Term Loan Credit Agreement.

5  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

6  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

7  Revise references throughout as appropriate to refer to the party or parties
being added.



--------------------------------------------------------------------------------

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Term Loan]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

2

Schedule I

[Spinco] Intercompany Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT L-2

EXECUTION VERSION

JUNIOR PRIORITY INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT L-2

EXECUTION VERSION

 

[Form of]

JUNIOR LIEN INTERCREDITOR AGREEMENT

by and between

JPMorgan Chase Bank, N.A.

as Original First Lien Agent

and

[                    ]

as Original Second Lien Agent

Dated as of [                ], 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

Section 1.1

 

UCC Definitions

     2   

Section 1.2

 

Other Definitions

     2   

Section 1.3

 

Rules of Construction

     22   

ARTICLE II

  

LIEN PRIORITY

  

Section 2.1

 

Agreement to Subordinate

     22   

Section 2.2

 

Waiver of Right to Contest Liens

     26   

Section 2.3

 

Remedies Standstill

     27   

Section 2.4

 

Exercise of Rights

     28   

Section 2.5

 

No New Liens

     30   

Section 2.6

 

Waiver of Marshalling

     31   

ARTICLE III

  

ACTIONS OF THE PARTIES

  

Section 3.1

 

Certain Actions Permitted

     31   

Section 3.2

 

Delivery of Control Collateral

     32   

Section 3.3

 

Sharing of Information and Access

     32   

Section 3.4

 

Insurance

     33   

Section 3.5

 

No Additional Rights for the Credit Parties Hereunder

     33   

Section 3.6

 

Actions upon Breach

     33   

ARTICLE IV

  

APPLICATION OF PROCEEDS

  

Section 4.1

 

Application of Proceeds

     34   

Section 4.2

 

Specific Performance

     37   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE V

  

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

  

Section 5.1

 

Notice of Acceptance and Other Waivers

     38   

Section 5.2

 

Modifications to Senior Priority Documents and Junior Priority Documents

     39   

Section 5.3

 

Reinstatement and Continuation of Agreement

     43   

ARTICLE VI

  

INSOLVENCY PROCEEDINGS

  

Section 6.1

 

DIP Financing

     43   

Section 6.2

 

Relief from Stay

     44   

Section 6.3

 

No Contest

     44   

Section 6.4

 

Asset Sales

     45   

Section 6.5

 

Separate Grants of Security and Separate Classification

     45   

Section 6.6

 

Enforceability

     46   

Section 6.7

 

Senior Priority Obligations Unconditional

     46   

Section 6.8

 

Junior Priority Obligations Unconditional

     47   

Section 6.9

 

Adequate Protection

     47   

Section 6.10

 

Reorganization Securities and Other Plan-Related Issues

     48   

Section 6.11

 

Certain Waivers

     49   

ARTICLE VII

  

MISCELLANEOUS

  

Section 7.1

 

Rights of Subrogation

     49   

Section 7.2

 

Further Assurances

     49   

Section 7.3

 

Representations

     50   

Section 7.4

 

Amendments

     50   

Section 7.5

 

Addresses for Notices

     51   

Section 7.6

 

No Waiver, Remedies

     52   

Section 7.7

 

Continuing Agreement, Transfer of Secured Obligations

     52   

Section 7.8

 

Governing Law; Entire Agreement

     53   

Section 7.9

 

Counterparts

     53   

Section 7.10

 

No Third-Party Beneficiaries

     53   

Section 7.11

 

Designation of Additional Indebtedness; Joinder of Additional Agents

     53   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 7.12

 

Senior Priority Representative; Notice of Senior Priority Representative Change

     55   

Section 7.13

 

Term Loan Collateral Representative

     55   

Section 7.14

 

Provisions Solely to Define Relative Rights

     55   

Section 7.15

 

Headings

     56   

Section 7.16

 

Severability

     56   

Section 7.17

 

Attorneys’ Fees

     56   

Section 7.18

 

VENUE; JURY TRIAL WAIVER

     56   

Section 7.19

 

Intercreditor Agreement

     57   

Section 7.20

 

No Warranties or Liability

     57   

Section 7.21

 

Conflicts

     57   

Section 7.22

 

Information Concerning Financial Condition of the Credit Parties

     58   

Section 7.23

 

Excluded Assets

     58   

EXHIBITS:

 

Exhibit A   

Additional Indebtedness Designation

Exhibit B   

Additional Indebtedness Joinder

Exhibit C   

Joinder of Original First Lien Credit Agreement or Original Second Lien Credit
Agreement

 

-iii-



--------------------------------------------------------------------------------

JUNIOR LIEN INTERCREDITOR AGREEMENT

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [                ], 20[    ], by and
between [                ], in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
and as further defined herein, the “Original First Lien Agent”) for the Original
First Lien Secured Parties and [            ], in its capacity as collateral
agent (together with its successors and assigns in such capacities, and as
further defined herein, the “Original Second Lien Agent”) for the Original
Second Lien Secured Parties. Capitalized terms used herein without other
definition are used as defined in Article I hereof.

RECITALS

A. Pursuant to the Original First Lien Credit Agreement, the Original First Lien
Creditors made certain loans and other financial accommodations to or for the
benefit of the Original First Lien Borrower.

B. Pursuant to the Original First Lien Guaranties, the Original First Lien
Guarantors unconditionally guaranteed jointly and severally the payment and
performance of the Original First Lien Borrower’s obligations under the Original
First Lien Facility Documentation, as more particularly provided therein.

C. To secure the obligations of the Original First Lien Borrower and the
Original First Lien Guarantors and each other Subsidiary of the Company that is
now or hereafter becomes an Original First Lien Credit Party, the Original First
Lien Credit Parties have granted or will grant to the Original First Lien Agent
(for the benefit of the Original First Lien Creditors) Liens on the Collateral,
as more particularly provided in the Original First Lien Facility Documentation.

D. Pursuant to that Original Second Lien Credit Agreement, the Original Second
Lien Lenders have agreed to make certain loans to or for the benefit of the
Original Second Lien Borrower, as more particularly provided therein.

E. Pursuant to the Original Second Lien Guaranties, the Original Second Lien
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the Original Second Lien Borrower’s obligations under
the Original Second Lien Facility Documentation, as more particularly provided
therein.

F. As a condition to the effectiveness of the Original Second Lien Credit
Agreement and to secure the obligations of the Original Second Lien Borrower and
the Original Second Lien Guarantors and each other Subsidiary of the Original
Second Lien Borrower that is now or hereafter becomes an Original Second Lien
Credit Party, the Original Second Lien Credit Parties have granted or will grant
to the Original Second Lien Agent (for the benefit of the Original Second Lien
Lenders) Liens on the Collateral, as more particularly provided in the Original
Second Lien Facility Documentation.

 

L-1



--------------------------------------------------------------------------------

G. Pursuant to the ABL/Term Intercreditor Agreement and this Agreement, the
Company may, from time to time, designate certain additional Indebtedness of any
Credit Party as “Additional Indebtedness” (i) by executing and delivering an
“Additional Indebtedness Designation”, under the ABL/Term Intercreditor
Agreement, by designating such additional Indebtedness as “Additional Term
Indebtedness” thereunder and by complying with the procedures set forth in
Section 7.11 thereof, and (ii) by executing and delivering an Additional
Indebtedness Designation hereunder and by complying with the procedures set
forth in Section 7.11 hereof, and the holders of such Additional Indebtedness
and any other applicable Additional Creditor shall thereafter constitute Senior
Priority Creditors or Junior Priority Creditors (as so designated by the
Company), as the case may be, and any Additional Agent therefor shall thereafter
constitute a Senior Priority Agent or Junior Priority Agent (as so designated by
the Company), as the case may be, for all purposes under this Agreement.

H. Each of the Original First Lien Agent (on behalf of the Original First Lien
Secured Parties) and the Original Second Lien Agent (on behalf of the Original
Second Lien Secured Parties) and, by their acknowledgment hereof, the Original
First Lien Credit Parties and the Original Second Lien Credit Parties, desire to
agree to the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations, and Tangible Chattel Paper.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL/Term Intercreditor Agreement” shall mean the Intercreditor Agreement, dated
as of August 4, 2014, by and among Bank of America, N.A., as ABL Agent, JPMorgan
Chase Bank, N.A., as Term Agent, any additional agents from time to time party
thereto and acknowledged by the Company and certain Subsidiaries of the Company,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Credit Party with the
obligations of such

 

L-2



--------------------------------------------------------------------------------

Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent, an Additional Credit Facility
Lender or an Affiliate of an Additional Credit Facility Lender, in each case, on
the date the applicable Additional Credit Facility became effective, or at the
time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) if and as
applicable, has been designated by the Company in accordance with the terms of
one or more Additional Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) who (a) has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents and (b) has been designated by the Company in accordance
with the terms of one or more Additional Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, together with its successors and assigns.

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“Additional Credit Facilities” shall mean any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with, if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of such Additional Indebtedness, whether by the same or any
other lender, debt holder or other creditor or group of lenders, debt holders or
other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness. As
used in this definition of “Additional Credit Facilities”, the term
“Indebtedness” shall have the meaning assigned thereto in the Initial Original
First Lien Credit Agreement whether in effect or not.

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well any Person designated as an “Additional Credit
Facility Creditor” under any Additional Credit Facility.

 

L-3



--------------------------------------------------------------------------------

“Additional Credit Party” shall mean any Additional Borrower and each Affiliate
of the Company that is or becomes a party to any Additional Document (other than
in the capacity of an Additional Creditor), and any other Person who becomes a
guarantor under any of the Additional Guaranties.

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Agents, Additional Bank Products
Affiliates, Additional Bank Products Providers, Additional Hedging Affiliates,
Additional Hedging Providers and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional
Creditor” under any Additional Credit Facility; and with respect to any
Additional Agent, shall mean the Additional Creditors represented by such
Additional Agent.

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Additional
Hedging Agreement, those other ancillary agreements as to which any Additional
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit Party or any of its respective Subsidiaries or Affiliates and
delivered to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, restated, supplemented, waived or otherwise modified from
time to time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent, an Additional Credit Facility
Lender or an Affiliate of an Additional Credit Facility Lender, in each case, on
the date the applicable Additional Credit Facility became effective, or at the
time of entry into such Hedging Agreement, or at the time of designation
referred to in the following clause (c) and (c) if and as applicable, has been
designated by the Company in accordance with the terms of one or more Additional
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

L-4



--------------------------------------------------------------------------------

“Additional Hedging Agreement” shall mean any Bank Products Agreements between
any Credit Party and any Additional Bank Products Affiliate or Additional Bank
Products Provider and any Hedging Agreements between any Credit Party and any
Additional Hedging Affiliate or Additional Hedging Provider.

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that:

(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

(a) prior to the Discharge of Original First Lien Obligations, Section 7.01 of
the Initial Original First Lien Credit Agreement (if the Initial Original First
Lien Credit Agreement is then in effect) or the corresponding negative covenant
restricting Liens contained in any other Original First Lien Credit Agreement
then in effect if the Initial Original First Lien Credit Agreement is not then
in effect (which covenant is designated in such Original First Lien Credit
Agreement as applicable for purposes of this definition);

(b) prior to the Discharge of Original Second Lien Obligations, Section [    ]1
of the Initial Original Second Lien Credit Agreement (if the Initial Original
Second Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Liens contained in any other Original Second Lien Credit
Agreement then in effect (which covenant is designated in such Original Second
Lien Credit Agreement as applicable for purposes of this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as (a) “Additional Term Indebtedness” by the Company in
compliance with the procedures set forth in Section 7.11 of the ABL/Term
Intercreditor Agreement and (b) “Additional Indebtedness” by the Company
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Original First Lien Obligations, in Section 1.01 of
the Initial Original First Lien Credit Agreement (if the Initial Original First
Lien Credit Agreement is then in effect), or in any other Original First Lien
Credit Agreement then in effect (if the Initial Original First Lien Credit
Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the

 

L-5



--------------------------------------------------------------------------------

Discharge of Original Second Lien Obligations, in Section [    ] of the Initial
Original Second Lien Credit Agreement (if the Initial Original Second Lien
Credit Agreement is then in effect), or in any other Original Second Lien Credit
Agreement then in effect (if the Initial Original Second Lien Credit Agreement
is not then in effect), and (z) for purposes of the preceding clause (1)(c),
prior to the Discharge of Additional Obligations, in the applicable Additional
Credit Facility then in effect.

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto.

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Affiliates, Additional
Bank Products Providers, Additional Hedging Affiliates or Additional Hedging
Providers, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
Credit Party, would have accrued on any Additional Obligation, whether or not a
claim is allowed against such Additional Credit Party for such interest and fees
in the related bankruptcy proceeding), reimbursement of amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of any Additional Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of Original First Lien Obligations, Section 7.03 of
the Initial Original First Lien Credit Agreement (if the Initial Original First
Lien Credit Agreement is then in effect) or the corresponding negative covenant
restricting Indebtedness contained in any other Original First Lien Credit
Agreement then in effect if the Initial Original First Lien Credit Agreement is
not then in effect (which covenant is designated in such Original First Lien
Credit Agreement as applicable for purposes of this definition);

(b) prior to the Discharge of Original Second Lien Obligations, Section [    ]2
of the Initial Original Second Lien Credit Agreement (if the Initial Original
Second Lien

 

L-6



--------------------------------------------------------------------------------

Credit Agreement is then in effect) or the corresponding negative covenant
restricting Indebtedness contained in any other Original Second Lien Credit
Agreement then in effect (which covenant is designated in such Original Second
Lien Credit Agreement as applicable for purposes of this definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Original First Lien Obligations,
in Section 1.01 of the Initial Original First Lien Credit Agreement (if the
Initial Original First Lien Credit Agreement is then in effect), or in any other
Original First Lien Credit Agreement then in effect (if the Initial Original
First Lien Credit Agreement is not then in effect), (y) for purposes of the
preceding clause (b), prior to the Discharge of Original Second Lien
Obligations, in Section [    ] of the Initial Original Second Lien Credit
Agreement (if the Initial Original Second Lien Credit Agreement is then in
effect), or in any other Original Second Lien Credit Agreement then in effect
(if the Initial Original Second Lien Credit Agreement is not then in effect),
and (z) for purposes of the preceding clause (c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect. In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for purposes of
such other Credit Document.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
purposes of this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise; and “Controlling” and “Controlled” have meanings
correlative thereto.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Bank Products Affiliate” shall mean any Original First Lien Bank Products
Affiliate, any Original First Lien Bank Products Provider, any Original Second
Lien Bank Products Affiliate or any Additional Bank Products Affiliate, as
applicable.

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer,

 

L-7



--------------------------------------------------------------------------------

information reporting, wire transfer and interstate depository network services)
and (d) other banking products or services as may be requested by any Credit
Party (other than letters of credit and other than loans except Indebtedness
arising from services described in clauses (a) through (c) of this definition).

“Bank Products Provider” shall mean any Original First Lien Bank Products
Provider, any Original Second Lien Bank Products Provider or any Additional Bank
Products Provider, as applicable.

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” shall mean any of the Original First Lien Borrower, the Original
Second Lien Borrower and any Additional Borrower.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations of such Person under leases of property that have been or should be,
in accordance with generally accepted accounting principles as in effect in the
United States, recorded as capitalized leases of such Person, in each case taken
at the amount thereof accounted for as liabilities in accordance with generally
accepted accounting principles as in effect in the United States.

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

“Cash Equivalents” shall mean:

(a) Dollars and, with respect to any Foreign Subsidiaries, other currencies held
by such Foreign Subsidiary, in each case in the ordinary course of business;

(b) securities issued or unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

 

L-8



--------------------------------------------------------------------------------

(c) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of any such
state, commonwealth or territory or any public instrumentality thereof or any
political subdivision or taxing authority of any such state, commonwealth or
territory or any public instrumentality thereof having maturities of not more
than 12 months from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from another nationally recognized rating service);

(d) [Reserved];

(e) commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

(f) time deposits with, or domestic and Eurodollar certificates of deposit or
bankers’ acceptances maturing no more than one year after the date of
acquisition thereof issued by, any Original First Lien Lender or any other bank
having combined capital and surplus of not less than $500,000,000;

(g) repurchase agreements with a term of not more than one year for underlying
securities of the type described in clauses (b), (c) and (f) above entered into
with any bank meeting the qualifications specified in clause (f) above or
securities dealers of recognized national standing;

(h) securities of marketable short-term money market and similar highly liquid
funds having assets in excess of $250,000,000;

(i) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types of securities
described in clauses (a) through (h) above; and

(j) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States of America, other customarily utilized
high-quality investments in the country where such Foreign Subsidiary is located
or in which such investment is made.

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Borrower or any Guarantor in or upon which a Lien is granted or
purported to be granted to any Agent under any of the Original First Lien
Collateral Documents, the Original Second Lien Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof.

“Company” shall mean Tribune Publishing Company, and any successor in interest
thereto.

 

L-9



--------------------------------------------------------------------------------

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Securities Account, Instruments
and any other Collateral as to which a Lien may be perfected through possession
or control by the secured party or any agent therefor.

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the Original First Lien Agent is the Senior Priority Representative, the
Original First Lien Secured Parties, and (ii) at any other time, the Secured
Parties whose Agent is the Senior Priority Representative.

“Credit Documents” shall mean the Original First Lien Facility Documentation,
Original Second Lien Facility Documentation and any Additional Documents, as
applicable.

“Credit Parties” shall mean the Original First Lien Credit Parties, the Original
Second Lien Credit Parties and any Additional Credit Parties.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party or the joinder of such
Party to this Agreement), in each case, as and to the extent so designated. Such
designation may be for all purposes of this Agreement, or may be for one or more
specified purposes hereunder or provisions hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of Additional Obligations” shall mean,

if any Indebtedness shall at any time have been incurred under any Additional
Credit Facility, (a) the payment in full in cash of the applicable Additional
Obligations that are outstanding and unpaid at the time all Additional
Indebtedness under such Additional Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such Additional Credit
Facility (which shall not exceed an amount equal to [    ]% of the aggregate
undrawn amount of such letters of credit at such time) but (ii) excluding
unasserted contingent indemnification or other obligations under the applicable
Additional Credit Facility at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the applicable Additional Credit Facility.

“Discharge of Original First Lien Obligations” shall mean:

(a) the payment in full in cash of the applicable Original First Lien
Obligations that are outstanding and unpaid at the time all Indebtedness under
the applicable Original First Lien Credit Agreement is paid in full in cash,
(i) including (if applicable), with respect to amounts

 

L-10



--------------------------------------------------------------------------------

available to be drawn under outstanding letters of credit issued thereunder at
such time (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit at such time), delivery or provision of
cash or backstop letters of credit in respect thereof in compliance with the
terms of any such Original First Lien Credit Agreement (which shall not exceed
an amount equal to 103% of the aggregate undrawn amount of such letters of
credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Original First Lien Credit Agreement at such
time; and

(b) the termination of all then outstanding commitments to extend credit under
the Original First Lien Facility Documentation at such time.

“Discharge of Original Second Lien Obligations” shall mean,

(a) the payment in full in cash of the applicable Original Second Lien
Obligations that are outstanding and unpaid at the time all Indebtedness under
the applicable Original Second Lien Credit Agreement is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Original Second Lien Credit Agreement (which shall not exceed an amount
equal to [—]% of the aggregate undrawn amount of such letters of credit) but
(ii) excluding unasserted contingent indemnification or other obligations under
the applicable Original Second Lien Credit Agreement at such time; and

(b) the termination of all then outstanding commitments to extend credit under
the Original Second Lien Facility Documentation at such time.

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of Original Second Lien Obligations and the Discharge of
Additional Obligations in respect of Junior Priority Debt.

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Original First Lien Obligations and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

“Dollar” and “$” shall mean lawful money of the United States.

“Event of Default” shall mean an Event of Default under any Original First Lien
Credit Agreement, any Original Second Lien Credit Agreement or any Additional
Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien on Collateral,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien on Collateral;

 

L-11



--------------------------------------------------------------------------------

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien on Collateral under any of the Credit Documents, under
applicable law, by self help repossession, by notification to account obligors
of any Grantor, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien on Collateral;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of, any Collateral.

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate or late fee, (iv) the cessation of
lending pursuant to the provisions of any Senior Priority Documents, (v) the
consent by any Senior Priority Agent to disposition by any Grantor of any of the
Collateral or the consent by the Senior Priority Representative to disposition
by any Grantor of any of the Collateral or (vi) seeking adequate protection
shall not be deemed to be an Exercise of Secured Creditor Remedies.

“Foreign Subsidiary” shall have the meaning assigned thereto in the Initial
Original First Lien Credit Agreement whether in effect or not.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any governmental entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Grantor” shall mean any Grantor as defined in the Original First Lien
Collateral Documents, in the Original Second Lien Collateral Documents or in the
Additional Collateral Documents, as context requires.

“Guarantor” shall mean any of the Original First Lien Guarantors, the Original
Second Lien Guarantors or any Additional Guarantor.

“Hedging Affiliate” shall mean any Original First Lien Hedging Affiliate, any
Original Second Lien Hedging Affiliate or any Additional Hedging Affiliate, as
applicable.

 

L-12



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity values (including, without
limitation, any option with respect to any of the foregoing and any combination
of the foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

“Hedging Provider” shall mean any Original First Lien Hedging Provider, any
Original Second Lien Hedging Provider or any Additional Hedging Provider, as
applicable.

“Impairment” shall (a) with respect to the Senior Priority Obligations, have the
meaning specified in Section 4.1(g), and (b) with respect to the Junior Priority
Obligations, have the meaning specified in Section 4.1(i).

“Indebtedness” shall have the meaning assigned thereto in the ABL/Term
Intercreditor Agreement.

“Initial Original Second Lien Credit Agreement” shall have the meaning given
such term in the definition of “Original Second Lien Credit Agreement”.

“Initial Original First Lien Credit Agreement” shall have the meaning given such
term in the definition of “Original First Lien Credit Agreement”.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Junior Priority Agent” shall mean any of the Original Second Lien Agent and any
Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean the Original Second Lien
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

“Junior Priority Credit Facility” shall mean the Original Second Lien Credit
Agreement and any Additional Credit Facility in respect of any Junior Priority
Obligations.

“Junior Priority Creditors” shall mean the Original Second Lien Creditors and
any Additional Creditors in respect of any Junior Priority Obligations.

“Junior Priority Debt” shall mean:

(1) all Original Second Lien Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

L-13



--------------------------------------------------------------------------------

“Junior Priority Documents” shall mean the Original Second Lien Facility
Documentation and any Additional Documents in respect of any Junior Priority
Obligations.

“Junior Priority Lien” shall mean a Lien granted or purported to be granted
(a) pursuant to an Original Second Lien Collateral Document to the Original
Second Lien Agent or (b) pursuant to an Additional Collateral Document to any
Additional Agent for the purpose of securing Junior Priority Obligations.

“Junior Priority Obligations” shall mean the Original Second Lien Obligations
and any Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent (other
than a Designated Agent) designated by the Junior Priority Agents to act on
behalf of the Junior Priority Agents hereunder, acting in such capacity. The
Junior Priority Representative shall initially be the Original Second Lien Agent
under the Initial Original Second Lien Credit Agreement unless the principal
amount of the Junior Priority Obligations under any Junior Priority Credit
Facility exceeds the principal amount of Junior Priority Obligations under the
Initial Original Second Lien Credit Agreement then the Junior Priority Agent
under the Junior Priority Credit Facility under which the greatest principal
amount of Junior Priority Obligations is outstanding at the time shall be the
Junior Priority Representative.

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“Junior Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Lien” shall mean any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
leases evidencing Capitalized Lease Obligations having substantially the same
economic effect as any of the foregoing).

“Lien Priority” shall mean, with respect to any Lien of the Original First Lien
Agent, the Original First Lien Secured Parties, the Original Second Lien Agent,
the Original Second Lien Creditors, any Additional Agent or any Additional
Creditors in the Collateral, the order of priority of such Lien as specified in
Section 2.1.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

L-14



--------------------------------------------------------------------------------

“Original First Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under the Original First
Lien Credit Agreement.

“Original First Lien Bank Products Provider” means any Person who (a) has
entered into a Bank Products Agreement with an Original First Lien Credit Party
thereunder being secured by one or more Original First Lien Collateral Documents
and (b) has been designated by the Company in accordance with the terms of the
Original First Lien Collateral Documents.

“Original First Lien Borrower” shall mean the Company.

“Original First Lien Collateral” shall mean all “Collateral” as defined in the
Original First Lien Credit Agreement.

“Original First Lien Collateral Documents” shall mean all “Collateral Documents”
as defined in the Original First Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Original First Lien Credit Agreement, in
each case as the same may be amended, restated, modified or supplemented from
time to time.

“Original First Lien Credit Agreement” shall mean (a) if that certain Term Loan
Credit Agreement, dated as of August 4, 2014, among the Original First Lien
Borrower, the Original First Lien Lenders and the Original First Lien Agent, as
such agreement may be amended, restated, supplemented, or otherwise modified
from time to time (the “Initial Original First Lien Credit Agreement”), is then
effect, the Initial Original First Lien Credit Agreement and (b) thereafter, if
designated by the Company, any other agreement (including any credit agreement,
loan agreement, indenture or other financing agreement) extending the maturity
of, consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Original First Lien Obligations, whether by the same or any other
lender, debt holder or group of lenders or debt holders or the same or any other
agent, trustee or representative therefor and whether or not increasing the
amount of any Indebtedness that may be incurred thereunder (it being understood
that in connection with the entry by the Company into any Original First Lien
Credit Agreement pursuant to clause (b) it shall execute a joinder agreement
substantially in the form of Exhibit C hereto and a reasonable time prior to
delivery of such joinder, shall have delivered to the Original Second Lien Agent
and any other Additional Agent then party to this Agreement complete and correct
copies of any such Original First Lien Credit Agreement, Original First Lien
Guarantees and Original First Lien Collateral Documents with respect to such
Original First Lien Credit Agreement upon giving effect to such designation
(which may be unexecuted copies of such documents to be executed and delivered
concurrently with the effectiveness of such designation).

“Original First Lien Credit Parties” shall mean the Original First Lien
Borrower, the Original First Lien Guarantors and each other Affiliate of the
Company that is now or hereafter becomes a party to any Original First Lien
Facility Documentation.

“Original First Lien Creditors” shall mean the Original First Lien Lenders
together with all Original First Lien Bank Products Providers and Original First
Lien Hedging Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” or “First
Lien Creditor” under any Original First Lien Credit Agreement.

 

L-15



--------------------------------------------------------------------------------

“Original First Lien Facility Documentation” shall mean the Original First Lien
Credit Agreement, the Original First Lien Guaranties, the Original First Lien
Collateral Documents, any Original First Lien Hedging Agreement and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Original First Lien Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Original First Lien Agent, in
connection with any of the foregoing or any Original First Lien Credit
Agreement, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Original First Lien Guaranties” shall mean the Guaranty, as defined in the
Original First Lien Credit Agreement, and all other guaranties executed under or
in connection with any Original First Lien Credit Agreement, in each case as the
same may be amended, restated, modified or supplemented from time to time.

“Original First Lien Guarantors” shall mean each direct and indirect Subsidiary
of the Company that at any time is a guarantor under any of the Original First
Lien Guaranties.

“Original First Lien Hedging Agreement” shall mean any Bank Product Agreements
between any Original First Lien Credit Party and any Original First Lien Bank
Products Provider and any Hedging Agreements between any Original First Lien
Credit Party and any Original First Lien Hedging Provider.

“Original First Lien Hedging Provider” shall mean any Person that has entered
into an Original First Lien Hedging Agreement with a Credit Party with the
obligations of such Credit Party thereunder being secured by one or more
Original First Lien Collateral Documents, as designated by the Company in
accordance with the terms of one or more Original First Lien Collateral
Documents.

“Original First Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the Original First Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

“Original First Lien Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Original First Lien
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Original First Lien Credit Party from time to time owed to the Original
First Lien Agent, the Original First Lien Lenders, any Original First Lien Bank
Products Providers, any Original First Lien Hedging Providers or any of them,
under any Original First Lien Facility Documentation, whether for principal,
interest (including interest and fees which, but for the filing of a petition in
bankruptcy with respect to such Original First Lien Credit Party, would have
accrued on any Original First Lien Obligation, whether or not a claim is allowed
against such Original First Lien Credit Party for such interest and fees in the
related bankruptcy proceeding), reimbursement of amounts drawn under letters of
credit, payments for

 

L-16



--------------------------------------------------------------------------------

early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Original
First Lien Facility Documentation, as amended, restated, supplemented, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

“Original First Lien Secured Parties” shall mean the Original First Lien Agent
and the Original First Lien Creditors.

“Original Second Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under any Original Second
Lien Credit Agreement.

“Original Second Lien Bank Products Provider” shall mean any Person that (a) is
a party to a Bank Products Agreement with a Credit Party with the obligations of
such Credit Party being secured by one or more Original Second Lien Collateral
Documents and (b) has been designated by the Company in accordance with the
terms of one or more Additional Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, at any time be a Bank
Products Provider hereunder with respect to more than one Credit Facility).

“Original Second Lien Borrower” shall mean [                    ], together with
its successors and assigns.

“Original Second Lien Collateral Documents” shall mean all “Collateral
Documents” as defined in the Original Second Lien Credit Agreement, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with any Original Second Lien
Credit Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Original Second Lien Credit Agreement” shall mean (a) the
[                    ], dated as of the date hereof, among the Original Second
Lien Borrower, [                    ], the Original Second Lien Lenders and the
Original Second Lien Agent, as such agreement may be amended, supplemented,
restated or otherwise modified from time to time (the “Initial Original Second
Lien Credit Agreement”), together with (b) if designated by the Company, any
other agreement (including any credit agreement, loan agreement, indenture or
other financing agreement) extending the maturity of, consolidating,
restructuring, refunding, replacing or refinancing all or any portion of the
Original Second Lien Obligations, whether by the same or any other lender, debt
holder or group of lenders or debt holders or the same or any other agent,
trustee or representative therefor and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder (it being understood that in
connection with the entry by the Company into any Second Lien Credit Agreement
pursuant to clause (b) it shall execute a joinder agreement substantially in the
form of Exhibit C hereto a reasonable period of time prior to delivery of such
joinder, shall have delivered to the Original First Lien Agent, the Original
Second Lien Agent and any other Additional Agent then party to this Agreement
complete and correct copies of any such Second Lien Credit Agreement, Second
Lien Guaranties and Second Lien Collateral Documents with respect to such Second
Lien Credit Agreement upon giving effect to such designation (which may be
unexecuted copies of such documents to be executed and delivered concurrently
with the effectiveness of such designation).

 

L-17



--------------------------------------------------------------------------------

“Original Second Lien Credit Parties” shall mean the Original Second Lien
Borrower, the Original Second Lien Guarantors and each other Affiliate of the
Company that is now or hereafter becomes a party to any Original Second Lien
Facility Documentation.

“Original Second Lien Creditors” shall mean the Original Second Lien Lenders
together with all Original Second Lien Bank Products Providers, Original Second
Lien Hedging Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” or “Second
Lien Creditor” under any Original Second Lien Credit Agreement.

“Original Second Lien Facility Documentation” shall mean the Original Second
Lien Credit Agreement, the Original Second Lien Guaranties, the Original Second
Lien Collateral Documents, any Original Second Lien Hedging Agreement, those
other ancillary agreements as to which the Original Second Lien Agent or any
Original Second Lien Lender is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Original Second Lien Credit Party or any of its
respective Subsidiaries or Affiliates, and delivered to the Original Second Lien
Agent, in connection with any of the foregoing or any Original Second Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“Original Second Lien Hedging Agreement” shall mean any Bank Products Agreement
between any Original Second Lien Credit Party and any Original Second Lien Bank
Products Provider and any Hedging Agreement between any Original Second Lien
Credit Party and any Original Second Lien Hedging Providers.

“Original Second Lien Guaranties” shall mean the guarantee agreement dated as of
the date hereof, and all other guaranties executed under or in connection with
any Original Second Lien Credit Agreement, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“Original Second Lien Guarantors” shall mean the collective reference to each
direct and indirect Subsidiary of the Original Second Lien Borrower that at any
time is a guarantor under any of the Original Second Lien Guaranties.

“Original Second Lien Hedging Provider” shall mean (a) any Person that is a
party to a Hedging Agreement with a Credit Party with the obligations of such
Credit Party thereunder being secured by one or more Original Second Lien
Collateral Documents and (b) if and as applicable, has been designated by the
Company in accordance with the terms of one or more Original Second Lien
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, at any time be a Hedging Provider hereunder with respect to more than
one Credit Facility).

“Original Second Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the Original Second Lien Credit Agreement,
together with their successors, assigns, transferees and replacements thereof.

“Original Second Lien Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or

 

L-18



--------------------------------------------------------------------------------

hereafter arising, whether arising before, during or after the commencement of
any case with respect to any Original Second Lien Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Original
Second Lien Credit Party from time to time owed to the Original Second Lien
Agent, Original Second Lien Lenders, any Original Second Lien Bank Products
Providers, any Original Second Lien Hedging Providers or any of them, under any
Original Second Lien Facility Documentation, whether for principal, interest
(including interest and fees which, but for the filing of a petition in
bankruptcy with respect to such Original Second Lien Credit Party, would have
accrued on any Original Second Lien Obligation, whether or not a claim is
allowed against such Original Second Lien Credit Party for such interest and
fees in the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Original
Second Lien Facility Documentation, as amended, restated, supplemented,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

“Original Second Lien Secured Parties” shall mean the Original Second Lien Agent
and the Original Second Lien Creditors.

“Party” shall mean any of the Original First Lien Agent, the Original Second
Lien Agent or any Additional Agent, and “Parties” shall mean all of the Original
First Lien Agent, the Original Second Lien Agent and any Additional Agent.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Priority Agent” shall mean any of the Original First Lien Agent or any
Additional Agent under any Senior Priority Documents.

“Senior Priority Collateral Documents” shall mean the Original First Lien
Collateral Documents and the Additional Collateral Documents relating to any
Senior Priority Debt.

“Senior Priority Credit Agreement” shall mean any of the Original First Lien
Credit Agreement and any Additional Credit Facility in respect of any Senior
Priority Obligations.

 

L-19



--------------------------------------------------------------------------------

“Senior Priority Creditors” shall mean the Original First Lien Creditors and any
Additional Creditor in respect of any Senior Priority Obligations.

“Senior Priority Debt” shall mean:

(1) all Original First Lien Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Senior Priority Documents” shall mean the Original First Lien Facility
Documentation and any Additional Documents in respect of any Senior Priority
Obligations.

“Senior Priority Exposure” shall mean, as to any Senior Priority Credit
Agreement as of the date of determination, the sum of (a) as to any revolving
facility, the total commitments of the Senior Priority Creditors (as applicable)
to make loans and other extensions of credit thereunder (or after the
termination of such commitments, the total outstanding principal amount of loans
and other extensions of credit under such facility) plus (b) as to any other
facility, the outstanding principal amount of Senior Priority Obligations (as
applicable) thereunder.

“Senior Priority Lien” shall mean a Lien granted (a) by an Original First Lien
Collateral Document to the Original First Lien Agent or (b) by an Additional
Collateral Document to any Additional Agent for the purpose of securing Senior
Priority Obligations.

“Senior Priority Obligations” shall mean the ABL Obligations and any Additional
Obligations constituting Senior Priority Debt.

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
ABL/Term Intercreditor Agreement is in effect, the Senior Priority
Representative shall be the “Term Loan Collateral Representative” as defined
under the ABL/Term Intercreditor Agreement, provided that in no event shall the
Senior Priority Representative be (i) any Junior Priority Agent in its capacity
as such or (ii) any Person that is not a party to this Agreement. If the
ABL/Term Intercreditor Agreement is no longer in effect or if the second proviso
to the preceding sentence is applicable, the Senior Priority Representative
shall initially be the Original First Lien Agent under the Initial Original
First Lien Credit Agreement unless either (i) the Original First Lien Credit
Agreement is no longer in effect or (ii) the aggregate Additional Senior
Priority Exposure (and in any event excluding Additional Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees) under
any Additional Credit Facility in respect of Senior Priority Debt exceeds the
aggregate Original First Lien Exposure (and in any event excluding Original
First Lien Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees), in which case the Senior Priority
Representative shall be the Senior Priority Agent (if other than a Designated
Agent) representing the Senior Priority Creditors with the greatest aggregate
Additional Senior Priority Exposure (and in any event excluding Senior Priority
Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management

 

L-20



--------------------------------------------------------------------------------

Guarantees) under an Additional Credit Facility in respect of Senior Priority
Debt acting for the Senior Priority Secured Parties (in each case, unless
otherwise agreed in writing among the Senior Priority Agents then party to this
Agreement).

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Original Second Lien Credit Agreement and (b) the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Original First Lien Credit Agreement and (b) the
Indebtedness outstanding under each Additional Credit Facility in respect of or
constituting Senior Priority Debt.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Term Loan Agent” shall have the meaning assigned to such term in the ABL/Term
Intercreditor Agreement.

“Term Loan Document” shall have the meaning assigned to such term in the
ABL/Term Intercreditor Agreement.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Intercreditor Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“United States” shall mean the United States of America.

 

L-21



--------------------------------------------------------------------------------

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in such Collateral
to secure all or any portion of the Senior Priority Obligations;

 

L-22



--------------------------------------------------------------------------------

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in such
Collateral to secure all or any portion of the Junior Priority Obligations;

(iii) except as otherwise provided in Sections 2.1(a)(11) and (12) of the
ABL/Term Intercreditor Agreement, and except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and the Junior Priority Creditors represented
thereby, and subject to Section 4.1(i) hereof, any Lien in respect of all or any
portion of the Collateral now or hereafter held by or on behalf of any Senior
Priority Agent or any Senior Priority Creditor that secures all or any portion
of the Senior Priority Obligations shall be pari passu and equal in priority in
all respects with any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any other Senior Priority Agent or any
other Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations; and

(iv) except as otherwise provided in Sections 2.1(a)(11) and (12) of the
ABL/Term Intercreditor Agreement, and except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and the Junior Priority Creditors represented
thereby, and subject to Section 4.1(i) hereof, any Lien in respect of all or any
portion of the Collateral now or hereafter held by or on behalf of any Junior
Priority Agent or any Junior Priority Creditor that secures all or any portion
of the Junior Priority Obligations shall be pari passu and equal in priority in
all respects with any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any other Junior Priority Agent or any
other Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever,

 

L-23



--------------------------------------------------------------------------------

each Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that except as otherwise provided
in Sections 2.01(a)(11) and (12) of the ABL/Term Intercreditor and as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, subject to Section 4.1(g) hereof, any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any Senior Priority Agent or any Senior Priority Creditor that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Agent or any other Senior Priority Creditor that secures all or any
portion of the Senior Priority Obligations.

(c) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Junior
Priority Agent or any Junior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Agent or any other Junior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Junior Priority
Documents, (iv) whether any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Junior Priority
Agent or any Junior Priority Creditors securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, except as otherwise provided
in Sections 2.1(a)(11) and (12) of the ABL/Term Intercreditor Agreement or as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Creditors represented thereby, any Lien in respect of all or any
portion of the Collateral now or hereafter held by or on behalf of any Junior
Priority Agent or any Junior Priority Creditor that secures all or any portion
of the Junior Priority Obligations shall be pari passu and equal in priority in
all respects with any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any other Junior Priority Agent or any
other Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations.

(d) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties (subject, however, to Section 4.1(g) hereof),
and (y) between the Senior Priority Secured Parties, on the one hand, and the
Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral

 

L-24



--------------------------------------------------------------------------------

granted to any of the Junior Priority Secured Parties, the priority and rights
as between the respective classes of Junior Priority Secured Parties (subject,
however, to Section 4.1(i) hereof) with respect to the Collateral shall be as
set forth herein. Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties to the extent permitted pursuant to
this Agreement and the ABL/Term Intercreditor Agreement (as applicable).

(e) The Original First Lien Agent, for and on behalf of itself and the Original
First Lien Secured Parties, acknowledges and agrees that (x) concurrently
herewith, the Original Second Lien Agent, for the benefit of itself and the
Original Second Lien Secured Parties, has been granted Junior Priority Liens
upon all of the Collateral in which the Original First Lien Agent has been
granted Senior Priority Liens, and the Original First Lien Agent hereby consents
thereto, and (y) one or more Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which the Original First
Lien Agent has been granted Senior Priority Liens, and the Original First Lien
Agent hereby consents thereto.

(f) The Original Second Lien Agent, for and on behalf of itself and the Original
Second Lien Secured Parties, acknowledges and agrees that (x) the Original First
Lien Agent, for the benefit of itself and the Original First Lien Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which the Original Second Lien Agent has been granted Junior Priority Liens, and
the Original Second Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the Original Second Lien Agent has
been granted Junior Priority Liens, and the Original Second Lien Agent hereby
consents thereto.

(g) Each Additional Agent, for and on behalf of itself and any Additional
Creditors represented thereby, acknowledges and agrees that, (x) the Original
First Lien Agent, for the benefit of itself and the Original First Lien Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) the Original Second Lien Agent, for the benefit of
itself and the Original Second Lien Secured Parties, has been granted Junior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto, and
(z) one or more other Additional Agents, each on behalf of itself and any
Additional Creditors represented thereby, have been or may be granted Senior
Priority Liens or Junior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto.

(h) Lien priority as among the Additional Obligations, the Original First Lien
Obligations and the Original Second Lien Obligations with respect to any
Collateral will be governed solely by this Agreement and, as applicable, the
ABL/Term Intercreditor Agreement, except as may be separately otherwise agreed
in writing by or among any applicable Parties to the extent permitted pursuant
to this Agreement and the ABL/Term Intercreditor Agreement, as applicable.

 

L-25



--------------------------------------------------------------------------------

(i) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

(b) [Reserved].

(c) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and any Junior Priority Creditors represented thereby, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Junior Priority Agent or
any Junior Priority Creditors represented by such other Junior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that none of such Junior Priority Agent and Junior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any other Junior Priority Agent or any Junior Priority Creditor
represented by

 

L-26



--------------------------------------------------------------------------------

such other Junior Priority Agent under any applicable Junior Priority Documents
with respect to the Collateral. Except to the extent expressly set forth in this
Agreement, or as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
waives any and all rights it or such Junior Priority Creditors may have as a
pari passu lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent seeks to
enforce its Liens in any Collateral so long as such other Junior Priority Agent
or Junior Priority Creditor is not prohibited from taking such action under this
Agreement.

(d) The assertion of priority rights established under the terms of this
Agreement or in any separate written agreement contemplated hereby between any
of the parties hereto shall not be considered a challenge to Lien priority of
any Party prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the Discharge of
Senior Priority Obligations, such Junior Priority Agent and such Junior Priority
Creditors:

(i) will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of each Senior Priority Agent; and

(ii) will not knowingly take, receive or accept any Proceeds of the Collateral,
it being understood and agreed that the temporary deposit of Proceeds of
Collateral in a Deposit Account controlled by the Junior Priority Representative
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative.

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

(b) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Senior
Priority Representative and will not knowingly take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among all Senior Priority Agents, in each case on behalf of
itself and

 

L-27



--------------------------------------------------------------------------------

the Senior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Senior Priority Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Senior Priority
Representative; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable. The Senior Priority Representative may Exercise
Any Secured Creditor Remedies under the Senior Priority Documents or applicable
law as to any Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof and the ABL/Term Intercreditor Agreement.
Notwithstanding the equal priority of the Liens securing each Series of Senior
Priority Debt, the Senior Priority Representative may deal with the Collateral
as if the Senior Priority Representative had a senior and exclusive Lien on such
Collateral to the extent not in contravention of this Agreement and the ABL/Term
Intercreditor Agreement. The Senior Priority Representative or any other Senior
Priority Secured Party shall not be liable for any action taken or omitted to be
taken by the Senior Priority Representative in accordance with the provisions of
this Agreement.

(c) Nothing in this Agreement shall prohibit the receipt by any Junior Priority
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the Junior Priority Obligations, so long as such receipt is
not the direct or indirect result of the exercise by any Junior Priority Secured
Party of rights or remedies as a secured creditor in respect of the Collateral
(including set-off) or enforcement in contravention of this Agreement of any
Lien held by it.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with and
not in contravention of the terms of this Agreement, the ABL/Term Intercreditor
Agreement and mandatory provisions of applicable law (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that each Agent agrees to provide to each other such Party
copies of any notices that it is required under applicable law to deliver to any
Credit Party; provided, further, however, that any Senior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Senior Priority Agent’s rights hereunder or under any of the applicable Senior
Priority Documents, and any Junior Priority Agent’s failure to provide any such
copies to any other such Party shall not impair any Junior Priority Agent’s
rights

 

L-28



--------------------------------------------------------------------------------

hereunder or under any of the applicable Junior Priority Documents. Each Agent
agrees for and on behalf of itself and each Creditor represented thereby that
such Agent and each such Creditor will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit or other
proceeding any claim, (x) in the case of any Junior Priority Agent and any
Junior Priority Creditor represented thereby, against any Senior Priority
Secured Party, and (y) in the case of any Senior Priority Agent and any Senior
Priority Creditor represented thereby, against any Junior Priority Secured
Party, seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Except as may be separately otherwise
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby, each Senior Priority Agent agrees for and on behalf of any Senior
Priority Creditors represented thereby that such Agent and each such Creditor
will not institute or join in any suit, Insolvency Proceeding or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any other Senior Priority Agent or any Senior Priority Creditor
represented thereby seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby, each Junior Priority Agent agrees for and on
behalf of any Junior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute or join in any suit, Insolvency Proceeding
or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any other Junior Priority Agent or any Junior
Priority Creditor represented thereby seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

(b) Release of Liens by Junior Secured Parties. Without limiting any release
permitted under the ABL/Term Intercreditor Agreement, in the event of (A) any
private or public sale of all or any portion of the Collateral in connection
with any Exercise of Secured Creditor Remedies by or with the consent of the
Senior Priority Representative, (B) any sale, transfer or other disposition of
all or any portion of the Collateral so long as such sale, transfer or other
disposition is then permitted by the Senior Priority Documents, or (C) the
release of the Senior Priority Secured Parties’ Liens on all or any portion of
the Collateral, which release under this clause (C) shall have been approved by
all of the requisite Senior Priority Secured Parties (as determined pursuant to
the applicable Senior Priority Documents), in the case of clause (B) and clause
(C) only to the extent occurring prior to the Discharge of Senior Priority
Obligations and not in connection with a Discharge of Senior Priority
Obligations (and irrespective of whether an Event of Default has occurred), each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that (x) so long as, if applicable, the
net cash proceeds of any such sale, if any, described in clause (A) above are
applied as provided in Section 4.1 of the ABL/Term Intercreditor Agreement as
supplemented by Section 4.1 hereof, such sale or release will be free and clear
of the Liens on such Collateral securing the Junior

 

L-29



--------------------------------------------------------------------------------

Priority Obligations and (y) such Junior Priority Secured Parties’ Liens with
respect to the Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each Junior Priority Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by any Senior Priority Agent in connection therewith, so long as the net cash
proceeds, if any, from such sale described in clause (A) above of such
Collateral are applied in accordance with the terms of this Agreement. Each
Junior Priority Agent hereby appoints the Senior Priority Representative and any
officer or duly authorized person of the Senior Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Priority
Agent and in the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens.

(a) Until the Discharge of Senior Priority Obligations, each Junior Priority
Agent, for and on behalf of itself and any Junior Priority Creditors represented
thereby, hereby agrees that:

(i) no Junior Priority Secured Party shall acquire or hold (x) any guaranty of
Junior Priority Obligations by any Person unless such Person also provides a
guaranty of the Senior Priority Obligations, or (y) any Lien on any assets of
any Credit Party securing any Junior Priority Obligation which assets are not
also subject to the Lien of each Senior Priority Agent under the Senior Priority
Documents, subject to the Lien Priority set forth in the ABL/Term Intercreditor
Agreement and herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any guaranty of Junior Priority Obligations by any
Person who does not also provide a guaranty of Senior Priority Obligations or
any Lien on any assets of any Credit Party securing any Junior Priority
Obligation, which assets are not also subject to the Lien of each Senior
Priority Agent under the Senior Priority Documents, subject to the Lien Priority
set forth herein, then such Junior Priority Agent (or the relevant Junior
Priority Creditor) shall, without the need for any further consent of any other
Junior Priority Secured Party and notwithstanding anything to the contrary in
any other Junior Priority Document, be deemed to also hold and have held such
guaranty or Lien for the benefit of the Senior Priority Agents as security for
the Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such Lien.

(b) [Reserved].

 

L-30



--------------------------------------------------------------------------------

(c) Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case, on behalf of itself and any Junior
Priority Creditors represented thereby, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that:

(i) no such Junior Priority Secured Party shall knowingly acquire or hold
(x) any guaranty of any Junior Priority Obligations by any Person unless such
Person also provides a guaranty of all the other Junior Priority Obligations, or
(y) any Lien on any assets of any Credit Party securing any Junior Priority
Obligation which assets are not also subject to the Lien of each other Junior
Priority Agent under the Junior Priority Documents, subject to the Lien Priority
set forth herein; and

(ii) if any such Junior Priority Secured Party shall nonetheless acquire or hold
any guaranty of any Junior Priority Obligations by any Person who does not also
provide a guaranty of all other Junior Priority Obligations or any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein, then
such Junior Priority Agent (or the relevant Junior Priority Creditor) shall,
without the need for any further consent of any other Junior Priority Secured
Party and notwithstanding anything to the contrary in any other Junior Priority
Document, be deemed to also hold and have held guaranty or such Lien for the
benefit of each other Junior Priority Agent as security for the other Junior
Priority Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each Junior Priority Agent in writing of the existence of
such Lien.

(d) No Secured Party shall be deemed to be in breach of this Section 2.5 as a
result of any other Secured Party expressly declining, in writing (by virtue of
the scope of the grant of Liens, including exceptions thereto, exclusions
therefrom, and waivers and releases thereof), to acquire, hold or continue to
hold any Lien in any asset of any Credit Party.

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent (including in its capacity as Junior
Priority Representative, if applicable), on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the

 

L-31



--------------------------------------------------------------------------------

Creditors represented thereby as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time, (b) in any Insolvency Proceeding
commenced by or against the Company or any other Credit Party, the Junior
Priority Agent or the Junior Priority Creditors may file a proof of claim or
statement of interest with respect to the Junior Priority Obligations, (c) the
Junior Priority Creditors shall be entitled to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Junior Priority Creditors, including without
limitation any claims secured by the Collateral, if any, in each case if not
otherwise in contravention of the terms of this Agreement, (d) the Junior
Priority Creditors shall be entitled to file any pleadings, objections, motions
or agreements which assert rights or interests available to unsecured creditors
of the Credit Parties arising under either Bankruptcy Law or applicable
non-bankruptcy law, in each case if not otherwise in contravention of the terms
of this Agreement, (e) the Junior Priority Creditors shall be entitled to file
any proof of claim and other filings and make any arguments and motions in order
to preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) the Junior Priority Agent
or any Junior Priority Creditor may exercise any of its rights or remedies with
respect to the Collateral after the termination of the Junior Standstill Period
to the extent permitted by Section 2.3 above.

Section 3.2 Delivery of Control Collateral.

(a) Subject to the provisions of the ABL/Term Intercreditor Agreement with
respect to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

(b) Subject to the provisions of the ABL/Term Intercreditor Agreement with
respect to ABL Priority Collateral, in the event that any Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of the ABL/Term Intercreditor as
supplemented by Section 4.1 hereof. The Senior Priority Representative shall not
have any obligation whatsoever to the other Secured Parties to assure that such
Control Collateral is genuine or owned by any Credit Party or any other Person
or to preserve rights or benefits of any Person therein. The duties or
responsibilities of the Senior Priority Representative under this Section 3.2
are and shall be limited solely to holding or maintaining control of such
Control Collateral as agent for the other Parties for purposes of perfecting the
Lien held by the Secured Parties. The Senior Priority Representative is not and
shall not be deemed to be a fiduciary of any kind for any Secured Party or any
other Person.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit

 

L-32



--------------------------------------------------------------------------------

Party that contain information identifying or pertaining to the Collateral, such
Junior Priority Agent shall, upon request from any other Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.
In the event that any Senior Priority Agent shall, in the exercise of its rights
under the applicable Senior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Senior Priority Credit
Party that contain information identifying or pertaining to the Collateral, such
Agent shall, upon request from any other Senior Priority Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Subject to the provisions of the ABL/Term Intercreditor
Agreement with respect to ABL Priority Collateral, the Senior Priority
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.
Subject to the provisions of the ABL/Term Intercreditor Agreement with respect
to ABL Priority Collateral, the Senior Priority Representative shall have the
sole and exclusive right, as against any Secured Party, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Collateral. Subject to the provisions of the ABL/Term Intercreditor Agreement
with respect to ABL Priority Collateral, all proceeds of such insurance shall be
remitted to the Senior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Senior Priority Agent (in its
own name or in the name of the Credit Parties) may obtain relief against such
Junior Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Junior
Priority Agent, for and on behalf of itself and each Junior Priority Creditor
represented thereby, that the Senior Priority Secured Parties’ damages from such
actions may be difficult to ascertain and may be irreparable, and each Junior
Priority Agent on behalf of itself and each Junior Priority Secured Parties
represented thereby, waives any defense that the Senior Priority Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages.

 

L-33



--------------------------------------------------------------------------------

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain Original First Lien Obligations. Each Agent, for
and on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the Original First Lien Credit Agreement may
include a revolving commitment, that in the ordinary course of business the
Original First Lien Agent and any Original First Lien Lender may apply payments
and make advances thereunder; and (ii) the amount of Original First Lien
Obligations that may be outstanding thereunder at any time or from time to time
may be increased or reduced and subsequently reborrowed, and that the terms of
the Original First Lien Obligations thereunder may be modified, extended or
amended from time to time, and that the aggregate amount of the Original First
Lien Obligations thereunder may be increased, replaced or refinanced, in each
event, without notice to or consent by any other Secured Parties and without
affecting the provisions hereof; provided, however, that from and after the date
on which the Original First Lien Agent or any Original First Lien Lender
commences the Exercise of Secured Creditor Remedies, all amounts received by any
such Original First Lien Agent or Original First Lien Lender as a result of such
Exercise of Secured Creditor Remedies) shall be applied as specified in this
Section 4.1. The Lien Priority shall not be altered or otherwise affected by any
such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Original First
Lien Obligations, the Original Second Lien Obligations, or any Additional
Obligations, or any portion thereof.

(b) Revolving Nature of Certain Junior Priority Obligations. Each Agent, for and
on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Junior Priority Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Junior
Priority Agent and Junior Priority Secured Parties may apply payments and make
advances thereunder and (y) the amount of Junior Priority Obligations that may
be outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Junior Priority
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Junior Priority Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Junior Priority
Agent or Junior Priority Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Junior Priority Agent or
Junior Priority Secured Party as a result of such Exercise of Secured Creditor
Remedies shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Original First Lien Obligations, the Original
Second Lien Obligations, or any Additional Obligations, or any portion thereof.

 

L-34



--------------------------------------------------------------------------------

(c) Revolving Nature of Certain Additional Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Additional Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Additional
Agent and Additional Creditors may apply payments and make advances thereunder
and (y) the amount of Additional Obligations that may be outstanding thereunder
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of Additional Obligations thereunder may be
modified, extended or amended from time to time, and that the aggregate amount
of Additional Obligations thereunder may be increased, replaced or refinanced,
in each event, without notice to or consent by any other Secured Parties and
without affecting the provisions hereof; provided, however, that from and after
the date on which any Additional Agent or Additional Creditors commences the
Exercise of Secured Creditor Remedies, all amounts received by any such
Additional Agent or Additional Creditors as a result of such Exercise of Secured
Creditor Remedies shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Original First Lien
Obligations, the Original Second Lien Obligations, or any Additional
Obligations, or any portion thereof.

(d) Application of Proceeds of Collateral. This Agreement constitutes a separate
agreement in writing as contemplated by clauses 4.1(d) second and 4.1(e) third
of the ABL/Term Intercreditor Agreement. The parties hereto agree that any
proceeds of Collateral to be allocated under such clauses of the ABL/Term
Intercreditor Agreement will be allocated first to the Senior Priority
Obligations in accordance with the ABL/Term Intercreditor Agreement until the
Discharge of Senior Priority Obligations, and then only after such Discharge of
Senior Priority Obligations to the Junior Priority Obligations, and each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that the remaining proceeds of Collateral, and
all Proceeds thereof, received by any Agent in connection with any Exercise of
Secured Creditor Remedies shall be applied subject to clause (i) of this
Section 4.1, as follows,

first, to the payment of costs and expenses of each Junior Priority Agent, as
applicable,

second, to the payment of Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by each Junior Priority Agent in accordance
with the applicable Junior Priority Credit Facility, which payment shall be made
between and among the Junior Priority Obligations owing to Junior Priority
Secured Parties represented by different Junior Priority Agents on a pro rata
basis (except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby), and

third, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

Each Junior Priority Agent shall provide the Junior Priority Representative with
such information about the Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by it as they may reasonably request in
order to carry out the purposes of this Section 4.1.

 

L-35



--------------------------------------------------------------------------------

(e) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

(f) Turnover of Cash Collateral After Discharge. Subject to the obligations of
each Senior Priority Agent under the ABL/Term Intercreditor Agreement with
respect to ABL Priority Collateral, upon the Discharge of Senior Priority
Obligations, each Senior Priority Agent shall deliver to the Junior Priority
Representative or shall execute such documents as the Company or as the Junior
Priority Representative may reasonably request to enable it to have control over
any Cash Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between any Junior Priority Agent and any other Junior Priority Agent, any such
Cash Collateral or Control Collateral held by any such Party shall be held by it
subject to the terms and conditions of Section 3.2.

(g) Impairment of Senior Priority Debt. Each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Senior Priority Secured
Parties, notwithstanding anything herein to the contrary it is the intention of
the Senior Priority Secured Parties of each Series of Senior Priority Debt that
the Senior Priority Creditors of such Series of Senior Priority Debt (and not
the Senior Priority Secured Parties of any other Series of Senior Priority Debt)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Senior Priority Obligations of such Series of Senior Priority
Debt are unenforceable under applicable law or are subordinated to any other
obligations (other than another Series of Senior Priority Debt), (y) any of the
Senior Priority Obligations of such Series of Senior Priority Debt do not have
an enforceable security interest in any of the Collateral securing any other
Series of Senior Priority Debt and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of Senior
Priority Debt) on a basis ranking prior to the security interest of such Series
of Senior Priority Debt but junior to the security interest of any other Series
of Senior Priority Debt or (ii) the existence of any Collateral for any other
Series of Senior Priority Debt that is not also Collateral for such Series of
Senior Priority Debt (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Senior Priority Debt, an “Impairment
of Series of Senior Priority Debt”). In the event of any Impairment of Series of
Senior Priority Debt with respect to any Series of Senior Priority Debt, the
results of such Impairment of Series of Senior Priority Debt shall be borne
solely by the holders of such Series of Senior Priority Debt, and the rights of
the holders of such Series of Senior Priority Debt

 

L-36



--------------------------------------------------------------------------------

(including, without limitation, the right to receive distributions in respect of
such Series of Senior Priority Debt pursuant to Section 4.1) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
of Series of Senior Priority Debt are borne solely by the holders of the Series
of such Senior Priority Debt subject to such Impairment of Series of Senior
Priority Debt.

(h) [Reserved.]

(i) Impairment of Junior Priority Debt. Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Junior Priority Secured
Parties, notwithstanding anything herein to the contrary it is the intention of
the Junior Priority Secured Parties of each Series of Junior Priority Debt that
the holders of Junior Priority Debt of such Series of Junior Priority Debt (and
not the Junior Priority Secured Parties of any other Series of Junior Priority
Debt) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Junior Priority Obligations of such Series of
Junior Priority Debt are unenforceable under applicable law or are subordinated
to any other obligations (other than another Series of Junior Priority Debt),
(y) any of the Junior Priority Obligations of such Series of Junior Priority
Debt do not have an enforceable security interest in any of the Collateral
securing any other Series of Junior Priority Debt and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Junior Priority Debt) on a basis ranking prior to the security
interest of such Series of Junior Priority Debt but junior to the security
interest of any other Series of Junior Priority Debt or (ii) the existence of
any Collateral for any other Series of Junior Priority Debt that is not also
Collateral for such Series of Junior Priority Debt (any such condition referred
to in the foregoing clauses (i) or (ii) with respect to any Series of Junior
Priority Debt, an “Impairment of Series of Junior Priority Debt”). In the event
of any Impairment of Series of Junior Priority Debt with respect to any Series
of Junior Priority Debt, the results of such Impairment of Series of Junior
Priority Debt shall be borne solely by the holders of such Series of Junior
Priority Debt, and the rights of the holders of such Series of Junior Priority
Debt (including, without limitation, the right to receive distributions in
respect of such Series of Junior Priority Debt pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment of Series of Junior Priority Debt are borne solely by the
holders of the Series of such Junior Priority Debt subject to such Impairment.

(j) Junior Intervening Creditor. Notwithstanding anything in Section 4.1(b) to
the contrary, solely as among the Junior Priority Secured Parties with respect
to any Collateral for which a third party (other than a Junior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Junior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Junior Priority Debt (such
third party, a “Junior Intervening Creditor”), the value of any Collateral or
Proceeds that are allocated to such third party shall be deducted on a ratable
basis solely from the Collateral or Proceeds thereof to be distributed in
respect of the Series of Junior Priority Debt with respect to which such
Impairment of Series of Junior Priority Debt exists.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of

 

L-37



--------------------------------------------------------------------------------

the provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each Agent, for and on behalf of itself and the Secured
Parties represented thereby, hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement and the ABL/Term Intercreditor
Agreement. If any Senior Priority Agent or Senior Priority Creditor honors (or
fails to honor) a request by any Borrower for an extension of credit pursuant to
any Senior Priority Credit Agreement or any other Senior Priority Document,
whether or not such Senior Priority Agent or Senior Priority Creditor has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Junior Priority Credit Facility or
any other Junior Priority Document (but not a default under this Agreement) or
would constitute an act, condition, or event that, with the giving of notice or
the passage of time, or both, would constitute such a default, or if any Senior
Priority Agent or Senior Priority Creditor otherwise should exercise any of its
contractual rights or remedies under any Senior Priority Documents (subject to
the express terms and conditions hereof), no Senior Priority Agent or Senior
Priority Creditor shall have any liability whatsoever to any Junior Priority
Agent or Junior Priority Creditor as a result of such action, omission, or
exercise, in each case, so long as any such exercise does not breach the express
terms and provisions of this Agreement. Each Senior Priority Secured Party shall
be entitled to manage and supervise its loans and extensions of credit under the
relevant Senior Priority Credit Agreement and other Senior Priority Documents as
it may, in its sole discretion, deem appropriate, and may manage its loans and
extensions of credit without regard to any rights or interests that the Junior
Priority Agents or Junior Priority Creditors have in the Collateral, except as
otherwise expressly set forth in this Agreement. Each Junior Priority Agent, on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that no Senior Priority Agent or Senior Priority Creditor shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all

 

L-38



--------------------------------------------------------------------------------

or any portion of the Collateral or Proceeds thereof pursuant to the Senior
Priority Documents, in each case so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to Section 2.5 hereof and of the ABL/Term Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations, as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, and except as
otherwise provided in the ABL/Term Intercreditor Agreement, each Junior Priority
Agent and the Junior Priority Creditors represented thereby may, at any time and
from time to time, in their sole discretion without the

 

L-39



--------------------------------------------------------------------------------

consent of or notice to any such Senior Priority Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement and/or the ABL/Term Intercreditor Agreement), and without
incurring any liability to any such Senior Priority Secured Party or impairing
or releasing the priority provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Junior Priority Documents in any manner whatsoever, but in each case, to the
extent not prohibited under any Senior Priority Document, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) subject to Section 2.5 hereof and of the ABL/Term Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) subject to Section 2.5 hereof, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Junior Priority
Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations, as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[                ], 20[    ] (as amended, restated, supplemented or otherwise
modified, replaced or refinanced from time to time, the “Junior Lien
Intercreditor Agreement”), initially among [                    ], in its
capacities as administrative agent and collateral agent for the Original First
Lien Lenders to the Original First Lien Credit Agreement,
[                    ], in its capacities Original Second Lien Agent for the
Original Second Lien Lenders, and certain other persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Junior Lien Intercreditor Agreement and this Agreement, the terms of the
Junior Lien Intercreditor Agreement shall govern and control.”

 

L-40



--------------------------------------------------------------------------------

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, and except as otherwise
provided in the ABL/Term Intercreditor Agreement, each Senior Priority Agent,
for and on behalf of itself and the Senior Priority Creditors represented
thereby, hereby agrees that, without affecting the obligations of such Senior
Priority Secured Parties hereunder, any other Senior Priority Agent and any
Senior Priority Creditors represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Senior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement and/or the
ABL/Term Intercreditor Agreement), and without incurring any liability to any
such Senior Priority Secured Party, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, but in each case, to the extent not prohibited under any
Senior Priority Document, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) subject to the ABL/Term Intercreditor Agreement, retain or obtain a Lien on
any Property of any Person to secure any of the Senior Priority Obligations, and
in connection therewith to enter into any Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) subject to Section 2.5 of the ABL/Term Intercreditor Agreement, retain or
obtain the primary or secondary obligation of any other Person with respect to
any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

 

L-41



--------------------------------------------------------------------------------

(e) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, hereby agrees that, without affecting the obligations of such Junior
Priority Secured Parties hereunder, any other Junior Priority Agent and any
Junior Priority Creditors represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Junior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Junior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents to which such other Junior
Priority Agent or any Junior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) subject to Section 2.5 hereof and of the ABL/Term Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) subject to Section 2.5 hereof and of the ABL/Term Intercreditor Agreement,
retain or obtain the primary or secondary obligation of any other Person with
respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority

 

L-42



--------------------------------------------------------------------------------

Creditors, as the case may be, all without affecting the Lien Priorities
provided for herein or the other provisions hereof; provided, however, that
(x) if the Indebtedness refunding, replacing or refinancing any such Senior
Priority Obligations or Junior Priority Obligations is to constitute Senior
Priority Obligations or Junior Priority Obligations hereunder (as designated by
the Company), the holders of such Indebtedness (or an authorized agent or
trustee on their behalf) shall bind themselves in writing to the terms of this
Agreement pursuant to an Additional Indebtedness Joinder and any such refunding,
replacement or refinancing transaction shall be in accordance with any
applicable provisions of the Senior Priority Documents and the Junior Priority
Documents and (y) for the avoidance of doubt, the Senior Priority Obligations
and Junior Priority Obligations may be refunded, replaced or refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the refunding, replacement or refinancing
transaction under any Senior Priority Document or any Junior Priority Document)
of any Senior Priority Agent, Senior Priority Creditors, Junior Priority Agent
or Junior Priority Creditors, as the case may be, through the incurrence of
Additional Indebtedness, subject to Section 7.11 hereof and, if applicable,
Section 7.11 of the ABL/Term Intercreditor Agreement.

Section 5.3 Reinstatement and Continuation of Agreement. If any Senior Priority
Agent or Senior Priority Creditor is required in any Insolvency Proceeding or
otherwise to turn over or otherwise pay to the estate of any Credit Party or any
other Person any payment made in satisfaction of all or any portion of the
Senior Priority Obligations (a “Senior Priority Recovery”), then the Senior
Priority Obligations shall be reinstated to the extent of such Senior Priority
Recovery. In the event that (a) this Agreement shall have been terminated prior
to such Senior Priority Recovery and (b) there exists any Junior Priority
Obligations at the time of such Senior Priority Recovery, then this Agreement
shall be reinstated in full force and effect in the event of such Senior
Priority Recovery, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the Parties from such
date of reinstatement. All rights, interests, agreements, and obligations of
each Agent, each Senior Priority Creditor, and each Junior Priority Creditor
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Credit Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations. No priority or right of any Senior Priority
Agent or any Senior Priority Creditor shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of any Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Senior Priority Documents, regardless of any
knowledge thereof which any Senior Priority Agent or any Senior Priority
Creditor may have.

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of Senior Priority Obligations,
and any Senior

 

L-43



--------------------------------------------------------------------------------

Priority Agent or Senior Priority Creditors shall seek to provide any Credit
Party with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral), then each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that it will raise no
objection and will not directly or indirectly support or act in concert with any
other party in raising an objection to such DIP Financing or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of such Junior Priority Agent securing the applicable Junior
Priority Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing, except as otherwise set
forth herein), and, to the extent Liens securing Senior Priority Obligations are
subordinated to or pari passu with the Liens securing such DIP Financing, will
subordinate its Liens on the Collateral to (i) the Liens securing such DIP
Financing (and to all obligations relating thereto), (ii) any adequate
protection liens provided to the Senior Priority Creditors, and (iii) any “carve
out” for professional or United States Trustee fees agreed to by the Senior
Priority Representative, so long as (x) such Junior Priority Agent retains its
Lien on the Collateral to secure the applicable Junior Priority Obligations (in
each case, including Proceeds thereof arising after the commencement of the case
under the Bankruptcy Code), (y) all Liens on Collateral securing any such DIP
Financing are senior to or on a parity with the Liens of the Senior Priority
Agents and the Senior Priority Creditors on the Collateral securing the Senior
Priority Obligations and (z) if any Senior Priority Agent receives an adequate
protection Lien on post-petition assets of the debtor to secure the Senior
Priority Obligations, each Junior Priority Agent also receives an adequate
protection Lien on such post-petition assets of the debtor to secure the related
Junior Priority Obligations, provided that (x) such Liens in favor of such
Senior Priority Agent and such Junior Priority Agent shall be subject to the
provisions of Section 6.1(b) hereof and the relevant provisions of Section 6.1
of the ABL/Term Intercreditor Agreement and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Agent or Junior Priority
Creditor from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization.

(b) All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter the super-priority of any Liens
securing any DIP Financing.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the Collateral without each Senior Priority Agent’s express
written consent.

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for

 

L-44



--------------------------------------------------------------------------------

adequate protection of its interest in the Collateral (unless in contravention
of Section 6.1(a)), or (ii) any objection by any Senior Priority Agent or Senior
Priority Creditor to any motion, relief, action or proceeding based on a claim
by such Senior Priority Agent or Senior Priority Creditor that its interests in
the Collateral (unless in contravention of Section 6.1(a)) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such Senior Priority
Agent as adequate protection of its interests are subject to this Agreement.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and any
Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (a) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral, or (b) any objection by such other
Senior Priority Agent or any Senior Priority Creditor to any motion, relief,
action, or proceeding based on a claim by such other Senior Priority Agent or
any Senior Priority Creditor represented by such other Senior Priority Agent
that its interests in the Collateral are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to such other Senior Priority Agent as adequate protection
of its interests are subject to this Agreement. Except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and any Junior Priority
Creditors represented thereby, any Junior Priority Agent, for and on behalf of
itself and any Junior Priority Creditors represented thereby, agrees that, prior
to the applicable Discharge of Junior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (a) any
request by any other Junior Priority Agent or any Junior Priority Creditor
represented by such other Junior Priority Agent for adequate protection of its
interest in the Collateral, or (b) any objection by such other Junior Priority
Agent or any Junior Priority Creditor to any motion, relief, action, or
proceeding based on a claim by such other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such other Junior Priority Agent as adequate protection of its
interests are subject to this Agreement.

Section 6.4 Asset Sales. Each Junior Priority Agent agrees, for and on behalf of
itself and the Junior Priority Creditors represented thereby, that it will not
oppose any sale consented to by any Senior Priority Agent of any Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the proceeds
of such sale are applied in accordance with this Agreement and the ABL/Term
Intercreditor Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Collateral Documents and the Junior Priority Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the

 

L-45



--------------------------------------------------------------------------------

immediately preceding sentence, if it is held that the claims of the Senior
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each Agent hereby acknowledges and agrees, for and on behalf of
itself and the Secured Parties represented thereby, that all distributions shall
be made as if there were separate classes of Senior Priority Obligation claims
and Junior Priority Obligation claims against the Credit Parties, with the
effect being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the Junior Priority
Secured Parties), the Senior Priority Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from the Collateral for each of the
Senior Priority Secured Parties, before any distribution from the Collateral is
made in respect of the claims held by the Junior Priority Secured Parties, with
the Junior Priority Secured Parties hereby acknowledging and agreeing to turn
over to the Senior Priority Secured Parties amounts otherwise received or
receivable by them from the Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing their
aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, on behalf of itself and the
Additional Creditors represented thereby, and any other Agent, on behalf of
itself and the Creditors represented thereby, with respect to the Obligations
owing to any such Additional Agent and Additional Creditors.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of any Senior
Priority Agent hereunder, and all agreements and obligations of the other Senior
Priority Agents, the Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Company or
any other Credit Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

 

L-46



--------------------------------------------------------------------------------

Section 6.8 Junior Priority Obligations Unconditional. All rights of any Junior
Priority Agent hereunder, and all agreements and obligations of the Senior
Priority Agents, the other Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Junior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.9, nothing in this Agreement shall limit the
rights of any Agent and the Secured Parties represented thereby from seeking or
requesting adequate protection with respect to their interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest,
additional collateral or otherwise; provided that (a) in the event that any
Junior Priority Agent, on behalf of itself or any of the Junior Priority
Creditors represented thereby, seeks or requests adequate protection in respect
of the Junior Priority Obligations and such adequate protection is granted in
the form of a Lien on additional collateral comprising assets of the type of
assets that constitute Collateral, then each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that
(i) each Senior Priority Agent shall also be granted a senior Lien on such
collateral as security for the Senior Priority Obligations and that any Lien on
such collateral securing the Junior Priority Obligations shall be subordinate to
any Lien on such collateral securing the Senior Priority Obligations and
(ii) each other Junior Priority Agent shall also be granted a pari passu Lien on
such collateral as security for the Junior Priority Obligations owing to such
other Junior Priority Agent and the Junior Priority Secured Parties represented

 

L-47



--------------------------------------------------------------------------------

thereby, and that any such Lien on such collateral securing such Junior Priority
Obligations shall be pari passu to each other Lien on such collateral securing
such other Junior Priority Obligations (except as may be separately agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Secured Parties represented
thereby); and (b) in the event that any Senior Priority Agent, for or on behalf
of itself or any Senior Priority Creditor represented thereby, seeks or requests
adequate protection in respect of the Senior Priority Obligations and such
adequate protection is granted in the form of a Lien on additional collateral
comprising assets of the type of assets that constitute Collateral, then such
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that (i) each other Senior Priority Agent
shall also be granted a pari passu Lien on such collateral as security for the
Senior Priority Obligations owing to such other Senior Priority Agent and the
Senior Priority Secured Parties represented thereby, and that any such Lien on
such collateral securing such Senior Priority Obligations shall be pari passu to
each such other Lien on such collateral securing such other Senior Priority
Obligations (except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Secured Parties represented thereby) and
(ii) each Junior Priority Agent shall also be granted a junior Lien on such
collateral as security for the Junior Priority Obligations owing to such other
Junior Priority Agent and the Junior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Junior Priority
Obligations shall be junior to each Lien on such collateral securing Senior
Priority Obligations.

Section 6.10 Reorganization Securities and Other Plan-Related Issues.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of claims of the Senior Priority Creditors and/or on account of
claims of the Junior Priority Creditors, then, to the extent the debt
obligations distributed on account of claims of the Senior Priority Creditors
and/or on account of claims of the Junior Priority Creditors are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Priority Agent and the other Junior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Senior
Priority Agents or to the extent any such plan is proposed or supported by the
number of Senior Priority Creditors required under Section 1126(d) of the
Bankruptcy Code.

(c) Each Senior Priority Agent and the other Senior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of each other
Senior Priority Agent.

 

L-48



--------------------------------------------------------------------------------

Section 6.11 Certain Waivers.

(a) Each Junior Priority Agent, for itself and on behalf of the Junior Priority
Creditors represented thereby, waives any claim any Junior Priority Creditor may
hereafter have against any Senior Priority Creditor arising out of the election
by any Senior Priority Creditor of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law.

(b) Each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that none of them shall (i) object,
contest, or directly or indirectly support any other Person objecting to or
contesting, any request by any Senior Priority Agent or any of the other Senior
Priority Creditors for the payment of interest, fees, expenses or other amounts
to such Senior Priority Agent or any other Senior Priority Creditor under
Section 506(b) of the Bankruptcy Code or otherwise, or (ii) assert or directly
or indirectly support any claim against any Senior Priority Creditor for costs
or expenses of preserving or disposing of any Collateral under Section 506(c) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law.

(c) So long as the Senior Priority Agents and holders of the Senior Priority
Obligations shall have received and continue to receive all accrued
post-petition Interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither any Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose, or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of post-petition interest, default interest,
premiums, fees, or expenses.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations shall have occurred. Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements, and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Priority Obligations
resulting from payments to such Senior Priority Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Senior Priority Agent are paid by such
Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at the expense of the Company
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may

 

L-49



--------------------------------------------------------------------------------

reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable such Party to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2.

Section 7.3 Representations. The Original First Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the Original First Lien Facility Documentation to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the Original
First Lien Secured Parties. The Original Second Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the Original Second Lien Facility Documentation to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the Original
Second Lien Creditors. Each Additional Agent represents and warrants to each
other Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Creditors represented
thereby.

Section 7.4 Amendments.

(a) No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by (i) prior to the Discharge of Original First
Lien Obligations, the First Lien Agent, (ii) prior to the Discharge of Original
Second Lien Obligations, the Second Lien Agent and (iii) prior to the Discharge
of Additional Obligations in respect of any Additional Credit Facilities, the
applicable Additional Agent. Notwithstanding the foregoing, the Company may,
without the consent of any Party hereto, amend this Agreement to add an
Additional Agent by (x) executing an Additional Indebtedness Joinder as provided
in Section 7.11 or (y) executing a joinder agreement substantially in the form
of Exhibit C attached hereto as provided for in the definition of “Original
First Lien Credit Agreement” or “Original Second Lien Credit Agreement”, as
applicable. No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise adversely affects in any
manner, any Additional Agent that is not then a Party, or any Additional
Creditor not then represented by an Additional Agent that is then a Party
(including but not limited to any change, alteration, modification or other
effect upon any power, privilege, right, remedy, liability or obligation of or
other adverse effect upon any such Additional Agent or Additional Creditor that
may at any subsequent time become a Party or beneficiary hereof) shall be
effective unless it is consented to in writing by the Company (regardless of
whether any such Additional Agent or Additional Creditor ever becomes a Party or
beneficiary hereof). Any amendment, modification or waiver of any provision of
this Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, shall not be given such effect except pursuant to a
written instrument executed

 

L-50



--------------------------------------------------------------------------------

by the Company and each other affected Credit Party. Any amendment, modification
or waiver of clause (b) in any of the definitions of the terms “Additional
Credit Facilities,” “Original First Lien Credit Agreement” and “Original Second
Lien Credit Agreement” shall not be given effect except pursuant to a written
instrument executed by the Company.

(b) In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of any Senior Priority Agent, the Senior
Priority Creditors represented thereby, or any Credit Party with respect to the
Collateral (including the release of any Liens on Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Junior Priority Collateral Document without the consent of or
any actions by any Junior Priority Agent or any Junior Priority Creditors
represented thereby; provided, that (i) no such amendment, waiver or consent
shall have the effect of removing assets subject to the Lien of any Junior
Priority Collateral Document, except to the extent that a release of such Lien
is permitted by the terms hereof, or (ii) such amendment, waiver or consent does
not materially adversely affect the rights or interests of such Junior Priority
Creditors in the Collateral. The applicable Senior Priority Agent shall, at the
Company’s request and expense, give written notice of such amendment, waiver or
consent to the Junior Priority Agents; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Junior Priority Collateral Document as set
forth in this Section 7.4(b).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile, upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five (5) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). The
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 7.5) shall be as set forth below or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

Original First Lien Agent:    

 

[                                         ]

  [                                         ]   Attention:
[                    ]   Facsimile: [                    ]   Telephone:
[                    ]   Email: [                    ]

 

L-51



--------------------------------------------------------------------------------

  with a copy (which copy shall not constitute notice) to:  
[                                         ]  
[                                         ]   Attention: [                    ]
  Facsimile: [                    ]   Telephone: [                    ]   Email:
[                    ] Original Second Lien Agent:    
[                                         ]  
[                                         ]   Attention: [                    ]
  Facsimile: [                    ]   Telephone: [                    ]   Email:
[                    ]   with a copy (which copy shall not constitute notice)
to:   [                                         ]  
[                                         ]   Attention: [                    ]
  Facsimile: [                    ]   Telephone: [                    ]   Email:
[                    ] Any Additional Agent:   As set forth in the Additional
Indebtedness Joinder executed and delivered by such Additional Agent pursuant to
Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of Senior Priority Obligations and the Discharge of Junior Priority
Obligations, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Collateral, subject to Section 7.11.
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority

 

L-52



--------------------------------------------------------------------------------

Creditor may assign or otherwise transfer all or any portion of the Senior
Priority Obligations or the Junior Priority Obligations, as applicable, to any
other Person, and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to such Senior Priority Agent,
Junior Priority Agent, Senior Priority Creditor or Junior Priority Creditor, as
the case may be, herein or otherwise. The Senior Priority Secured Parties and
the Junior Priority Secured Parties may continue, at any time and without notice
to the other Parties hereto, to extend credit and other financial
accommodations, lend monies and provide Indebtedness to, or for the benefit of,
any Credit Party on the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto (it being understood that this Agreement does not supersede the ABL/Term
Intercreditor Agreement and/or the Initial Original First Lien Credit
Agreement).

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and, except for purposes of Sections
2.4(b), 5.2, 7.4 and 7.11 hereof and Sections 2.4(f), 5.2, 7.4 and 7.11 of the
ABL/Term Intercreditor Agreement, the Company and the other Credit Parties. No
other Person shall have or be entitled to assert rights or benefits hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Company may designate any Additional Indebtedness complying with the
requirements of the definition thereof as Additional Indebtedness for purposes
of this Agreement, upon complying with the following conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the Original First Lien Agent, the Original
Second Lien Agent and any other Additional Agent then party to this Agreement;

(ii) a reasonable period of time prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the Original First
Lien Agent, the Original Second Lien Agent and any other Additional Agent then
party to this Agreement complete and correct copies of any Additional Credit
Facility, Additional Guaranties and Additional Collateral Documents that will
govern such Additional

 

L-53



--------------------------------------------------------------------------------

Indebtedness upon giving effect to such designation (which may be unexecuted
copies of Additional Documents to be executed and delivered concurrently with
the effectiveness of such designation);

(iii) the Company shall have executed and delivered to the Original First Lien
Agent, the Original Second Lien Agent and any other Additional Agent then party
to this Agreement the Additional Indebtedness Designation (including whether
such Additional Indebtedness is designated Senior Priority Debt or Junior
Priority Debt) with respect to such Additional Indebtedness; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the Original First Lien Agent, the
Original Second Lien Agent and any other Additional Agent then party to this
Agreement.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the Original First Lien Agent,
the Original Second Lien Agent and each other Additional Agent then party to
this Agreement shall be determined on the basis that such Additional
Indebtedness is not then designated. On and after the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed to take into account such Additional
Indebtedness, and the rights and obligations of the Original First Lien Agent,
the Original Second Lien Agent and each other Additional Agent then party to
this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the Original First Lien Agent, the Original Second
Lien Agent and each Additional Agent then party hereto agrees (x) to execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to, any Original First Lien Collateral
Documents, Original Second Lien Collateral Documents or Additional Collateral
Documents, as applicable, and any agreements relating to any security interest
in Control Collateral and Cash Collateral, and to make or consent to any filings
or take any other actions (including executing and recording any mortgage
subordination

 

L-54



--------------------------------------------------------------------------------

or similar agreement), as may be reasonably deemed by the Company to be
necessary or reasonably desirable for any Lien on any Collateral to secure such
Additional Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, without limitation, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

Section 7.12 Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction or with the consent of the Controlling
Senior Priority Secured Parties, or of the requisite percentage of such
Controlling Senior Priority Secured Parties as provided in the applicable Senior
Priority Documents (or the agent or representative with respect thereto). Until
a Party (other than the existing Senior Priority Representative) receives
written notice from the existing Senior Priority Representative, in accordance
with Section 7.5, of a change in the identity of the Senior Priority
Representative, such Party shall be entitled to act as if the existing Senior
Priority Representative is in fact the Senior Priority Representative. Each
Party (other than the existing Senior Priority Representative) shall be entitled
to rely upon any written notice of a change in the identity of the Senior
Priority Representative which facially appears to be from the then existing
Senior Priority Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice. Each existing Senior Priority Representative from time to time
agrees at the Company’s request and expense to give prompt written notice to
each Party of any change in the identity of the Senior Priority Representative.

Section 7.13 Term Loan Collateral Representative. Each Junior Priority Agent, on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that prior to the Discharge of the Senior Priority Obligations, (x) such Junior
Priority Agent shall be ineligible to act as the “Term Loan Collateral
Representative” under the ABL/Term Intercreditor Agreement and shall not act in
such capacity, and for purposes of determining the “Term Loan Collateral
Representative” under the ABL/Term Intercreditor Agreement the Additional Term
Obligations (as defined in the ABL/Term Intercreditor Agreement) of such Junior
Priority Creditors shall be disregarded and deemed not Additional Term
Obligations (as defined in the ABL/Term Intercreditor Agreement), (y) such
Junior Priority Creditors shall be ineligible to vote on matters requiring the
consent or approval of the “Requisite Term Loan Holders” under the ABL/Term
Intercreditor Agreement and (z) the Additional Term Obligations (as defined in
the ABL/Term Intercreditor Agreement) of such Junior Priority Creditors shall be
disregarded and deemed not outstanding for purposes of calculating “Requisite
Term Loan Holders” under the ABL/Term Intercreditor Agreement.

Section 7.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Priority Secured Parties and the Junior Priority Secured
Parties, respectively. Nothing in this Agreement is intended to or shall impair
the rights of any Credit Party, or the obligations of any Credit Party to pay
the Original First Lien Obligations, the Original Second Lien Obligations and
any Additional Obligations as and when the same shall become due and payable in
accordance with their terms.

 

L-55



--------------------------------------------------------------------------------

Section 7.15 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.16 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.17 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.18 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE BROUGHT SOLELY IN SUCH NEW YORK COURTS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY AGENT, (II) ANY PARTY
FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (III) IF ALL SUCH NEW YORK COURTS
DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR, IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN
ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL ACTION OR
PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR
PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.18 WOULD OTHERWISE REQUIRE
TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING

 

L-56



--------------------------------------------------------------------------------

(b) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
7.18(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW

Section 7.19 Intercreditor Agreement. This Agreement is the Junior Lien
Intercreditor Agreement referred to in the Initial Original First Lien Credit
Agreement, the Original Second Lien Credit Agreement and each Additional Credit
Facility. Nothing in this Agreement shall be deemed to subordinate the right of
any Junior Priority Secured Party to receive payment to the right of any Senior
Priority Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

Section 7.20 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other Term Loan Document, any other Original Second Lien
Facility Documentation or any other Additional Document. Except as otherwise
provided in this Agreement, each Party will be entitled to manage and supervise
its respective extensions of credit to any Credit Party in accordance with law
and their usual practices, modified from time to time as they deem appropriate.

Section 7.21 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Original First Lien Facility
Documentation, any Original Second Lien Facility Documentation or any Additional
Document, the provisions of this Agreement shall govern. Notwithstanding the
foregoing, in the event of any conflict between the ABL/Term Intercreditor
Agreement and this Agreement, the provisions of the ABL/Term Intercreditor
Agreement shall control; provided, however, that as permitted by the ABL/Term
Intercreditor Agreement this Agreement is intended to constitute a separate
writing altering the rights between the Senior Priority Creditors on the one
hand and the Junior Priority Creditors on

 

L-57



--------------------------------------------------------------------------------

the other hand. The parties hereto acknowledge that the terms of this Agreement
are not intended to negate any specific rights granted to, or obligations of,
the Company or any other Credit Party in the Original First Lien Facility
Documentation, the Original Second Lien Facility Documentation or any Additional
Documents.

Section 7.22 Information Concerning Financial Condition of the Credit Parties.
No Party has any responsibility for keeping any other Party informed of the
financial condition of the Credit Parties or of other circumstances bearing upon
the risk of nonpayment of the Original First Lien Obligations, the Original
Second Lien Obligations or any Additional Obligations, as applicable. Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances. In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
Party or any other Party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

Section 7.23 Excluded Assets. For the avoidance of doubt, nothing in this
Agreement (including Sections 2.1, 4.1, 6.1 and 6.9) shall be deemed to provide
or require that any Agent or any Secured Party represented thereby receive any
Proceeds of, or any Lien on, any Property of any Credit Party that constitutes
“Excluded Property” (other than set forth in clause (a) of definition thereof)
or “Excluded Equity Interests” under (and as defined in) the applicable Credit
Document to which such Agent is a party.

[Signature pages follow]

 

L-58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Original First Lien Agent, for and on behalf of itself
and the Original First Lien Secured Parties, and the Original Second Lien Agent,
for and on behalf of itself and the Original Second Lien Creditors, have caused
this Agreement to be duly executed and delivered as of the date first above
written.

 

[                    ], in its capacity as Original First Lien Agent By:  

 

  Name:   Title: [                    ], in its capacity as Original Second Lien
Agent By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Original First Lien Agent, the Original First Lien Secured Parties, the
Original Second Lien Agent, the Original Second Lien Creditors, any Additional
Agent and any Additional Creditors, and will not do any act or perform any
obligation which is not in accordance with the agreements set forth in this
Agreement.

CREDIT PARTIES:

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title: [GUARANTORS] By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by TRIBUNE PUBLISHING
COMPANY, a Delaware corporation (the “Company”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) entered into as of
[                 ], 20[    ], between [                    ], in its capacity
as administrative agent and collateral agent (together with its successors and
assigns in such capacity, the “Original First Lien Agent”) for the Original
First Lien Secured Creditors, and [                    ], in its capacities [as
administrative agent and collateral agent] (together with its successors and
assigns in such capacity, the “Original Second Lien Agent”) for the Initial
Junior Priority Lenders.3 Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20    (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Creditors] [and Additional
Agent, as agent (the “Additional Agent”)].4

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the Original First Lien Agent, the Original Second Lien Agent, and
any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement; and

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement and such Additional Indebtedness shall constitute [Senior Priority
Debt] [Junior Priority Debt].

 

Ex. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20    , among TRIBUNE PUBLISHING COMPANY, a
Delaware corporation, [                    ], in its capacities as
administrative agent (together with its successors and assigns in such
capacities, the “Original First Lien Agent”)5 for the Original First Lien
Secured Creditors, [                    ], in its capacities [as administrative
agent and collateral agent] (together with its successors and assigns in such
capacities, the “Original Second Lien Agent”)6 for the Original Second Lien
Lenders, [list any previously added Additional Agent] [and insert name of each
Additional Agent under any Additional Credit Facility being added hereby as
party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of [            ], 20[    ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
Original First Lien Agent, [and] the Original Second Lien Agent [and (list any
previously added Additional Agent)]. Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                  , 20     (the “Additional Credit Facility”), among
[list any applicable Grantor], [list any applicable Additional Creditors (the
“Joining Additional Creditors”)] [and insert name of each applicable Additional
Agent (the “Joining Additional Agent”)].7

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]8 hereby agrees with the Original First Lien
Agent, the Original Second Lien Agent and any other Additional Agent party to
the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors represented thereby,]9 hereby
agrees to be bound by the terms and provisions of the Intercreditor Agreement as
[Senior][Junior] Priority Agent and [Senior][Junior] Priority Creditors and
shall, as of the Additional Effective Date with respect to the Additional Credit
Facility, be deemed to be a party to the Intercreditor Agreement as
[Senior][Junior] Priority Agent and [Senior][Junior] Priority Creditors.

Section 2. Recognition of Claims. The Original First Lien Agent (for itself and
on behalf of the Original First Lien Lenders), the Original Second Lien Agent
(for itself and on behalf of the Original Second Lien Lenders) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Creditors
represented thereby) hereby agree that the interests of the respective Creditors
in the Liens granted to the Original First Lien Agent, the Original Second Lien
Agent, or any Additional Agent, as applicable, under the applicable Credit
Documents shall be treated, as among the Creditors, as having the priorities
provided for in Section 2.1 of the Intercreditor Agreement, and shall at all
times be allocated among the Creditors as provided therein regardless

 

Ex. B-1



--------------------------------------------------------------------------------

of any claim or defense (including without limitation any claims under the
fraudulent transfer, preference or similar avoidance provisions of applicable
bankruptcy, insolvency or other laws affecting the rights of creditors
generally) to which the Original First Lien Agent, the Original Second Lien
Agent, any Additional Agent or any Creditor may be entitled or subject. The
Original First Lien Agent (for itself and on behalf of the Original First Lien
Secured Creditors), the Original Second Lien Agent (for itself and on behalf of
the Original Second Lien Creditors), and any Additional Agent party to the
Intercreditor Agreement (for itself and on behalf of any Additional Creditors
represented thereby) (a) recognize the existence and validity of the Additional
Obligations represented by the Additional Credit Facility, and (b) agree to
refrain from making or asserting any claim that the Additional Credit Facility
or other applicable Additional Documents are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations. The [Joining Additional Agent (for itself and on
behalf of the Joining Additional Creditors] (a) recognize[s] the existence and
validity of the Original First Lien Obligations represented by the Original
First Lien Credit Agreement and the existence and validity of the Original
Second Lien Obligations represented by the Original Second Lien Credit Agreement
and (b) agree[s] to refrain from making or asserting any claim that the Original
First Lien Agreement, the Original Second Lien Credit Agreement or other
Original First Lien Facility Documentation or Original Second Lien Facility
Documentation, as the case may be, are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

Ex. B-2



--------------------------------------------------------------------------------

EXHIBIT L-2

EXHIBIT C

[ORIGINAL FIRST LIEN CREDIT AGREEMENT][ORIGINAL SECOND LIEN CREDIT AGREEMENT]
JOINDER

JOINDER, dated as of                  , 20    , among [            ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Original First Lien Agent”)x for the Original First Lien Secured
Parties, [            ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Original Second Lien Agent”)xi for
the Original Second Lien Secured Parties, [list any previously added Additional
Agent] [and insert name of additional Original First Lien Secured Parties,
Original First Lien Agent, Original Second Lien Secured Parties or Original
Second Lien Agent, as applicable, being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
[            ], 20[    ] (as amended, supplemented, waived or otherwise modified
from time to time, the “Intercreditor Agreement”) among the Original First Lien
Agentxii, [and] the Original Second Lien Agentxiii [and (list any previously
added Additional Agent)]. Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                 , 20     (the “Joining [Original First Lien Credit
Agreement][Original Second Lien Credit Agreement]”), among [list any applicable
Credit Party], [list any applicable new Original First Lien Secured Parties or
new Original Second Lien Secured Parties, as applicable (the “Joining [Original
First Lien][Original Second Lien] Secured Parties”)] [and insert name of each
applicable Agent (the “Joining [Original First Lien][Original Second Lien]
Agent”)].xiv

The Joining [Original [Term Loan] [Original Second Lien] Agent, for itself and
on behalf of the Joining [Original First Lien][ [Original Second Lien]]xv
Secured Parties, hereby agrees with the Company and the other Grantors, the
[Original First Lien][Original Second Lien] Agent and any other Additional Agent
party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [Original First Lien][ [Original
Second Lien] Agent, for itself and on behalf of the Joining [Original First
Lien][Original Second Lien] Secured Parties,]xvi hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
date hereof, be deemed to be a party to the Intercreditor Agreement as [the][a]
[Original First Lien][Original Second Lien] Agent. As of the date hereof, the
Joining [Original First Lien Credit Agreement][Original Second Lien Credit
Agreement] shall be deemed [the][a] [Original First Lien Credit
Agreement][Original Second Lien Credit Agreement] under the Intercreditor
Agreement, and the obligations thereunder are subject to the terms and
provisions of the Intercreditor Agreement.



--------------------------------------------------------------------------------

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Original First
Lien][Original Second Lien] Agent shall be sent to the address set forth on
Annex 1 attached hereto (until notice of a change thereof is delivered as
provided in Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

2

Schedule I

[Spinco] Intercompany Subordination Agreement



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [                    ], to the Term Loan Credit
Agreement, dated as of August 4, 2014 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time in accordance with its terms, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tribune Publishing Company,
a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the Lenders from time to time
party thereto.

1. Pursuant to Section 2.14 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate [Term
Commitment][Incremental Revolving Commitment] from27 [$        ] to [$        ].

2. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to increase its
[Term Commitment][Incremental Revolving Commitment]28 as follows:

 

Name of Lender

   [Term] [Incremental
Revolving]
Commitment29      Supplemental [Term
Loan] [Revolving]
Commitment
(after giving effect hereto)      $                    $                    $
                   $                    $                    $                

3. Pursuant to Section 2.14 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate [Term] [Incremental Revolving]
Commitment30 and Supplemental [Term Loan] [Revolving] Commitment in the amount
equal to the amount set forth above next to its name.

[Remainder of Page Intentionally Left Blank]

 

27  Specify relevant Facility or Tranche of Loans.

28  Specify relevant Facility or Tranche of Loans.

29  Specify relevant Facility or Tranche of Loans.

30  Specify relevant Facility or Tranche of Loans.

 

M-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender: [INCREASING LENDER] By:  

 

  Name:   Title:

TRIBUNE PUBLISHING COMPANY,

as Borrower

By:  

 

  Name:   Title:

 

M-1-2



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [                    ] (this “Lender
Joinder Agreement”), by and among the bank or financial institution party hereto
(the “Additional Lender”), TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(together with its successors and assigns, the “Borrower”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.

RECITALS:

WHEREAS, reference is made to that certain Term Loan Credit Agreement dated as
of August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the
Lenders from time to time party thereto; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan] [Revolving] Commitments of one or more
Additional Lenders by entering into one or more Lender Joinder Agreements
provided that after giving effect thereto the aggregate amount of all
Supplemental [Term Loan] [Revolving]31 Commitments shall not exceed the
Incremental Amount.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. The Additional Lender party hereto hereby agrees to commit to provide its
respective Commitments as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:

Such Additional Lender (a) represents and warrants that it is legally authorized
to enter into this Lender Joinder Agreement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 6.01 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Joinder Agreement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as

 

31 

Specify relevant Facility or Tranche of Loans.

 

M-2-2



--------------------------------------------------------------------------------

are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Additional Lender as a Lender contained in Section 9.06
of the Credit Agreement; and (f) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with the terms of the
Credit Agreement all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender, including its obligations
pursuant to Section 9.07 of the Credit Agreement.

 

2. The Additional Lender hereby agrees to make its Supplemental [Term Loan]
[Revolving] Commitment on the following terms and conditions on the Effective
Date set forth on Schedule A (the “Effective Date”) pertaining to such
Additional Lender attached hereto:

 

  1. Additional Lender to Be a Lender. Such Additional Lender acknowledges and
agrees that upon its execution of this Lender Joinder Agreement that such
Additional Lender shall on and as of the Effective Date set forth on Schedule A
become a “Lender” with respect to the Tranche of Term Loans or Tranche of
Incremental Revolving Credit Loans indicated on Schedule A, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, shall be subject
to and bound by the terms thereof, shall perform all the obligations of and
shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Loans on the Effective Date as
the Administrative Agent may instruct.

 

  2. Certain Delivery Requirements. Such Additional Lender has delivered or
shall deliver herewith to the Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Lender may be required to deliver to the
Borrower and the Administrative Agent pursuant to Section 3.01(f) of the Credit
Agreement.

 

  3. Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental [Term Loan] [Revolving] Commitments shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.

 

  4. Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Lender shall be as set forth below its signature below.

 

  5. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental [Term Loan]
[Revolving] Commitments made by such Additional Lender in the Register.

 

M-2-3



--------------------------------------------------------------------------------

  6. Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

  7. Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

  8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  9. Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  10. Counterparts. This Lender Joinder Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or other electronic
transmission of an executed counterpart of a signature page to this Lender
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Lender Joinder Agreement. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or other
electronic transmission be confirmed by a manually-signed original thereof;
provided, that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

[Remainder of Page Intentionally Left Blank]

 

M-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL LENDER] By:  

 

  Name:   Title:

 

Notice Address: Attention:   Telephone:   Facsimile:  

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

TRIBUNE PUBLISHING COMPANY,

as Borrower

By:  

 

  Name:   Title:

 

M-2-5



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT M-2

SUPPLEMENTAL [TERM LOAN] [REVOLVING] COMMITMENTS

 

Additional Lender

   Supplemental
[Term Loan]
[Revolving]
Commitment32    Principal
Amount
Committed      Aggregate Amount of
All Supplemental
[Term Loan]
[Revolving]
Commitments      Maturity Date       $                    $                   

Effective Date of Lender Joinder Agreement:                     

 

32  Specify relevant Facility or Tranche of Loans.

 

M-2-6



--------------------------------------------------------------------------------

EXHIBIT N

[RESERVED.]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

EXHIBIT O-1

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to any Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in the calendar year in which each
payment is to be made to the undersigned, in either of the two calendar years
preceding such payments or at such times are as reasonably requested by the
Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT O

EXHIBIT O-2

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in the calendar year in
which each payment is to be made to the undersigned, in either of the two
calendar years preceding such payments or at such times are as reasonably
requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT O

 

EXHIBIT O-3

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its partners/members that is
claiming the portfolio interest exemption is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments with respect to such participation are not
effectively connected with the conduct of a U.S. trade or business by the
undersigned or any direct or indirect partners/members that are claiming the
portfolio interest exemption.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in the calendar year in which each payment is to be made to the
undersigned, in either of the two calendar years preceding such payments or at
such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT O

 

EXHIBIT O-4

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is made to that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Term Loan(s) (as well as any Note(s), (iii) with
respect to the extension of credit pursuant to the Credit Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members that is claiming the portfolio
interest exemption is a ten percent shareholder of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Term
Loan(s) are not effectively connected with the conduct of a U.S. trade or
business by the undersigned or its partners/members that are claiming the
portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in the calendar year in which each
payment is to be made to the undersigned, in either of the two calendar years
preceding such payments or at such times are as reasonably requested by the
Borrower or the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(vi)(D)(b) of that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to Section 2.05(a)(vi)(D)(b) of the Credit Agreement, the Borrower
hereby notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [—]% (the “Acceptable Discount”) in an aggregate amount not to
exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees with this Acceptance and Prepayment Notice and is
subject to the provisions of Section 2.05(a)(vi) of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT P

 

The Borrower hereby represents and warrants to the Administrative Agent
[        ,        ][and] [the Lenders of the Initial Term Loans] [[and]] the
Lenders of the [—, 20—]33 Tranche[s]] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]34[No other Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment Offer are
outstanding.]

2. No Default known to the Borrower or Event of Default has occurred and is
continuing.

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

33  List multiple Tranches if applicable.

34  Insert applicable representation.



--------------------------------------------------------------------------------

EXHIBIT P

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(vi) of that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to Section 2.05(a)(vi) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[—, 20—]35 Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [—, 20—]36 Tranche[(s)]].

 

35  List multiple Tranches if applicable.

36  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT Q

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[—] of
Initial Term Loans] [[and] $[—] of the [—, 20—]37 Tranche[(s)] of Incremental
Term Loans] (the “Discount Range Prepayment Amount”).38

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [—]% but less than or
equal to [—]% (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the date of delivery of this notice pursuant to Section 2.05(a)(vi)(C)(a) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the      [—, 20—]39 Tranche[s]] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]40 [No other Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment Offer are
outstanding.]

2. No Default known to the Borrower or Event of Default has occurred and is
continuing.

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

37  List multiple Tranches if applicable.

38  Minimum of $5.0 million and whole increments of $1.0 million.

39  List multiple Tranches if applicable.

40  Insert applicable representation.



--------------------------------------------------------------------------------

EXHIBIT Q

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto and (b) that certain Discount Range Prepayment Notice, dated
            , 20    , from the Borrower (the “Discount Range Prepayment
Notice”). Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(vi) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Initial Term Loans] [[and the] [—, 20—]41 Tranche[s]] held by the undersigned.

 

41  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT R

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Initial Term Loans - $[—]]

[[—, 20—]42 Tranche[s] - $[—]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% (the “Submitted Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [—, 20—]43 Tranche[s]] indicated above
pursuant to Section 2.05(a)(vi) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Initial Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to the decision by such Lender to accept the Discounted Term
Loan Prepayment (the “Excluded Information”), (2) such Lender independently and,
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and the
undersigned Lender hereby waives and releases, to the extent permitted by law,
any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information. The
undersigned Lender further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

42  List multiple Tranches if applicable.

43  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT R

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

[                    ]

 

By:  

 

  Name   Title: By:  

 

  Name   Title:



--------------------------------------------------------------------------------

EXHIBIT S

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(vi)(D) of that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to Section 2.05(a)(vi)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Initial Term Loans] [[and] each Lender of the
[—, 20—]44 Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each [Lender of the Initial Term Loans] [[and
to each] Lender of the [—, 20—]45 Tranche[s]].

 

44  List multiple Tranches if applicable.

45  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT S

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”): 46

[Initial Term Loans - $[—]]

[[—, 20—]47 Tranche[s] - $[—]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to Section 2.05(a)(vi)(D)(a) of the
Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

46  Minimum of $5.0 million and whole increments of $1.0 million.

47  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT S

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto and (b) that certain Solicited Discounted Prepayment Notice, dated
            , 20    , from the Borrower (the “Solicited Discounted Prepayment
Notice”). Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(vi)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Initial Term Loans][[and the] [—, 20—]48 Tranche[s]] held by the
undersigned.

 

48  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT T

 

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Initial Term Loans - $[—]]

[[—, 20—]49 Tranche[s] - $[—]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]% (the “Offered Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [—, 20—]50 Tranche[s]] pursuant to
Section 2.05(a)(vi) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Initial Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to the decision by such Lender to accept the Discounted Term
Loan Prepayment (the “Excluded Information”), (2) such Lender independently and,
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and the
undersigned Lender hereby waives and releases, to the extent permitted by law,
any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the of the Excluded Information.
The undersigned Lender further acknowledges that the Excluded Information may
not be available to the Administrative Agent or the other Lenders.

 

49  List multiple Tranches if applicable.

50  List multiple Tranches if applicable.



--------------------------------------------------------------------------------

EXHIBIT T

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

[                    ]

 

By:  

 

  Name   Title: By:  

 

  Name   Title:



--------------------------------------------------------------------------------

EXHIBIT U

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(vi)(B) of that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto. Terms used herein and not otherwise defined shall have the
meaning assigned thereto in the Credit Agreement.

Pursuant to Section 2.05(a)(vi)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [—, 20—]51 Tranche[s]] on the following
terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [—, 20—]52
Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[—]
of the [Initial Term Loans] [[and $[—] of the] [—, 20—]53 Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”). 54

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [—]% (the “Specified Discount”).

 

51  List multiple Tranches if applicable.

52  List multiple Tranches if applicable.

53  List multiple Tranches if applicable.

54  Minimum of $5.0 million and whole increments of $1.0 million.



--------------------------------------------------------------------------------

EXHIBIT U

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.05(a)(vi)(B)(a) of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [—, 20—]55 Tranche[s]] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.][At least three
Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]56 [No other Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment Offer are
outstanding.]

2. No Default known to the Borrower or Event of Default has occurred and is
continuing.

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

55  List multiple Tranches if applicable.

56  Insert applicable representation.



--------------------------------------------------------------------------------

EXHIBIT U

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

TRIBUNE PUBLISHING COMPANY By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: George Ionas

(T) 302-634-1651

(F) 302-634-3301

(E) george.d.ionas@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

(T) (212) 270-6782

(F) (212) 270-5127

(E) john.kowalczuk@jpmorgan.com

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Credit Agreement dated as of
August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Tribune Publishing
Company, a Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto and (b) that certain Specified Discount Prepayment Notice, dated
            , 20    , from the Borrower (the “Specified Discount Prepayment
Notice”). Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(vi)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

[Initial Term Loans - $[—]]

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[[—, 20—]57 Tranche[s] - $[—]]

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [—, 20—]58 Tranche[s]] pursuant to
Section 2.05(a)(vi)(B) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed the amount set forth
above, as such amount may be reduced in accordance with the Specified Discount
Proration, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Initial Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to the decision by such Lender to accept the Discounted Term
Loan Prepayment (the “Excluded Information”), (2) such Lender independently and,
without reliance on the Borrower, and any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. The undersigned Lender further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

57  List multiple Tranches if applicable.

58  List multiple Tranches if applicable.

[Signature Page to Tribune Publishing Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

[                    ]

 

By:  

 

  Name   Title: By:  

 

  Name   Title:

 

1  Insert the section number of the negative covenant restricting Liens in the
Original Second Lien Credit Agreement.

2  Insert the section number of the negative covenant restricting Indebtedness
in the Original Second Lien Credit Agreement.

3  Revise as appropriate to refer to any successor Original First Lien Agent or
Original Second Lien Agent and to add reference to any previously added
Additional Agent.

4  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

5  Revise as appropriate to refer to any successor Original First Lien Agent.

6  Revise as appropriate to refer to any successor Original Second Lien Agent.

7  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

[Signature Page to Tribune Publishing Credit Agreement]



--------------------------------------------------------------------------------

8  Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

9  Revise references throughout as appropriate to refer to the party or parties
being added.

x  Revise as appropriate to refer to any successor Original First Lien Agent.

xi  Revise as appropriate to refer to any successor Original Second Lien Agent.

xii  Revise as appropriate to describe predecessor Original First Lien Agent or
Original First Lien Secured Parties, if joinder is for a new Original First Lien
Credit Agreement.

xiii  Revise as appropriate to describe predecessor Original Second Lien Agent
or Original Second Lien Secured Parties, if joinder is for a new Original Second
Lien Credit Agreement.

xiv  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

xv  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

xvi  Revise references throughout as appropriate to refer to the party or
parties being added.

[Signature Page to Tribune Publishing Credit Agreement]